 



Exhibit 10.1
[EXECUTION COPY]



 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of September 29, 2005
among
WESCO DISTRIBUTION, INC., WESCO EQUITY CORPORATION,
HERNING ENTERPRISES, INC. and WESCO NEVADA, LTD.,
as US Borrowers,
WESCO DISTRIBUTION CANADA LP and
any other Canadian Borrowers signatory hereto from time to time,
as Canadian Borrowers,
THE OTHER CREDIT PARTIES SIGNATORY HERETO,
as Credit Parties,
THE LENDERS SIGNATORY HERETO
FROM TIME TO TIME,
as Lenders,
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent and US Lender,
GECC CAPITAL MARKETS GROUP, INC.,
as Lead Arranger,
GE CANADA FINANCE HOLDING COMPANY,
as Canadian Agent and a Canadian Lender,
BANK OF AMERICA, N.A.,
as Syndication Agent
and
THE CIT GROUP/BUSINESS CREDIT, INC.
and
CITIZENS BANK OF PENNSYLVANIA,
as Co-Documentation Agents



 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page 1.   AMOUNT AND TERMS OF CREDIT     3  
 
               
 
  1.1   Credit Facilities     3  
 
  1.2   Letters of Credit     8  
 
  1.3   Prepayments     8  
 
  1.4   Use of Proceeds     11  
 
  1.5   Interest and Applicable Margins     12  
 
  1.6   Eligible Accounts     16  
 
  1.7   Eligible Inventory     19  
 
  1.8   Cash Management Systems     21  
 
  1.9   Fees     21  
 
  1.10   Receipt of Payments     22  
 
  1.11   Application and Allocation of Payments     22  
 
  1.12   Loan Account and Accounting     23  
 
  1.13   Indemnity     24  
 
  1.14   Access     25  
 
  1.15   Taxes     26  
 
  1.16   Capital Adequacy; Increased Costs; Illegality     27  
 
  1.17   Single Loan     28  
 
                2.   CONDITIONS PRECEDENT     29  
 
               
 
  2.1   Conditions to the Initial Loans     29  
 
  2.2   Further Conditions to Each Loan     30  
 
                3.   REPRESENTATIONS AND WARRANTIES     31  
 
               
 
  3.1   Corporate Existence; Compliance with Law     31  
 
  3.2   Executive Offices, Collateral Locations, FEIN     32  
 
  3.3   Corporate Power, Authorization, Enforceable Obligations     32  
 
  3.4   Financial Statements and Projections     32  
 
  3.5   Material Adverse Effect     33  
 
  3.6   Ownership of Property; Liens     34  
 
  3.7   Labor Matters     34  
 
  3.8   Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness     35  
 
  3.9   Government Regulation     35  
 
  3.10   Margin Regulations     36  
 
  3.11   Taxes     36  
 
  3.12   ERISA     36  
 
  3.13   No Litigation     38  
 
  3.14   Brokers     38  
 
  3.15   Intellectual Property     38  
 
  3.16   Full Disclosure     38  

i



--------------------------------------------------------------------------------



 



                              Page
 
  3.17   Environmental Matters     39  
 
  3.18   Insurance     39  
 
  3.19   Deposit and Disbursement Accounts     39  
 
  3.20   Government Contracts     40  
 
  3.21   Customer and Trade Relations     40  
 
  3.22   Agreements and Other Documents     40  
 
  3.23   Solvency     40  
 
  3.24   Subordinated Debt     41  
 
  3.25   Rent     41  
 
                4.   FINANCIAL STATEMENTS AND INFORMATION     41  
 
               
 
  4.1   Reports and Notices     41  
 
  4.2   Communication with Accountants     42  
 
                5.   AFFIRMATIVE COVENANTS     42  
 
               
 
  5.1   Maintenance of Existence and Conduct of Business     42  
 
  5.2   Payment of Charges     42  
 
  5.3   Books and Records     43  
 
  5.4   Insurance; Damage to or Destruction of Collateral     43  
 
  5.5   Compliance with Laws     45  
 
  5.6   Supplemental Disclosure     45  
 
  5.7   Intellectual Property     46  
 
  5.8   Environmental Matters     46  
 
  5.9   Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real
Estate Purchases     47  
 
  5.10   Covenants Regarding Accounts     48  
 
  5.11   Canadian Pension and Benefit Plans     48  
 
  5.12   Foreign Subsidiaries’ Guaranties     49  
 
  5.13   Further Assurances     49  
 
                6.   NEGATIVE COVENANTS     49  
 
               
 
  6.1   Mergers, Subsidiaries, Etc.     49  
 
  6.2   Investments; Loans and Advances     57  
 
  6.3   Indebtedness     58  
 
  6.4   Employee Loans and Affiliate Transactions     64  
 
  6.5   Capital Structure and Business     65  
 
  6.6   Guaranteed Indebtedness     65  
 
  6.7   Liens     65  
 
  6.8   Sale of Stock and Assets     66  
 
  6.9   ERISA     67  
 
  6.10   Financial Covenants     67  
 
  6.11   Hazardous Materials     67  
 
  6.12   Sale-Leasebacks     67  
 
  6.13   Cancellation of Indebtedness     67  
 
  6.14   Restricted Payments     67  

ii



--------------------------------------------------------------------------------



 



                              Page
 
  6.15   Change of Corporate Name or Location; Change of Fiscal Year     69  
 
  6.16   No Impairment of Intercompany Transfers     69  
 
  6.17   No Speculative Transactions     69  
 
  6.18   Leases; Real Estate Purchases     69  
 
  6.19   Changes Relating to Subordinated Debt; Material Contracts     70  
 
  6.20   Holdings, WESCO Finance, WDC Holding, WESCO Canada, WESCO DC GP and GB
WESCO     70  
 
  6.21   Negative Pledge     71  
 
  6.22   Non-Canadian Foreign Subsidiaries     71  
 
  6.23   CDW     72  
 
                7.   TERM     72  
 
               
 
  7.1   Termination     72  
 
  7.2   Survival of Obligations Upon Termination of Financing Arrangements    
72  
 
                8.   EVENTS OF DEFAULT; RIGHTS AND REMEDIES     73  
 
               
 
  8.1   Events of Default     73  
 
  8.2   Remedies     75  
 
  8.3   Waivers by Credit Parties     75  
 
                9.   ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENTS     76
 
 
               
 
  9.1   Assignment and Participations     76  
 
  9.2   Appointment of Agents     78  
 
  9.3   Agents’ Reliance, Etc.     80  
 
  9.4   GE Capital, GE Capital Canada and Affiliates     81  
 
  9.5   Lender Credit Decision     81  
 
  9.6   Indemnification     82  
 
  9.7   Successor Agent     82  
 
  9.8   Setoff and Sharing of Payments     83  
 
  9.9   Advances; Payments; Non-Funding Lenders; Information; Actions in Concert
    84  
 
  9.10   Syndication Agent and Documentation Agent     86  
 
                10.   SUCCESSORS AND ASSIGNS     87  
 
               
 
  10.1   Successors and Assigns     87  
 
                11.   MISCELLANEOUS     87  
 
               
 
  11.1   Complete Agreement; Modification of Agreement     87  
 
  11.2   Amendments and Waivers     87  
 
  11.3   Fees and Expenses     89  
 
  11.4   No Waiver     90  
 
  11.5   Remedies     91  
 
  11.6   Severability     91  
 
  11.7   Conflict of Terms     91  
 
  11.8   Confidentiality     91  
 
  11.9   GOVERNING LAW     92  

iii



--------------------------------------------------------------------------------



 



                              Page
 
  11.10   Notices     92  
 
  11.11   Section Titles     93  
 
  11.12   Counterparts     93  
 
  11.13   WAIVER OF JURY TRIAL     93  
 
  11.14   Press Releases and Related Matters     94  
 
  11.15   Reinstatement     94  
 
  11.16   Advice of Counsel     94  
 
  11.17   No Strict Construction     94  
 
  11.18   Judgment Currency     95  
 
  11.19   Designated Senior Indebtedness     95  
 
  11.20   Amendment and Restatement     96  
 
  11.21   Patriot Act Notice     96  
 
                12.   CROSS-GUARANTY     96  
 
               
 
  12.1   Cross-Guaranty     96  
 
  12.2   Waivers by Borrowers     97  
 
  12.3   Benefit of Guaranty     97  
 
  12.4   Waiver of Subrogation, Etc.     97  
 
  12.5   Election of Remedies     98  
 
  12.6   Limitation     98  
 
  12.7   Contribution with Respect to Guaranty Obligations     99  
 
  12.8   Liability Cumulative     100  
 
                13.   LIENS AND LOAN PRIORITIES     100  
 
               
 
  13.1   Priorities     100  

iv



--------------------------------------------------------------------------------



 



INDEX OF APPENDICES

         
Annex A (Recitals)
  -   Definitions
Annex B (Section 1.2)
  -   Letters of Credit
Annex C (Section 1.8)
  -   Cash Management System
Annex D (Section 2.1(a))
  -   Closing Checklist
Annex E (Section 4.1(a))
  -   Financial Statements and Projections — Reporting
Annex F (Section 4.1(b))
  -   Collateral Reports
Annex G (Section 6.10)
  -   Financial Covenants
Annex H (Section 9.9(a))
  -   Lenders’ Wire Transfer Information
Annex I (Section 11.10)
  -   Notice Addresses
Annex J (from Annex A-
    Commitments definition)
  -  
Commitments as of Closing Date
 
       
Exhibit 1.1(a)(i)
  -   Form of Notice of Revolving Credit Advance
Exhibit 1.1(a)(ii)
  -   Form of Revolving Note
Exhibit 1.1(b)(ii)
  -   Form of Swing Line Note
Exhibit 1.5(e)
  -   Form of Notice of Conversion/Continuation
Exhibit 4.1(b)
  -   Form of Borrowing Base Certificate
Exhibit 9.1(a)
  -   Form of Assignment Agreement
Exhibit A
  -   Eligible Securitization Receivables
Exhibit B-1
  -   Application for Standby Letter of Credit
Exhibit B-2
  -   Application for Documentary Letter of Credit
Exhibit B-3
  -   Application and Agreement for Documentary
Letter of Credit
Schedule 1.1
  -   Agents’ Representatives
Disclosure Schedule 3.1
  -   Type of Entity; State of Organization
Disclosure Schedule 3.2
  -   Executive Offices, Collateral Locations, FEIN
Disclosure Schedule 3.4(A)
  -   Financial Statements
Disclosure Schedule 3.4(B)
  -   Pro Forma
Disclosure Schedule 3.4(C)
  -   Projections
Disclosure Schedule 3.6
  -   Real Estate and Leases
Disclosure Schedule 3.7
  -   Labor Matters
Disclosure Schedule 3.8
  -   Ventures, Subsidiaries and Affiliates; Outstanding Stock
Disclosure Schedule 3.11
  -   Tax Matters
Disclosure Schedule 3.12
  -   ERISA Plans
Disclosure Schedule 3.13
  -   Litigation
Disclosure Schedule 3.15
  -   Intellectual Property
Disclosure Schedule 3.17
  -   Hazardous Materials
Disclosure Schedule 3.18
  -   Insurance
Disclosure Schedule 3.19
  -   Deposit and Disbursement Accounts
Disclosure Schedule 3.20
  -   Government Contracts
Disclosure Schedule 3.22
  -   Material Agreements
Disclosure Schedule 5.1
  -   Trade Names

v



--------------------------------------------------------------------------------



 



         
Disclosure Schedule 6.3
  -   Indebtedness
Disclosure Schedule 6.4(a)
  -   Transactions with Affiliates
Disclosure Schedule 6.7
  -   Existing Liens
Disclosure Schedule 6.20(b)
  -   WESCO Finance
Disclosure Schedule 6.20(c)
  -   WDC Holding

[Certain Annexes and Exhibits and the Schedule and Disclosure Schedules have
been omitted and will be furnished upon request.]

vi



--------------------------------------------------------------------------------



 



          This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”),
dated as of September ___, 2005 among WESCO Distribution, Inc., a Delaware
corporation (“WESCO Distribution”), WESCO Equity Corporation, a Delaware
corporation (“WESCO Equity”), Herning Enterprises, Inc., a Delaware corporation
(“Herning”) and WESCO Nevada, Ltd., a Nevada corporation (“WESCO Nevada”) (WESCO
Distribution, WESCO Equity, Herning and WESCO Nevada are sometimes collectively
referred to herein as the “US Borrowers” and individually as a “US Borrower”);
WESCO Distribution Canada LP, an Ontario limited partnership (“WESCO DC LP”)
(WESCO DC LP and any other Canadian Borrowers from time to time party hereto are
sometimes collectively referred to herein as the “Canadian Borrowers” and
individually as a “Canadian Borrower”, and the US Borrowers and Canadian
Borrowers are referred to herein, individually, as a “Borrower” and
collectively, as “Borrowers”); the other Credit Parties signatory hereto;
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its individual
capacity, “GE Capital”), for itself, as a US Lender, and as Agent for US Lenders
with respect to Loans and other credit made available to US Borrowers and as an
agent for Canadian Agent and all Lenders with respect to Collateral owned by a
US Credit Party; the other US Lenders that are parties hereto from time to time;
GE CANADA FINANCE HOLDING COMPANY, a Nova Scotia unlimited liability company
(“GE Capital Canada”), as a Canadian Lender and as Canadian Agent for Loans and
other credit made available to Canadian Borrowers and as agent for Canadian
Lenders with respect to Collateral owned by a Canadian Credit Party; the other
Canadian Lenders that are parties hereto from time to time; GECC CAPITAL MARKETS
GROUP, INC., as Lead Arranger, BANK OF AMERICA, N.A., as Syndication Agent THE
CIT GROUP/BUSINESS CREDIT, INC., as Co-Documentation Agent, and CITIZENS’ BANK
OF PENNSYLVANIA, as Co-Documentation Agent.
RECITALS
          WHEREAS, WESCO Distribution, GE Capital, for itself, as Lender and as
Agent, and the Lenders are parties to that certain Amended and Restated Credit
Agreement, dated as of June 17, 2005 (as amended, restated or otherwise
modified, the “Existing Credit Agreement”); and
          WHEREAS, WESCO Distribution and the other Borrowers have requested
that the Existing Credit Agreement be amended and restated in its entirety to
read as set forth herein; and
          WHEREAS, Borrowers have requested that Lenders extend a revolving
credit facility to Borrowers of up to Two Hundred and Seventy-Five Million
Dollars ($275,000,000) in the aggregate, including a letter of credit
subfacility of up to $50,000,000, for the purpose of refinancing certain
indebtedness of Borrowers and to provide (a) working capital financing for
Borrowers and, to the extent set forth herein, certain of their Subsidiaries,
(b) funds for other general corporate purposes of Borrowers and (c) funds for
other purposes permitted hereunder; and for these purposes, Lenders are willing
to make certain loans and other extensions of credit to Borrowers of up to such
amount upon the terms and conditions set forth herein; and

 



--------------------------------------------------------------------------------



 



          WHEREAS, US Borrowers shall obtain credit under this facility from US
Lenders (defined below) and Canadian Borrowers shall obtain credit under this
facility from, and make interest and fee payments in respect thereof to,
Canadian Lenders (defined below); and
          WHEREAS, Borrowers have agreed to secure all of their respective
obligations under the Loan Documents by granting to Agent or Canadian Agent, as
applicable, for the benefit of the Applicable Agents and Lenders, a security
interest in and lien upon all of their existing personal and after-acquired
assets and property; and
          WHEREAS, the Lenders are willing to amend and restate the Existing
Credit Agreement in its entirety so that it shall read in its entirety as set
forth herein; and
          WHEREAS, WESCO International, Inc., a Delaware corporation
(“Holdings”) is willing to guarantee all of the obligations of Borrowers to
Agent, Canadian Agent and Lenders under the Loan Documents, to pledge to Agent,
for the benefit of Agent, Canadian Agent and Lenders, all of the Stock of WESCO
Distribution and WESCO Finance Corporation, a Delaware corporation (“WESCO
Finance”), to secure such guaranty and to grant to Agent, for the benefit of
Agent, Canadian Agent and Lenders, a security interest in all of its other
assets and properties to secure such guaranty; and
          WHEREAS, WESCO Finance is willing to guarantee all of the obligations
of Borrowers to Agent, Canadian Agent and Lenders under the Loan Documents, to
pledge to Agent, for the benefit of Agent, Canadian Agent and Lenders, all of
its Stock in WDC Holding, and to grant to Agent, for the benefit of Agent,
Canadian Agent and Lenders, a security interest in all of its other assets and
properties to secure such guaranty; and
          WHEREAS, WDC Holding is willing to guarantee all of the obligations of
the Borrowers to Agent, Canadian Agent and Lenders under the Loan Documents,
and, subject to the terms of this Agreement to pledge to Agent, for the benefit
of Agent, Canadian Agent and Lenders, all of its Stock in WESCO Distribution
Canada Co. (“WESCO Canada”) and C-B WESCO (as defined herein), and, subject to
the terms of this Agreement to grant to Agent, for the benefit of Agent,
Canadian Agent and Lenders, a security interest in all of its other assets and
properties to secure such guaranty; and
          WHEREAS, C-B WESCO is willing to guarantee all of the obligations of
Borrowers to Agent, Canadian Agent and Lenders under the Loan Documents, to
pledge to Agent, for the benefit of Agent, Canadian Agent and Lenders, all of
its Stock, and to grant to Agent, for the benefit of Agent, Canadian Agent and
Lenders, a security interest in all of its other assets and properties to secure
such guaranty; and
          WHEREAS, WESCO Canada is willing to guarantee all of the obligations
of the Canadian Borrowers to Agent, Canadian Agent and Lenders under the Loan
Documents, to pledge to Canadian Agent, for the benefit of Agent, Canadian Agent
and Lenders, 65% of its Stock in WESCO Distribution Canada GP Inc. (“WESCO DC
GP”) and in WESCO Distribution Canada LP (“WESCO DC LP”) and all of its Stock in
WESCO Receivables and WESCO

2



--------------------------------------------------------------------------------



 



Nevada and to grant to Canadian Agent, for the benefit of Agent, Canadian Agent
and Lenders, a security interest in all of its other assets and properties to
secure such guaranty; and
          WHEREAS, WESCO DC GP is willing to guarantee all of the obligations of
the Canadian Borrowers to Agent, Canadian Agent and Lenders under the Loan
Documents, to pledge to Canadian Agent, for the benefit of Agent, Canadian Agent
and Lenders, all of its Stock in WESCO DC LP and to grant to Canadian Agent, for
the benefit of Agent and Lenders, a security interest in all of its other assets
and properties to secure such guaranty; and
          WHEREAS, the Borrowers’ and Credit Parties’ business is a mutual and
collective enterprise and the Borrowers believe that the consolidation of all
loans and other financial accommodations under this Agreement, and the
cross-guaranty, guarantee and cross-collateralization of the US Obligations and
the Canadian Obligations (except to the extent otherwise provided herein), will
enhance the aggregate borrowing powers of the Borrowers and credit availability
to the other Credit Parties and facilitate their loan relationship with the
Agents and the Lenders, all to the mutual advantage of the Borrowers and the
other Credit Parties; and
          WHEREAS, each Borrower and each Credit Party acknowledges that it will
receive substantial direct and indirect benefits by reason of the making of
loans and other financial accommodations to the other Borrowers as provided in
this Agreement by virtue of the Borrowers’ various inter-relationships; and
          WHEREAS, the Agents’ and the Lenders’ willingness to extend financial
accommodations to the Borrowers, and to administer each Borrower’s and each
Credit Party’s collateral security therefor, on a combined basis as more fully
set forth in this Agreement, is done solely as an accommodation to the Borrowers
and Credit Parties and at the Borrowers’ request and in furtherance of the
Borrowers’ and Credit Parties’ mutual and collective enterprise; and
          WHEREAS, capitalized terms used in this Agreement shall have the
meanings ascribed to them in Annex A and, for purposes of this Agreement and the
other Loan Documents, the rules of construction set forth in Annex A shall
govern. All Annexes, Disclosure Schedules, Exhibits and other attachments
(collectively, “Appendices”) hereto, or expressly identified to this Agreement,
are incorporated herein by reference, and taken together with this Agreement,
shall constitute but a single agreement. These Recitals shall be construed as
part of the Agreement.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants hereinafter contained, and for other good and valuable consideration,
the parties hereto agree as follows:
1. AMOUNT AND TERMS OF CREDIT
          1.1 Credit Facilities.
          (a) Revolving Credit Facility.
               (i) Subject to the terms and conditions hereof, each Lender
agrees to make available to US Borrowers and to Canadian Borrowers from time to
time until the

3



--------------------------------------------------------------------------------



 



Commitment Termination Date its Pro Rata Share of advances (each, a “Revolving
Credit Advance”) provided that all Revolving Credit Advances hereunder to US
Borrowers shall be made by US Lenders and all Revolving Credit Advances
hereunder to Canadian Borrowers shall be made by Canadian Lenders. The aggregate
amount of all Revolving Credit Advances to US Borrowers shall not exceed
$225,000,000, and the aggregate amount of all Revolving Credit Advances to
Canadian Borrowers shall not exceed the Dollar Equivalent Amount of $50,000,000.
The Pro Rata Share of the Revolving Loan of any Lender shall not at any time
exceed its applicable Revolving Loan Commitment (as determined separately in
respect of US Borrowers, on the one hand, and Canadian Borrowers, on the other
hand). The obligations of each Lender hereunder shall be several and not joint.
Until the Commitment Termination Date, Borrowers may from time to time borrow,
repay and reborrow under this Section 1.1(a); provided, that (A) the amount of
any Revolving Credit Advance to be made at any time to US Borrowers shall not
exceed US Borrowing Availability at such time; (B) the amount of any Revolving
Credit Advance to be made at any time to Canadian Borrowers shall not exceed
Canadian Borrowing Availability at such time; and (C) the aggregate amount of
Revolving Credit Advances shall not exceed Borrowing Availability to all
Borrowers. Borrowing Availability may be further reduced by Reserves imposed by
Agent in its reasonable credit judgment. Moreover, the sum of the Revolving Loan
and Swing Line Loan outstanding to (I) all US Borrowers shall not exceed at any
time the US Borrowing Base and (II) all Canadian Borrowers shall not exceed at
any time the Canadian Borrowing Base. Each Revolving Credit Advance shall be
made on notice by Borrower Representative on behalf of the applicable Borrower
to one of the representatives of Agent identified in Schedule 1.1 at the address
specified therein and in the case of Canadian Revolving Credit Advances, to the
Canadian Agent as well. Any such notice must be given no later than (1) 12:00
noon (New York time) on the Business Day of the proposed Revolving Credit
Advance, in the case of an Index Rate Loan, or (2) 12:00 noon (New York time) on
the date which is 3 Business Days prior to the proposed Revolving Credit
Advance, in the case of a LIBOR Loan or BA Rate Loan. Each such notice (a
“Notice of Revolving Credit Advance”) must be given in writing (by telecopy or
overnight courier) substantially in the form of Exhibit 1.1(a)(i), and shall
include the information required in such Exhibit and such other information as
may be required by Agent. If any Borrower desires to have the Revolving Credit
Advances bear interest by reference to a LIBOR Rate or BA Rate, Borrower
Representative must comply with Section 1.5(e).
               (ii) Except as provided in Section 1.12, each US Borrower shall
execute and deliver to the Agent for delivery to each US Lender a single note to
evidence the Revolving Loan Commitment of that US Revolving Lender, and each
Canadian Borrower shall execute and deliver to the Agent for delivery to each
Canadian Lender a single note to evidence the Revolving Loan Commitment of that
Canadian Lender. Each note shall be in the principal amount of the Revolving
Loan Commitment of the applicable Lender, dated the Closing Date and
substantially in the form of Exhibit 1.1(a)(ii) (each a “Revolving Note” and,
collectively, the “Revolving Notes”). Each Revolving Note shall represent the
obligation of the applicable Borrower to pay the amount of the applicable
Lender’s Revolving Loan Commitment or, if less, such Lender’s Pro Rata Share of
the aggregate unpaid principal amount of all US Revolving Credit Advances to
such US Borrower or Canadian Revolving Credit Advances to such Canadian
Borrower, as applicable in each case together with interest thereon as
prescribed in Section 1.5.

4



--------------------------------------------------------------------------------



 



The entire unpaid balance of the Revolving Loan and all other non-contingent
Obligations shall be immediately due and payable in full in immediately
available funds on the Commitment Termination Date.
               (iii) Any provision of this Agreement to the contrary
notwithstanding, at the request of Borrower Representative, in its discretion
(A) Agent may (but shall have absolutely no obligation to), make Revolving
Credit Advances to US Borrowers on behalf of US Lenders in amounts that cause
the outstanding balance of the US Revolving Loan to exceed the US Borrowing Base
(less the US Swing Line Loan), and (B) Canadian Agent may (but shall have
absolutely no obligation to), make Revolving Credit Advances to Canadian
Borrowers on behalf of Canadian Lenders in amounts that cause the outstanding
balance of the Canadian Revolving Credit Advance to exceed the Canadian
Borrowing Base (less the Canadian Swing Line Advances) (any such excess US or
Canadian Revolving Credit Advances are herein referred to collectively as
“Overadvances”); provided that (A) no such event or occurrence shall cause or
constitute a waiver of Agent’s, Canadian Agent’s, the Swing Line Lender’s or
Lenders’ right to refuse to make any further Overadvances, Swing Line Advances
or Revolving Credit Advances, or incur any Letter of Credit Obligations, as the
case may be, at any time that an Overadvance exists, and (B) no Overadvance
shall result in a Default or Event of Default due to Borrowers’ failure to
comply with Section 1.3(a)(i) for so long as Agent or Canadian Agent permits
such Overadvance to remain outstanding, but solely with respect to the amount of
such Overadvance. In addition, Overadvances may be made even if the conditions
to lending set forth in Section 2 have not been met. All Overadvances shall
constitute Index Rate Loans, shall bear interest at the Default Rate and shall
be payable on demand. Except as otherwise provided in Section 1.11(b), (A) the
authority of Agent to make Overadvances is limited to an aggregate amount not to
exceed $15,000,000 at any time, (B) the authority of Canadian Agent to make
Overadvances is limited to an aggregate amount not to exceed CD$ 3,000,000 at
any time, (C) in no event shall either Agent permit any Overadvance to cause
(1) the aggregate Revolving Loan to exceed the Maximum Amount, (2) the aggregate
US Revolving Loan to exceed the Maximum US Amount, or (3) the aggregate Canadian
Revolving Loan to exceed the Maximum Canadian Amount and (D) in no event shall
either Agent permit any Overadvance to remain outstanding for more than 90 days
in any 180-day period, and may be revoked prospectively by a written notice to
such Applicable Agent signed by, in the case of Overadvances pursuant to clause
(A), US Lenders holding more than 50% of the US Revolving Loan Commitments and
in the case of Overadvances pursuant to clause (B), Canadian Lenders holding
more than 50% of the Canadian Revolving Loan Commitments.
          (b) Swing Line Facility.
               (i) Agent shall notify the Swing Line Lender upon Agent’s receipt
of any Notice of Revolving Credit Advance. Subject to the terms and conditions
hereof, the Swing Line Lender may, in its discretion, make available from time
to time until the Commitment Termination Date advances (each, a “Swing Line
Advance”) in accordance with any such notice, provided that all Swing Line
Advances hereunder to US Borrowers shall be made by the applicable Swing Line
Lender in Dollars (“US Swing Line Advances”) and all Swing Line Advances
hereunder to Canadian Borrowers shall be made by the applicable Swing Line
Lender in Canadian Dollars (“Canadian Swing Line Advances”). The provisions of
this Section 1.1(b)

5



--------------------------------------------------------------------------------



 



shall not relieve Lenders of their obligations to make Revolving Credit Advances
under Section 1.1(a); provided that if the Swing Line Lender makes a Swing Line
Advance pursuant to any such notice, such Swing Line Advance shall be in lieu of
any Revolving Credit Advance that otherwise may be made by Lenders pursuant to
such notice. The aggregate amount of Swing Line Advances outstanding (A) to US
Borrowers shall not exceed at any time the lesser of (1) the Swing Line
Commitment to US Borrowers and (2) the lesser of the Maximum US Amount and
(except for Overadvances) the US Borrowing Base, in each case, less the
outstanding balance of the US Revolving Loan at such time; and (B) to Canadian
Borrowers shall not exceed at any time the lesser of (1) the Swing Line
Commitment to Canadian Borrowers and (2) the lesser of the Maximum Canadian
Amount and (except for Overadvances) the Canadian Borrowing Base, in each case,
less the outstanding balance of the Canadian Revolving Loan at such time (in
each case respectively under the preceding clause (A) or clause (B), “Swing Line
Availability”). Moreover, except for Overadvances, the aggregate US Swing Line
Advances shall not exceed at any time the US Borrowing Base less the US
Revolving Loan, and the aggregate Canadian Swing Line Advances shall not exceed
at any time the Canadian Borrowing Base less the Canadian Revolving Loan. Until
the Commitment Termination Date, Borrowers may from time to time borrow, repay
and reborrow under this Section 1.1(b). Each Swing Line Advance shall be made
pursuant to a Notice of Revolving Credit advance delivered to Agent (and in the
case of Canadian Swing Line Advances, to Canadian Agent as well) by Borrower
Representative on behalf of the applicable Borrower in accordance with
Section 1.1(a). Any such notice must be given no later than 1:00 p.m. (New York
time) on the Business Day of the proposed Swing Line Advance. Unless the Swing
Line Lender has received at least one Business Day’s prior written notice from
Requisite Lenders instructing it not to make a Swing Line Advance, the Swing
Line Lender shall, notwithstanding the failure of any condition precedent set
forth in Section 2.2, be entitled to fund that Swing Line Advance, and to have
such Lender make Revolving Credit Advances in accordance with Section
1.1(b)(iii) or purchase participating interests in accordance with
Section 1.1(b)(iv). Notwithstanding any other provision of this Agreement or the
other Loan Documents, the Swing Line Loan shall constitute a Loan bearing
interest at the commercial paper rate plus the Applicable Revolver LIBOR Margin
for US Swing Line Advances or the Index Rate plus the Applicable Revolver BA
Margin for Canadian Swing Line Advances in Canadian Dollars as provided in
Section 1.5(a) and no Swing Line Loan shall remain outstanding for more than
fifteen (15) days. The applicable Borrowers shall repay to the Applicable Swing
Line Lender the aggregate outstanding principal amount of the Swing Line Loan
upon demand therefor by Agent.
               (ii) Each Borrower shall execute and deliver to the applicable
Swing Line Lender a promissory note to evidence the Swing Line Commitment. Each
note shall be in the principal amount of the Swing Line Commitment of such Swing
Line Lender, dated the Closing Date and substantially in the form of
Exhibit 1.1(b)(ii) (each a “Swing Line Note” and, collectively, the “Swing Line
Notes”). Each Swing Line Note shall represent the obligation of each applicable
Borrower to pay the amount of the Swing Line Commitment or, if less, the
aggregate unpaid principal amount of all Swing Line Advances made to Borrowers
together with interest thereon as prescribed in Section 1.5. The entire unpaid
balance of the Swing Line Loan and all other noncontingent Obligations shall be
immediately due and payable in full in immediately available funds on the
Commitment Termination Date if not sooner paid in full.

6



--------------------------------------------------------------------------------



 



               (iii) The Swing Line Lender (either the US or Canadian Swing Line
Lender, as applicable), at any time and from time to time in its sole and
absolute discretion, may, on behalf of any applicable Borrower (and each such
Borrower hereby irrevocably authorizes the applicable Swing Line Lender to so
act on its behalf), request each Lender (including the applicable Swing Line
Lender) to make a Revolving Credit Advance to the applicable Borrower (which
shall be an Index Rate Loan) in an amount equal to that Lender’s Pro Rata Share
of the principal amount of the applicable Swing Line Loan (the “Refunded Swing
Line Loan”) outstanding on the date such notice is given, provided that all
Revolving Credit Advances to US Borrowers shall be made by US Lenders and all
Revolving Credit Advances to Canadian Borrowers shall be made by Canadian
Lenders. Unless any of the events described in Sections 8.1(h) or 8.1(i) has
occurred (in which event the procedures of Section 1.1(b)(iv) shall apply) and
regardless of whether the conditions precedent set forth in this Agreement to
the making of a Revolving Credit Advance are then satisfied, each Lender shall
disburse directly to Agent or Canadian Agent, as applicable, its Pro Rata Share
of a Revolving Credit Advance on behalf of the Swing Line Lender, prior to 3:00
p.m. (New York time), in immediately available funds on the Business Day next
succeeding the date that notice is given. The proceeds of those Revolving Credit
Advances shall be immediately paid to the applicable Swing Line Lender and
applied to repay the Refunded Swing Line Loan of the applicable Borrower.
               (iv) If, prior to refunding a Swing Line Loan with a Revolving
Credit Advance pursuant to Section 1.1(b)(iii), one of the events described in
Sections 8.1(h) or 8.1(i) has occurred, then, subject to the provisions of
Section 1.1(b)(v) below, each applicable Lender shall, on the date such
Revolving Credit Advance was to have been made for the benefit of the applicable
Borrower, purchase from the applicable Swing Line Lender an undivided
participation interest in the Swing Line Loan of the applicable Borrower in an
amount equal to its Pro Rata Share of such Swing Line Loan. Upon request, each
Lender shall promptly transfer to the applicable Swing Line Lender, in
immediately available funds, the amount of its participation interest.
               (v) Each Lender’s obligation to make Revolving Credit Advances in
accordance with Section 1.1(b)(iii) and to purchase participation interests in
accordance with Section 1.1(b)(iv) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against the
applicable Swing Line Lender, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of any Default or Event of
Default; (C) any inability of any Borrower to satisfy the conditions precedent
to borrowing set forth in this Agreement at any time or (D) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If any Lender does not make available to Agent or Canadian Agent
or the applicable Swing Line Lender, as applicable, the amount required pursuant
to Sections 1.1(b)(iii) or 1.1(b)(iv), as the case may be, the applicable Swing
Line Lender shall be entitled to recover such amount on demand from such Lender,
together with interest thereon for each day from the date of non-payment until
such amount is paid in full at the Federal Funds Rate for the first two Business
Days and at the Index Rate thereafter.

7



--------------------------------------------------------------------------------



 



          (c) Reliance on Notices, Appointment of Borrower Representative. Each
Agent shall be entitled to rely upon, and shall be fully protected in relying
upon, any Notice of Revolving Credit Advance, Notice of Conversion/Continuation
or similar notice believed by each Agent to be genuine. Each Agent may assume
that each Person executing and delivering any notice in accordance herewith was
duly authorized, unless the responsible individual acting thereon for the
Applicable Agent has actual knowledge to the contrary. Each Borrower hereby
designates WESCO Distribution as its representative and agent on its behalf for
the purposes of issuing Notices of Revolving Credit Advances and Notices of
Conversion/Continuation, giving instructions with respect to the disbursement of
the proceeds of the Loans, selecting interest rate options, requesting Letters
of Credit, giving and receiving all other notices and consents hereunder or
under any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any Borrower or Borrowers
under the Loan Documents. Borrower Representative hereby accepts such
appointment. Each Agent and each Lender may regard any notice or other
communication pursuant to any Loan Document from Borrower Representative as a
notice or communication from all Borrowers, and may give any notice or
communication required or permitted to be given to any Borrower or Borrowers
hereunder to Borrower Representative on behalf of such Borrower or Borrowers.
Each Borrower agrees that each notice, election, representation and warranty,
covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower (subject to
the limitations on Canadian Borrowers’ repayment and guaranty and security
obligations set forth in Section 12).
          1.2 Letters of Credit. Subject to and in accordance with the terms and
conditions contained herein and in Annex B, Borrower Representative, on behalf
of the applicable Borrower, shall have the right to request, and US Lenders
agree to incur, or purchase participations in, Letter of Credit Obligations in
respect of each US Borrower (“US Letter of Credit Obligations”), and Canadian
Lenders agree to incur, or purchase participations in, Letter of Credit
Obligations denominated in Canadian Dollars in respect of each Canadian Borrower
(“Canadian Letter of Credit Obligations”).
          1.3 Prepayments.
          (a) Voluntary Prepayments; Reductions in Revolving Loan Commitments.
Borrowers may at any time on at least 5 days’ prior written notice by Borrower
Representative to Agent permanently reduce (but not terminate) the Revolving
Loan Commitment; provided that (A) any such reductions shall be in a minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess of such
amount, (B) the Revolving Loan Commitment shall not be reduced to an amount less
than the amount of the Revolving Loan then outstanding, plus $25,000,000, and
(C) after giving effect to such reduction, Borrowers shall comply with
Section 1.3(b)(i). Borrowers may at any time on at least ten 10 days’ prior
written notice by Borrower Representative to Agent terminate the Revolving Loan
Commitment, provided that upon such termination all Loans and other Obligations
shall be immediately due and payable in full and all Letter of Credit
Obligations shall be cash collateralized or otherwise satisfied in accordance
with Annex B hereto. Any reduction or termination of the Revolving Loan
Commitment must be

8



--------------------------------------------------------------------------------



 




accompanied by the payment of any LIBOR or BA Rate funding breakage costs in
accordance with Sections 1.13(b) or 1.13(c). Upon any such reduction or
termination of the Revolving Loan Commitment, Borrower’s right to request
Revolving Credit Advances, or request that Letter of Credit Obligations be
incurred on its behalf, or request Swing Line Advances, shall simultaneously be
permanently reduced or terminated, as the case may be; provided that a permanent
reduction of the Revolving Loan Commitment shall not require a corresponding pro
rata reduction in the L/C Sublimit. Each notice of partial prepayment shall
designate the Loans or other Obligations to which such prepayment is to be
applied; provided, any partial prepayments or reduction in the Revolving Loan
made by or on behalf of (i) any US Borrower shall be applied to the US Loans and
(ii) any Canadian Borrower shall be applied to the Canadian Loans.
          (b) Mandatory Prepayments.
               (i) If at any time the US Borrowing Availability is less than
zero, US Borrowers shall immediately repay the aggregate outstanding Revolving
Credit Advances to the extent required to cause US Borrowing Availability to be
at least zero. If US Borrowing Availability is less than zero after repayment in
full of the aggregate outstanding US Revolving Credit Advances, US Borrowers
shall provide cash collateral for the US Letter of Credit Obligations in the
manner set forth in Annex B to the extent required to cause US Borrowing
Availability to be at least zero. If at any time the Canadian Borrowing
Availability is less than zero, Canadian Borrowers shall immediately repay the
aggregate outstanding Revolving Credit Advances to the extent required to cause
Canadian Borrowing Availability to be at least zero. If Canadian Borrowing
Availability is less than zero after repayment in full of the aggregate
outstanding Canadian Revolving Credit Advances, Canadian Borrowers shall provide
cash collateral for the Canadian Letter of Credit Obligations in the manner set
forth in Annex B to the extent required to cause Canadian Borrowing Availability
to be at least zero. Notwithstanding the foregoing, any Overadvance made
pursuant to Section 1.1(a)(iii) shall be repaid only on demand.
               (ii) Immediately upon receipt by any Credit Party of proceeds of
any asset disposition (excluding proceeds of asset dispositions permitted by
Section 6.8(a)) or any sale of Stock of any Subsidiary of any Credit Party or of
any incurrence of Indebtedness in a mortgage financing transaction permitted
under Section 6.3(a)(x) or the incurrence of any other Indebtedness from any
third party in a transaction permitted under Section 6.3 (other than the
issuance of additional Subordinated Notes or the Indebtedness pursuant to
Sections 6.3(a) (xxii) and (xxiii), which shall be governed by clause (iv)
below), Borrowers shall prepay the Loans in an amount equal to all such
proceeds, net of (A) commissions and other reasonable and customary transaction
costs, fees and expenses properly attributable to such transaction and payable
by Borrowers in connection therewith (in each case, paid to non-Affiliates),
(B) transfer taxes, (C) amounts payable to holders of senior Liens (to the
extent such Liens constitute Permitted Encumbrances hereunder), if any, and
(D) an appropriate reserve for income taxes in accordance with GAAP in
connection therewith. Any such prepayment shall be applied in accordance with
Section 1.3(c).

9



--------------------------------------------------------------------------------



 



               (iii) If Holdings or any Borrower issues Stock, other than
(i) the issuance of common Stock of Holdings in connection with 401(k) plans
established for the benefit of employees, (ii) the issuance of common Stock upon
the exercise of the stock options granted to employees pursuant to stock option
plans adopted for the benefit of employees, (iii) the issuance of common Stock
of Holdings pursuant to the provisions of Section 1.5(c)(v) of the Bruckner
Acquisition Agreement and (iv) the issuance of common Stock of Holdings in
connection with Permitted Acquisitions consummated in compliance with each of
the terms and conditions of Section 6.1; provided, that, in the case of each of
clauses (i), (ii), (iii) and (iv), there shall be no Change of Control upon any
such issuance of common Stock of Holdings, and no later than the Business Day
following the date of receipt of the proceeds thereof, Borrowers shall prepay
the Loans in an amount equal to all such proceeds, net of underwriting discounts
and commissions and other reasonable costs paid to non-Affiliates in connection
therewith. Any such prepayment shall be applied in accordance with
Section 1.3(c).
               (iv) If WESCO Distribution or WESCO International issues
Indebtedness in a transaction permitted under Sections 6.3(a)(xxii) or (xxiii)
and the other provisions of this Agreement, no later than forty-five (45) days
following the date of receipt of the net proceeds thereof, Borrowers shall
prepay the Loans in an amount equal to (i) the aggregate amount of such
Indebtedness less (ii) the sum of (a) the aggregate amount of the Subordinated
Notes that have been refinanced by such Indebtedness at such time, if any and
(b) the purchase price paid pursuant to the Carlton-Bates Acquisition (and
provided no Default or Event of Default shall have occurred or be continuing,
with no corresponding permanent reduction of the Revolving Loan Commitment other
than to the extent required pursuant to the terms of the documentation as of the
Closing Date evidencing the Indebtedness issued pursuant to the terms of Section
6.3(a)(xxiii)). Any such prepayments shall be applied in accordance with Section
1.3(c).
          (c) Application of Certain Mandatory Prepayments. Any prepayments made
by any Borrower pursuant to Sections 1.3(b)(ii) or (b)(iii) above shall be
applied as follows: first, to Fees and reimbursable expenses of the Agents then
due and payable pursuant to any of the Loan Documents; second, to interest then
due and payable on the Swing Line Loan; third, to the principal balance of the
Swing Line Loan until the same has been repaid in full; fourth, to interest then
due and payable on the Revolving Credit Advances; fifth, to the outstanding
principal balance of Revolving Credit Advances until the same has been paid in
full; sixth, other than net proceeds from the issuance of common Stock and the
issuance of Indebtedness in a transaction permitted under Sections 6.3(a)(xxii)
or (xxiii), to any Letter of Credit Obligations, to provide cash collateral
therefor in the manner set forth in Annex B, until all such Letter of Credit
Obligations have been fully cash collateralized in the manner set forth in Annex
B and seventh, unless such application would have an adverse tax consequence for
the Borrowers under IRC Section 956, to Obligations of the same type and in the
same order as set forth in the preceding clauses “first” through “sixth” of the
US Borrowers or Canadian Borrowers as applicable whose Obligations were not
covered by such preceding clauses. Neither the Revolving Loan Commitment nor the
Swing Line Commitment shall be permanently reduced by the amount of any such
prepayments; except to the extent provided pursuant to the terms of
Section 1.3(b)(iv).

10



--------------------------------------------------------------------------------



 



          (d) Application of Prepayments from Insurance Proceeds and
Condemnation Proceeds. Prepayments from insurance or condemnation proceeds in
accordance with Section 5.4(c) and insurance or condemnation proceeds from
casualties or losses to Equipment, Fixtures and Real Estate, respectively, shall
be applied as follows: insurance proceeds from casualties or losses shall be
applied first, to the Swing Line Loans and, second, to the Revolving Credit
Advances of the Borrower group (either US Borrowers or Canadian Borrowers)
encompassing the Borrower that incurred such casualties or losses. Neither the
Revolving Loan Commitment nor the Swing Line Loan Commitment shall be
permanently reduced by the amount of any such prepayments. If insurance or
condemnation proceeds received by a particular Borrower exceed the outstanding
principal balances of the Loans to that Borrower group (either US Borrowers or
Canadian Borrowers) encompassing the relevant Borrower, those proceeds shall be
applied by Agent, (i) in respect of proceeds received by a US Borrower, first to
US Obligations, and second to Canadian Obligations; and (ii) in respect of
proceeds received by a Canadian Borrower, solely to Canadian Obligations.
          (e) No Implied Consent. Nothing in this Section 1.3 shall be construed
to constitute Agent’s or any Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.
          (f) Allocation among US Borrowers and Canadian Borrowers.
Notwithstanding anything to the contrary contained herein, subject to
Section 1.11, each prepayment required under this Section 1.3 shall be allocated
first, to the applicable Obligations of the Borrower group (either US Borrowers
or Canadian Borrowers) encompassing the Borrower whose assets gave rise to such
prepayment and second, in the case of prepayments by US Borrowers in excess of
the US Obligations, such excess shall be applied to the Canadian Obligations, it
being understood and agreed that under no circumstances shall any prepayment by
the Canadian Borrowers (or any Collateral thereof or the proceeds thereof) be
applied to the US Obligations unless, not later than fifteen (15) Business Days
prior to any proposed application of any prepayment by the Canadian Borrowers
(or any Collateral thereof or the proceeds thereof) to the US Obligations, the
Agent notifies the Borrower Representative in writing of its intention to make
such application and, if the Borrower Representative believes that such
application would have a Negative Effect, the procedures set forth in
Section 5.12 with respect to obtaining a tax opinion shall be followed and no
such application shall be made unless and until such opinion is delivered. If
such opinion states that there will be no Negative Effect as a result of such
application or if no such opinion is delivered within 15 days of Agent’s notice
to Borrower Representative, such application may be made. The amount of any
prepayment shall, in the exercise of Agent’s reasonable discretion, be allocated
among individual Borrowers, in each case as appropriate in order to
approximately reflect the ownership of the asset as to which such prepayment is
made or the existence of the overadvance.
          1.4 Use of Proceeds.
          Borrowers shall utilize the proceeds of the Revolving Loan and the
Swing Line Loan for the financing of Borrowers’ ordinary working capital and
general corporate needs, including to the extent, and only to the extent,
(i) set forth in Section 6.3 to be used by Borrowers to make intercompany loans
and advances to Credit Parties which are Guarantors and other

11



--------------------------------------------------------------------------------



 




Subsidiaries of Borrowers but solely to the extent permitted hereunder, (ii) set
forth in Section 6.14, to be used by Borrowers in connection with the repurchase
of either Holdings’ publicly traded common Stock or the Subordinated Notes in a
transaction consummated in a transaction expressly permitted under Section 6.14
and (iii) set forth in Section 6.1, to be used by Borrowers in connection with
the consummation of a Permitted Acquisition consummated in compliance with each
of the terms and conditions of Section 6.1.
          1.5 Interest and Applicable Margins.
          (a) US Borrowers shall pay interest to Agent, for the ratable benefit
of Lenders in accordance with the various US Loans being made by each US Lender,
and Canadian Borrowers shall pay interest to Canadian Agent, for the ratable
benefit of Canadian Lenders, in accordance with the various Canadian Loans being
made by each Canadian Lender in arrears on each applicable Interest Payment
Date, at the following rates: (i) with respect to the Revolving Credit Advances
and the Canadian Swing Line Loan, the Index Rate plus the Applicable Revolver
Index Margin per annum or, at the election of Borrower Representative, (A) for
US Revolving Credit Advances, the applicable LIBOR Rate plus the Applicable
Revolver LIBOR Margin per annum, or (B) for Canadian Revolving Credit Advances
the Applicable BA Rate plus the Applicable Revolver BA Margin based on the
aggregate Revolving Credit Advances outstanding from time to time; (ii) with
respect to the Swing Line Loan, at the rate equal to the last month end
published rate for 30 day dealer commercial paper (high grade unsecured notes
sold through dealers by major corporations in multiples of $1,000) which
normally appears in the “Money Rate” column of the Wall Street Journal, plus the
Applicable Revolver LIBOR Margin per annum.
          As of the Closing Date, the Applicable Margins are as follows:

         
Applicable Revolver Index Margin
    0.00 %
 
       
Applicable Revolver LIBOR Margin
    1.25 %
 
       
Applicable Revolver BA Margin
    1.25 %
 
       
Applicable L/C Margin
    1.25 %
 
       
Applicable Unused Line Fee Margin
    .375 %

          The Applicable Margins shall be adjusted (up or down) prospectively as
determined by Borrowers’ average daily excess Borrowing Availability for the
quarter then ended, commencing with the first day of the first calendar month
that occurs more than five (5) days after delivery of Borrowers’ Compliance
Certificate to Lenders for the Fiscal Quarter ending December 31, 2005;
provided, however, that, notwithstanding the foregoing, within one (1) day of
the date that the Indebtedness evidenced by the Subordinated Notes is
permanently repaid in full and such Subordinated Notes are repurchased as
contemplated hereunder, the Applicable Margins shall be adjusted (up or down)
prospectively as determined by Borrowers’ excess Borrowing Availability for such
date that the Indebtedness evidenced by the Subordinated Notes is permanently
repaid in full and such Subordinated Notes are repurchased as contemplated

12



--------------------------------------------------------------------------------



 



hereunder. Adjustments in Applicable Margins will be determined by reference to
the following grids:
          (x) For Interest, Letter of Credit Fees and Unused Line Fee:

      If Excess Borrowing   Level of Availability is:   Applicable Margins:
<100,000,000
  Level I
<150,000,000, but ³ 100,000,000
  Level II
£225,000,000, but ³ 150,000,000
  Level III
>225,000,000
  Level IV

                                      Applicable Margins     Level I   Level II
  Level III   Level IV
Applicable Revolver Index Margin
    0.500 %     0.250 %     0.000 %     -0.250 %
Applicable Revolver LIBOR Margin
    1.750 %     1.500 %     1.250 %     1.000 %
Applicable Revolver BA Margin
    1.750 %     1.500 %     1.250 %     1.000 %
Applicable L/C Margin
    1.750 %     1.500 %     1.250 %     1.000 %
Applicable Unused Line Fee Margin
    0.250 %     0.250 %     0.375 %     0.375 %

          All adjustments in the Applicable Margins after January 1, 2006 shall
be implemented quarterly on a prospective basis, for each calendar month
commencing at least 5 days after the date of delivery to Lenders of the
quarterly unaudited or annual audited (as applicable) Financial Statements
evidencing the need for an adjustment. Concurrently with the delivery of the
Compliance Certificate, Borrower Representative shall deliver to Agent and
Lenders a certificate, signed by its chief financial officer or treasurer,
setting forth in reasonable detail the basis for the continuance of, or any
change in, the Applicable Margins. Failure to deliver the Compliance Certificate
within 5 days of the required date of delivery shall, in addition to any other
remedy provided for in this Agreement, result in an increase in the Applicable
Margins to the highest level set forth in the foregoing grid, until the first
day of the first calendar month following the delivery of a Compliance
Certificate demonstrating that such an increase is not required. If a Default or
an Event of Default has occurred and is continuing at the time any reduction in
the Applicable Margins is to be implemented, that reduction shall be deferred
until the first day of the first calendar month following the date on which such
Default or Event of Default is waived or cured.
          (b) If any payment on any Loan becomes due and payable on a day other
than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day (except as set forth in the definition of LIBOR Period
or BA Period) and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.

13



--------------------------------------------------------------------------------



 



          (c) All computations of Fees calculated on a per annum basis and
interest shall be made by Agent or Canadian Agent on the basis of a 360-day
year, in each case for the actual number of days occurring in the period for
which such interest and Fees are payable. The Index Rate is a floating rate
determined for each day. Each determination by Agent or Canadian Agent of an
interest rate and Fees hereunder shall be final, binding and conclusive on
Borrowers, absent manifest error.
          (d) So long as an Event of Default has occurred and is continuing
under Section 8.1 (a), (h) or (i), or so long as any other Default or Event of
Default has occurred and is continuing and at the election of Agent (or upon the
written request of Requisite Lenders) confirmed by written notice from Agent to
Borrower Representative, the interest rates applicable to the Loans and the
Letter of Credit Fees shall be increased by two percentage points (2%) per annum
above the rates of interest or the rate of such Fees otherwise applicable
hereunder (“Default Rate”), and all outstanding Obligations shall bear interest
at the Default Rate applicable to such Obligations. Interest and Letter of
Credit Fees at the Default Rate shall accrue from the initial date of such
Default or Event of Default until that Default or Event of Default is cured or
waived and shall be payable upon demand.
          (e) Subject to the conditions precedent set forth in Section 2.2,
Borrower Representative shall have the option to (i) request that any Revolving
Credit Advance be made as a LIBOR Loan or a BA Rate Loan, (ii) convert at any
time all or any part of outstanding Loans (other than the Swing Line Loan) from
Index Rate Loans to LIBOR Loans or BA Rate Loans, (iii) convert any LIBOR Loan
or a BA Rate Loan to an Index Rate Loan, subject to payment of LIBOR breakage
costs or BA breakage costs in accordance with Sections 1.13(b) and 1.13(c),
respectively if such conversion is made prior to the expiration of the LIBOR
Period or BA Period applicable thereto, or (iv) continue all or any portion of
any Loan (other than the Swing Line Loan) as a LIBOR Loan or a BA Rate Loan upon
the expiration of the applicable LIBOR Period or BA Period and the succeeding
LIBOR Period or BA Period of that continued Loan shall commence on the first day
after the last day of the LIBOR Period or BA Period of the Loan to be continued.
Any Loan or group of Loans having the same proposed LIBOR Period to be made or
continued as, or converted into, a LIBOR Loan must be in a minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of such amount. Any
Loan or group of Loans having the same proposed BA Period to be made or
continued as, or converted into, a BA Rate Loan must be in a minimum amount of
CD1,000,000 and integral multiples of CD500,000 in excess of such amount. Any
such election must be made by 12:00 noon (New York time) on the 3rd Business Day
prior to (1) the date of any proposed Advance which is to bear interest at the
LIBOR Rate or BA Rate, (2) the end of each LIBOR Period with respect to any
LIBOR Loans to be continued as such and the end of each BA Period with respect
to any BA Rate Loans to be continued as such, or (3) the date on which Borrower
Representative wishes to convert any Index Rate Loan to a LIBOR Loan for a LIBOR
Period or to a BA Rate Loan for a BA Period designated by Borrower
Representative in such election. If no election is received with respect to a
LIBOR Loan or BA Rate Loan by 12:00 noon (New York time) on the 3rd Business Day
prior to the end of the LIBOR Period or BA Period with respect thereto (or if a
Default or an Event of Default has occurred and is continuing or the additional
conditions precedent set forth in Section 2.2 shall not have been satisfied),
that LIBOR Loan or BA Rate Loan shall be converted to an Index Rate Loan at the
end of its LIBOR Period or BA Period respectively. Borrower

14



--------------------------------------------------------------------------------



 



Representative must make such election by notice to Agent (and to Canadian Agent
if Canadian Loans are involved) in writing, by telecopy or overnight courier. In
the case of any conversion or continuation, such election must be made pursuant
to a written notice (a “Notice of Conversion/Continuation”) in the form of
Exhibit 1.5(e).
          (f) Notwithstanding anything to the contrary set forth in this
Section 1.5, if a court of competent jurisdiction determines in a final order
that the rate of interest payable hereunder with respect to the US Obligations
exceeds the highest rate of interest permissible under applicable law (the
“Maximum Lawful Rate”), then so long as the Maximum Lawful Rate would be so
exceeded, the rate of interest payable hereunder shall be equal to the Maximum
Lawful Rate; provided, however, that if at any time thereafter the rate of
interest payable hereunder is less than the Maximum Lawful Rate, US Borrowers
shall continue to pay interest hereunder at the applicable Maximum Lawful Rate
until such time as the total interest received by Agent, on behalf of Lenders,
is equal to the total interest that would have been received had the interest
rate payable hereunder been (but for the operation of this paragraph) the
interest rate payable since the Closing Date as otherwise provided in this
Agreement. Thereafter, interest hereunder shall be paid at the rate(s) of
interest and in the manner provided in Sections 1.5(a) through (e), unless and
until the rate of interest again exceeds the Maximum Lawful Rate, and at that
time this paragraph shall again apply. In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount that such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Lawful Rate. If the Maximum
Lawful Rate is calculated pursuant to this paragraph, such interest shall be
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made. If,
notwithstanding the provisions of this Section 1.5(f), a court of competent
jurisdiction shall finally determine that a Lender has received interest
hereunder in excess of the Maximum Lawful Rate, Agent shall, to the extent
permitted by applicable law, promptly apply such excess in the order specified
in Section 1.11 and thereafter shall refund any excess to Borrower or as a court
of competent jurisdiction may otherwise order.
          (g) If any provision of this Agreement or any of the other Loan
Documents would obligate Canadian Borrowers to make any payment of interest
under the Canadian Obligations or other amount payable to any Canadian Lender in
an amount or calculated at a rate which would be prohibited by law or would
result in a receipt by that Canadian Lender of interest with respect to the
Canadian Obligations at a criminal rate (as such term is construed under the
Criminal Code (Canada)) then, notwithstanding such provision, such amount or
rates shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by that Canadian Lender of interest
with respect to the Canadian Obligations at a criminal rate, such adjustment to
be effected, to the extent necessary, as follows: (1) firstly, by reducing the
amount or rates of interest required to be paid to the affected Canadian Lenders
under this Section 1.5; and (2) thereafter, by reducing any fees, commissions,
premiums and other amounts required to be paid to the affected Canadian Lender
which would constitute interest under the Canadian Obligations for purposes of
Section 347 of the Criminal Code (Canada). Notwithstanding the foregoing, and
after giving effect to all adjustments contemplated thereby, if any Canadian
Lender shall have received an amount in excess of the maximum permitted by that
section of the

15



--------------------------------------------------------------------------------



 



Criminal Code (Canada), then Canadian Borrowers shall be entitled, by notice in
writing to the affected Canadian Lender, to obtain reimbursement from that
Canadian Lender in an amount equal to such excess, and pending such
reimbursement, such amount shall be deemed to be an amount payable by that
Canadian Lender to Canadian Borrowers. Any amount or rate of interest with
respect to the Canadian Obligations referred to in this Section 1.5(g) shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that any
Canadian Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
Closing Date to the Termination Date (with reference to the Canadian
Obligations) and, in the event of a dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by Canadian Agent shall be conclusive
for the purposes of such determination.
          (h) Interest Act (Canada). For purposes of disclosure pursuant to the
Interest Act (Canada), the annual rates of interest or fees to which the rates
of interest or fees provided in this Agreement and the other Loan Documents for
the Canadian Obligations (as stated herein or therein, as applicable, to be
computed on the basis of a 360 or 365 day year or any other period of time less
than a calendar year) are equivalent to the rates so determined multiplied by
the actual number of days in the applicable calendar year and divided by 360,
365 or such other period of time, respectively.
          1.6 Eligible Accounts.
          All of the Accounts owned by WESCO DC LP and reflected in the most
recent Borrowing Base Certificate delivered by Borrower Representative on behalf
of the applicable Borrower Group (i.e., US Borrowers or Canadian Borrowers) to
Agent shall be “Eligible Accounts” for purposes of this Agreement, except any
Account to which any of the exclusionary criteria set forth below applies. Agent
shall have the right to establish, modify or eliminate Reserves against Eligible
Accounts from time to time in its reasonable credit judgment. In addition, Agent
reserves the right, at any time and from time to time after the Closing Date, to
adjust any of the criteria set forth below, to establish new criteria and to
adjust advance rates with respect to Eligible Accounts, in its reasonable credit
judgment, subject to the approval of Supermajority Lenders in the case of
adjustments, new criteria, or changes in advance rates or the elimination of
Reserves imposed as of the Closing Date which have the effect of making more
credit available (it being understood that Agent may in its reasonable credit
judgment eliminate Reserves established by it in its reasonable credit judgment
after the Closing Date without the necessity of obtaining the approval of
Supermajority Lenders or Requisite Lenders). Borrowers and the other Credit
Parties hereby acknowledge and agree that only Accounts owned by WESCO DC LP,
and no Accounts owned by any other Borrower or any other Credit Party, may
constitute Eligible Accounts. Eligible Accounts shall not include any Account of
WESCO DC LP:
          (a) that does not arise from the sale of goods or the performance of
services by WESCO DC LP in the ordinary course of its business;

16



--------------------------------------------------------------------------------



 



          (b) (i) upon which WESCO DC LP’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or
(ii) as to which WESCO DC LP is not able to bring suit or otherwise enforce its
remedies against the Account Debtor through judicial process, or (iii) if the
Account represents a progress billing consisting of an invoice for goods sold or
used or services rendered pursuant to a contract under which the Account
Debtor’s obligation to pay that invoice is subject to WESCO DC LP’s completion
of further performance under such contract or is subject to the equitable lien
of a surety bond issuer;
          (c) to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account;
          (d) that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;
          (e) with respect to which an invoice, reasonably acceptable to Agent
in form and substance, has not been sent to the applicable Account Debtor;
          (f) that (i) is not owned by WESCO DC LP or (ii) is subject to any
right, claim, security interest or other interest of any other Person, other
than Liens in favor of the Applicable Agent, on behalf of itself and Lenders,
and Prior Claims that are unregistered and that secure amounts that are not yet
due and payable;
          (g) that arises from a sale to any director, officer, other employee
or Affiliate of any Credit Party, or to any entity that has any common officer
or director with any Credit Party;
          (h) that is the obligation of an Account Debtor that is the United
States government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof or that is the
Canadian government (Her Majesty in Right of Canada) or a political subdivision
thereof, or a department, agency or instrumentality thereof unless Agent, in its
sole discretion, has agreed to the contrary in writing and WESCO DC LP, if
necessary or desirable, has complied with respect to such obligation with the
Federal Assignment of Claims Act of 1940 (for Account Debtors that are United
States government or a political subdivision thereof) or any applicable state,
county or municipal law restricting the assignment thereof (for Account Debtors
that are a state, county, or municipality or department, agency or
instrumentality thereof) or WESCO DC LP, if necessary or desirable, has complied
with the Financial Administration Act (Canada) or any applicable provincial or
territorial statute or municipal ordinance of similar purpose with respect to
such obligation, as applicable, or any applicable statutes or ordinances of
similar purpose, with respect to such obligation, as applicable,
          (i) that is the obligation of an Account Debtor located in a country
other than the United States (including all fifty states) or Canada unless
payment thereof is assured by a letter of credit assigned and delivered to
Agent, satisfactory to Agent as to form, amount and issuer; or is backed by
credit insurance or a bank guaranty acceptable to Agent in all respects.

17



--------------------------------------------------------------------------------



 



     (j) to the extent WESCO DC LP, any other Borrower, any other Credit Party
or any Subsidiary thereof is liable for goods sold or services rendered by the
applicable Account Debtor to WESCO DC LP, any other Borrower, any other Credit
Party or any Subsidiary thereof but only to the extent of the potential offset;
     (k) that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;
     (l) that is in default; provided, that, without limiting the generality of
the foregoing, an Account shall be deemed in default upon the occurrence of any
of the following:
          (i) the Account is not paid within the earlier of: 60 days following
its due date or 150 days following its original invoice date; provided, that,
(x) the aggregate amount of all such Accounts less than 150 days past their
original invoice date but more than 90 days past their original invoice date,
which shall comprise Eligible Accounts plus (y) the aggregate amount of all
Accounts less than 150 days past their original invoice date but more than
90 days past their original invoice date, which shall comprise Eligible
Securitization Receivables, shall not exceed for the sum of (x) plus (y), an
amount equal to 8% of the sum of total Eligible Accounts and Eligible
Securitization Receivables (the “8% Cap”) in the aggregate at any time during
the term of this Agreement (and, in the event that the sum of (x) plus (y) shall
exceed the 8% Cap, then the entire amount pursuant to clause (y), up to a
maximum of the 8% Cap shall be included (i.e., the excess amount shall be
deducted from clause (x) to achieve an amount equal to the 8% Cap)).
          (ii) the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or
          (iii) a petition is filed by or against any Account Debtor obligated
upon such Account under any bankruptcy law or any other United States federal or
state or, with respect to Canada, Solvency Law or any other foreign
receivership, insolvency relief or other law or laws for the relief of debtors;
     (m) that is the obligation of an Account Debtor if 50% or more of the
Dollar amount of all Accounts owing by that Account Debtor are ineligible under
the other criteria set forth in this Section 1.6 or in the definition of
Eligible Securitization Receivables;
     (n) as to which the Applicable Agent’s Lien thereon, on behalf of itself
and Lenders, is not a first priority perfected Lien, subject only to Prior
Claims that are unregistered and that secure amounts that are not yet due and
payable;
     (o) as to which any of the representations or warranties in the Loan
Documents are untrue;
     (p) to the extent such Account is evidenced by a judgment, Instrument or
Chattel Paper;

18



--------------------------------------------------------------------------------



 



     (q) to the extent such Account exceeds any credit limit established by
Agent, in its reasonable credit judgment;
     (r) to the extent that such Account, together with all other Accounts owing
by such Account Debtor and its Affiliates as of any date of determination exceed
10% of all Eligible Accounts;
     (s) that is payable in any currency other than Dollars or Canadian Dollars
(to the extent properly converted into Dollars in the applicable Borrowing Base
Certificate in accordance herewith);
     (t) to the extent such Account includes goods and services or harmonized
sales or other sales taxes; or
     (u) that is otherwise unacceptable to Agent in its reasonable credit
judgment.
     1.7 Eligible Inventory.
     All of the inventory owned by the Borrowers and reflected in the most
recent Borrowing Base Certificate delivered by Borrower Representative on behalf
of the applicable Borrower Group (i.e., US Borrowers or Canadian Borrowers) to
Agent shall be “Eligible Inventory” for purposes of this Agreement, except any
Inventory to which any of the exclusionary criteria set forth below applies.
Agent shall have the right to establish, modify, or eliminate Reserves against
Eligible Inventory from time to time in its reasonable credit judgment. In
addition, Agent reserves the right, at any time and from time to time after the
Closing Date, to adjust any of the criteria set forth below, to establish new
criteria and to adjust advance rates with respect to Eligible Inventory in its
reasonable credit judgment, subject to the approval of Supermajority Lenders in
the case of adjustments, new criteria, changes in advance rates or the
elimination of Reserves imposed as of the Closing Date which have the effect of
making more credit available (it being understood that Agent may in its
reasonable credit judgment eliminate Reserves established by it in its
reasonable credit judgment after the Closing Date without the necessity of
obtaining the approval of Supermajority Lenders or Requisite Lenders). The other
Credit Parties hereby acknowledge and agree that only Inventory owned by the
Borrowers, and no Inventory owned by any other Credit Party, may constitute
Eligible Inventory. Eligible Inventory shall not include any Inventory of any
Borrower that:
     (a) is not owned by such Borrower free and clear of all Liens and rights of
any other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure such
Borrower’s performance with respect to that Inventory), except the Liens in
favor of Agent, on behalf of itself and Lenders, and in the case of Inventory of
any Canadian Borrower, Prior Claims that are unregistered and that secure
amounts that are not yet due and payable;
     (b) (i) other than as provided in clause (vi) below, is not located on
premises owned, leased or rented by such Borrower and set forth in Disclosure
Schedule (3.2) or (ii) is stored at a leased location, unless Agent has given
its prior consent thereto and unless (x) a

19



--------------------------------------------------------------------------------



 



satisfactory landlord waiver has been delivered to the Applicable Agent or
(y) Reserves, if determined in Agent’s reasonable credit judgment, satisfactory
to the Applicable Agent have been established with respect thereto, (iii) is
stored with a bailee or warehouseman unless a satisfactory, acknowledged bailee
letter has been received by the Applicable Agent or, if determined in Agent’s
reasonable credit judgment, Reserves satisfactory to Agent have been established
with respect thereto, or (iv) is located at an owned location subject to a
mortgage (or similar lien under applicable law) in favor of a lender other than
any Agent, unless a satisfactory mortgagee waiver has been delivered to the
Applicable Agent or Reserves satisfactory to Agent have been established with
respect thereto, or (v) is located at any site if the aggregate book value of
Inventory at any such location is less than U.S. $100,000 (or the Dollar
Equivalent Amount thereof), or (vi) is located on premises owned, leased or
rented by a customer of any Borrower, unless Agent has given its prior consent
thereto, such Inventory of such Borrower is clearly segregated from all
Inventory of such customer, all UCC filings deemed necessary or desirable by
Agent have been made, and a satisfactory collateral access agreement has been
delivered to the Applicable Agent by such customer;
     (c) is placed on consignment, except as expressly provided in
Section 1.7(b)(vi) (and subject to compliance with all of the requirements of
Section 1.7(b)(vi)), is located at any customer location, or is in transit, to
the extent the value of such Inventory consists of costs associated with
“freight-in” charges, if any, except for Inventory in transit between domestic
or Canadian locations of Credit Parties as to which the Applicable Agent’s Liens
have been perfected at origin and destination;
     (d) is covered by a negotiable document of title, unless such document has
been delivered to the Applicable Agent with all necessary endorsements, free and
clear of all Liens except those in favor of either Agent and Lenders and, in the
case of any Canadian Borrower, Prior Claims that are unregistered and that
secure amounts that are not yet due and payable;
     (e) is excess, obsolete, unsalable, shopworn, seconds, damaged or unfit for
sale;
     (f) consists of display items or packing or shipping materials,
manufacturing supplies, work-in-process Inventory or replacement parts;
     (g) consists of goods which have been returned by the buyer;
     (h) is not of a type held for sale in the ordinary course of such
Borrower’s business;
     (i) is not subject to a first priority lien in favor of the Applicable
Agent on behalf of itself and Lenders subject to Permitted Encumbrances;
     (j) breaches any of the representations or warranties pertaining to
Inventory set forth in the Loan Documents;

20



--------------------------------------------------------------------------------



 



     (k) consists of any costs associated with “freight-in” charges,
warehouseman’s salaries or any other item classified as “full absorption”;
     (l) consists of Hazardous Materials or goods that can be transported or
sold only with licenses that are not readily available;
     (m) is not covered by casualty insurance reasonably acceptable to Agent;
     (n) the value of which has not been converted into Dollars in the
applicable Borrowing Base Certificate in accordance herewith; or
     (o) is otherwise unacceptable to Agent in its reasonable credit judgment.
     1.8 Cash Management Systems. On or prior to the Closing Date, WESCO
Distribution and WESCO DC LP will each establish and will each maintain until
the Termination Date, the cash management systems described in Annex C (the
“Cash Management Systems”).
     1.9 Fees.
     (a) Borrowers shall pay to GE Capital, individually, the Fees specified in
that certain fee letter of even date herewith between Borrower Representative
and GE Capital (the “GE Capital Fee Letter”), at the times specified for payment
therein.
     (b) On the Closing Date, Borrowers shall pay to the US Agent an Amendment
Fee in the amount of $100,000 to be distributed pro rata among the Lenders. In
addition, on the Closing Date, Canadian Borrowers shall pay, or cause to be
paid, to the Canadian Agent an Amendment Fee in the amount of $50,000 to be
distributed pro rata among the Canadian Lenders.
     (c) (i) As additional compensation for the US Lenders, US Borrowers shall
pay to Agent, for the ratable benefit of US Lenders, in arrears, on the first
Business Day of each month prior to the Commitment Termination Date and on the
Commitment Termination Date, a Fee for US Borrowers’ non-use of available funds
in an amount equal to the Applicable Unused Line Fee Margin per annum
(calculated on the basis of a 360 day year for actual days elapsed) multiplied
by the difference between (x) the Maximum US Amount (as it may be reduced from
time to time) and (y) the average for the period of the daily closing balances
of the aggregate US Revolving Loan and the US Swing Line Advances outstanding
during the period for which such Fee is due.
          (ii) As additional compensation for the Canadian Lenders, Canadian
Borrowers shall pay to Canadian Agent, for the ratable benefit of Canadian
Lenders, in arrears, on the first Business Day of each month prior to the
Commitment Termination Date and on the Commitment Termination Date, a Fee for
Canadian Borrowers’ non-use of available funds in an amount equal to the
Applicable Unused Line Fee Margin per annum (calculated on the basis of a
360 day year for actual days elapsed) multiplied by the difference between
(x) the Maximum Canadian Amount (as it may be reduced from time to time) and
(y) the average for the period of

21



--------------------------------------------------------------------------------



 



the daily closing balances of the aggregate Canadian Revolving Credit Advances
and the Canadian Swing Line Advances outstanding during the period for which
such Fee is due.
     (d) US Borrowers shall pay to Agent, for the ratable benefit of US Lenders,
the Letter of Credit Fee, in respect of US Letters of Credit as provided in
Annex B, and Canadian Borrowers shall pay to Canadian Agent, for the ratable
benefit of Canadian Lenders, the Letter of Credit Fee in respect of Canadian
Letters of Credit as provided in Annex B.
     1.10 Receipt of Payments.
     US Borrowers shall make each payment under this Agreement not later than
2:30 p.m. (New York time) on the day when due in immediately available funds in
Dollars to the US Collection Account. Canadian Borrowers shall make each payment
under this Agreement not later than 2:30 p.m. (New York time) on the day when
due in immediately available funds in Canadian Dollars to the Canadian
Collection Account. For purposes of computing interest and Fees and determining
Borrowing Availability as of any date, all payments shall be deemed received on
the Business Day on which immediately available funds therefor are received in
the applicable Collection Account prior to 2:30 p.m. (New York time). Payments
received after 2:30 p.m. New York time on any Business Day or on a day that is
not a Business Day shall be deemed to have been received on the following
Business Day. If Agent receives any payment from or on behalf of any Credit
Party in a currency other than the currency in which an Obligation payable is
denominated, Agent may convert the payment (including the monetary proceeds of
realization upon any Collateral and any funds then held in a cash collateral
account) into Dollars at the exchange rate that Agent would be prepared to sell
the currency received in New York, New York on the Business Day immediately
preceding the date of actual payment. The Obligations shall be satisfied only to
the extent of the amount actually received by Agent upon such conversion.
     1.11 Application and Allocation of Payments.
     (a) So long as no Default or Event of Default has occurred and is
continuing, (i) payments consisting of proceeds of Accounts or Inventory
received in the ordinary course of business shall be applied, in the case of
receipt by or on behalf of any US Borrower, first, to the US Swing Line Loan
and, second, to the US Revolving Loan, and, in the case of receipt by or on
behalf of any Canadian Borrower, first to the Canadian Swing Line Advances and,
second, to the Canadian Revolving Loan; (ii) payments matching specific
scheduled payments then due shall be applied to those scheduled payments;
(iii) voluntary prepayments shall be applied as determined by Borrower, subject
to the provisions of Section 1.3(a); and (iv) mandatory prepayments shall be
applied as set forth in Sections 1.3(b), (c), (d) and (f). All payments and
prepayments applied to a particular Loan shall be applied ratably to the portion
thereof held by each US Lender as determined by its Pro Rata Share thereof and
held by each Canadian Lender as determined by its Pro Rata Share thereof. As to
any other payment, and as to all payments made when a Default or Event or
Default has occurred and is continuing or following the Commitment Termination
Date, Borrowers hereby irrevocably waive the right to direct the application of
any and all payments received from or on behalf of Borrowers, and Borrowers
hereby irrevocably agree that Agent shall have the continuing exclusive right to
apply any and all such payments in respect of the

22



--------------------------------------------------------------------------------



 



Obligations then due and payable in the following order: (1) to Fees and Agents’
expenses reimbursable hereunder; (2) to interest on the Swing Line Loan; (3) to
principal payments on the Swing Line Loan; (4) to interest on the Revolving
Loan; (5) to principal payments on the Revolving Loan; (6) to provide cash
collateral for Letter of Credit Obligations in the manner described in Annex B
and (7) to all other Obligations including expenses of Lenders to the extent
reimbursable under Section 11.3; provided, however, that in no event shall any
such payments applicable to a Canadian Borrower or other Canadian Credit Party
be applied to any US Obligations.
     (b) The Applicable Agent is authorized to, and at its sole election may,
charge to the Revolving Loan balance on behalf of Borrowers under the applicable
Facilities and cause to be paid all Fees, expenses, Charges, costs (including
insurance premiums in accordance with Section 5.4(a)) and interest and
principal, other than principal of the Revolving Loan under the applicable
Facilities, owing by the applicable Borrower under this Agreement or any of the
other Loan Documents if and to the extent such Borrowers fail to pay promptly
any such amounts as and when due, even if the amount of such charges would
exceed Borrowing Availability at such time. At the Applicable Agent’s option and
to the extent permitted by law, any charges so made shall constitute part of the
Revolving Loan under the applicable Facilities hereunder to which such charges
relate.
     1.12 Loan Account and Accounting.
     Each Agent shall maintain a loan account (the “US Loan Account”, in the
case of such account maintained by the Agent, and the “Canadian Loan Account”,
in the case of such account maintained by the Canadian Agent, and “Loan Account”
means either or both of them, as the context permits) on its books to record:
all Advances, all payments made by Borrowers, and all other debits and credits
as provided in this Agreement with respect to the Loans or any other
Obligations, in each case, relating to the applicable Facilities being
administered by the Applicable Agent. All entries in the applicable Loan Account
shall be made in accordance with the Applicable Agent’s customary accounting
practices as in effect from time to time. The balance in the Loan Account, as
recorded on Agent’s most recent printout or other written statement, shall,
absent demonstrable error, be presumptive evidence of the amounts due and owing
to the Agent and US Lenders by US Borrowers, in the case of the US Loan Account,
and to the Canadian Agent and the Canadian Lenders, in the case of the Canadian
Loan Account; provided that any failure to so record or any error in so
recording shall not limit or otherwise affect the applicable Borrower’s duty to
pay the Obligations. Each Agent shall render to Borrower Representative a
monthly accounting of transactions with respect to the US Loans and Canadian
Loans setting forth the balance of the US Loan Account and the Canadian Loan
Account for the immediately preceding month. Unless Borrower Representative
notifies Agent in writing of any objection to any such accounting (specifically
describing the basis for such objection), within 30 days after the date thereof,
each and every such accounting shall, absent demonstrable error, be deemed
final, binding and conclusive on Borrower(s) in all respects as to all matters
reflected therein. Only those items expressly objected to in such notice shall
be deemed to be disputed by the applicable Borrower(s). Notwithstanding any
provision herein contained to the contrary, any Lender may elect (which election
may be revoked) to dispense

23



--------------------------------------------------------------------------------



 



with the issuance of Notes to that Lender and may rely on the applicable Loan
Account as evidence of the amount of Obligations from time to time owing to it.
     1.13 Indemnity.
     (a) Each Credit Party that is a signatory hereto shall jointly and
severally indemnify and hold harmless each Agent, Lenders and their respective
Affiliates, and each such Person’s respective officers, directors, employees,
attorneys, agents and representatives (each, an “Indemnified Person”), from and
against any and all suits, actions, proceedings, claims, damages, losses,
liabilities and expenses (including reasonable attorneys’ fees and disbursements
and other costs of investigation or defense, including those incurred upon any
appeal) that may be instituted or asserted against or incurred by any such
Indemnified Person as the result of credit having been extended, suspended or
terminated under this Agreement and the other Loan Documents and the
administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental Liabilities
and legal costs and expenses arising out of or incurred in connection with
disputes between or among any parties to any of the Loan Documents
(collectively, “Indemnified Liabilities”); provided, that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from that Indemnified Person’s gross negligence or willful
misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER
PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY
OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.
     (b) To induce Lenders to provide the LIBOR Rate option on the terms
provided herein, if (i) any LIBOR Loans are repaid in whole or in part prior to
the last day of any applicable LIBOR Period (whether that repayment is made
pursuant to any provision of this Agreement or any other Loan Document or occurs
as a result of acceleration, by operation of law or otherwise); (ii) any
Borrower shall default in payment when due of the principal amount of or
interest on any LIBOR Loan; (iii) any Borrower shall refuse to accept any
borrowing of, or shall request a termination of any borrowing, conversion into
or continuation of LIBOR Loans after Borrower Representative has given notice
requesting the same in accordance herewith; or (iv) any Borrower shall fail to
make any prepayment of a LIBOR Loan after Borrower Representative has given a
notice thereof in accordance herewith, then Borrowers shall jointly and
severally indemnify and hold harmless each Lender from and against all losses,
costs and expenses resulting from or arising from any of the foregoing provided
that the Canadian Borrowers shall be obligated to indemnify any Lender with
respect to only such losses, costs and expenses in respect of the Canadian
Obligations. Such indemnification shall include any loss (including loss of
margin) or expense arising from the reemployment of funds obtained by it or from
fees payable to terminate deposits from which such funds were obtained. For the
purpose of

24



--------------------------------------------------------------------------------



 



calculating amounts payable to a Lender under this subsection, each Lender shall
be deemed to have actually funded its relevant LIBOR Loan through the purchase
of a deposit bearing interest at the LIBOR Rate in an amount equal to the amount
of that LIBOR Loan and having a maturity comparable to the relevant LIBOR
Period; provided, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this subsection. This covenant shall
survive the termination of this Agreement and the payment of the Notes and all
other amounts payable hereunder. As promptly as practicable under the
circumstances, each Lender shall provide Borrower Representative with its
written calculation of all amounts payable pursuant to this Section 1.13(b), and
such calculation shall be binding on the parties hereto unless Borrower
Representative shall object in writing within 10 Business Days of receipt
thereof, specifying the basis for such objection in detail.
     (c) To induce Lenders to provide the BA Rate option on the terms provided
herein, if (i) any BA Rate Loans are repaid in whole or in part prior to the
last day of any applicable BA Period (whether that repayment is made pursuant to
any provision of this Agreement or any other Loan Document or occurs as a result
of acceleration, by operation of law or otherwise); (ii) any Borrower shall
default in payment when due of the principal amount of or interest on any BA
Rate Loan; (iii) any Canadian Borrower shall refuse to accept any borrowing of,
or shall request a termination of, any borrowing of, conversion into or
continuation of, BA Rate Loans after Borrower Representative has given notice
requesting the same in accordance herewith; or (iv) any Canadian Borrower shall
fail to make any prepayment of a BA Rate Loan after Borrower Representative has
given a notice thereof in accordance herewith, then Borrowers shall jointly and
severally indemnify and hold harmless each Lender from and against all losses,
costs and expenses resulting from or arising from any of the foregoing. Such
indemnification shall include any loss (including loss of margin) or expense
arising from the reemployment of funds obtained by it or from fees payable to
terminate deposits from which such funds were obtained. For the purpose of
calculating amounts payable to a Lender under this subsection, each Lender shall
be deemed to have actually funded its relevant BA Rate Loan through the purchase
of a deposit bearing interest at the BA Rate in an amount equal to the amount of
that BA Rate Loan and having a maturity comparable to the relevant BA Period;
provided, that each Lender may fund each of its BA Rate Loans in any manner it
sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this subsection. This covenant shall
survive the termination of this Agreement and the payment of the Notes and all
other amounts payable hereunder. As promptly as practicable under the
circumstances, each Lender shall provide Borrower Representative with its
written calculation of all amounts payable pursuant to this Section 1.13(c), and
such calculation shall be binding on the parties hereto unless Borrower
Representative shall object in writing within ten (10) Business Days of receipt
thereof, specifying the basis for such objection in detail.
     1.14 Access.
     Each Credit Party that is a party hereto shall, during normal business
hours, from time to time upon three (3) Business Day’s prior notice to the
Borrower Representative (attention: Treasurer); provided, however, that after
the occurrence and during the continuance of a Default or Event of Default, no
such prior notice shall be required; as frequently as each

25



--------------------------------------------------------------------------------



 



Agent determines to be appropriate; (a) provide each Agent and any of its
officers, employees and agents access to its properties, facilities, advisors
and employees (including officers) of each Credit Party and to the Collateral,
(b) permit each Agent, and any of its officers, employees and agents, to
inspect, audit and make extracts from any Credit Party’s books and records, and
(c) permit each Agent, and its officers, employees and agents, to inspect,
review, evaluate and make test verifications and counts of the Accounts and
Inventory of any Credit Party and other Collateral of any Credit Party. Absent a
Default or Event of Default, Borrowers shall not be required to pay for (i) more
than one (1) inventory appraisal per year or (ii) more than two (2) collateral
audits per year. If a Default or Event of Default has occurred and is continuing
or if access is necessary to preserve or protect the Collateral as determined by
the Agent, in its reasonable credit judgment, each such Credit Party shall
provide such access to Agent and Canadian Agent and to each Lender at all times
and without advance notice at Borrowers’ expense. Furthermore, so long as any
Event of Default has occurred and is continuing, Borrowers shall provide Agent
and Canadian Agent and each Lender with access to its suppliers and customers.
Each Credit Party shall make available to Agent and Canadian Agent and its
counsel, as quickly as is possible under the circumstances, originals or copies
of all books and records that such Agent may reasonably request. Each Credit
Party shall deliver any document or instrument necessary for Agent and Canadian
Agent, as it may from time to time request, to obtain records from any service
bureau or other Person that maintains records for such Credit Party, and shall
maintain duplicate records or supporting documentation on media, including
computer tapes and discs owned by such Credit Party. Each Agent will give
Lenders at least 5 days’ prior written notice of regularly scheduled audits.
Representatives of other Lenders may accompany Agent’s or Canadian Agent’s
representatives on regularly scheduled audits at no charge to Borrowers.
     1.15 Taxes.
     (a) Any and all payments by each Borrower hereunder (including any payments
made pursuant to Section 12) or under the Notes shall be made, in accordance
with this Section 1.15, free and clear of and without deduction for any and all
present or future Taxes. If any Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder (including any payments
made pursuant to Section 12) or under the Notes, (i) the sum payable shall be
increased as much as shall be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 1.15) Agent or Canadian Agent or Lenders, as applicable, receive an
amount equal to the sum they would have received had no such deductions been
made, (ii) such Borrower shall make such deductions, and (iii) such Borrower
shall pay the full amount deducted to the relevant taxing or other authority in
accordance with applicable law. Within 30 days after the date of any payment of
Taxes, Borrower Representative shall furnish to Agent the original or a
certified copy of a receipt evidencing payment thereof. Agent, Canadian Agent
and Lenders shall not be obligated to return or refund any amounts received
pursuant to this Section.
     (b) Each Credit Party that is a signatory hereto shall jointly and
severally indemnify and, within 10 days of demand therefor, pay Agent and
Canadian Agent and each Lender for the full amount of Taxes (including any Taxes
imposed by any jurisdiction on amounts payable under this Section 1.15) paid by
Agent or Canadian Agent or such Lender, as

26



--------------------------------------------------------------------------------



 



appropriate, and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally asserted.
     (c) Each US Lender organized under the laws of a jurisdiction outside the
United States (a “Foreign Lender”) as to which payments to be made under this
Agreement or under the Notes are exempt from United States withholding tax under
an applicable statute or tax treaty shall provide to Borrower Representative and
Agent a properly completed and executed IRS Form W-8ECI or Form W-8BEN or other
applicable form, certificate or document prescribed by the IRS or the United
States certifying as to such Foreign Lender’s entitlement to such exemption (a
“Certificate of Exemption”). Any foreign Person that seeks to become a US Lender
under this Agreement shall provide a Certificate of Exemption to Borrower
Representative and Agent prior to becoming a US Lender hereunder. No foreign
Person may become a US Lender hereunder if such Person fails to deliver a
Certificate of Exemption in advance of becoming a Lender.
     1.16 Capital Adequacy; Increased Costs; Illegality.
     (a) If any Lender shall have determined that any law, treaty, governmental
(or quasi-governmental) rule, regulation, guideline or order regarding capital
adequacy, reserve requirements or similar requirements or compliance by any
Lender with any request or directive regarding capital adequacy, reserve
requirements or similar requirements (whether or not having the force of law),
in each case, adopted after the Closing Date, from any central bank or other
Governmental Authority increases or would have the effect of increasing the
amount of capital, reserves or other funds required to be maintained by such
Lender and thereby reducing the rate of return on such Lender’s capital as a
consequence of its obligations hereunder, then Borrowers shall from time to time
upon demand by such Lender (with a copy of such demand to the Applicable Agent)
pay to such Agent, for the account of such Lender, additional amounts sufficient
to compensate such Lender for such reduction. A certificate as to the amount of
that reduction and showing the basis of the computation thereof submitted by
such Lender to Borrower Representative and to such Agent shall, absent manifest
error, be final, conclusive and binding for all purposes.
     (b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), in each case adopted after
the Closing Date, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining any Loan, then Borrowers
shall from time to time, upon demand by such Lender (with a copy of such demand
to Agent), pay to Agent (or Canadian Agent if in respect of Canadian Loans) for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost. A certificate as to the amount of such increased
cost, submitted to Borrower Representative and to Agent by such Lender, shall be
conclusive and binding on Borrower for all purposes, absent manifest error. Each
Lender agrees that, as promptly as practicable after it becomes aware of any
circumstances referred to above which would result in any such increased cost,
the affected Lender shall, to the extent not inconsistent with such Lender’s
internal policies of general application, use reasonable

27



--------------------------------------------------------------------------------



 



commercial efforts to minimize costs and expenses incurred by it and payable to
it by Borrowers pursuant to this Section 1.16(b).
     (c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender’s
opinion, adversely affecting it or its Loans or the income obtained therefrom,
on notice thereof and demand therefor by such Lender to Borrower Representative
through Agent, (i) the obligation of such Lender to agree to make or to make or
to continue to fund or maintain LIBOR Loans shall terminate and (ii) each
Borrower shall forthwith prepay in full all outstanding LIBOR Loans owing by
such Borrower to such Lender, together with interest accrued thereon, unless
Borrower Representative, on behalf of such Borrower, within 5 Business Days
after the delivery of such notice and demand, converts all LIBOR Loans into
Index Rate Loans.
     (d) Within 15 days after receipt by Borrower Representative of written
notice and demand from any Lender (an “Affected Lender”) for payment of
additional amounts or increased costs as provided in Sections 1.15(a), 1.16(a)
or 1.16(b), Borrower Representative may, at its option, notify Agent and such
Affected Lender of its intention to replace the Affected Lender. So long as no
Default or Event of Default has occurred and is continuing, Borrower
Representative, with the consent of Agent, may obtain, at Borrowers’ expense, a
replacement Lender (“Replacement Lender”) for the Affected Lender, which
Replacement Lender must be reasonably satisfactory to Agent. If Borrowers obtain
a Replacement Lender within 90 days following notice of their intention to do
so, the Affected Lender must sell and assign its Loans and Commitments to such
Replacement Lender for an amount equal to the principal balance of all Loans
held by the Affected Lender and all accrued interest and Fees with respect
thereto through the date of such sale; provided, that Borrowers shall have
reimbursed such Affected Lender for the additional amounts or increased costs
that it is entitled to receive under this Agreement through the date of such
sale and assignment. Notwithstanding the foregoing, Borrowers shall not have the
right to obtain a Replacement Lender if the Affected Lender rescinds its demand
for increased costs or additional amounts within 15 days following its receipt
of Borrowers’ notice of intention to replace such Affected Lender. Furthermore,
if Borrowers give a notice of intention to replace and do not so replace such
Affected Lender within 90 days thereafter, Borrowers’ rights under this
Section 1.16(d) shall terminate and Borrowers shall promptly pay all increased
costs or additional amounts demanded by such Affected Lender pursuant to
Sections 1.15(a), 1.16(a) and 1.16(b).
     1.17 Single Loan.
     All Loans to each US Borrower and all of the other Obligations of each US
Borrower arising under this Agreement and the other Loan Documents shall
constitute one general obligation of that Borrower secured, until the
Termination Date, by all of the Collateral of the US Borrowers. All Loans to
each Canadian Borrower and all of the other Obligations of each Canadian
Borrower arising under this Agreement and the other Loan Documents shall

28



--------------------------------------------------------------------------------



 



constitute one general obligation of that Borrower secured, until the
Termination Date, by all of the Collateral held by the Canadian Borrowers and
all of the Collateral held by the US Borrowers.
2. CONDITIONS PRECEDENT
     2.1 Conditions to the Initial Loans.
     No Lender shall be obligated to make any Loan or incur any Letter of Credit
Obligations on the Closing Date, or to take, fulfill, or perform any other
action hereunder, until the following conditions have been satisfied or provided
for in a manner satisfactory to Agents, or waived in writing by Agents and
Lenders:
     (a) Credit Agreement; Loan Documents. This Agreement or counterparts hereof
shall have been duly executed by, and delivered to, Borrowers, each other Credit
Party, Agents and Lenders; and each Agent shall have received such documents,
instruments, agreements and legal opinions as such Agent shall reasonably
request in connection with the transactions contemplated by this Agreement and
the other Loan Documents, including all those listed in the Closing Checklist
attached hereto as Annex D, each in form and substance reasonably satisfactory
to such Agent.
     (b) [Reserved]
     (c) Approvals. Agents shall have received (i) satisfactory evidence that
the Credit Parties have obtained all required consents and approvals of all
Persons including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Loan Documents and the
consummation of the Related Transactions or (ii) an officer’s certificate in
form and substance reasonably satisfactory to Agents affirming that no such
consents or approvals are required.
     (d) Opening Availability. The Eligible Accounts of WESCO DC LP and Eligible
Inventory of Borrowers supporting the initial Revolving Credit Advance and the
initial Letter of Credit Obligations incurred and the amount of the Reserves to
be established on the Closing Date shall be sufficient in value, as determined
by Agent, to provide Borrowers with Borrowing Availability, after giving effect
to the initial Revolving Credit Advance, the incurrence of any initial Letter of
Credit Obligations and the consummation of the Related Transactions (on a pro
forma basis, with trade payables being paid currently and consistent with past
practices, and expenses and liabilities being paid in the ordinary course of
business and without acceleration of sales) of at least $150,000,000.
     (e) Payment of Fees. Borrowers shall have paid the Fees required to be paid
on the Closing Date in the respective amounts specified in Section 1.9
(including, without limitation, the Fees specified in the GE Capital Fee
Letter), and shall have reimbursed Agents for all fees, costs and expenses of
closing presented as of the Closing Date.

29



--------------------------------------------------------------------------------



 



     (f) Capital Structure: Other Indebtedness. The capital structure of each
Credit Party and the terms and conditions of all Indebtedness of each Credit
Party shall be acceptable to Agent in its sole discretion.
     (g) Due Diligence. Agent shall have completed its business and legal due
diligence, including a Collateral audit and an Inventory appraisal, as
previously delivered, with results reasonably satisfactory to Agent. Without
limiting the foregoing, the corporate structure, capital structure, other debt
instruments, material contracts (including the Receivables Purchase Agreement),
and governing documents of Borrowers, the other Credit Parties and their
respective Affiliates must be acceptable to Agent.
     (h) [Reserved.]
     (i) Intercreditor Agreement. The Intercreditor Agreement shall remain in
full force and effect both before and after giving effect to this Second Amended
and Restated Credit Agreement and the transactions contemplated hereby, all on
terms and in form and substance satisfactory to Agent and its counsel.
     (j) Subordinated Notes. Agent shall have reviewed the terms and conditions
of the Subordinated Notes and the indenture and other agreements, instruments
and documents relating thereto, shall be satisfied with all such terms and
conditions and shall have confirmed that the Credit Parties are in compliance
therewith, both before and after giving effect to this Agreement, the
transactions contemplated hereby and the Related Transactions and the
transactions contemplated thereby.
     (k) Interest Rate Swap Agreements. Agent shall have reviewed the terms and
conditions of the Swap Agreements and the other agreements, instruments and
documents relating thereto, shall be satisfied with all such terms and
conditions and shall have confirmed that the Credit Parties are in compliance
therewith, both before and after giving effect to this Agreement, the
transactions contemplated hereby and the Related Transactions and the
transactions contemplated thereby.
     2.2 Further Conditions to Each Loan.
     Except as otherwise expressly provided herein, no Lender shall be obligated
to fund any Advance, convert or continue any Loan as a LIBOR Loan or a BA Rate
Loan or incur any Letter of Credit Obligation, if, as of the date thereof:
     (a) any representation or warranty by any Credit Party contained herein or
in any other Loan Document is untrue or incorrect as of such date, except to the
extent that such representation or warranty expressly relates to an earlier date
and except for changes therein expressly permitted or expressly contemplated by
this Agreement, and Agent or Requisite Lenders have determined not to make such
Advance, convert or continue any Loan as LIBOR Loan or BA Rate Loan or incur
such Letter of Credit Obligation as a result of the fact that such warranty or
representation is untrue or incorrect;

30



--------------------------------------------------------------------------------



 



     (b) any event or circumstance having a Material Adverse Effect has occurred
since the date hereof as determined by Agent or Requisite Lenders, and Agent or
Requisite Lenders have determined not to make such Advance, convert or continue
any Loan as a LIBOR Loan or BA Rate Loan or incur such Letter of Credit
Obligation as a result of the fact that such event or circumstance has occurred;
     (c) any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligation), and Agent or Requisite Lenders shall have determined not to
make any Advance, convert or continue any Loan as a LIBOR Loan or BA Rate Loan
or incur any Letter of Credit Obligation as a result of that Default or Event of
Default; or
     (d) after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligations), the outstanding principal amount of the Revolving Loan
would exceed the lesser of the Borrowing Base and the Maximum Amount, in each
case, less the then outstanding principal amount of the Swing Line Loan.
The request and acceptance by any Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any Loan into, or as, a LIBOR Loan or BA Rate Loan shall be deemed to
constitute, as of the date thereof, (i) a representation and warranty by
Borrowers that the conditions in this Section 2.2 have been satisfied and (ii) a
reaffirmation by Borrowers of the cross-guaranty provisions set forth in
Section 12 and of the granting and continuance of Agent’s Liens, on behalf of
itself and Lenders, pursuant to the Collateral Documents.
3. REPRESENTATIONS AND WARRANTIES
     To induce Lenders to make the Loans and to incur Letter of Credit
Obligations, the Credit Parties executing this Agreement, jointly and severally,
make the following representations and warranties to each Agent and each Lender
with respect to all Credit Parties, each and all of which shall survive the
execution and delivery of this Agreement.
     3.1 Corporate Existence; Compliance with Law.
     Each Credit Party (a) is a corporation, limited liability company,
unlimited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of its respective jurisdiction of
incorporation or organization set forth in Disclosure Schedule (3.1); (b) is
duly qualified to conduct business and is in good standing in each other
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified would not result in exposure to losses, damages or liabilities in
excess of $500,000; (c) has the requisite power and authority and the legal
right to own, pledge, mortgage or otherwise encumber and operate its properties,
to lease the property it operates under lease and to conduct its business as
now, heretofore and proposed to be conducted; (d) subject to specific
representations regarding Environmental Laws, has all material licenses,
permits, consents or approvals from or by, and has made all material filings
with, and has given all material notices to, all Governmental Authorities

31



--------------------------------------------------------------------------------



 



having jurisdiction, to the extent required for such ownership, operation and
conduct; (e) is in compliance with its charter and bylaws or partnership or
operating agreement, or partnership declaration and agreement as applicable; and
(f) subject to specific representations set forth herein regarding ERISA,
Environmental Laws, tax and other laws, is in compliance with all applicable
provisions of law, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
     3.2 Executive Offices, Collateral Locations, FEIN.
     As of the Closing Date, the current location of each Credit Party’s chief
executive office (or applicable foreign equivalent), principal place of
business, domicile (within the meaning of the Quebec Civil Code), any other
offices and the warehouses and premises at which any Collateral is stored or
located are set forth in Disclosure Schedule (3.2), and, except as expressly set
forth in Disclosure Schedule (3.2), none of such locations has changed within
12 months preceding the Closing Date. In addition, Disclosure Schedule (3.2)
lists the federal employer identification number (or applicable foreign
equivalent, if any) and state organizational identification number of each
Credit Party.
     3.3 Corporate Power, Authorization, Enforceable Obligations.
     The execution, delivery and performance by each Credit Party of the Loan
Documents to which it is a party and the creation of all Liens provided for
therein: (a) are within such Person’s power; (b) have been duly authorized by
all necessary corporate, limited liability company or limited partnership
action; (c) do not contravene any provision of such Person’s charter, bylaws or
partnership or operating agreement or partnership declaration and agreement as
applicable; (d) do not violate any law or regulation, or any order or decree of
any court or Governmental Authority; (e) do not conflict with or result in the
breach or termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which such Person is a party or
by which such Person or any of its property is bound; (f) do not result in the
creation or imposition of any Lien upon any of the property of such Person other
than those in favor of Agent, on behalf of itself and Lenders, pursuant to the
Loan Documents; and (g) do not require the consent or approval of any
Governmental Authority or any other Person, except those referred to in
Section 2.1(c), all of which will have been duly obtained, made or complied with
prior to the Closing Date. Each of the Loan Documents shall be duly executed and
delivered by each Credit Party that is a party thereto and each such Loan
Document shall constitute a legal, valid and binding obligation of such Credit
Party enforceable against it in accordance with its terms.
     3.4 Financial Statements and Projections.
     Except for the Projections, all Financial Statements concerning Holdings
and its Subsidiaries that are referred to below have been prepared in accordance
with GAAP consistently applied throughout the periods covered (except as
disclosed therein and except, with respect to unaudited Financial Statements,
for the absence of footnotes and normal year-end audit adjustments) and present
fairly in all material respects the financial position of the Persons

32



--------------------------------------------------------------------------------



 



covered thereby as at the dates thereof and the results of their operations and
cash flows for the periods then ended.
     (a) Financial Statements. The following Financial Statements attached
hereto as Disclosure Schedule (3.4(a)) have been delivered on the date hereof:
          (i) The audited consolidated and consolidating balance sheets at
December 31, 2003 and 2004 and the related statements of income and cash flows
of Holdings and its Subsidiaries for the Fiscal Years then ended, certified by
PriceWaterhouse Coopers LLP.
          (ii) The unaudited consolidated and consolidating balance sheets at
June 30, 2005 and the related statements of income and cash flows of Holdings
and its Subsidiaries for the Fiscal Quarters then ended.
          (iii) The unaudited consolidated balance sheets at July 31, 2005 and
the consolidated balance sheets at July 31, 2005 and the related statements of
income and cash flows of Holdings and its Subsidiaries for the months then
ended.
     (b) [Reserved].
     (c) Projections. The Projections delivered on the date hereof and attached
hereto as Disclosure Schedule (3.4(c)) have been prepared by Borrowers and
Holdings in light of the past operations of their businesses, but including
future payments of known contingent liabilities, and reflect projections for the
five (5) year period beginning on January 1, 2005 on a quarter-by-quarter basis
for the first year and on a year-by-year basis thereafter. The Projections are
based upon estimates and assumptions stated therein, all of which each of each
Borrower and Holdings believes to be reasonable and fair in light of current
conditions and current facts known to Borrowers and Holdings and, as of the
Closing Date, reflect each Borrower’s and Holdings’ good faith and reasonable
estimates of the future financial performance of Borrower and Holdings and of
the other information projected therein for the period set forth therein.
     3.5 Material Adverse Effect.
     Between December 31, 2004 and the Closing Date, (a) no Credit Party has
incurred any obligations, contingent or noncontingent liabilities, liabilities
for Charges, long-term leases or unusual forward or long-term commitments that
are not reflected in the Financial Statements identified in Section 3.4(a)(ii)
and (iii) and attached hereto as part of Disclosure Schedule 3.4(a)) and that,
alone or in the aggregate, could reasonably be expected to have a Material
Adverse Effect, (b) no contract, lease or other agreement or instrument has been
entered into by any Credit Party or has become binding upon any Credit Party’s
assets and no law or regulation applicable to any Credit Party has been adopted
that has had or could reasonably be expected to have a Material Adverse Effect,
and (c) no Credit Party is in default and to the best of Borrowers’ knowledge no
third party is in default under any material contract, lease or other agreement
or instrument, that alone or in the aggregate could reasonably be expected to
have a Material Adverse Effect. Between December 31, 2004 and the Closing Date
no event has

33



--------------------------------------------------------------------------------



 



occurred, that alone or together with other events, could reasonably be expected
to have a Material Adverse Effect.
     3.6 Ownership of Property; Liens.
     As of the Closing Date, the real estate (“Real Estate”) listed in
Disclosure Schedule (3.6) constitutes all of the real property owned, leased,
subleased, or used by any Credit Party. Each Credit Party owns good and
marketable fee simple title to all of its owned Real Estate, and valid and
marketable leasehold interests in all of its leased Real Estate, all as
described on Disclosure Schedule (3.6), and copies of all such leases or a
summary of terms thereof reasonably satisfactory to Agents have been delivered
to Agents. Disclosure Schedule (3.6) further describes any Real Estate with
respect to which any Credit Party is a lessor, sublessor or assignor as of the
Closing Date. Each Credit Party also has good, valid and marketable title to, or
valid leasehold interests in, all of its personal property and assets. As of the
Closing Date, none of the properties and assets of any Credit Party are subject
to any Liens other than Permitted Encumbrances, and there are no facts,
circumstances or conditions known to any Credit Party that may result in any
Liens (including Liens arising under Environmental Laws) other than Permitted
Encumbrances. Each Credit Party has received all deeds, assignments, waivers,
consents, nondisturbance and attornment or similar agreements, bills of sale and
other documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect such Credit Party’s right, title and
interest in and to all such Real Estate and other properties and assets.
Disclosure Schedule (3.6) also describes any purchase options, rights of first
refusal or other similar contractual rights pertaining to any Real Estate. As of
the Closing Date, no portion of any Credit Party’s Real Estate has suffered any
material damage by fire or other casualty loss that has not heretofore been
repaired and restored in all material respects to its original condition or
otherwise remedied. As of the Closing Date, all material permits required to
have been issued or appropriate to enable the Real Estate to be lawfully
occupied and used for all of the purposes for which it is currently occupied and
used have been lawfully issued and are in full force and effect.
     3.7 Labor Matters.
     As of the Closing Date (a) no strikes or other material labor disputes
against any Credit Party are pending or, to any Credit Party’s knowledge,
threatened; (b) hours worked by and payment made to employees of each Credit
Party comply with the Fair Labor Standards Act and each other federal, state,
local or foreign law applicable to such matters; (c) all payments due from any
Credit Party for employee health and welfare insurance and on account of Canada
Pension Plan and Quebec Pension Plan employer contributions, Canadian workers
compensation premiums, Canadian employment insurance premiums, and employee
vacation pay have been paid or accrued as a liability on the books of such
Credit Party; (d) except as set forth in Disclosure Schedule (3.7), no Credit
Party is a party to or bound by any material collective bargaining agreement,
management agreement, consulting agreement, employment agreement, bonus,
restricted stock, stock option, or stock appreciation plan or agreement or any
similar plan, agreement or arrangement material to such Credit Party (and true
and complete copies of any agreements (or the form of any such agreement)
described on Disclosure Schedule (3.7) have been delivered to Agents); (e) there
is no organizing activity involving any Credit Party pending

34



--------------------------------------------------------------------------------



 



or, to any Credit Party’s knowledge, threatened by any labor union or group of
employees; (f) there are no representation proceedings pending or, to any Credit
Party’s knowledge, threatened with the National Labor Relations Board (or
applicable equivalent or similar foreign organization) and no labor organization
or group of employees of any Credit Party has made a pending demand for
recognition; and (g) except as set forth in Disclosure Schedule (3.7), there are
no material complaints or charges against any Credit Party pending or, to the
knowledge of any Credit Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment by any Credit
Party of any individual.
     3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness.
     Except as set forth in Disclosure Schedule (3.8), as of the Closing Date,
no Credit Party has any Subsidiaries, is engaged in any joint venture or
partnership with any other Person, or is an Affiliate of any other Person. All
of the issued and outstanding Stock of each Credit Party is owned by each of the
Stockholders and in the amounts set forth in Disclosure Schedule (3.8). Except
as set forth in Disclosure Schedule (3.8), there are no outstanding rights to
purchase, options, warrants or similar rights or agreements pursuant to which
any Credit Party may be required to issue, sell, repurchase or redeem any of its
Stock or other equity securities or any Stock or other equity securities of its
Subsidiaries. All outstanding Indebtedness and Guaranteed Indebtedness of each
Credit Party as of the Closing Date (except for the Obligations) is described in
Section 6.3 (including Disclosure Schedule (6.3)). Holdings has not engaged in
any trade or business that would not be permitted by Section 6.20, and has no
assets (except Stock of its two Subsidiaries, Borrower and WESCO Finance) or any
Indebtedness or Guaranteed Indebtedness (except the Obligations). None of any
Borrower’s non-Canadian foreign Subsidiaries has any assets individually in
excess of $15,000,000 (or the Dollar Equivalent Amount thereof) or, in the
aggregate for all non-Canadian foreign Subsidiaries, in excess of $25,000,000
(or the Dollar Equivalent Amount thereof). Other than as set forth in Disclosure
Schedule 3.8, none of WESCO Finance, WDC Holding, WESCO Canada or WESCO Canada
GP has engaged in any trade or business that would not be permitted by
Section 6.20, has any assets in excess of $250,000, other than intercompany
indebtedness owed to it and expressly permitted under Section 6.3(a), has any
creditors other than a Credit Party, or has any Indebtedness or Guaranteed
Indebtedness (except the Obligations), other than intercompany indebtedness
expressly permitted under Section 6.3(a).
     3.9 Government Regulation.
     No Credit Party is an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940. No Credit Party is
subject to regulation under the Public Utility Holding Company Act of 1935, the
Federal Power Act, or any other federal or state statute that restricts or
limits its ability to incur Indebtedness or to perform its obligations
hereunder. The making of the Loans by Lenders to Borrowers, the incurrence of
the Letter of Credit Obligations on behalf of Borrowers, the application of the
proceeds thereof and repayment thereof and the consummation of the Related
Transactions will not violate any provision of any

35



--------------------------------------------------------------------------------



 



such statute or any rule, regulation or order issued by the Securities and
Exchange Commission (or applicable foreign equivalent or similar regulatory
body).
     3.10 Margin Regulations.
     No Credit Party is engaged, nor will it engage, principally or as one of
its important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” as such terms are defined in
Regulation U of the Federal Reserve Board as now and from time to time hereafter
in effect (such securities being referred to herein as “Margin Stock”). No
Credit Party owns any Margin Stock, and none of the proceeds of the Loans or
other extensions of credit under this Agreement will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any Indebtedness that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
of the Loans or other extensions of credit under this Agreement to be considered
a “purpose credit” within the meaning of Regulations T, U or X of the Federal
Reserve Board. No Credit Party will take or permit to be taken any action that
might cause any Loan Document to violate any regulation of the Federal Reserve
Board.
     3.11 Taxes.
     All tax returns, reports and statements, including information returns,
required by any Governmental Authority to be filed by any Credit Party have been
filed with the appropriate Governmental Authority and all Charges have been paid
prior to the date on which any fine, penalty, interest or late charge may be
added thereto for nonpayment thereof (or any such fine, penalty, interest, late
charge or loss has been paid), excluding Charges or other amounts being
contested in accordance with Section 5.2(b). Proper and accurate amounts have
been withheld by each Credit Party from its respective employees for all periods
in full and complete compliance with all applicable federal, state, local and
foreign laws and such withholdings have been timely paid to the respective
Governmental Authorities. Disclosure Schedule (3.11) sets forth as of the
Closing Date those taxable years for which any Credit Party’s tax returns are
currently being audited by the IRS or any other applicable Governmental
Authority and any assessments or threatened assessments in connection with such
audit, or otherwise currently outstanding. Except as described in Disclosure
Schedule (3.11), no Credit Party has executed or filed with the IRS or any other
Governmental Authority any agreement or other document extending, or having the
effect of extending, the period for assessment or collection of any Charges.
None of the Credit Parties and their respective predecessors are liable for any
Charges: (a) under any agreement (including any tax sharing agreements) or
(b) to each Credit Party’s knowledge, as a transferee. As of the Closing Date,
no Credit Party has agreed or been requested to make any adjustment under IRC
Section 481(a), by reason of a change in accounting method or otherwise, which
would have a Material Adverse Effect.
     3.12 ERISA.
     (a) Disclosure Schedule (3.12) lists all Plans and separately identifies
all Pension Plans, including Title IV Plans, Multiemployer Plans, ESOPs and
Welfare Plans, including all Retiree Welfare Plans. Copies of all such listed
Plans, together with a copy of the

36



--------------------------------------------------------------------------------



 



latest IRS/DOL form 5500-series for each such Plan, if applicable, have been
delivered to Agent. Except with respect to Multiemployer Plans, each Qualified
Plan has been determined by the IRS to qualify under Section 401 of the IRC, the
trusts created thereunder have been determined to be exempt from tax under the
provisions of Section 501 of the IRC, and nothing has occurred that would cause
the loss of such qualification or tax-exempt status. Each Plan is in material
compliance with the applicable provisions of ERISA and the IRC, including the
timely filing of all reports required under the IRC or ERISA, including the
statement required by 29 CFR Section 2520.104-23. Neither any Credit Party nor
ERISA Affiliate has failed to make any contribution or pay any amount due as
required by either Section 412 of the IRC or Section 302 of ERISA or the terms
of any such Plan. Neither any Credit Party nor ERISA Affiliate has engaged in a
“prohibited transaction,” as defined in Section 406 of ERISA and Section 4975 of
the IRC, in connection with any Plan, that would subject any Credit Party to a
material tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the IRC.
     (b) Except as set forth in Disclosure Schedule (3.12): (i) no Title IV Plan
has any Unfunded Pension Liability; (ii) no ERISA Event or event described in
Section 4062(e) of ERISA with respect to any Title IV Plan has occurred or is
reasonably expected to occur; (iii) there are no pending, or to the knowledge of
any Credit Party, threatened claims (other than claims for benefits in the
normal course), sanctions, actions or lawsuits, asserted or instituted against
any Plan or any Person as fiduciary or sponsor of any Plan; (iv) no Credit Party
or ERISA Affiliate has incurred or reasonably expects to incur any liability as
a result of a complete or partial withdrawal from a Multiemployer Plan;
(v) within the last five years no Title IV Plan of any Credit Party or ERISA
Affiliate has been terminated, whether or not in a “standard termination” as
that term is used in Section 404(b)(1) of ERISA, nor has any Title IV Plan of
any Credit Party or ERISA Affiliate (determined at any time within the past five
years) with Unfunded Pension Liabilities been transferred outside of the
“controlled group” (within the meaning of Section 4001(a)(14) of ERISA) of any
Credit Party or ERISA Affiliate; (vi) except in the case of any ESOP, Stock of
all Credit Parties and their ERISA Affiliates makes up, in the aggregate, no
more than 10% of fair market value of the assets of any Plan measured on the
basis of fair market value as of the latest valuation date of any Plan; and
(vii) no liability under any Title IV Plan has been satisfied with the purchase
of a contract from an insurance company that is not rated AAA by the Standard &
Poor’s Corporation or an equivalent rating by another nationally recognized
rating agency. The Canadian Pension Plans are duly registered under the ITA and
all other applicable laws which require registration and no event has occurred
which is reasonably likely to cause the loss of such registered status. All
obligations of WESCO DC LP (including fiduciary, funding, investment and
administration obligations) required to be performed in connection with the
Canadian Pension Plans and the funding agreements therefor have been performed
in a timely fashion. There have been no improper withdrawals or applications of
the assets of the Canadian Pension Plans or the Canadian Benefit Plans. There
are no outstanding material disputes concerning the assets of the Canadian
Pension Plans or the Canadian Benefit Plans. Each of the Canadian Pension Plans
is fully funded on a solvency basis (using actuarial methods and assumptions
which are consistent with the valuations last filed with the applicable
Governmental Authorities and which are consistent with generally accepted
actuarial principles). Disclosure Schedule (3.12) lists all Canadian Benefit
Plans and Canadian Pension Plans adopted by any Credit Party.

37



--------------------------------------------------------------------------------



 



     3.13 No Litigation.
     No action, claim, lawsuit, demand, investigation or proceeding is now
pending or, to the knowledge of any Credit Party, threatened against any Credit
Party, before any Governmental Authority or before any arbitrator or panel of
arbitrators (collectively, “Litigation”), (a) that challenges any Credit Party’s
right or power to enter into or perform any of its obligations under the Loan
Documents to which it is a party, or the validity or enforceability of any Loan
Document or any action taken thereunder, or (b) that has a reasonable risk of
being determined adversely to any Credit Party and that, if so determined, could
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Disclosure Schedule (3.13), as of the Closing Date there is no Litigation
pending or threatened that seeks damages in excess of $500,000 or injunctive
relief against, or alleges criminal misconduct of, any Credit Party.
     3.14 Brokers.
     No broker or finder acting on behalf of any Credit Party or Affiliate
thereof brought about the obtaining, making or closing of the Loans or the
Related Transactions, and no Credit Party or Affiliate thereof has any
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.
     3.15 Intellectual Property.
     As of the Closing Date, each Credit Party owns or has rights to use all
Intellectual Property necessary to continue to conduct its business as now or
heretofore conducted by it or proposed to be conducted by it, and each Patent,
Design, Trademark, Copyright and License is listed, together with application or
registration numbers, as applicable, in Disclosure Schedule (3.15). Each Credit
Party conducts its business and affairs without infringement of or interference
with any Intellectual Property of any other Person in any material respect.
Except as set forth in Disclosure Schedule (3.15), no Credit Party is aware of
any infringement claim by any other Person with respect to any Intellectual
Property.
     3.16 Full Disclosure.
     No information contained in this Agreement, any of the other Loan
Documents, any Projections, Financial Statements or Collateral Reports or other
written reports from time to time delivered hereunder or any written statement
furnished by or on behalf of any Credit Party to either Agent or any Lender
pursuant to the terms of this Agreement contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made. The Liens granted to
Agent, on behalf of itself, Canadian Agent and Lenders, and to Canadian Agent,
on behalf of itself, Agent and Lenders pursuant to the Collateral Documents will
at all times be fully perfected first priority Liens in and to the Collateral
described therein, subject, as to priority, only to Permitted Encumbrances.

38



--------------------------------------------------------------------------------



 



     3.17 Environmental Matters.
     (a) Except as set forth in Disclosure Schedule (3.17), as of the Closing
Date: (i) the Real Estate is free of contamination from any Hazardous Material
except for such contamination that would not adversely impact the value or
marketability of such Real Estate and that would not result in Environmental
Liabilities that could reasonably be expected to exceed $250,000; (ii) no Credit
Party has caused or suffered to occur any Release of Hazardous Materials on, at,
in, under, above, to, from or about any of its Real Estate; (iii) the Credit
Parties are and have been in compliance with all Environmental Laws, except for
such noncompliance that would not result in Environmental Liabilities which
could reasonably be expected to exceed $250,000; (iv) the Credit Parties have
obtained, and are in compliance with, all Environmental Permits required by
Environmental Laws for the operations of their respective businesses as
presently conducted or as proposed to be conducted, except where the failure to
so obtain or comply with such Environmental Permits would not result in
Environmental Liabilities that could reasonably be expected to exceed $250,000,
and all such Environmental Permits are valid, uncontested and in good standing;
(v) no Credit Party is involved in operations or knows of any facts,
circumstances or conditions, including any Releases of Hazardous Materials, that
are likely to result in any Environmental Liabilities of such Credit Party which
could reasonably be expected to exceed $250,000, and no Credit Party has
permitted any current or former tenant or occupant of the Real Estate to engage
in any such operations; (vi) there is no Litigation arising under or related to
any Environmental Laws, Environmental Permits or Hazardous Material that seeks
damages, penalties, fines, costs or expenses in excess of $250,000 or injunctive
relief against, or that alleges criminal misconduct by, any Credit Party;
(vii) no notice has been received by any Credit Party identifying it as a
“potentially responsible party” or requesting information under CERCLA or
analogous state statutes, and to the knowledge of the Credit Parties, there are
no facts, circumstances or conditions that may result in any Credit Party being
identified as a “potentially responsible party” under CERCLA or analogous state
statutes; and (viii) the Credit Parties have provided to Agents copies of all
existing environmental reports, reviews and audits and all written information
pertaining to actual or potential Environmental Liabilities, in each case
relating to any Credit Party.
     (b) Each Credit Party hereby acknowledges and agrees that neither Agent
(i) is now, or has ever been, in control of any of the Real Estate or any Credit
Party’s affairs, or (ii) has the capacity through the provisions of the Loan
Documents or otherwise to influence any Credit Party’s conduct with respect to
the ownership, operation or management of any of its Real Estate or compliance
with Environmental Laws or Environmental Permits.
     3.18 Insurance.
     Disclosure Schedule (3.18) lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Credit
Party.
     3.19 Deposit and Disbursement Accounts.
     Disclosure Schedule (3.19) lists all banks and other financial institutions
at which any Credit Party maintains deposit or other accounts as of the Closing
Date, including any

39



--------------------------------------------------------------------------------



 



Disbursement Accounts, and such Schedule correctly identifies the name, address
and telephone number of each depository, the name in which the account is held,
a brief description of the purpose of the account, and the complete account
number therefor.
     3.20 Government Contracts.
     Except as set forth in Disclosure Schedule (3.20), as of a recent date
prior to the Closing Date, no Credit Party is a party to any contract or
agreement with any Governmental Authority and no Credit Party’s Accounts are
subject to the Federal Assignment of Claims Act (31 U.S.C. Section 3727), to the
Financial Administration Act (Canada) or any similar state, provincial, local or
foreign law.
     3.21 Customer and Trade Relations.
     As of the Closing Date, there exists no actual or, to the knowledge of any
Credit Party, threatened termination or cancellation of, or any material adverse
modification or change in: the business relationship of any Credit Party with
any customer or group of customers whose purchases during the preceding
12 months caused them to be ranked among the ten largest customers of such
Credit Party; or the business relationship of any Credit Party with any supplier
material to its operations.
     3.22 Agreements and Other Documents.
     As of the Closing Date, each Credit Party has provided to each Agent or its
counsel, on behalf of Lenders, accurate and complete copies (or summaries) of
all of the following agreements or documents to which it is subject and each of
which is listed in Disclosure Schedule (3.22): supply agreements and purchase
agreements not terminable by such Credit Party within 60 days following written
notice issued by such Credit Party and involving transactions in excess of
$1,000,000 per annum; leases of Equipment having a remaining term of one year or
longer and requiring aggregate rental and other payments in excess of $500,000
per annum; any license or permit held by the Credit Parties, the absence of
which could be reasonably likely to have a Material Adverse Effect; instruments
and documents evidencing any Indebtedness or Guaranteed Indebtedness of such
Credit Party and any Lien granted by such Credit Party with respect thereto; and
instruments and agreements evidencing the issuance of any equity securities,
warrants, rights or options to purchase equity securities of such Credit Party.
     3.23 Solvency.
     Both before and after giving effect to (a) the Loans and Letter of Credit
Obligations to be made or incurred on the Closing Date or such other date as
Loans and Letter of Credit Obligations requested hereunder are made or incurred,
(b) the disbursement of the proceeds of such Loans pursuant to the instructions
of Borrower Representative, (c) the consummation of the other Related
Transactions and (d) the payment and accrual of all transaction costs in
connection with the foregoing, each Credit Party is and will be Solvent.

40



--------------------------------------------------------------------------------



 



     3.24 Subordinated Debt.
     (a) As of the Closing Date, Borrower Representative has delivered to each
Agent a complete and correct copy of the Subordinated Notes and the
documentation with respect to the Indebtedness permitted pursuant to
Sections 6.3(a)(xxii) and (xxiii), including all schedules, exhibits,
amendments, supplements, modifications, assignments and all indentures and other
agreements, instruments and documents delivered pursuant thereto or in
connection therewith. WESCO Distribution or Holdings, as applicable, has the
corporate power and authority to incur the Indebtedness evidenced by (i) the
Subordinated Notes and (ii) if applicable, the Indebtedness permitted pursuant
to Sections 6.3(a)(xxii) and (xxiii). The subordination provisions of the
Subordinated Notes and, if issued, the Indebtedness permitted pursuant to
Sections 6.3(a)(xxii) and (xxiii), are enforceable against the holders of the
Subordinated Notes or the Indebtedness permitted pursuant to
Sections 6.3(a)(xxii) and (xxiii), if issued, by each Agent and Lenders. All
Obligations, including the Letter of Credit Obligations, constitute Senior
Indebtedness, Designated Senior Indebtedness and Bank Indebtedness entitled to
the benefits of the subordination provisions contained in the Subordinated Notes
and, if issued, the documentation with respect to the Indebtedness permitted
pursuant to Sections 6.3(a)(xxii) and (xxiii). Each Borrower acknowledges that
Agent and each Lender are entering into this Agreement and are extending the
Commitments in reliance upon the subordination provisions of the Subordinated
Notes, and, if issued, the Indebtedness permitted pursuant to
Sections 6.3(a)(xxii) and (xxiii), and this Section 3.24. Each Borrower hereby
represents and warrants that, since March 19, 2002, no amendments, modifications
or other changes have been made to the Subordinated Notes, including, without
limitation, all schedules, exhibits, amendments, supplements, modifications,
assignments and all indentures and other agreements, instruments and documents
delivered pursuant thereto or in connection therewith; provided, that, nothing
in this Section 3.24 shall be deemed to prohibit the issuance of the
Indebtedness permitted pursuant to Sections 6.3(a)(xxii) and (xxiii) as
permitted pursuant to the terms of this Agreement.
     3.25 Rent.
     All rent and other payments due and owing by any Credit Party with respect
to any property or other premises leased or otherwise rented by any Credit Party
have been paid in full other than rent and other payments being contested in
good faith in accordance with past practice in an aggregate outstanding amount
not to exceed $125,000 at any time; and each Credit Party is current on all rent
and other payments payable in respect of any property or other premises leased
or otherwise rented by such Credit Party other than rent and other payments
being contested in good faith in accordance with past practice in an aggregate
outstanding amount not to exceed $125,000 at any time for all Credit Parties.
4. FINANCIAL STATEMENTS AND INFORMATION
     4.1 Reports and Notices.
     (a) Each Credit Party executing this Agreement hereby agrees that from and
after the Closing Date and until the Termination Date, it shall deliver to each
Agent or to each

41



--------------------------------------------------------------------------------



 



Agent and Lenders, as required, the Financial Statements, notices, Projections
and other information at the times, to the Persons and in the manner set forth
in Annex E.
     (b) Each Credit Party executing this Agreement hereby agrees that from and
after the Closing Date and until the Termination Date, it shall deliver to each
Agent or to each Agent and Lenders, as required, the various Collateral Reports
(including Borrowing Base Certificates in the form of Exhibit 4.1(b)) at the
times, to the Persons and in the manner set forth in Annex F.
     4.2 Communication with Accountants.
     Each Credit Party executing this Agreement authorizes each Agent with the
prior consent of Borrower Representative, which consent shall not be
unreasonably withheld or delayed; provided, however, that such consent shall not
be required so long as a Default or an Event of Default has occurred and is
continuing; to communicate directly with its independent certified or chartered,
as applicable, public accountants, including PriceWaterhouse Coopers LLP, and
authorizes and, at any Agent’s request, shall instruct those accountants and
advisors to disclose and make available to such Agent any and all Financial
Statements and other material supporting financial documents and material
correspondence relating to any Credit Party (including copies of any issued
management letters) with respect to the business, financial condition and other
affairs of any Credit Party.
5. AFFIRMATIVE COVENANTS
     Each Credit Party executing this Agreement jointly and severally agrees as
to all Credit Parties that from and after the date hereof and until the
Termination Date:
     5.1 Maintenance of Existence and Conduct of Business.
     Each Credit Party shall: do or cause to be done all things necessary to
preserve and keep in full force and effect its existence (corporate,
partnership, limited liability company or otherwise) and its rights and
franchises; continue to conduct its business substantially as now conducted or
as otherwise permitted hereunder; at all times maintain, preserve and protect
all of its assets and properties used or useful in the conduct of its business,
and keep the same in good repair, working order and condition in all material
respects (taking into consideration ordinary wear and tear) and from time to
time make, or cause to be made, all necessary or appropriate repairs,
replacements and improvements thereto consistent with industry practices; and
transact business only in such corporate and trade names as are set forth in
Disclosure Schedule (5.1).
     5.2 Payment of Charges.
     (a) Subject to Section 5.2(b), each Credit Party shall pay and discharge or
cause to be paid and discharged promptly all Charges payable by it, including
(i) Charges imposed upon it, its income and profits, or any of its property
(real, personal or mixed) and all Charges with respect to tax, social security
and unemployment withholding with respect to its employees, (ii) lawful claims
for labor, materials, supplies and services or otherwise, and (iii) all

42



--------------------------------------------------------------------------------



 



storage or rental charges payable to warehousemen and bailees, in each case,
before any thereof shall become past due.
     (b) Each Credit Party may in good faith contest, by appropriate
proceedings, the validity or amount of any Charges, Taxes or claims described in
Section 5.2(a); provided, that (i) adequate reserves with respect to such
contest are maintained on the books of such Credit Party, in accordance with
GAAP; (ii) no Lien shall be imposed or otherwise arise to secure payment of such
Charges (other than payments to warehousemen and/or bailees) that is superior to
any of the Liens securing payment of the Obligations and such contest is
maintained and prosecuted continuously and with diligence and operates to
suspend collection or enforcement of such Charges, (iii) none of the Collateral
becomes subject to forfeiture or loss as a result of such contest, (iv) such
Credit Party shall promptly pay or discharge such contested Charges, Taxes or
claims and all additional charges, interest, penalties and expenses, if any, and
shall deliver to the Applicable Agent evidence reasonably acceptable to such
Agent of such compliance, payment or discharge, if such contest is terminated or
discontinued adversely to such Credit Party or the conditions set forth in this
Section 5.2(b) are no longer met, and (v) no Agent has advised any Borrower in
writing that such Agent reasonably believes that nonpayment or nondischarge
thereof could have or result in a Material Adverse Effect.
     5.3 Books and Records.
     (a) Each Credit Party shall keep adequate books and records with respect to
its business activities in which proper entries, reflecting all financial
transactions, are made in accordance with GAAP and on a basis consistent with
the Financial Statements attached as Disclosure Schedule (3.4(a)).
     (b) WESCO DC LP shall maintain, or cause to be maintained, a complete set
of books and records with respect to its business at its chief executive office
in Ontario, Canada or at WESCO Distribution’s chief executive office in
Pittsburgh, Pennsylvania.
     5.4 Insurance; Damage to or Destruction of Collateral.
     (a) The Credit Parties shall, at their sole cost and expense, maintain the
policies of insurance described on Disclosure Schedule (3.18) as in effect on
the date hereof or otherwise in form and amounts and with insurers reasonably
acceptable to Agent. Such policies of insurance (or the loss payable and
additional insured endorsements delivered to Agent) shall contain provisions
pursuant to which the insurer agrees to provide 30 days prior written notice to
the Applicable Agent in the event of any non-renewal, cancellation or amendment
of any such insurance policy. If any Credit Party at any time or times hereafter
shall fail to obtain or maintain any of the policies of insurance required above
or to pay all premiums relating thereto, the Applicable Agent may at any time or
times thereafter obtain and maintain such policies of insurance and pay such
premiums and take any other action with respect thereto that Agent deems
advisable. Neither Agent shall have any obligation to obtain insurance for any
Credit Party or pay any premiums therefor. By doing so, neither Agent shall be
deemed to have waived any Default or Event of Default arising from any Credit
Party’s failure to maintain such insurance or pay any premiums therefor. All
sums so disbursed, including reasonable attorneys’

43



--------------------------------------------------------------------------------



 



fees, court costs and other charges related thereto, shall be payable on demand
by Borrowers to the Applicable Agent and shall be additional Obligations
hereunder secured by the Collateral.
     (b) Each Agent reserves the right at any time upon any change in any Credit
Party’s risk profile (including any change in the product mix maintained by any
Credit Party or any laws affecting the potential liability of such Credit Party)
to require additional forms and limits of insurance to, in Agent’s opinion,
adequately protect both such Agent’s and Lender’s interests in all or any
portion of the Collateral and to ensure that each Credit Party is protected by
insurance in amounts and with coverage customary for its industry. If reasonably
requested by either Agent, each Credit Party shall deliver to such Agent from
time to time a report of a reputable insurance broker, selected by Borrowers and
reasonably satisfactory to such Agent, with respect to its insurance policies.
     (c) Each Credit Party shall deliver to each Applicable Agent, in form and
substance reasonably satisfactory to such Agent, endorsements to (i) all “All
Risk” and business interruption insurance naming such Agent, on behalf of
itself, the other Agent, as applicable, for whom it acts as agent and those
Lenders for whom it acts as agent, as loss payee, to the extent such Agent or
the other Agent or Lenders for whom it acts as agent has an interest in the
Collateral covered thereby and (ii) all general liability and other liability
policies naming each Applicable Agent, on behalf of itself, the other Agent, as
applicable, and those Lenders for whom it acts as agent, as additional insured.
Each Credit Party irrevocably makes, constitutes and appoints each Applicable
Agent (and all officers, employees or agents designated by such Agent), so long
as any Default or Event of Default has occurred and is continuing or the
anticipated insurance proceeds exceed $1,000,000, as each Credit Party’s true
and lawful agent and attorney-in-fact for the purpose of making, settling and
adjusting claims under such “All Risk” policies of insurance, endorsing the name
of each Credit Party on any check or other item of payment for the proceeds of
such “All Risk” policies of insurance and for making all determinations and
decisions with respect to such “All Risk” policies of insurance. Agent shall
have no duty to exercise any rights or powers granted to it pursuant to the
foregoing power-of-attorney. Borrower Representative shall promptly notify each
Agent of any loss, damage, or destruction to the Collateral in the amount of
$500,000 or more, whether or not covered by insurance. After deducting from such
proceeds the expenses, if any, incurred by each Agent in the collection or
handling thereof, each Applicable Agent may, at its option, apply such proceeds
to the reduction of the Obligations in accordance with Section 1.3(d), provided
that in the case of insurance proceeds pertaining to any Credit Party other than
any Borrower, such insurance proceeds shall be applied ratably to all of the US
Loans, in the case of a US Credit Party, and to all of the Canadian Loans, in
the case of a Canadian Credit Party, or permit or require each Credit Party to
use such money, or any part thereof, to replace, repair, restore or rebuild the
Collateral in a diligent and expeditious manner with materials and workmanship
of substantially the same quality as existed before the loss, damage or
destruction. Notwithstanding the foregoing, if the casualty giving rise to such
insurance proceeds could not reasonably be expected to have a Material Adverse
Effect and such insurance proceeds do not exceed $1,000,000 in the aggregate,
the Applicable Agent shall permit the applicable Credit Party to replace,
restore, repair or rebuild the property; provided that if such Credit Party has
not completed or entered into binding agreements to complete such replacement,
restoration, repair or rebuilding within 180 days of such casualty, the
Applicable Agent may apply such insurance proceeds to the Obligations in

44



--------------------------------------------------------------------------------



 



accordance with Section 1.3(d); provided further that in the case of insurance
proceeds pertaining to any Credit Party other than a Borrower, such insurance
proceeds shall be applied to the Loans owing by Borrowers. All insurance
proceeds that are to be made available to any Borrower to replace, repair,
restore or rebuild the Collateral shall be applied by the Applicable Agent to
reduce the outstanding principal balance of the applicable Revolving Loan of
such Borrower(s) (which application shall not result in a permanent reduction of
the Revolving Loan Commitment) and upon such application, such Agent shall
establish a Reserve against the Borrowing Base in an amount equal to the amount
of such proceeds so applied. All insurance proceeds made available to any Credit
Party that is not a Borrower to replace, repair, restore or rebuild Collateral
shall be deposited in a cash collateral account. Thereafter, such funds shall be
made available to such Credit Party to provide funds to replace, repair, restore
or rebuild the Collateral as follows: (i) Borrower Representative shall request
a Revolving Credit Advance or release from the cash collateral account be made
to such Borrower or such other Credit Party, as the case may be, in the amount
requested to be released; (ii) so long as the conditions set forth in
Section 2.2 have been met, the applicable Lenders shall make such Revolving
Credit Advance or the Applicable Agent shall release funds from the cash
collateral account; and (iii) in the case of insurance proceeds applied against
the Revolving Loan, the Reserve established with respect to such insurance
proceeds shall be reduced by the amount of such Revolving Credit Advance. To the
extent not used to replace, repair, restore or rebuild the Collateral, such
insurance proceeds shall be applied in accordance with Section 1.3(d); provided
that in the case of insurance proceeds pertaining to any Credit Party other than
a Borrower, such insurance proceeds shall be applied ratably to all of the US
Loans, in the case of a US Credit Party, and to all of the Canadian Loans, in
the case of a Canadian Credit Party. Notwithstanding the provisions of this
Section 5.4(c), the insurance policies covering the real estate owned by SPEs
pursuant to a Permitted Sale-Leaseback and the proceeds of any such insurance
policy covering such real estate may be pledged as collateral to a Mortgage
Lender. A Mortgage Lender may have a first priority Lien on such insurance
policies and the proceeds thereof covering such real property and may be named
as loss payee and additional insured with respect to such insurance policies,
limited solely to such real estate and the proceeds of damage or casualty
thereto.
     5.5 Compliance with Laws.
     Each Credit Party shall comply with all federal, state, local, Canadian,
provincial and foreign laws and regulations applicable to it, including those
relating to ERISA and labor matters and Environmental Laws and Environmental
Permits, except to the extent that the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
     5.6 Supplemental Disclosure.
     From time to time as may be reasonably requested by either Agent (which
request will not be made more frequently than once each year absent the
occurrence and continuance of a Default or an Event of Default), the Credit
Parties shall supplement each Disclosure Schedule hereto, or any representation
herein or in any other Loan Document, with respect to any matter hereafter
arising that, if existing or occurring at the date of this Agreement, would have
been required to be set forth or described in such Disclosure Schedule or as an
exception to such

45



--------------------------------------------------------------------------------



 



representation or that is necessary to correct any information in such
Disclosure Schedule or representation which has been rendered inaccurate thereby
(and, in the case of any supplements to any Disclosure Schedule, such Disclosure
Schedule shall be appropriately marked to show the changes made therein);
provided that (a) no such supplement to any such Disclosure Schedule or
representation shall amend, supplement or otherwise modify any Disclosure
Schedule or representation, or be or be deemed a waiver of any Default or Event
of Default resulting from the matters disclosed therein, except as consented to
by Agent and Requisite Lenders in writing, and (b) no supplement shall be
required or permitted as to representations and warranties that relate solely to
the Closing Date.
     5.7 Intellectual Property.
     Each Credit Party will conduct its business and affairs without
infringement of or interference with any Intellectual Property of any other
Person in any material respect.
     5.8 Environmental Matters.
     Each Credit Party shall and shall cause each Person within its control to:
(a) conduct its operations and keep and maintain its Real Estate in compliance
with all Environmental Laws and Environmental Permits other than noncompliance
that could not reasonably be expected to have a Material Adverse Effect;
(b) implement any and all investigation, remediation, removal and response
actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
and Environmental Permits pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or Release of any Hazardous Material on,
at, in, under, above, to, from or about any of its Real Estate; (c) notify each
Agent promptly after such Credit Party becomes aware of any violation of
Environmental Laws or Environmental Permits or any Release on, at, in, under,
above, to, from or about any Real Estate that is reasonably likely to result in
Environmental Liabilities in excess of $250,000; and (d) promptly forward to
each Agent a copy of any order, notice, request for information or any
communication or report received by such Credit Party in connection with any
such violation or Release or any other matter relating to any Environmental Laws
or Environmental Permits that could reasonably be expected to result in
Environmental Liabilities in excess of $250,000, in each case whether or not the
Environmental Protection Agency or any Governmental Authority has taken or
threatened any action in connection with any such violation, Release or other
matter. If either Agent at any time has a reasonable basis to believe that there
may be a violation of any Environmental Laws or Environmental Permits by any
Credit Party or any Environmental Liability arising thereunder, or a Release of
Hazardous Materials on, at, in, under, above, to, from or about any of its Real
Estate, that, in each case, could reasonably be expected to have a Material
Adverse Effect, then each Credit Party shall, upon such Agent’s written request,
(i) cause the performance of such environmental audits including subsurface
sampling of soil and groundwater, and preparation of such environmental reports,
at US Borrowers’ or Canadian Borrowers’, as applicable, expense, as such Agent
may from time to time reasonably request, which shall be conducted by reputable
environmental consulting firms reasonably acceptable to such Agent and shall be
in form and substance reasonably acceptable to such Agent, and (ii) permit such
Agent or its representatives to have access to all Real Estate for the purpose
of conducting such environmental audits and

46



--------------------------------------------------------------------------------



 



testing as such Agent deems appropriate, including subsurface sampling of soil
and groundwater. The applicable Borrowers shall reimburse the Applicable Agent
for the costs of such audits and tests and the same will constitute a part of
the Obligations secured hereunder.
     5.9 Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real
Estate Purchases.
     Each Credit Party shall use all commercially reasonable efforts to obtain a
landlord’s agreement, mortgagee agreement or bailee letter, as applicable, from
the lessor of each leased property, mortgagee of owned property or bailee with
respect to any warehouse, processor or converter facility or other location
where Collateral is stored or located as of the Closing Date and as may be
stored or located thereafter, which agreement or letter shall contain a waiver
or subordination of all Liens or claims that the landlord, mortgagee or bailee
may assert against the Collateral at that location, and shall otherwise be
reasonably satisfactory in form and substance to Agent. With respect to such
locations or warehouse space leased or owned following the June 2005 Closing
Date (specifically excluding such locations or warehouse space leased or owned
as of the June 2005 Closing Date), if Agent has not received a landlord or
mortgagee agreement or bailee letter as of the date such location is acquired or
leased, any Borrower’s Eligible Inventory at that location shall, in Agent’s
discretion, be subject to such Reserves as may be established by Agent in its
reasonable credit judgment. Each Credit Party shall use all commercially
reasonable efforts to obtain a collateral access agreement from each customer
which has any Collateral of any Credit Party located at its facilities (whether
such facilities are owned or leased by such customer), which agreement shall
contain a waiver or subordination of all Liens or claims that such customer may
assert against the Collateral, provide for a release of all Liens by any other
party, if any, provide for a consent and acknowledgment to the ownership and
Lien of Borrowers and Lien of the Applicable Agent, in its favor and on behalf
of the other Agent and Lenders, in the Collateral, provide for the segregation
of all Collateral from any personal property or other assets of such customer,
provide for all such UCC filings deemed necessary or desirable by the Applicable
Agent and shall otherwise be satisfactory in form and substance to such Agent.
After the June 2005 Closing Date, no real property or warehouse space shall be
leased by any Credit Party and no Inventory shall be shipped to a processor or
converter under arrangements established after the June 2005 Closing Date unless
and until a satisfactory landlord agreement or bailee letter, as appropriate,
shall first have been obtained with respect to such location or the Applicable
Agent, in its reasonable credit judgment, shall have established an appropriate
Reserve, if any. If the Applicable Agent has not received a collateral access
agreement with respect to any customer location, any Borrower’s Inventory at
such customer location shall not be Eligible Inventory and shall not be eligible
for inclusion in any calculation of the Borrowing Base or Borrowing
Availability. Each Credit Party shall timely and fully pay and perform its rent
and other obligations under all leases and other agreements with respect to each
leased location or public warehouse where any Collateral is or may be located.
Agent reserves the right, in its discretion, to establish Reserves acceptable to
Agent, in its reasonable credit judgment with respect to any leased property,
any warehouse, processor or converter facility, or any other location where
Collateral is stored or located as of the June 2005 Closing Date or as may be
acquired or leased thereafter. In no event shall any Inventory stored or
otherwise located at any customer location be considered Eligible Inventory or
be otherwise eligible for inclusion in any calculation of the Borrowing Base or
Borrowing Availability unless Agent shall have received a

47



--------------------------------------------------------------------------------



 



collateral access agreement acceptable to it and any and all other actions
deemed necessary or desirable by Agent (e.g. UCC filings) shall have been taken.
     5.10 Covenants Regarding Accounts.
     In the ordinary course of its business, each Credit Party processes its
Accounts in a manner such that (i) each payment received by such Credit Party in
respect of an Account is allocated to a specifically identified invoice, which
invoice corresponds to a particular Account owing to such Credit Party and
(ii) in the event that, at any time, less than 100% of the Accounts of such
Credit Party are included in a Permitted Receivables Financing, payments
received in respect of those Accounts included in a Permitted Receivables
Financing would be identifiable and separable from payments received in respect
of Accounts not so included in a Permitted Receivables Financing. WESCO DC LP
shall not at any time enter into a Permitted Receivables Financing or any other
similar financing or transaction.
     5.11 Canadian Pension and Benefit Plans.
     (a) For each existing Canadian Pension Plan, each Credit Party shall ensure
that such plan retains its registered status under and is administered in a
timely manner in all material respects in accordance with the applicable pension
plan text, funding agreement, the ITA and all other applicable laws.
     (b) For each Canadian Pension Plan hereafter adopted by any Credit Party
which is required to be registered under the ITA or any other applicable laws,
that Credit Party shall use all commercially reasonable efforts to seek and
receive confirmation in writing from the applicable Governmental Authorities to
the effect that such plan is unconditionally registered under the ITA and such
other applicable laws.
     (c) For each existing and hereafter adopted Canadian Pension Plan and
Canadian Benefit Plan, each Credit Party shall in a timely fashion perform in
all material respects all obligations (including fiduciary, funding, investment
and administration obligations) required to be performed in connection with such
plan and the funding media therefor.
     (d) Each Credit Party shall deliver to either Agent if requested by such
Agent, promptly after the filing thereof by any Credit Party with any applicable
Governmental Authority, (i) copies of each annual and other return, report or
valuation with respect to each Canadian Pension Plan; (ii) promptly after
receipt thereof, a copy of any direction, order, notice, ruling or opinion that
any Credit Party may receive from any applicable Governmental Authority with
respect to any Canadian Pension Plan; and (iii) notification within 30 days of
any increases having a cost to such Credit Party in excess of Canadian $250,000,
or the Dollar Equivalent Amount thereof, per annum, in the benefits of any
existing Canadian Pension Plan or Canadian Benefit Plan, or the establishment of
any new Canadian Pension Plan or Canadian Benefit Plan, or the commencement of
contributions to any such plan to which any Credit Party was not previously
contributing.

48



--------------------------------------------------------------------------------



 



     5.12 Foreign Subsidiaries’ Guaranties.
     Following a change in the relevant sections of the IRC or the regulations
issued or promulgated thereunder or Canadian law, the Credit Parties shall,
within fifteen (15) days of a written request by the Agent, retain an
independent tax counsel reasonably satisfactory to the Agent, which counsel
shall, within fifteen (15) days of its retention, deliver a written opinion
addressed to the Credit Parties as to whether the entering into by any of the
foreign Subsidiaries of the Borrowers organized under the laws of Canada or
Mexico (a “Foreign Subsidiary”) of a guaranty in substantially the form of the
Guaranties, could reasonably be expected to cause at the time such change in law
becomes effective (a) any undistributed earnings of any such Foreign Subsidiary
as determined for federal income tax purposes to be treated as a deemed dividend
to Holdings or any Borrower for federal income tax purposes or (b) a Material
Adverse Effect (either of the events specified in the foregoing clause (a) or
(b) being referred to herein as a “Negative Effect”), and if such counsel does
not deliver within such fifteen-day period an opinion that a Negative Effect
would not occur in such circumstances, then, each such Foreign Subsidiary shall
execute and deliver to the Agent (i) a guaranty in the form of the Guaranties,
guaranteeing the obligations of the Credit Parties under the Loan Documents;
(ii) a security agreement in the form of the Security Agreement granting to
Agent or Canadian Agent, as appropriate, a Lien on all of its assets; and
(iii) a pledge agreement in the form of the Pledge Agreements pledging all of
the Capital Stock owned by such Credit Party to Agent or Canadian Agent, as
appropriate (or the remaining portion of such Stock not previously pledged to
Agent or Canadian Agent, as appropriate), it being understood that no such
guaranty, security agreement or pledge agreement shall be required if such
counsel delivers within such fifteen-day period an opinion that a Negative
Effect would occur as a result thereof.
     5.13 Further Assurances.
     Each Credit Party executing this Agreement agrees that it shall and shall
cause each other Credit Party to, at such Credit Party’s expense and upon
request of each Agent, duly execute and deliver, or cause to be duly executed
and delivered, to such Agent such further instruments and do and cause to be
done such further acts as may be necessary or proper in the reasonable opinion
of such Agent to carry out more effectively the provisions and purposes of this
Agreement or any other Loan Document.
6. NEGATIVE COVENANTS
     Each Credit Party executing this Agreement jointly and severally agrees as
to all Credit Parties that from and after the date hereof until the Termination
Date:
     6.1 Mergers, Subsidiaries, Etc.
     No Credit Party shall directly or indirectly, by operation of law or
otherwise, (a) form or acquire any Subsidiary, other than (i) the formation of
Subsidiaries in connection with Permitted Acquisitions (as defined below)
permitted by this Section 6.1, (ii) the formation of Subsidiaries, which are
SPEs, in connection with the Mortgage Financings (iii) the formation of
non-domestic, non-Canadian Subsidiaries, (iv) the formation of WESCO Nevada in
connection

49



--------------------------------------------------------------------------------



 



with the Nevada Reorganization; (v) the formation of C-B WESCO in connection
with the Carlton-Bates Acquisition; provided, that, following formation pursuant
to clause (iii), the representation and warranty contained in Section 3.8 shall
remain true and correct; and provided, further, that, in the case of both
clauses (i) and (iii), the prior written consent of Agent shall have been
obtained; and provided, further, that, following formation pursuant to clause
(iv) (A) WDC Holding shall have executed and delivered to Agent a Pledge
Amendment, in form and substance satisfactory to Agent, pursuant to which, WDC
Holding shall have pledged to Agent, for itself and the benefit of Lenders, the
WESCO Canada Note, (B) WDC Holding shall have delivered to Agent, for itself and
the benefit of Lenders, the pledged WESCO Canada Note, (C) WESCO Canada shall
have executed and delivered to Agent a Pledge Agreement, in form and substance
satisfactory to Agent, pursuant to which, WESCO Canada shall have pledged to
Agent, for itself and the benefit of Lenders, all of the outstanding Stock of
WESCO Nevada, (D) WESCO Canada shall have delivered to Agent certificates
representing all of the outstanding Stock of WESCO Nevada, together with an
undated stock power duly executed in blank, (E) WESCO Nevada shall have executed
and delivered to Agent a Joinder to Credit Agreement whereby it agrees to be
bound by the terms and provisions of the Credit Agreement and the other Loan
Documents as a Credit Party to the same extent as if it had executed the Credit
Agreement and the other Loan Documents as an original Credit Party thereto,
(F) WESCO Nevada shall have executed and delivered to Agent a Joinder to
Guaranty pursuant to which WESCO Nevada shall become a party to the Subsidiary
Guaranty, (G) Borrower, Holdings, the other Credit Parties signatory thereto and
WESCO Nevada shall have executed and delivered to Agent a Joinder and Amendment
to Security Agreement, in form and substance satisfactory to Agent, pursuant to
which WESCO Nevada shall become a party to the Security Agreement, (H) WESCO
Nevada shall have executed and delivered UCC-1 financing statements naming WESCO
Nevada as debtor and Agent as secured party to be filed in all such
jurisdictions as shall be necessary or desirable in order to perfect the
security interests granted by WESCO Nevada pursuant to the Joinder and Amendment
to Security Agreement described in clause (G) above, (I) WESCO Nevada shall have
executed and delivered to Agent a Patent Security Agreement and a Trademark
Security Agreement, each in form and substance satisfactory to Agent, to be
filed with the United States Patent and Trademark Office, (J) each of Borrower,
WDC Holding, WESCO Canada and WESCO Nevada shall have delivered to Agent a copy
of the resolutions of its Board of Directors and, to the extent required,
Stockholders, certified by its Secretary or Assistant Secretary, approving the
formation of WESCO Nevada, the Nevada Reorganization and the documents described
above to which it is a party, (K) Borrower shall have delivered to Agent
certified copies of all agreements, instruments or other documents to be
utilized to consummate the Nevada Reorganization, each of which shall be in form
and substance satisfactory to Agent, and (L) WESCO Nevada and a bank
satisfactory to Agent shall have executed and delivered to Agent a tri-party
blocked account agreement with respect to all bank accounts of WESCO Nevada, the
terms of such blocked account agreement to be in form and substance satisfactory
to Agent; or (b) merge or amalgamate with, consolidate with, acquire all or
substantially all of the assets or Stock of, or otherwise combine with or
acquire, any Person. Notwithstanding the foregoing, Borrowers may consummate the
Carlton-Bates Acquisition, including the formation of C-B WESCO and the merger
of C-B WESCO with and into Carlton-Bates, with Carlton-Bates being the surviving
corporation in connection with the Carlton-Bates Acquisition; provided, that,
(i) the documentation for the Carlton-Bates Acquisition, including

50



--------------------------------------------------------------------------------



 



the Acquisition Agreement, is in form and substance reasonably acceptable to
Agent; (ii) Agent shall have received true and correct copies of the audited
Financial Statements of Carlton-Bates and its Subsidiaries dated as of
September 30, 2004; (iii) the Carlton-Bates Acquisition shall be consummated on
or before November 15, 2005; (iv) upon the consummation of the Carlton-Bates
Acquisition, each of Carlton-Bates and CB-Texas shall become a party to the
Credit Agreement, each as a US Borrower; (v) upon the consummation of the
Carlton-Bates Acquisition, each of Carlton-Bates and CB-Texas shall become a
Grantor under the Security Agreement; (vi) upon the consummation of the
Carlton-Bates Acquisition, each of Carlton-Bates and CB-Texas shall enter into a
pledge agreement in form and substance satisfactory to Agent; (vii) upon the
consummation of the Carlton-Bates Acquisition, WDC Holding shall enter into an
amendment to the WDC Holding Pledge Agreement whereby it shall pledge to Agent,
on behalf of itself and Lenders, all of the capital stock of Carlton-Bates owned
by WDC Holding; (viii) upon the consummation of the Carlton-Bates Acquisition
and the transfer of any stock of Carlton-Bates from WDC Holding to WESCO Canada,
(A) WESCO Canada shall enter into an amendment(s) to the WESCO Canada Pledge
Agreement whereby it shall pledge to Agent, on behalf of itself and Lenders, all
of the capital stock of Carlton-Bates owned by WESCO Canada; (B) WDC Holding
shall have executed and delivered to Agent an amendment to the WDC Holdings
Pledge Agreement, in form and substance satisfactory to Agent, pursuant to which
WDC Holding shall have pledged to Agent, for itself and the benefit of Lenders,
the CB WESCO Note, and (C) WDC Holding shall have delivered to Agent, for itself
and the benefit of Lenders, the pledged CB WESCO Note; (ix) upon the
consummation of the Carlton-Bates Acquisition, each domestic Subsidiary of
Carlton-Bates (other than CB-Texas) shall become a party to the Credit Agreement
as a Credit Party; (x) upon consummation of the Carlton-Bates Acquisition, each
domestic Subsidiary of Carlton-Bates (other than CB-Texas) shall become a
Grantor under the Security Agreement; (xi) upon the consummation of the
Carlton-Bates Acquisition, each domestic Subsidiary of Carlton-Bates (other than
CB-Texas) shall enter into a pledge agreement in form and substance satisfactory
to Agent; (xii) upon the consummation of the Carlton-Bates Acquisition, each
domestic Subsidiary of Carlton-Bates (other than CB-Texas) shall have executed
and delivered to Agent a Joinder to Guaranty pursuant to which each shall become
a party to the Subsidiary Guaranty; (xiii) upon the consummation of the
Carlton-Bates Acquisition, each of Carlton-Bates, CB-Texas and each domestic
Subsidiary that holds any Intellectual Property shall enter into a Patent
Security Agreement, a Trademark Security Agreement and a Copyright Security
Agreement, as applicable, each in form and substance satisfactory to Agent;
(xiv) at any time and from time to time, upon the written request of Agent and
at the sole expense of Borrowers, Borrowers and/or any other Credit Party shall
promptly and duly execute and deliver any and all such UCC financing statements,
PPSA financing statements, agreements, instruments and documents and take such
further actions as Agent may deem necessary or desirable to effectuate the
foregoing intents and purpose; (xv) upon the consummation of the Carlton-Bates
Acquisition, the Credit Parties shall comply with the provisions of Section 5.6
hereof; and (xvi) upon completion of the Carlton-Bates Acquisition, Agent shall
receive a legal opinion addressed to Agent and each of the Lenders from United
States and Canadian counsel to Borrowers and the other Credit Parties, which
legal opinion shall address the Carlton-Bates Acquisition and the matters
contemplated by this provision including, by way of example, but not of
limitation, the various security agreements and pledge agreements and the
various security interests and liens granted to Agent, on behalf of itself and
Lenders, and such other related

51



--------------------------------------------------------------------------------



 



matters as Agent may reasonably request, and which legal opinion shall be in
form and substance satisfactory to Agent. Further, notwithstanding the
foregoing, WESCO Distribution and WESCO DC LP may acquire all or substantially
all of the assets or Stock of any Person (the “Target”) (in each case, a
“Permitted Acquisition”) subject to the satisfaction of each of the following
conditions:
          (i) Agent shall receive at least 15 Business Days’ prior written
notice of such proposed Permitted Acquisition, which notice shall include a
reasonably detailed description of such proposed Permitted Acquisition;
          (ii) such Permitted Acquisition shall only involve assets located in
the United States or Canada, or assets located in foreign, non-Canadian
locations having an aggregate value for all Permitted Acquisitions consummated
during the term of this Agreement not in excess of $5,000,000, and comprising a
business, or those assets of a business, of the type engaged in by Borrowers as
of the Closing Date, and which business would not subject any Agent or any
Lender to regulatory or third party approvals in connection with the exercise of
its rights and remedies under this Agreement or any other Loan Documents other
than approvals applicable to the exercise of such rights and remedies with
respect to Borrowers prior to such Permitted Acquisition;
          (iii) such Permitted Acquisition shall be consensual and shall have
been approved by the Target’s board of directors;
          (iv) no additional Indebtedness, Guaranteed Indebtedness, contingent
obligations or other liabilities shall be incurred, assumed or otherwise be
reflected on a consolidated balance sheet of Borrowers and Target after giving
effect to such Permitted Acquisition, except (A) Loans made hereunder,
(B) ordinary course trade payables, accrued expenses and unsecured Indebtedness
of the Target to the extent no Default or Event of Default has occurred and is
continuing or would result after giving effect to such Permitted Acquisition,
(C)(x) earn-out payments in a maximum amount not to exceed $30,000,000 during
any twelve-month period for all Permitted Acquisitions; provided, however, that,
no Default or Event of Default shall have occurred or be continuing both before
and after giving effect to any such earn-out payments and Borrower shall have
excess Borrowing Availability of at least $25,000,000 on a pro forma basis for
the 90-day period preceding any such earn-out, and (y) any earn-out payments in
connection with the Avon Agreement and (z) other earn-out payments, if any,
acceptable to Required Lenders; and (D) unsecured, subordinated seller paper
issued to a seller in connection with such a Permitted Acquisition; provided,
that (x) the aggregate principal amount of all such unsecured, subordinated
seller paper outstanding at any time during the term of this Agreement shall not
exceed the sum of (i) the amount of seller paper outstanding on the Closing Date
($20,000,000) and (ii) $50,000,000 (regardless of whether such seller paper was
issued before or after the Closing Date), (y) such seller paper shall be fully
subordinated to the Obligations in a manner and on terms and conditions
satisfactory to Agent and (z) the terms and conditions of such unsecured,
subordinated seller paper shall be otherwise satisfactory to Agent;
          (v) the sum of all amounts payable (whether contingent or otherwise)
in connection with any single Permitted Acquisition (including all transaction
costs and all

52



--------------------------------------------------------------------------------



 



Indebtedness, liabilities and contingent obligations incurred or assumed in
connection therewith or otherwise reflected on a consolidated balance sheet of
Borrowers and Target) (x) shall not exceed $50,000,000, and provided, further,
that, if the sum of all such amounts is $50,000,000 or less, each of the
conditions of clause (viii) below shall be satisfied, (y) shall not exceed
$150,000,000 and provided, further, that, if the sum of all such amounts is
greater than $50,000,000 but not greater than $150,000,000, each of the
conditions set forth in clause (ix) below shall be satisfied, and (z) in any
event shall not exceed $150,000,000;
          (vi) the business and assets acquired in such Permitted Acquisition
shall be free and clear of all Liens, other than Permitted Encumbrances and
mortgages on real property already in existence prior to any consideration of
such proposed Permitted Acquisition;
          (vii) at or prior to the closing of any Permitted Acquisition, the
Applicable Agent will be granted a first priority perfected Lien (subject to
Permitted Encumbrances) in all assets acquired pursuant thereto or in the assets
and Stock of the Target and Borrowers, the other Credit Parties and the Target
shall have executed such documents and taken such actions as may be required by
such Agent in connection therewith; provided, however, that (1) such Agent shall
not be granted a Lien in accounts receivable to the extent and only to the
extent that such accounts receivable have been sold pursuant to the Permitted
Receivables Financing, (2) with respect to non-domestic, non-Canadian Permitted
Acquisitions, no Agent shall be granted any Lien or other security interest in
any non-domestic, non-Canadian asset or property, and (3) the foregoing shall
not require any Borrower or any Credit Party to grant a Lien in any leased or
owned in fee simple, real property acquired in a Permitted Acquisition;
          (viii) if the sum of all amounts payable (whether contingent or
otherwise) in connection with any single Permitted Acquisition shall not exceed
$50,000,000, Borrowers shall have delivered to Agent, at least 5 Business Days
prior to the closing of any Permitted Acquisition, in form and substance
reasonably satisfactory to Agent:
(1) a pro forma consolidated balance sheet, income statement and cash flow
statement of Holdings and its Subsidiaries (the “Acquisition Pro Forma”), based
on recent financial statements, which shall be complete and shall fairly present
in all material respects the assets, liabilities, financial condition and
results of operations of Holdings and its Subsidiaries in accordance with GAAP
consistently applied, but taking into account such Permitted Acquisition and the
funding of all Loans in connection therewith, and such Acquisition Pro Forma
shall reflect that (x) either (I)(i) on a pro forma basis, Holdings and its
Subsidiaries would have had a Fixed Charge Coverage Ratio of greater than or
equal to 1.25 to 1.0 for the trailing twelve month period reflected in the
Compliance Certificate most recently delivered to Agent pursuant to Annex E
prior to the consummation of such Permitted Acquisition (after giving effect to
such Permitted

53



--------------------------------------------------------------------------------



 



Acquisition and all Loans funded in connection therewith as if made on the first
day of such period), and (ii) average daily Borrowing Availability for the
90-day period preceding the consummation of such Permitted Acquisition would
have exceeded $25,000,000 on a pro forma basis (after giving effect to such
Permitted Acquisition and all Loans funded in connection therewith as if made on
the first day of such period) and the Acquisition Projections (as defined below)
shall reflect that such Borrowing Availability of $25,000,000 shall continue for
at least 90 days after the consummation of such Permitted Acquisition or
(II) average daily Borrowing Availability for the 90-day period preceding the
consummation of such Permitted Acquisition would have exceeded $50,000,000 on a
pro forma basis (after giving effect to such Permitted Acquisition and all Loans
funded in connection therewith as if made on the first day of such period) and
the Acquisition Projections (as defined below) shall reflect that such Borrowing
Availability of $50,000,000 or greater shall continue for at least 90 days after
the consummation of such Permitted Acquisition and (y) on a pro forma basis, no
Event of Default has occurred and is continuing or would result after giving
effect to such Permitted Acquisition and Borrower would have been in compliance
with the financial covenants set forth in Annex G for the trailing twelve month
period reflected in the Compliance Certificate most recently delivered to Agent
pursuant to Annex E prior to the consummation of such Permitted Acquisition
(after giving effect to such Permitted Acquisition and all Loans funded in
connection therewith as if made on the first day of such period);
(2) if the sum of all amounts payable (whether contingent or otherwise) in
connection with such Permitted Acquisition is in excess of $10,000,000, updated
versions of the most recently delivered Projections covering the one (1) year
period commencing on the date of such Permitted Acquisition and otherwise
prepared in accordance with the Projections (the “Acquisition Projections”) and
based upon historical financial data of a recent date satisfactory to Agent,
taking into account such Permitted Acquisition; and
(3) a certificate of the chief financial officer or treasurer of Holdings and
Borrowers to the effect that: (w) Borrowers (after taking into consideration all
rights of contribution and indemnity Borrowers have against Holdings and each

54



--------------------------------------------------------------------------------



 



other Subsidiary of Holdings) will be Solvent upon the consummation of the
Permitted Acquisition; (x) the Acquisition Pro Forma fairly presents the
financial condition of Holdings and Borrowers (on a consolidated basis) as of
the date thereof after giving effect to the Permitted Acquisition; (y) the
Acquisition Projections are reasonable estimates of the future financial
performance of Holdings and Borrowers subsequent to the date thereof based upon
the historical performance of Holdings, Borrowers and the Target and show that
Holdings and Borrowers shall continue to be in compliance with the financial
covenants set forth in Annex G for the one-year period thereafter; and (z)
Holdings and Borrowers have completed their due diligence investigation with
respect to the Target and such Permitted Acquisition, which investigation was
conducted in a manner similar to that which would have been conducted by a
prudent purchaser of a comparable business and the results of which
investigation were delivered to Agents and Lenders;
          (ix) if the sum of all amounts payable (whether contingent or
otherwise) in connection with any single Permitted Acquisition is greater than
$50,000,000, but not greater than $150,000,000, Borrowers shall have delivered
to Agent, at least 5 Business Days prior to the closing of any Permitted
Acquisition, in form and substance reasonably satisfactory to Agent:
(1) the Acquisition Pro Forma, based on recent financial statements, which shall
be complete and shall fairly present in all material respects the assets,
liabilities, financial condition and results of operations of Holdings and its
Subsidiaries in accordance with GAAP consistently applied, but taking into
account such Permitted Acquisition and the funding of all Loans in connection
therewith, and such Acquisition Pro Forma shall reflect that (x)(i) on a pro
forma basis, Holdings and its Subsidiaries would have had a Fixed Charge
Coverage Ratio of greater than or equal to 1.1 to 1.0 for the trailing twelve
month period reflected in the Compliance Certificate most recently delivered to
Agent pursuant to Annex E prior to the consummation of such Permitted
Acquisition (after giving effect to such Permitted Acquisition and all Loans
funded in connection therewith as if made on the first day of such period), and
(ii) average daily Borrowing Availability for the 90-day period preceding the
consummation of such Permitted Acquisition would have exceeded $100,000,000 on a
pro forma basis (after giving effect to such Permitted

55



--------------------------------------------------------------------------------



 



Acquisition and all Loans funded in connection therewith as if made on the first
day of such period) and the Acquisition Projections (as defined below) shall
reflect that such Borrowing Availability of $100,000,000 or greater shall
continue for at least 90 days after the consummation of such Permitted
Acquisition and (y) on a pro forma basis, no Event of Default has occurred and
is continuing or would result after giving effect to such Permitted Acquisition
and Borrower would have been in compliance with the financial covenants set
forth in Annex G for the trailing twelve month period reflected in the
Compliance Certificate most recently delivered to Agent pursuant to Annex E
prior to the consummation of such Permitted Acquisition (after giving effect to
such Permitted Acquisition and all Loans funded in connection therewith as if
made on the first day of such period);
(2) updated versions of the most recently delivered Projections covering the one
(1) year period commencing on the date of such Permitted Acquisition and
otherwise prepared in accordance with the Projections (the “Acquisition
Projections”) and based upon historical financial data of a recent date
satisfactory to Agent, taking into account such Permitted Acquisition;
(3) a certificate of the chief financial officer or treasurer of Holdings and
Borrowers to the effect that: (w) Borrowers (after taking into consideration all
rights of contribution and indemnity Borrower has against Holdings and each
other Subsidiary of Holdings) will be Solvent upon the consummation of the
Permitted Acquisition; (x) the Acquisition Pro Forma fairly presents the
financial condition of Holdings and Borrowers (on a consolidated basis) as of
the date thereof after giving effect to the Permitted Acquisition; (y) the
Acquisition Projections are reasonable estimates of the future financial
performance of Holdings and Borrowers subsequent to the date thereof based upon
the historical performance of Holdings, Borrowers and the Target and show that
Holdings and Borrowers shall continue to be in compliance with the financial
covenants set forth in Annex G for the one-year period thereafter; and (z)
Holdings and Borrowers have completed their due diligence investigation with
respect to the Target and such Permitted Acquisition, which investigation was
conducted in a manner similar to that which would have been conducted by a
prudent purchaser

56



--------------------------------------------------------------------------------



 



of a comparable business and the results of which investigation were delivered
to Agents and Lenders;
          (x) at least 10 Business Days prior to the closing date of such
Permitted Acquisition, Agent shall have received all copies of (or drafts
thereof which shall be in substantially final form) the acquisition agreement
and all related agreements and instruments, including, without limitation, all
seller paper to be issued in connection with such Permitted Acquisition, and all
opinions, certificates, lien search results and other documents reasonably
requested by such Agent, including, without limitation, those specified in
Section 5.9, all of which shall be in form and substance satisfactory to such
Agent; and
          (xi) at the time of such Permitted Acquisition and after giving effect
thereto, no Default or Event of Default has occurred and is continuing.
Notwithstanding the foregoing, neither the Accounts nor the Inventory of the
Target shall be included in Eligible Accounts and Eligible Inventory without the
prior determination by Agent that such Accounts and Inventory are acceptable for
inclusion as Eligible Accounts and Eligible Inventory, based on such field
examinations, collateral audits, appraisals and other analysis, if any, as Agent
deems appropriate, copies of which field examinations, collateral audits,
appraisals and other analyses shall be provided to Lenders.
     6.2 Investments; Loans and Advances.
     Except as otherwise expressly permitted by this Section 6, no Credit Party
shall make or permit to exist any investment in, or make, accrue or permit to
exist loans or advances of money to, any Person, through the direct or indirect
lending of money, holding of securities or otherwise, except that: (a) WESCO
Distribution and WESCO DC LP may hold investments comprised of notes payable, or
stock or other securities issued by Account Debtors to WESCO Distribution or
WESCO DC LP, as the case may be, pursuant to negotiated agreements with respect
to settlement of such Account Debtor’s Accounts in the ordinary course of
business, so long as the aggregate amount of such Accounts so settled by WESCO
Distribution and WESCO DC LP does not exceed $5,000,000 (in the case of WESCO DC
LP, determined on the basis of the Dollar Equivalent Amount thereof); (b) each
Credit Party may maintain its existing investments in its Subsidiaries as of the
Closing Date; (c) Borrowers may consummate the Carlton-Bates Acquisition and any
Permitted Acquisition pursuant to the terms and conditions of Section 6.1
hereof; (d) investments made after the Closing Date in Subsidiaries of Borrowers
that are domiciled outside the United States and Canada in an aggregate amount
outstanding at any time that when added to the then outstanding amount of
Indebtedness permitted pursuant to Section 6.3(a)(xiii) does not exceed
$5,000,000; (e) so long as no Default or Event of Default has occurred and is
continuing, WESCO Distribution may make investments, (1) so long as any Loan is
outstanding and if average daily Borrowing Availability for the 90-day period
preceding such investment would have exceeded $25,000,000 and such Borrowing
Availability of at least $25,000,000 shall continue for at least 90 days after
giving effect to such investment, in an outstanding amount not to exceed
$15,000,000 at any time, or (2) so long as no Loan, excluding Letters of Credit,
is outstanding and if average daily Borrowing Availability for the 90-day period
preceding such investment is at least $25,000,000 and such Borrowing
Availability of at least

57



--------------------------------------------------------------------------------



 



$25,000,000 shall continue for at least 90 days after giving effect to such
investment, in an outstanding amount not to exceed $50,000,000 at any time, in
(i) marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency thereof maturing within one year from the
date of acquisition thereof, (ii) commercial paper maturing no more than one
year from the date of creation thereof and currently having one of the two
highest ratings obtainable from either Standard & Poor’s Ratings Group or
Moody’s Investors Service, Inc., (iii) certificates of deposit maturing no more
than one year from the date of creation thereof issued by commercial banks
incorporated under the laws of the United States of America, each having
combined capital, surplus and undivided profits of not less than $300,000,000
and having a senior unsecured rating of “A” or better by a nationally recognized
rating agency (an “A Rated Bank”), (iv) time deposits maturing no more than
30 days from the date of creation thereof with A Rated Banks and (v) mutual
funds that invest solely in one or more of the investments described in clauses
(i) through (iv) above; and (f) WDC Holding may acquire shares of capital Stock
of WESCO Canada in connection with the Carlton-Bates Acquisition in exchange for
a cash payment not to exceed $85,000,000.
     6.3 Indebtedness.
     (a) No Credit Party shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication):
          (i) Indebtedness secured by purchase money security interests and
Capital Leases permitted in Section 6.7(c);
          (ii) the Loans and the other Obligations;
          (iii) Unfunded pension fund and other employee benefit plan
obligations and liabilities to the extent they are permitted to remain unfunded
under applicable law;
          (iv) Existing Indebtedness described in Disclosure Schedule (6.3) and
refinancings thereof or amendments or modifications thereof that do not have the
effect of increasing the principal amount thereof or changing the amortization
thereof (other than to extend the same) and that are otherwise on terms and
conditions no less favorable to any Credit Party, any Agent or any Lender, as
determined by the Agent, than the terms of the Indebtedness being refinanced,
amended or modified;
          (v) Indebtedness specifically permitted under Section 6.1;
          (vi) Indebtedness pursuant to the Permitted Receivables Financing;
          (vii) Indebtedness in respect of WESCO Distribution’s obligations to
Lehman Brothers and Goldman, Sachs & Co. in connection with their respective
Swap Agreements as in effect on (x) with respect to Lehman Brothers, the
Original Closing Date and (y) with respect to Goldman, Sachs & Co., the
June 2005 Closing Date in an aggregate amount for both such Swap Agreements not
to exceed $30,000,000 and, to the extent that Borrowers

58



--------------------------------------------------------------------------------



 



elect to do so, in their sole discretion, Letters of Credit issued under the
Agreement supporting such Indebtedness;
          (viii) Indebtedness consisting of intercompany loans and advances made
by WESCO Distribution to any other Credit Party that is a domestic Guarantor
(other than Holdings) or by any domestic Guarantor to WESCO Distribution;
provided, that: (A) WESCO Distribution shall have executed and delivered to each
such domestic Guarantor, and each such domestic Guarantor shall have executed
and delivered to WESCO Distribution, on or prior to the Closing Date, a demand
note (collectively, with the demand notes referred to in clause (ix) below, the
“Intercompany Notes”) to evidence any and all such intercompany Indebtedness
owing at any time by WESCO Distribution to such domestic Guarantor or by such
domestic Guarantor to WESCO Distribution, which Intercompany Notes shall be in
form and substance satisfactory to Agent (and may, at the option of Borrowers,
be interest bearing notes) and shall be pledged and delivered to Agent pursuant
to the applicable Pledge Agreement or Security Agreement as additional
collateral security for the Obligations; (B) WESCO Distribution shall record all
intercompany transactions on its books and records in a manner satisfactory to
Agent; (C) the obligations of WESCO Distribution under any such Intercompany
Notes shall be subordinated to the Obligations of Borrowers hereunder in a
manner reasonably satisfactory to Agent; (D) at the time any such intercompany
loan or advance is made by WESCO Distribution and after giving effect thereto,
WESCO Distribution shall be Solvent; (E) no Default or Event of Default would
occur and be continuing after giving effect to any such proposed intercompany
loan; (F) other than as set forth on Disclosure Schedule (6.3) with respect to
CDW and WESCO Finance and as contemplated by Section 6.3(a)(xx), Section
6.3(a)(xxi) or otherwise as expressly permitted under this Section 6.3, the
aggregate balance of all such intercompany loans owing to Borrowers by all such
domestic Guarantors shall not exceed $20,000,000 at any one time outstanding;
and (G) the recipient of any such intercompany loans shall be creditworthy as
determined by Agent; and provided, further, that, Indebtedness consisting of
intercompany loans and advances made by any US Borrower to any other Credit
Party that is a domestic Guarantor (other than Holdings) or by any domestic
Guarantor to any US Borrower shall also be permitted hereunder if such parties
comply with the requirements set forth in this clause (viii) in a manner
satisfactory to Agent;
          (ix) Indebtedness consisting of intercompany loans and advances made
by WESCO Distribution to WESCO DC LP; provided, that (A) WESCO DC LP shall have
executed and delivered to WESCO Distribution, a demand note to evidence any and
all such intercompany Indebtedness owing at any time, which Intercompany Note
shall be in form and substance satisfactory to Agent (and may, at the option of
Borrowers, be an interest bearing note) and shall be pledged and delivered to
Agent pursuant to the applicable Pledge Agreement or Security Agreement as
additional collateral security for the Obligations; (B) WESCO Distribution and
WESCO DC LP shall each record all intercompany transactions on their respective
books and records in a manner satisfactory to Agent; (C) the obligation of WESCO
DC LP under the Intercompany Note issued by it shall be subordinated to the
Obligations hereunder and under the other Loan Documents in a manner
satisfactory to Agent; (D) at the time any such intercompany loan or advance is
made and after giving effect thereto, each of WESCO Distribution, WESCO Finance
and WESCO DC LP shall be Solvent; (E) no Default or Event of Default would occur
and be continuing after giving effect to any such proposed intercompany

59



--------------------------------------------------------------------------------



 



loan; (F) the aggregate balance of all such intercompany loans and advances made
by WESCO Distribution to WESCO DC LP shall not exceed $5,000,000 or the Dollar
Equivalent Amount thereof at any one time outstanding; (G) the recipient of any
such intercompany loans shall be creditworthy, as determined by Agent; and
(H) to the extent required by applicable law, all such loans and advances shall
bear interest and all applicable withholdings shall be deducted and remitted to
the applicable Governmental Authority when due and payable;
          (x) Indebtedness secured by mortgages on real property owned in fee
simple by Borrowers or by the SPEs pursuant to a Permitted Sale-Leaseback, as
set forth on Schedule 6.3;
          (xi) secured or unsecured Indebtedness in an aggregate outstanding
amount not to exceed $20,000,000 incurred in the ordinary course of business,
consistent with past practices, comprised of surety bonds issued to support bid
or performance obligations of a Credit Party; provided, that Agent may impose
Reserves with respect to such Indebtedness up to the full amount of any such
Indebtedness at such time as and for so long thereafter as then Borrowing
Availability is less than Sixty Million Dollars ($60,000,000) and less the face
amount of any letters of credit issued pursuant to the terms of this Agreement
to support such Indebtedness;
          (xii) Indebtedness consisting of intercompany loans and advances made
following the Original Closing Date by WESCO Distribution to Subsidiaries of
WESCO Distribution that are domiciled outside the United States and Canada
(other than WESCO Mexico) in an aggregate amount outstanding at any time that
when added to the then outstanding amount of investments permitted pursuant to
Section 6.2(d) does not exceed $5,000,000;
          (xiii) unsecured Indebtedness provided by third-party financial
institutions and incurred by Subsidiaries of WESCO Distribution that are
domiciled outside the United States and Canada (other than WESCO Mexico) not to
exceed in the aggregate $3,000,000 (or the Dollar Equivalent Amount thereof) at
any one time outstanding;
          (xiv) Indebtedness arising from Hedging Agreements entered into with a
Lender in the ordinary course of business and not for speculative purposes in
the aggregate outstanding amount for all such Indebtedness in existence at any
time during the term of this Agreement not to exceed $30,000,000;
          (xv) unsecured guaranties not to exceed in the aggregate $3,000,000,
at any one time outstanding, of loans from any Lender to senior managers of
Holdings and WESCO Distribution; provided, that, (A) such loans are made to such
senior manager for purposes of financing such senior manager’s purchases of
Holdings’ common Stock and (B) Borrowers shall have determined in their
reasonable discretion that the senior manager to whom such Lender is making such
loan is creditworthy and capable of repaying such loan to such Lender on his or
her own;
          (xvi) unsecured Indebtedness issued after the Closing Date by either
WESCO Distribution or Holdings, in an aggregate amount not to exceed
$100,000,000 provided,

60



--------------------------------------------------------------------------------



 



that (A) the indenture, notes and other agreements and documents governing any
such Indebtedness shall be satisfactory to Agent, (B) the terms and conditions
of any such Indebtedness shall be satisfactory to Agent, (C) the net proceeds of
the issuance of any such Indebtedness are applied to prepay the Loans pursuant
to Section 1.3(b)(ii) hereof and (D) no Default or Event of Default shall have
occurred and be continuing or would occur or be continuing after giving effect
to any such proposed issuance;
          (xvii) Indebtedness comprised of unsecured, subordinated seller paper
expressly permitted to be incurred and outstanding under Section 6.1(iv)(D) in
an outstanding amount not to exceed (a) $70,000,000 at any time prior to the
first anniversary of the June 2005 Closing Date and (b) $50,000,000 thereafter
(including any such amount included in clause (a)) during the term of this
Agreement;
          (xviii) Indebtedness consisting of intercompany loans and advances
made following the Original Closing Date by WESCO Distribution to WESCO Mexico
in an aggregate amount outstanding at any time that, when added to the then
outstanding amount of Indebtedness permitted pursuant to Section 6.3(xii) shall
not exceed $15,000,000 (or the Dollar Equivalent Amount thereof) (such that any
Indebtedness consisting of intercompany loans and advances made by WESCO
Distribution to WESCO Mexico in excess of $10,000,000 (or the Dollar Equivalent
Amount thereof) shall reduce the amount of Indebtedness permitted under
Section 6.3(xii) in the amount of any such excess); provided that: (A) WESCO
Mexico shall have executed and delivered to WESCO Distribution a demand note
(which shall be an “Intercompany Note” as defined herein) to evidence any and
all such intercompany Indebtedness owing at any time by WESCO Mexico to WESCO
Distribution, which Intercompany Note shall be in form and substance
satisfactory to Agent and shall be pledged and delivered to Agent as additional
collateral security for the Obligations and shall be accompanied by an
endorsement executed in blank and any other documentation or other deliveries
necessary or desirable to perfect Agent’s security interest in such Intercompany
Note under the laws of Mexico; (B) Borrowers shall have delivered to Agent, at
least 5 Business Days prior to the incurrence of any such Indebtedness, a duly
executed Pledge Agreement in form and substance satisfactory to the Applicable
Agent pledging 65% of the Stock of WESCO Mexico to the Applicable Agent,
accompanied by (as appropriate) (a) share certificates representing all of the
outstanding Stock being pledged pursuant to such Pledge Agreement and stock or
share transfer powers for such share certificates executed in blank and (b) all
Intercompany Notes to be pledged pursuant to such Pledge Agreement, and all such
agreements, documents and other information as shall be necessary or desirable
to effectuate such pledge and to perfect the Applicable Agent’s security
interest (including under the laws of Mexico) that such Agent may reasonably
request in connection with such proposed incurrence of Indebtedness, and all
such agreements, documents and other information shall be in form and substance
satisfactory to Agent; (C) Borrowers shall have delivered to Agent within
90 days following the incurrence of any such Indebtedness, an opinion of
counsel, which counsel shall be satisfactory to such Agent, opining on, among
other things, the validity of such Pledge Agreement and the perfection of such
Agent’s security interest pursuant thereto (including under the laws of Mexico)
and the other documentation executed in connection with such pledge, which
opinion shall be in form and substance satisfactory to Agent; (D) Borrowers
shall record all intercompany transactions on its books and records in a manner
satisfactory to Agent; (E) at the time any such intercompany loan is made by
WESCO

61



--------------------------------------------------------------------------------



 



Distribution and after giving effect thereto, WESCO Distribution and WESCO
Mexico shall each be Solvent; (F) no Default or Event of Default would occur and
be continuing after giving effect to any such proposed intercompany
Indebtedness; and (G) at the time any such intercompany loan is made by WESCO
Distribution and after giving effect thereto, excess Borrowing Availability
shall be greater than Sixty Million Dollars ($60,000,000);
          (xix) secured or unsecured Indebtedness provided by third-party
financial institutions and incurred by WESCO Mexico in an aggregate amount
outstanding at any time that, when added to the then outstanding amount of
Indebtedness permitted pursuant to Section 6.3 (xiii), shall not exceed
$10,000,000 (or the Dollar Equivalent Amount thereof) (such that any
Indebtedness provided by third-party financial institutions to WESCO Mexico in
excess of $7,000,000 (or the Dollar Equivalent Amount thereof) shall reduce the
amount of Indebtedness permitted under Section 6.3(xiii) in the amount of any
such excess); provided, that: (A) such Indebtedness may only be secured by all
or any portion of the assets (but not the Stock) of WESCO Mexico; (B) there
shall be no recourse for such Indebtedness to any other entity other than WESCO
Mexico, including but not limited to Borrowers or any Credit Party; (C) the
terms and conditions of any such Indebtedness shall be satisfactory to Agent;
(D) Borrowers shall have delivered to Agent, at least 5 Business Days prior to
the incurrence of any such Indebtedness, a duly executed Pledge Agreement in
form and substance satisfactory to Agent pledging 65% of the Stock of WESCO
Mexico to the Applicable Agent, accompanied by share certificates representing
all of the outstanding Stock being pledged pursuant to such Pledge Agreement and
stock or share transfer powers for such share certificates executed in blank;
and (E) Borrowers shall have delivered to the Applicable Agent within 90 days
following the incurrence of any such Indebtedness an opinion of counsel, which
counsel shall be satisfactory to Agent, opining on, among other things, the
validity of such Pledge Agreement and the other documentation effecting such
pledge, which opinion shall be in form and substance satisfactory to the
Applicable Agent;
          (xx) Indebtedness consisting of intercompany loans and advances made
following the Original Closing Date by WDC Holding to WESCO Canada in an
aggregate principal amount at any time outstanding that shall not exceed
$315,000,000 (which shall include amounts owing pursuant to the CB WESCO Note)
or the Dollar Equivalent Amount thereof; provided, that: (A) WESCO Canada shall
have executed and delivered to WDC Holding one or more interest bearing demand
notes (which shall each be an “Intercompany Note” as defined herein) to evidence
any and all such intercompany Indebtedness owing at any time by WESCO Canada to
WDC Holding, which Intercompany Notes shall be in form and substance
satisfactory to the Applicable Agent and shall be pledged and delivered to the
Applicable Agent as additional collateral security for the Canadian Obligations
and shall be accompanied by an endorsement executed in blank and any other
documentation or other deliveries necessary or desirable to perfect the
Applicable Agent’s security interest in such Intercompany Notes; (B) each such
Credit Party shall record all intercompany transactions on its books and records
in a manner satisfactory to the Applicable Agent; (C) the obligations of WESCO
Canada under any such Intercompany Notes shall be subordinated to the
Obligations hereunder and under the other Loan Documents in a manner reasonably
satisfactory to the Applicable Agent; (D) at the time such intercompany loan is
made by WDC Holding and after giving effect thereto, WDC Holding and WESCO
Canada shall each be Solvent, and (E) no Default or Event of Default shall have
then

62



--------------------------------------------------------------------------------



 



occurred and be continuing or would occur and be continuing after giving effect
to any such proposed intercompany Indebtedness;
          (xxi) Indebtedness consisting of intercompany loans and advances made
following the Closing Date by WESCO Distribution to WDC Holding in an aggregate
principal amount at any time outstanding that shall not exceed $300,000,000 or
the Dollar Equivalent Amount thereof; provided, that: (A) WDC Holding shall have
executed and delivered to WESCO Distribution one or more demand notes (which
shall each be an “Intercompany Note” as defined herein) to evidence any and all
such intercompany Indebtedness owing at any time by WDC Holding to WESCO
Distribution, which Intercompany Notes shall be in form and substance
satisfactory to Agent and shall be pledged and delivered to Agent as additional
collateral security for the Obligations and shall be accompanied by an
endorsement executed in blank and any other documentation or other deliveries
necessary or desirable to perfect Agent’s security interest in such Intercompany
Notes; (B) each such Credit Party shall record all intercompany transactions on
its books and records in a manner satisfactory to Agent; (C) the obligations of
WDC Holding under any such Intercompany Notes shall be subordinated to the
Obligations hereunder and under the other Loan Documents in a manner reasonably
satisfactory to Agent; (D) at the time such intercompany loan is made by WESCO
Distribution and after giving effect thereto, WESCO Distribution and WDC Holding
shall each be Solvent, and (E) no Default or Event of Default shall have then
occurred and be continuing or would occur and be continuing after giving effect
to any such proposed intercompany Indebtedness;
          (xxii) Indebtedness of Holdings consisting of convertible senior
debentures issued by Holdings which shall (i) be unsecured, (ii) mature at least
one (1) year subsequent to the Commitment Termination Date, (iii) be in a
principal amount not to exceed $150,000,000, and (iv) be otherwise in form and
substance satisfactory to the Agent; provided, that the net proceeds of any such
Indebtedness shall be applied first, as a permanent repayment of the
Subordinated Notes and second, as provided for in Section 1.3(b)(iv); provided,
further, that, within forty-five (45) days of any issuance of Indebtedness
pursuant to this clause (xxii), the Indebtedness evidenced by the Subordinated
Notes shall be permanently repaid in full and such Subordinated Notes shall be
extinguished and no longer existing;
          (xxiii) unsecured, subordinated Indebtedness of WESCO Distribution
consisting of senior subordinated notes issued by WESCO Distribution which shall
(i) be unsecured, (ii) mature at least one (1) year subsequent to the Commitment
Termination Date, (iii) be in an aggregate principal amount not to exceed
$150,000,000, and (iv) be otherwise in form and substance satisfactory to the
Agent; provided, that, the net proceeds of any such Indebtedness shall be
applied first, as a permanent repayment of the Subordinated Notes and second, as
provided for in Section 1.3(b)(iv), provided, further, that, within forty-five
(45) days of any issuance of Indebtedness pursuant to this clause (xxiii), the
Indebtedness evidenced by the Subordinated Notes shall be permanently repaid in
full and such Subordinated Notes shall be extinguished and no longer existing;
          (xxiv) unsecured guaranties by Holdings of the obligations of WESCO
Distribution not to exceed (a) $150,000,000 in aggregate principal amount in
respect of the issuance of any Indebtedness pursuant to clause (xxiii) above and
(b) $100,000,000 in aggregate

63



--------------------------------------------------------------------------------



 



principal amount in respect of the issuance of any Indebtedness by WESCO
Distribution pursuant to clause (xvi) above;
          (xxv) unsecured guaranties by WESCO Distribution of the obligations of
Holdings not to exceed (a) $150,000,000 in aggregate principal amount in respect
of the issuance of any Indebtedness pursuant to clause (xxii) above and (b)
$100,000,000 in aggregate principal amount in respect of the issuance of any
Indebtedness by Holdings pursuant to clause (xvi) above; and
          (xxvi) other unsecured, subordinated Indebtedness up to $5,000,000 in
the aggregate at any one time outstanding.
     (b) No Credit Party shall, directly or indirectly, voluntarily purchase,
redeem, defease or prepay any principal of, premium, if any, interest or other
amount payable in respect of any Indebtedness, other than (i) the Obligations;
(ii) Indebtedness secured by a Permitted Encumbrance if the asset securing such
Indebtedness has been sold or otherwise disposed of in accordance with
Sections 6.8(b) or (c); (iii) Indebtedness permitted by Section 6.3(a)(iv) upon
any refinancing thereof in accordance with Section 6.3(a)(iv); (iv) intercompany
Indebtedness permitted by Sections 6.3(a)(viii), (ix), (xviii), (xx), (xxii) and
(xxiii); (v) the payment at maturity of the Subordinated Notes, provided that no
Default or Event of Default shall have occurred or be continuing or would occur
or be continuing after giving effect to any such proposed payment; (vi) the
refinancing and payment in full of the Subordinated Notes as contemplated by
Sections 6.3(a) (xxii) and (xxiii); and (vii) permitted purchases of
Subordinated Notes pursuant to and in compliance with Section 6.14(g) hereof.
     6.4 Employee Loans and Affiliate Transactions.
     (a) Other than a Permitted Sale-Leaseback, no Credit Party shall enter into
or be a party to any transaction with any other Credit Party or any Affiliate
thereof except in the ordinary course of and pursuant to the reasonable
requirements of such Credit Party’s business and upon fair and reasonable terms
that are no less favorable to such Credit Party than would be obtained in a
comparable arm’s length transaction with a Person not an Affiliate of such
Credit Party. In addition, if any such transaction or series of related
transactions involves payments in excess of $1,000,000 in the aggregate, the
terms of these transactions must be disclosed in advance to Agent and Lenders.
All such transactions existing as of the date hereof are described in Disclosure
Schedule (6.4(a)).
     (b) No Credit Party shall enter into any lending or borrowing transaction
with any directors, officers of employees of any Credit Party, except loans to
its respective officers and employees on an arm’s-length basis in the ordinary
course of business consistent with past practices for travel and entertainment
expenses, relocation costs and similar purposes up to a maximum of $50,000 to
any officer or employee and up to a maximum of $400,000 in the aggregate at any
one time outstanding.

64



--------------------------------------------------------------------------------



 



     6.5 Capital Structure and Business.
     No Credit Party shall (a) make any changes in any of its business
objectives, purposes or operations that could in any way adversely affect the
repayment of the Loans or any of the other Obligations or could reasonably be
expected to have or result in a Material Adverse Effect, (b) make any change in
its capital structure as described in Disclosure Schedule (3.8), including the
issuance or sale of any shares of Stock, warrants or other securities
convertible into Stock or any revision of the terms of its outstanding Stock;
provided, that Holdings may issue or sell its Stock for cash so long as (i)
(A) any issuance of Stock in connection with the Indebtedness issued, if any, as
permitted by Section 6.3(xxiii) hereof is upon terms and conditions as expressly
provided in the documentation relating to such Indebtedness as received by Agent
prior to the Closing Date, including, without limitation, the conversion
provisions contained therein, and (B) the proceeds thereof are applied in
prepayment of the Obligations as required by Section 1.3(b)(iii), and (ii) no
Change of Control occurs after giving effect thereto, or (c) amend its charter
or bylaws, unanimous shareholder agreement, declaration of partnership or
partnership agreement in a manner that would adversely affect either Agent or
Lenders or such Credit Party’s duty or ability to repay the Obligations. No
Credit Party shall engage in any business other than the businesses currently
engaged in by it or reasonably related thereto.
     6.6 Guaranteed Indebtedness.
     No Credit Party shall create, incur, assume or permit to exist any
Guaranteed Indebtedness except (a) by endorsement of instruments or items of
payment for deposit to the general account of any Credit Party, (b) for
Guaranteed Indebtedness incurred for the benefit of any other Credit Party if
the primary obligation is expressly permitted by this Agreement other than
Indebtedness, if any, of a Target existing at the time such Target is acquired
and (c) for Guaranteed Indebtedness incurred pursuant to the management loan
guaranty program as described in and permitted by (but only to the extent
permitted by) Section 6.3(xv).
     6.7 Liens.
     No Credit Party nor any Subsidiary thereof shall create, incur, assume or
permit to exist any Lien on or with respect to its Accounts or any of its other
properties or assets (whether now owned or hereafter acquired) except for
(a) Permitted Encumbrances; (b) Liens in existence on the date hereof and
summarized on Disclosure Schedule (6.7) securing Indebtedness described on
Disclosure Schedule (6.3) and permitted refinancings, extensions and renewals
thereof, including extensions or renewals of any such Liens; provided that the
principal amount so secured is not increased and the Lien does not attach to any
other property; (c) Liens created after the date hereof by conditional sale or
other title retention agreements (including Capital Leases) or in connection
with purchase money Indebtedness with respect to Equipment and Fixtures acquired
by any Credit Party in the ordinary course of business, involving the incurrence
of an aggregate amount of purchase money Indebtedness and Capital Lease
Obligations of not more than $4,500,000 outstanding at any one time for all such
Liens (provided that such Liens attach only to the assets subject to such
purchase money debt and such Indebtedness is incurred within 20 days following
such purchase and does not exceed 100% of the purchase price of the subject
assets); (d) Liens, if any, in connection with and arising at or after the time
of the transfer of

65



--------------------------------------------------------------------------------



 



Accounts by Borrowers pursuant to the Permitted Receivables Financing; (e) Liens
consisting of mortgages on real estate owned in fee simple by WESCO
Distribution, Herning or WESCO DC LP in favor of Lehman Brothers and Goldman,
Sachs & Co. supporting Borrowers’ respective obligations to them in connection
with the two Swap Agreements permitted under Section 6.3(a)(viii); provided
that, a mortgagee waiver satisfactory to Agent has been delivered to Agent for
each property subject to such a mortgage or Reserves satisfactory to Agent have
been established; (f) silent Liens on a last-out basis in the Collateral as
provided for in the Security Agreement in favor of any Lender supporting
Borrowers’ obligations to such Lender in connection with any Hedging Agreements
permitted under Section 6.3(a)(xiv); (g) Liens comprised of mortgages on real
property owned in fee simple and security interests in Fixtures and Equipment
related to such mortgaged real property in connection with Indebtedness
expressly permitted under Section 6.3(a)(x), including, without limitation,
Section 6.3(a)(x)(A); and (h) Liens in connection with Indebtedness expressly
permitted under Section 6.3 (a)(xi). In addition, other than as provided in the
Permitted Receivables Financing, no Credit Party shall become a party to any
agreement, note, indenture or instrument, or take any other action, that would
prohibit the creation of a Lien on any of its properties or other assets in
favor of any Agent, on behalf of itself, the other Agent and Lenders, as
additional collateral for the Obligations, except operating leases, Capital
Leases or Licenses which prohibit Liens upon the assets that are subject
thereto; and Section 6.3(a)(xix).
     6.8 Sale of Stock and Assets.
     No Credit Party shall sell, transfer, convey, assign or otherwise dispose
of any of its properties or other assets, including the Stock of any of its
Subsidiaries (whether in a public or a private offering or otherwise) or any of
its Accounts, other than (a) the sale of Inventory in the ordinary course of
business, (b) the sale, transfer, conveyance or other disposition by a Credit
Party of Equipment or Fixtures that are obsolete or no longer used or useful in
such Credit Party’s business and having a book value not exceeding $1,000,000 in
any single transaction or $5,000,000 in the aggregate in any Fiscal Year,
(c) other Equipment and Fixtures having a value not exceeding $250,000 in any
single transaction or $500,000 in the aggregate in any Fiscal Year, (d) the true
sale by any US Borrower of Accounts pursuant to the Permitted Receivables
Financing, (e) the sale for consideration comprised solely of cash, (i) of
Borrowers’ Brown Electric facility in Phoenix, Arizona to non-affiliates on an
arms-length basis and (ii) sales in the ordinary course of business consistent
with past practices, of real property owned in fee simple by a Credit Party
having a value not exceeding $1,000,000 in any single transaction or $5,000,000
in the aggregate in any Fiscal Year, and (f) the one-time sale by Borrowers of
Accounts and Inventory and other related personal property of Borrowers’ Avon
Datacom unit, with an aggregate value for all such Accounts, Inventory and other
related personal property not to exceed $3,000,000 in the aggregate, for a
purchase price comprised of cash and no more than $300,000 in the form of a
promissory note (the “Avon Datacom Note”) made by members of the management team
of Avon Datacom in favor of Borrowers in an arm’s length transaction for an
arm’s length purchase price; provided, that, in the case of clause (f), the Avon
Datacom Note is pledged to the Applicable Agent, on behalf of itself and
Lenders, as additional Collateral; provided, further, that, in each of the
foregoing circumstances, the entire net proceeds therefrom shall be applied to
prepay the Loans (without any corresponding reduction in the Revolving Loan
Commitment). With respect to any disposition of assets or other properties
permitted pursuant to

66



--------------------------------------------------------------------------------



 



clauses (b), (c) and (f) above, subject to Section 1.3(b), each Applicable Agent
agrees on reasonable prior written notice to release its Lien on such assets or
other properties in order to permit the applicable Credit Party to effect such
disposition and shall execute and deliver to Borrower Representative, at
Borrowers’ expense, mutually acceptable documentation evidencing such Agent’s
release of its Lien on such assets or other properties.
     6.9 ERISA.
     No Credit Party shall, or shall cause or permit any ERISA Affiliate to,
cause or permit to occur an event that could result in the imposition of a Lien
under Section 412 of the IRC or Section 302 or 4068 of ERISA or cause or permit
to occur an ERISA Event to the extent such ERISA Event could reasonably be
expected to have a Material Adverse Effect.
     6.10 Financial Covenants.
     At any time that excess Borrowing Availability is less than Sixty Million
Dollars ($60,000,000), Borrowers shall not breach or fail to comply with any of
the Financial Covenants.
     6.11 Hazardous Materials.
     No Credit Party shall cause or permit a Release of any Hazardous Material
on, at, in, under, above, to, from or about any of the Real Estate where such
Release would (a) violate in any respect, or form the basis for any
Environmental Liabilities under, any Environmental Laws or Environmental Permits
or (b) otherwise adversely impact the value or marketability of any of the Real
Estate or any of the Collateral, other than such violations or Environmental
Liabilities that could not reasonably be expected to have a Material Adverse
Effect.
     6.12 Sale-Leasebacks.
     Other than (i) a Permitted Sale-Leaseback and (ii) a one-time
Sale-Leaseback effectuated in Canada in an amount not to exceed $10,000,000 at
any time during the term of this Agreement, no Credit Party shall engage in any
sale-leaseback, synthetic lease or similar transaction involving any of its
assets.
     6.13 Cancellation of Indebtedness.
     No Credit Party shall cancel any claim or debt owing to it, except for
reasonable consideration negotiated on an arm’s-length basis and in the ordinary
course of its business consistent with past practices.
     6.14 Restricted Payments.
     No Credit Party shall make any Restricted Payment, except (a) intercompany
loans and advances among Borrowers, Guarantors and other Subsidiaries of
Borrowers to the extent, and solely to the extent, expressly permitted by
Section 6.3, (b) dividends and distributions by Subsidiaries of Borrowers paid
to Borrowers (either directly or indirectly through another Subsidiary),
(c) employee loans permitted under Section 6.4(b), (d) payments of principal

67



--------------------------------------------------------------------------------



 



and interest pursuant to Intercompany Notes issued in accordance with Section
6.3; (e) scheduled payments of interest with respect to Subordinated Debt,
provided, that no Default or Event of Default has occurred and is continuing or
would result after giving effect to any Restricted Payment pursuant to this
clause (e), (f) dividends and distributions in the ordinary course of business
in accordance with past practices from WESCO Distribution to Holdings solely to
enable Holdings to pay its ordinary course expenses (e.g., reasonable legal and
accounting expenses, directors’ and officers’ insurance premiums and director’s
fees and out-of-pocket reasonable costs and expenses), provided, that (i) no
Default or Event of Default has occurred and is continuing or would result after
giving effect to any Restricted Payment pursuant to clause (f), and (ii) the
aggregate amount of all such dividends and distributions from WESCO Distribution
to Holdings pursuant to this clause (f) shall not exceed $2,000,000 in any
Fiscal Year; (g) payments in connection with the repurchase of either Holdings’
publicly traded Common Stock, the Subordinated Notes or any Indebtedness issued
pursuant to Sections 6.3(a)(xxii) and (xxiii) hereof; provided, that (i) no
Default or Event of Default has occurred and is continuing or would result after
giving effect to any Restricted Payment pursuant to this clause (g), and
(ii) Borrowers shall have either (I)(i) demonstrated to Agent’s satisfaction
that Holdings and its Subsidiaries on a consolidated basis and after giving pro
forma effect to such Restricted Payment have a Fixed Charge Coverage Ratio of
greater than or equal to 1.25 to 1.0 for the four quarter period reflected in
the Compliance Certificate most recently delivered to Agent and Lenders pursuant
to Annex E of this Agreement (after giving effect to such Restricted Payment as
if made on the first day of such period) and (ii) average daily Borrowing
Availability for the 90-day period preceding the making of such Restricted
Payment of more than $35,000,000 on a pro forma basis (after giving effect to
such Restricted Payment as if made on the first day of such period) and shall
have projected average daily Borrowing Availability of more than $35,000,000 for
at least 90 days after the making of such Restricted Payment or (II) average
daily Borrowing Availability for the 90-day period preceding the making of such
Restricted Payment of more than $60,000,000 on a pro forma basis (after giving
effect to such Restricted Payment as if made on the first day of such period)
and shall have projected average daily Borrowing Availability of more than
$60,000,000 for at least 90 days after the making of such Restricted Payment;
provided, further, that, if the repurchase of the Subordinated Notes is
consummated with the proceeds of the issuance of Indebtedness pursuant to
Sections 6.3(a)(xxii) and (xxiii) within forty-five (45) days thereof, the
requirements of clause (ii) above, as it relates to payments in connection with
the repurchase of the Subordinated Notes, shall not be applicable; (h) dividends
and distributions from Borrowers to Holdings in an amount equal to Holdings’
then due and payable in cash consolidated, combined or unitary income tax
liabilities; provided, that no Default or Event of Default has occurred and is
continuing or would result after giving effect to any Restricted Payment
pursuant to this clause (h); (i) payment of the proceeds from the issuance of
Indebtedness permitted pursuant to Section 6.3(a)(xxii) and (xxiii); provided,
that no Default or Event of Default has occurred and is continuing or would
result after giving effect to any Restricted Payment pursuant to this clause (i)
and (j) dividends and distributions from WESCO Distribution to Holdngs solely to
enable Holdings to make payments pursuant to clause (e) or clause (g) above.

68



--------------------------------------------------------------------------------



 



     6.15 Change of Corporate Name or Location; Change of Fiscal Year.
     No Credit Party shall (a) change its corporate name, trade name or
partnership name, (b) change its jurisdiction of incorporation or formation; or
(c) change its chief executive office, principal place of business, domicile
(within the meaning of the Quebec Civil Code), corporate offices or warehouses
or locations at which Collateral is held or stored, or the location of its
records concerning the Collateral, in each case without at least 30 days prior
written notice to Agent and after Agent’s written acknowledgment that any
reasonable action requested by either Agent in connection therewith, including
to continue the perfection of any Liens in favor of either Agent, on behalf of
itself and those Lenders, and, if applicable, the other Agent, for whom it acts
as Agent in any Collateral, has been completed or taken, and provided that any
such new location shall be (i) with respect to any US Credit Party, in the
continental United States and (ii) with respect to any Canadian Credit Party, in
Canada. Without limiting the foregoing, no Credit Party shall change its name,
identity, corporate structure or jurisdiction of incorporation or formation in
any manner that might make any financing or continuation statement filed in
connection herewith seriously misleading within the meaning of Section 9-402(7)
of the Code or any other then applicable provision of the Code or materially
misleading within the meaning of any applicable law except upon prior written
notice to Agent and Lenders and after Agent’s written acknowledgment that any
reasonable action requested by either Agent in connection therewith, including
to continue the perfection of any Liens in favor of either Agent, on behalf of
Agent and those Lenders and, if applicable, the other Agent, for whom it acts as
Agent, in any Collateral, has been completed or taken. No Credit Party shall
change its Fiscal Year.
     6.16 No Impairment of Intercompany Transfers.
     No Credit Party shall directly or indirectly enter into or become bound by
any agreement, instrument, indenture or other obligation (other than this
Agreement and the other Loan Documents) that could directly or indirectly
restrict, prohibit or require the consent of any Person with respect to the
payment of dividends or distributions or the making or repayment of intercompany
loans by a Subsidiary of any Borrower to any Borrower or between Borrowers.
     6.17 No Speculative Transactions.
     No Credit Party shall engage in any transaction involving commodity
options, futures contracts or similar transactions, except solely to hedge
against fluctuations in the prices of commodities owned or purchased by it and
the values of foreign currencies receivable or payable by it and interest swaps,
caps or collars.
     6.18 Leases; Real Estate Purchases.
     Other than a Permitted Sale-Leaseback, no Credit Party shall enter into any
operating lease for Equipment or real property, if the aggregate of all such
operating lease payments payable in any Fiscal Month for all Credit Parties on a
consolidated basis would exceed $4,500,000. With respect to the Permitted
Sale-Leasebacks, the aggregate amount of all lease payments payable thereunder
by any and all Credit Parties to any and all SPEs in any Fiscal Month shall not
exceed, on a consolidated basis for all Credit Parties, $1,000,000 as rent, plus

69



--------------------------------------------------------------------------------



 



any other amounts payable under the triple net provisions of the leases, such as
amounts for repairs, maintenance, taxes or utilities.
     6.19 Changes Relating to Subordinated Debt; Material Contracts.
     (a) No Credit Party shall change or amend the terms of any Subordinated
Debt (or any indenture or other agreement, instrument or document in connection
therewith), including, without limitation, any of the Subordinated Notes, if the
effect of such amendment is to: (a) increase the interest rate on such
Subordinated Debt; (b) change the dates upon which payments of principal or
interest are due on such Subordinated Debt other than to extend such dates;
(c) change any default or event of default other than to delete or make less
restrictive any default provision therein, or add any covenant with respect to
such Subordinated Debt; (d) change the redemption or prepayment provisions of
such Subordinated Debt other than to extend the dates therefor or to reduce the
premiums payable in connection therewith; (e) grant any security or collateral
to secure payment of such Subordinated Debt; or (f) change or amend any other
term if such change or amendment would increase the obligations of the Credit
Party thereunder or confer additional rights on the holder of such Subordinated
Debt in a manner adverse to any Credit Party, Agent or any Lender; provided,
however, that, notwithstanding the foregoing, following the Closing Date WESCO
Distribution or Holdings may issue up to an additional $100,000,000 in principal
amount of unsecured Indebtedness, provided, that such issuance is in compliance
with the terms of Section 6.3(a)(xvi), Section 1.3(b) and the other provisions
of this Agreement.
     (b) No Credit Party shall change or amend the terms of any Swap Agreement
or any agreement, instrument or document relating thereto, without the prior
written consent of Agent other than the termination of any Swap Agreement which
hedges interest exposure under the Subordinated Notes in connection with the
refinancing of the Subordinated Notes.
     (c) No Credit Party shall nor shall any Credit Party permit any Subsidiary
thereof to change or amend the terms of any of the agreements, instruments or
other documents executed in connection with a Permitted Sale-Leaseback in a
fashion materially adverse to Borrowers, any other Credit Party or any
Subsidiary thereof, any Agent or any Lender without the prior written consent of
Agent.
     (d) No Credit Party shall nor shall any Credit Party permit any Subsidiary
thereof to change or amend the terms of the Promissory Note without the prior
written consent of Agent.
     6.20 Holdings, WESCO Finance, WDC Holding, WESCO Canada, WESCO DC GP and CB
WESCO.
     (a) Holdings shall not engage in any trade or business other than incident
to its ownership of the Stock of WESCO Distribution and WESCO Finance, own any
assets other than the Stock of WESCO Distribution and WESCO Finance or incur any
Indebtedness or Guaranteed Indebtedness other than the Obligations and the
Indebtedness or Guaranteed Indebtedness issued pursuant to Section
6.3(a)(xvi),(xxii) or (xxiv).

70



--------------------------------------------------------------------------------



 



     (b) WESCO Finance shall not engage in any trade or business other than as
contemplated in Section 6.3, incident to its ownership of Stock in WESCO Equity
and as set forth in Disclosure Schedule 6.20(b), own any assets other than Stock
in WESCO Equity and as set forth in Disclosure Schedule 6.20(b) or incur any
Indebtedness or Guaranteed Indebtedness other than the Obligations and as
expressly permitted under Section 6.3.
     (c) WDC Holding shall not engage in any trade or business other than as
contemplated in Section 6.3, incident to its ownership of Stock and debt of
WESCO Canada and as set forth in Disclosure Schedule 6.20(c), own any assets
other than Stock and debt of WESCO Canada and as set forth in Schedule 6.20(c)
or incur any Indebtedness or Guaranteed Indebtedness other than the Obligations
and as expressly permitted under Section 6.3.
     (d) WESCO Canada shall not engage in any trade or business other than as
contemplated in Section 6.3, incident to its ownership of Stock of WESCO
Receivables, WESCO DC GP, WESCO DC LP and WESCO Nevada and, following the
Carlton-Bates Acquisition, Carlton-Bates and as set forth in Disclosure
Schedule 6.20(d), own any assets other than Stock and debt of WESCO Receivables,
WESCO DC GP, WESCO DC LP or WESCO Nevada and, following the Carlton-Bates
Acquisition, Carlton-Bates and as set forth in Schedule 6.20(d) or incur any
Indebtedness or Guaranteed Indebtedness other than the Obligations and as
expressly permitted under Section 6.3.
     (e) WESCO DC GP shall not engage in any trade or business other than as
contemplated in Section 6.3, incident to its role as general partner of WESCO DC
LP and its ownership of Stock and debt of WESCO DC LP and as set forth in
Disclosure Schedule 6.20(e), own any assets other than Stock and debt of WESCO
DC LP and as set forth in Schedule 6.20(e) or incur any Indebtedness or
Guaranteed Indebtedness other than the Obligations and as expressly permitted
under Section 6.3.
     (f) prior to the consummation of the Carlton-Bates Acquisition, C-B WESCO
shall not engage in any trade or business, own any assets or incur any
Indebtedness or Guaranteed Indebtedness other than as expressly permitted under
Section 6.3.
     6.21 Negative Pledge.
     Other than Liens on real property owned solely by SPEs in favor of a
Mortgage Lender, and related restrictions on the creation of additional Liens on
real property owned solely by SPEs, pursuant to Permitted Sale-Leasebacks, no
Credit Party shall enter into or suffer to exist or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its real
property assets, other than as expressly permitted in this Agreement.
     6.22 Non-Canadian Foreign Subsidiaries.
     No Borrower nor any other Credit Party shall permit any Borrower’s
non-Canadian, foreign Subsidiaries to individually have assets and properties in
excess of

71



--------------------------------------------------------------------------------



 



$15,000,000 (or the Dollar Equivalent Amount thereof) or, in the aggregate for
all non-Canadian foreign Subsidiaries, to have aggregate assets and properties
in excess of $25,000,000.
     6.23 CDW.
     CDW shall at all times be the sole owner of any and all equity interests in
any and all SPEs. Notwithstanding any other provisions of this Agreement or any
other Loan Document, CDW shall not be required to pledge, and shall not be
deemed to have pledged, the equity interests in any SPE to either Agent, on
behalf of itself and Lenders, as Collateral. CDW shall not permit, or suffer to
exist, at any time any Lien on any equity interest in any SPE. Except as
otherwise expressly permitted by another provision of this Agreement, CDW does
not now and shall not at any time: (i) conduct any business other than incident
to its ownership of real property in the ordinary course of business consistent
with past practices or its ownership of all of the equity interests in any and
all SPEs, (ii) have any assets other than real property or the equity interests
in SPEs or (iii) have any trade creditors or any other creditors other than in
connection with obligations, if any, to utilities or other like creditors or for
real estate taxes incident to its ownership of real property.
7. TERM
     7.1 Termination.
     The financing arrangements contemplated hereby shall be in effect until the
Commitment Termination Date, and the Loans and all other Obligations shall be
automatically due and payable in full on such date.
     7.2 Survival of Obligations Upon Termination of Financing Arrangements.
     Except as otherwise expressly provided for in the Loan Documents, no
termination or cancellation (regardless of cause or procedure) of any financing
arrangement under this Agreement shall in any way affect or impair the
obligations, duties and liabilities of the Credit Parties or the rights of
either Agent and Lenders relating to any unpaid portion of the Loans or any
other Obligations, due or not due, liquidated, contingent or unliquidated or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Commitment Termination
Date. Except as otherwise expressly provided herein or in any other Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Credit Parties, and all rights of Agent
and each Lender, all as contained in the Loan Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, that the
provisions of Section 11, the payment obligations under Sections 1.15 and 1.16,
and the indemnities contained in the Loan Documents shall survive the
Termination Date.

72



--------------------------------------------------------------------------------



 



8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
          8.1 Events of Default.
           The occurrence of any one or more of the following events (regardless
of the reason therefor) shall constitute an “Event of Default” hereunder:
           (a) Any Borrower (i) fails to make any payment of principal of, or
interest on, or Fees owing in respect of, the Loans or any of the other
Obligations when due and payable, or (ii) fails to pay or reimburse either Agent
or Lenders for any expense reimbursable hereunder or under any other Loan
Document within 10 days following the Applicable Agent’s demand for such
reimbursement or payment of expenses.
           (b) Any Credit Party fails or neglects to perform, keep or observe
any of the provisions of Sections 1.4, 1.8, 5.4(a), 5.11, or 6, or any of the
provisions set forth in Annexes C or G, respectively.
           (c) Any Borrower fails or neglects to perform, keep or observe any of
the provisions of Section 4 or any provisions set forth in Annexes E or F,
respectively, and the same shall remain unremedied for 3 days or more.
           (d) Any Credit Party fails or neglects to perform, keep or observe
any other provision of this Agreement or of any of the other Loan Documents
(other than any provision embodied in or covered by any other clause of this
Section 8.1) and the same shall remain unremedied for 30 days or more.
           (e) A default or breach occurs under any other agreement, document or
instrument to which any Credit Party is a party that is not cured within any
applicable grace period therefor, and such default or breach (i) involves the
failure to make any payment when due in respect of any Indebtedness or
Guaranteed Indebtedness (other than the Obligations) of any Credit Party in
excess of $2,500,000 in the aggregate (including (x) undrawn committed or
available amounts and (y) amounts owing to all creditors under any combined or
syndicated credit arrangements), or (ii) causes, or permits any holder of such
Indebtedness or Guaranteed Indebtedness of $2,500,000 or a trustee to cause,
Indebtedness or Guaranteed Indebtedness or a portion thereof in excess of in the
aggregate to become due prior to its stated maturity or prior to its regularly
scheduled dates of payment, or cash collateral to be demanded in respect
thereof, in each case, regardless of whether such default is waived, or such
right is exercised, by such holder or trustee.
           (f) Any information contained in any Borrowing Base Certificate is
untrue or incorrect in any respect or any representation or warranty herein or
in any Loan Document or in any written statement, report, financial statement or
certificate (other than a Borrowing Base Certificate) made or delivered to
either Agent or any Lender by any Credit Party is untrue or incorrect in any
material respect as of the date when made or deemed made.
           (g) Assets of any Credit Party with a fair market value of $250,000
or more are attached, seized, levied upon or subjected to a writ or distress
warrant, or come within the

73



--------------------------------------------------------------------------------



 



possession of any interim receiver, receiver, receiver and manager, trustee,
custodian or assignee for the benefit of creditors of any Credit Party and such
condition continues for 30 days or more.
          (h)  A case or proceeding is commenced against any Credit Party
seeking a decree or order in respect of such Credit Party (i) under the
Bankruptcy Code or any other applicable federal, state or foreign bankruptcy or
other similar law, including, without limitation, any Insolvency Law, (ii)
appointing a custodian, interim receiver, receiver, receiver and manager,
liquidator, assignee, trustee or sequestrator (or similar official) for such
Credit Party or for any substantial part of any such Credit Party’s assets, or
(iii) ordering the winding-up or liquidation of the affairs of such Credit
Party, and such case or proceeding shall remain undismissed or unstayed for
60 days or more or a decree or order granting the relief sought in such case or
proceeding by a court of competent jurisdiction.
           (i) Any Credit Party (i) files a petition (or similar proceeding,
including an application for a stay order or filing of a proposal or notice of
intention to file a proposal) seeking relief under the Bankruptcy Code or any
other applicable federal, state or foreign bankruptcy or other similar law,
including, without limitation, any Insolvency Law, (ii) consents to or fails to
contest in a timely and appropriate manner to the institution of proceedings
thereunder or to the filing of any such petition or to the appointment of or
taking possession by a custodian, interim receiver, receiver, receiver and
manager, liquidator, assignee, trustee or sequestrator (or similar official) for
such Credit Party or for any substantial part of any such Credit Party’s assets,
(iii) makes an assignment for the benefit of creditors, or (iv) takes any action
in furtherance of any of the foregoing, or (v) admits in writing its inability
to, or is generally unable to, pay its debts as such debts become due or
otherwise is insolvent.
           (j) A final judgment or judgments for the payment of money in excess
of $250,000 in the aggregate at any time are outstanding against one or more of
the Credit Parties and the same are not, within 30 days after the entry thereof,
discharged or execution thereof stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay.
           (k) Any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Credit
Party shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or any Lien
created under any Loan Document ceases to be a valid and perfected first
priority Lien (except as otherwise permitted herein or therein) in any of the
Collateral purported to be covered thereby.
           (l) Any Change of Control occurs.
           (m) Any event occurs, whether or not insured or insurable, as a
result of which revenue-producing activities cease or are substantially
curtailed at any facility or facilities of any Credit Party generating more than
5% of the consolidated revenues of Holdings and its

74



--------------------------------------------------------------------------------



 



Subsidiaries for the Fiscal Year preceding such event and such cessation or
curtailment continues for more than 20 days.
           (n) The occurrence of any Termination Event (as defined in the
Permitted Receivables Financing documents) or of any other similar event or
occurrence under the Permitted Receivables Financing or the documents entered
into in connection therewith.
          8.2 Remedies.
           (a) If any Default or Event of Default has occurred and is
continuing, the Applicable Agent may (and at the written request of the
Requisite Lenders shall and the Canadian Agent shall at the written request of
the Agent), without notice, suspend the applicable Revolving Loan facility with
respect to additional Advances and/or the incurrence of additional Letter of
Credit Obligations, whereupon any additional Advances and additional Letter of
Credit Obligations shall be made or incurred in the Applicable Agent’s sole
discretion (or in the sole discretion of the Requisite Lenders, if such
suspension occurred at their direction) so long as such Default or Event of
Default is continuing. If any Default or Event of Default has occurred and is
continuing, the Applicable Agent may (and at the written request of Requisite
Lenders shall), without notice except as otherwise expressly provided herein,
increase the rate of interest applicable to the Loans and the Letter of Credit
Fees to the Default Rate.
           (b) If any Event of Default has occurred and is continuing, each
Agent may (and at the written request of the Requisite Lenders shall), without
notice: (i) terminate the Revolving Loan facility with respect to further
Advances or the incurrence of further Letter of Credit Obligations; (ii) declare
all or any portion of the Obligations, including all or any portion of any Loan
to be forthwith due and payable, and require that the Letter of Credit
Obligations be cash collateralized as provided in Annex B, all without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by Borrowers and each other Credit Party; or (iii) exercise any
rights and remedies provided to Agent under the Loan Documents or at law or
equity, including all remedies provided under the Code; provided, that upon the
occurrence of an Event of Default specified in Sections 8.1(h) or (i), the
Revolving Loan facility shall be immediately terminated and all of the
Obligations, including the Revolving Loan, shall become immediately due and
payable without declaration, notice or demand by any Person.
          8.3 Waivers by Credit Parties.
          Except as otherwise provided for in this Agreement or by applicable
law, each Credit Party waives (including for purposes of Section 12):
(a) presentment, demand and protest and notice of presentment, dishonor, notice
of intent to accelerate, notice of acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of any or all
commercial paper, accounts, contract rights, documents, instruments, chattel
paper and guaranties at any time held by either Agent on which any Credit Party
may in any way be liable, and hereby ratifies and confirms whatever such Agent
may do in this regard, (b) all rights to notice and a hearing prior to either
Agent’s taking possession or control of, or to either Agent’s replevy,
attachment or levy upon, the Collateral or any bond or security that might be
required by

75



--------------------------------------------------------------------------------



 



any court prior to allowing such Agent to exercise any of its remedies, and
(c) the benefit of all valuation, appraisal, marshaling and exemption laws.
9. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENTS
          9.1 Assignment and Participations.
           (a) Subject to the terms of this Section 9.1, any Lender may make an
assignment to a Qualified Assignee of, or sale of participations in, at any time
or times, the Loan Documents, Loans, Letter of Credit Obligations and any
Commitment or any portion thereof or interest therein, including any Lender’s
rights, title, interests, remedies, powers or duties thereunder. Any assignment
by a Lender shall: (i) require the consent of Agent, which consent shall not be
unreasonably withheld or delayed with respect to a Qualified Assignee, and, so
long as no Default or Event of Default has occurred and is continuing, the
Borrower Representative, which consent shall not be unreasonably withheld or
delayed with respect to a Qualified Assignee; provided, however, that no such
consent shall be required with respect to a Qualified Assignee that is a
wholly-owned Affiliate of such Lender, so long as at the time of transfer to
such Affiliate and upon such Affiliate becoming a Lender, it shall not be
entitled to any payment from any Borrower and any other Credit Party under
Sections 1.15 or 1.16; and the execution of an assignment agreement (an
“Assignment Agreement” substantially in the form attached hereto as
Exhibit 9.1(a) and otherwise in form and substance reasonably satisfactory to,
and acknowledged by, Agent; (ii) be conditioned on such assignee Lender
representing to the assigning Lender and Agent that it is purchasing the
applicable Loans to be assigned to it for its own account, for investment
purposes and not with a view to the distribution thereof; (iii) after giving
effect to any such partial assignment, the assignee Lender shall have
Commitments in an amount at least equal to $5,000,000 and the assigning Lender
shall have retained Commitments in an amount at least equal to $5,000,000; and
(iv) include a payment to Agent of an assignment fee of $3,500. In the case of
an assignment by a Lender under this Section 9.1, the assignee shall have, to
the extent of such assignment, the same rights, benefits and obligations as all
other Lenders hereunder. The assigning Lender shall be relieved of its
obligations hereunder with respect to its Commitments or assigned portion
thereof from and after the date of such assignment. Each Borrower hereby
acknowledges and agrees that any assignment shall give rise to a direct
obligation of each Borrower to the assignee and that the assignee shall be
considered to be a “Lender”. In all instances, each Lender’s liability to make
Loans hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the applicable Commitment. In the event any Agent or
any Lender assigns or otherwise transfers all or any part of the Obligations,
any such Agent or any such Lender shall so notify Borrower Representative and
Borrowers shall, upon the request of Agent or such Lender, execute new Notes in
exchange for the Notes, if any, being assigned. Notwithstanding the foregoing
provisions of this Section 9.1(a), any Lender may at any time pledge the
Obligations held by it and such Lender’s rights under this Agreement and the
other Loan Documents to a Federal Reserve Bank, and any lender that is an
investment fund may assign the Obligations held by it and such Lender’s rights
under this Agreement and the other Loan Documents to another investment fund
managed by the same investment advisor; provided, that no such pledge to a
Federal Reserve Bank shall release such Lender from such Lender’s obligations
hereunder or under any other Loan Document. Any foreign Person that seeks to
become a Lender under this Agreement shall provide a Certificate of

76



--------------------------------------------------------------------------------



 



Exemption to Borrower Representative and Agent prior to becoming a Lender
hereunder. No foreign Person may become a Lender hereunder if such Person fails
to deliver a Certificate of Exemption in advance of becoming a Lender.
           (b) Any participation by a Lender of all or any part of its
Commitments shall be made with the understanding that all amounts payable by
Borrowers hereunder shall be determined as if that Lender had not sold such
participation, and that the holder of any such participation shall not be
entitled to require such Lender to take or omit to take any action hereunder
except actions directly affecting (i) any reduction in the principal amount of,
or interest rate or Fees payable with respect to, any Loan in which such holder
participates, (ii) any extension of the scheduled amortization of the principal
amount of any Loan in which such holder participates or the final maturity date
thereof, and (iii) any release of all or substantially all of the Collateral
(other than in accordance with the terms of this Agreement, the Collateral
Documents or the other Loan Documents). Solely for purposes of Sections 1.13,
1.15, 1.16 and 9.8, each Borrower acknowledges and agrees that a participation
shall give rise to a direct obligation of each Borrower to the participant and
the participant shall be considered to be a “Lender”. Except as set forth in the
preceding sentence neither any Borrower nor any other Credit Party shall have
any obligation or duty to any participant. Neither Agent nor any Lender (other
than the Lender selling a participation) shall have any duty to any participant
and may continue to deal solely with the Lender selling a participation as if no
such sale had occurred.
           (c) Except as expressly provided in this Section 9.1, no Lender
shall, as between each Borrower and that Lender, or each Agent and that Lender,
be relieved of any of its obligations hereunder as a result of any sale,
assignment, transfer or negotiation of, or granting of participation in, all or
any part of the Loans, the Notes or other Obligations owed to such Lender.
           (d) Each Credit Party executing this Agreement shall assist any
Lender permitted to sell assignments or participations under this Section 9.1 as
reasonably required to enable the assigning or selling Lender to effect any such
assignment or participation, including the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be requested and
the preparation of informational materials for, and the participation of
management in meetings with, potential assignees or participants. Each Credit
Party executing this Agreement shall certify the correctness, completeness and
accuracy of all descriptions of the Credit Parties and their respective affairs
contained in any selling materials provided by it and all other information
provided by it and included in such materials, except that any Projections
delivered by Borrowers shall only be certified by Borrowers as having been
prepared by Borrowers in compliance with the representations contained in
Section 3.4(c).
           (e) A Lender may furnish any information concerning Credit Parties in
the possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 11.8.
           (f) So long as no Event of Default has occurred and is continuing, no
Lender shall assign or sell participations in any portion of its Loans or
Commitments to a potential Lender or participant, if, as of the date of the
proposed assignment or sale, the assignee Lender or

77



--------------------------------------------------------------------------------



 



participant would be subject to capital adequacy or similar requirements under
Section 1.16(a), increased costs under Section 1.16(b), an inability to fund
LIBOR Loans under Section 1.16(c), or withholding taxes in accordance with
Section 1.15(a).
          (g)  Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”), may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing by the Granting Lender to Agent and
Borrower Representative, the option to provide to Borrowers all or any part of
any Loans that such Granting Lender would otherwise be obligated to make to
Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan; and (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if such Loan were
made by such Granting Lender. No SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). Any SPC may (i) with notice to, but without
the prior written consent of, Borrower Representative and Agent and after paying
any processing fee therefor assign all or a portion of its interests in any
Loans to the Granting Lender or to any financial institutions (consented to by
Borrower Representative and Agent) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This
Section 9.1(g) may not be amended without the prior written consent of each
Granting Lender, all or any of whose Loans are being funded by an SPC at the
time of such amendment. For the avoidance of doubt, the Granting Lender shall
for all purposes, including without limitation, the approval of any amendment or
waiver of any provision of any Loan Document or the obligation to pay any amount
otherwise payable by the Granting Lender under the Loan Documents, continue to
be the Lender of record hereunder.
          9.2 Appointment of Agents.
           GE Capital is hereby appointed to act as Agent on behalf of all US
Lenders and Canadian Agent with respect to the administration of Loans made to
US Borrowers and to act as agent on behalf of all Lenders and Canadian Agent
with respect to Collateral owned by a US Credit Party under this Agreement and
the other Loan Documents. GE Capital Canada is hereby appointed to act as
Canadian Agent on behalf of all Canadian Lenders with respect to the
administration of all Loans made to Canadian Borrowers and to act as Canadian
Agent on behalf of all Canadian Lenders with respect to Collateral owned by a
Canadian Credit Party under this Agreement and the other Loan Documents. The
provisions of this Section 9.2 are solely for the benefit of Agents and Lenders
and no Credit Party nor any other Person shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement and the other Loan Documents, the Agents shall act
solely as agents of Lenders and do not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for any
Credit Party or any other Person. Neither of the Agents shall have any duties or
responsibilities except for those expressly set forth in this Agreement and the
other Loan Documents. The duties of each of the Agents shall be mechanical

78



--------------------------------------------------------------------------------



 



and administrative in nature and neither of the Agents shall have, or be deemed
to have, by reason of this Agreement, any other Loan Document or otherwise a
fiduciary relationship in respect of any Lender. Except as expressly set forth
in this Agreement and the other Loan Documents, neither of the Agents shall have
any duty to disclose, and shall not be liable for failure to disclose, any
information relating to any Credit Party or any of their respective Subsidiaries
or any Account Debtor that is communicated to or obtained by GE Capital, GE
Capital Canada or any of their respective Affiliates in any capacity. Neither of
the Agents nor any of their respective Affiliates nor any of their respective
officers, directors, employees, agents or representatives shall be liable to any
Lender for any action taken or omitted to be taken by them hereunder or under
any other Loan Document, or in connection herewith or therewith, except for
damages caused by their own gross negligence or willful misconduct.
           The execution by the Canadian Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir), prior to the Credit Agreement, of any
deeds of hypothec or other security documents is hereby ratified and confirmed.
           If Agent or Canadian Agent shall request instructions from Requisite
Lenders, Supermajority Lenders or all affected Lenders with respect to any act
or action (including failure to act) in connection with this Agreement or any
other Loan Document, then Agent or Canadian Agent shall be entitled to refrain
from such act or taking such action unless and until Agent or Canadian Agent
shall have received instructions from Requisite Lenders, Requisite Lenders,
Supermajority Lenders, or all affected Lenders, as the case may be, and neither
Agent nor Canadian Agent shall incur liability to any Person by reason of so
refraining. Either of the Agents shall be fully justified in failing or refusing
to take any action hereunder or under any other Loan Document (a) if such action
would, in the opinion of such Agent, be contrary to law or the terms of this
Agreement or any other Loan Document, (b) if such action would, in the opinion
of such Agent, expose such Agent to Environmental Liabilities or (c) if such
Agent shall not first be indemnified to its satisfaction against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against either Agent as a result of
either Agent acting or refraining from acting hereunder or under any other Loan
Document in accordance with the instructions of Requisite Lenders, Supermajority
Lenders or all affected Lenders, as applicable.
           With effect immediately prior to any other provision of this
Agreement becoming effective and prior to the effectiveness of any amendment to
or restatement of any Loan Documents which amendment and restatement is dated as
of the date hereof, Agent hereby irrevocably (i) assigns to and in favour of
Canadian Agent, all of Agent’s right, title, interest and benefit (except as
“fondé de pouvoir”, which is dealt with the following paragraphs) in and to the
Existing Credit Agreement and the Loan Documents (as that term is defined in the
Existing Credit Agreement, the “Existing Loan Documents”), including the benefit
of any Liens created thereunder, in so far as they relate to the Canadian
Borrowers, WESCO Canada and WESCO DC GP, and (ii) appoints, with respect to the
Existing Loan Documents (but only in so far as they relate to the Canadian
Borrowers, WESCO Canada and WESCO DC GP), Canadian Agent as agent in its place
and stead (other than as “fondé de pouvoir”, which is dealt with in the
following paragraphs).

79



--------------------------------------------------------------------------------



 



           Canadian Agent hereby irrevocably accepts such assignment and
appointment with respect to the Existing Loan Documents (but only in so far as
they relate to the Canadian Borrowers, WESCO Canada and WESCO DC GP).
           In consideration of the assignment hereinabove mentioned and with
effect as of the same time and date as such assignment, the Agent hereby resigns
as the person holding an irrevocable power of attorney (fondé de pouvoir)
pursuant to article 2692 of the Civil Code of Québec under the terms of the
Existing Loan Documents. As and from such resignation of the Agent, for the
purposes of holding any security granted by any Credit Party pursuant to the
laws of the Province of Quebec, including any deed of hypothec, debenture, bond
or other title of indebtedness and debenture or bond pledge agreements, Canadian
Agent is hereby appointed to act as the Person holding the power of attorney
(fondé de pouvoir) pursuant to article 2692 of the Civil Code of Québec to act
on behalf of each present and future Canadian Lender. Each party hereto agrees
that, notwithstanding Section 32 of an Act respecting the Special Powers of
Legal Persons (Quebec), Canadian Agent may, as the Person holding the power of
attorney of the Canadian Lenders, acquire and/or be the pledgee of any
debentures, bonds or other titles of indebtedness secured by any hypothec
granted by any Credit Party to the Canadian Agent, as the person holding an
irrevocable power of attorney (fondé de pouvoir) pursuant to article 2692 of the
Civil Code of Québec, pursuant to the laws of the Province of Quebec.
           The Agent hereby transfers and delivers to the Canadian Agent the
certificate representing the Debenture (as such term is defined in the Existing
Loan Documents) pledged by the Canadian Borrowers pursuant to the Existing Loan
Documents. The Canadian Agent acknowledges and undertakes to hold the New
Debenture, to be issued in replacement of the Debenture, for and on behalf of
the Canadian Lenders in accordance with and pursuant to the terms of the Loan
Documents, including without limitations, the Amended and Restated Debenture
Pledge Agreement.
          Each Credit Party hereby consents to such assignment, resignation and
appointment, including the transfer of the Debenture and the delivery by the
Agent to the Canadian Agent of the certificate representing the Debenture, and
confirms that the Liens created under the Existing Loan Documents and hereby
assigned to Canadian Agent shall secure the Canadian Obligations. Each Credit
Party covenants to promptly file, or cause to be filed, no later than 30 days
after the Closing Date, any and all PPSA financing change statements or other
similar registrations or documents as Canadian Agent may deem necessary or
desirable to record or otherwise provide notice of the foregoing assignment,
resignation and appointment.
          9.3 Agents’ Reliance, Etc.
           Neither of the Agents nor any of either of their respective
Affiliates nor any of their respective directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with this Agreement or the other Loan Documents, except for
damages caused by its or their own gross negligence or willful misconduct.
Without limiting the generality of the foregoing, each Agent: (a) may treat the
payee of any Note as the holder thereof until Agent receives written notice of
the assignment or transfer thereof signed by such payee and in form reasonably
satisfactory to such Agent; (b) may

80



--------------------------------------------------------------------------------



 



consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Credit Party or to
inspect the Collateral (including the books and records) of any Credit Party;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; and (f) shall incur no liability under or in respect of this
Agreement or the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopy, telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties.
          9.4 GE Capital, GE Capital Canada and Affiliates.
          With respect to its US Commitments hereunder, GE Capital shall have
the same rights and powers under this Agreement and the other Loan Documents as
any other US Lender and may exercise the same as though it were not Agent; and
the term “US Lender” or “US Lenders” shall, unless otherwise expressly
indicated, include GE Capital in its individual capacity. With respect to its
Canadian Commitments hereunder, GE Capital Canada shall have the same rights and
powers under this Agreement and the other Loan Documents as any other Canadian
Lender and may exercise the same as though it were not Canadian Agent; and the
term “Canadian Lender” or “Canadian Lenders” shall, unless otherwise expressly
indicated, include GE Capital Canada in its individual capacity. GE Capital, GE
Capital Canada and their respective Affiliates may lend money to, invest in, and
generally engage in any kind of business with, any Credit Party, any of their
Affiliates and any Person who may do business with or own securities of any
Credit Party or any such Affiliate, all as if GE Capital or GE Capital Canada
were not Agent or Canadian Agent, respectively, and without any duty to account
therefor to Lenders. GE Capital, as a US Lender, and GE Capital Canada, as a
Canadian Lender, and their Affiliates may accept fees and other consideration
from any Credit Party for services in connection with this Agreement or
otherwise without having to account for the same to Lenders. Each Lender
acknowledges the potential conflict of interest between GE Capital as a US
Lender and GE Capital Canada as a Canadian Lender holding disproportionate
interests in the US Loans and Canadian Loans, respectively, and GE Capital as
Agent and GE Capital Canada as Canadian Agent.
          9.5 Lender Credit Decision.
          Each Lender acknowledges that it has, independently and without
reliance upon either Agent or any other Lender and based on the Financial
Statements referred to in Section 3.4(a) and such other documents and
information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem

81



--------------------------------------------------------------------------------



 



appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement. Each Lender acknowledges the potential
conflict of interest of each other Lender as a result of Lenders holding
disproportionate interests in the Loans, and expressly consents to, and waives
any claim based upon, such conflict of interest.
          9.6 Indemnification.
          Lenders agree to indemnify each of the Agents (to the extent not
reimbursed by Credit Parties and without limiting the obligations of Borrowers
hereunder), ratably according to their respective Pro Rata Shares, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against each
of the Agents in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted to be taken by such Agent in
connection therewith; provided, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from either of the
Agents’ gross negligence or willful misconduct. Without limiting the foregoing,
each Lender agrees to reimburse each of the Agents promptly upon demand for its
ratable share of any out-of-pocket expenses (including reasonable counsel fees)
incurred by such Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and each other Loan Document,
to the extent that such Agent is not reimbursed for such expenses by Credit
Parties.
          9.7 Successor Agent.
           (a) Agent may resign at any time by giving not less than 30 days’
prior written notice thereof to Lenders and Borrower Representative. Upon any
such resignation, the Requisite Lenders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within 30 days after
the resigning Agent’s giving notice of resignation, then the resigning Agent
may, on behalf of Lenders, appoint a successor Agent, which shall be a US
Lender, if a US Lender is willing to accept such appointment, or otherwise shall
be a commercial bank or financial institution or a subsidiary of a commercial
bank or financial institution if such commercial bank or financial institution
is organized under the laws of the United States of America or of any State
thereof and has a combined capital and surplus of at least $300,000,000. If no
successor Agent has been appointed pursuant to the foregoing, within 30 days
after the date such notice of resignation was given by the resigning Agent, such
resignation shall become effective and the Requisite Lenders shall thereafter
perform all the duties of Agent hereunder until such time, if any, as the
Requisite Lenders appoint a successor Agent as provided above. Any successor
Agent appointed by Requisite Lenders hereunder shall be subject to the approval
of Borrower Representative, such approval not to be unreasonably withheld or
delayed; provided that such approval shall not be required if a Default or an
Event of Default has occurred and is continuing. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Agent. Upon the earlier of the acceptance of any appointment as

82



--------------------------------------------------------------------------------



 



Agent hereunder by a successor Agent or the effective date of the resigning
Agent’s resignation, the resigning Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents, except that any
indemnity rights or other rights in favor of such resigning Agent shall
continue. After any resigning Agent’s resignation hereunder, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was acting as Agent under this Agreement and the other
Loan Documents.
           (b) Canadian Agent may resign at any time by giving not less than
30 days’ prior written notice thereof to Lenders and Borrower Representative.
Upon any such resignation, the Requisite Lenders shall have the right to appoint
a successor Canadian Agent so long as any successor is a person which by the
terms hereof would be permitted to be a Canadian Lender hereunder. If no
successor Canadian Agent shall have been so appointed by the Requisite Lenders
and shall have accepted such appointment within 30 days after the Canadian
Agent’s giving notice of resignation, then the Canadian Agent may appoint a
successor Canadian Agent, which shall be a Canadian Lender, if a Canadian Lender
is willing to accept such appointment, or otherwise shall be a commercial bank
or financial institution or a subsidiary of a commercial bank or financial
institution if such commercial bank or financial institution is organized under
the laws of Canada or of any province or territory thereof, and has a combined
capital and surplus of at least $300,000,000. If no successor Canadian Agent has
been appointed pursuant to the foregoing, within 30 days after the date such
notice of resignation was given by the Canadian Agent, such resignation shall
become effective and the Requisite Lenders shall thereafter perform all the
duties of Canadian Agent hereunder until such time, if any, as the Requisite
Lenders appoint a successor Canadian Agent as provided above. Any successor
Canadian Agent appointed by Requisite Lenders hereunder shall be subject to the
approval of Borrower Representative, such approval not to be unreasonably
withheld or delayed; provided that such approval shall not be required if a
Default or an Event of Default has occurred and is continuing. Upon the
acceptance of any appointment as Canadian Agent hereunder by a successor
Canadian Agent, such successor Canadian Agent shall succeed to and become vested
with all the rights, powers, privileges and duties of the resigning Canadian
Agent. Upon the earlier of the acceptance of any appointment as Canadian Agent
hereunder by a successor Canadian Agent or the effective date of the resigning
Canadian Agent’s resignation, the resigning Canadian Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents, except that any indemnity rights or other rights in favor of such
resigning Canadian Agent shall continue. After any resigning Canadian Agent’s
resignation hereunder, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was acting
as Canadian Agent under this Agreement and the other Loan Documents.
          9.8 Setoff and Sharing of Payments.
          In addition to any rights now or hereafter granted under applicable
law and not by way of limitation of any such rights, upon the occurrence and
during the continuance of any Event of Default and subject to Section 9.9(f) and
Section 12 hereof, each Lender is hereby authorized at any time or from time to
time, without notice to any Credit Party or to any other Person, any such notice
being hereby expressly waived, to offset and to appropriate and to apply any and
all balances held by it at any of its offices for the account of any Borrower or
any Guarantor (regardless of whether such balances are then due to such Borrower
or any Guarantor)

83



--------------------------------------------------------------------------------



 



and any other properties or assets at any time held or owing by that Lender or
that holder to or for the credit or for the account of such Borrower or any
Guarantor against and on account of any of the Obligations that are not paid
when due. Any Lender exercising a right of setoff or otherwise receiving any
payment on account of the Obligations in excess of its Pro Rata Share thereof
shall purchase for cash (and the other Lenders or holders shall sell) such
participations in each such other Lender’s or holder’s Pro Rata Share of the
Obligations as would be necessary to cause such Lender to share the amount so
offset or otherwise received with each other Lender or holder in accordance with
their respective Pro Rata Shares, (other than offset rights exercised by any
Lender with respect to Sections 1.13, 1.15 or 1.16). Each Lender’s obligation
under this Section 9.8 shall be in addition to and not in limitation of its
obligations to purchase a participation in an amount equal to its Pro Rata Share
of the Swing Line Loans under Section 1.1. Each Borrower and each Guarantor
agrees, to the fullest extent permitted by law, that (a) any Lender may exercise
its right to offset with respect to amounts in excess of its Pro Rata Share of
the Obligations and may sell participations in such amounts so offset to other
Lenders and holders and (b) any Lender so purchasing a participation in the
Loans made or other Obligations held by other Lenders or holders may exercise
all rights of offset, bankers’ lien, counterclaim or similar rights with respect
to such participation as fully as if such Lender or holder were a direct holder
of the Loans and the other Obligations in the amount of such participation.
Notwithstanding the foregoing, if all or any portion of the offset amount or
payment otherwise received is thereafter recovered from the Lender that has
exercised the right of offset, the purchase of participations by that Lender
shall be rescinded and the purchase price restored without interest.
          9.9 Advances; Payments; Non-Funding Lenders; Information; Actions in
Concert.
          (a) Advances; Payments.
                (i) Lenders shall refund or participate in the Swing Line Loan
in accordance with clauses (iii) and (iv) of Section 1.1(b). If the applicable
Swing Line Lender declines to make a Swing Line Loan or if Swing Line
Availability is zero, the Applicable Agent shall notify Lenders, promptly after
receipt of a Notice of Revolving Advance and in any event prior to 1:00 p.m.
(New York time) on the date such Notice of Revolving Advance is received, by
telecopy, telephone or other similar form of transmission. Each Lender shall
make the amount of such Lender’s Pro Rata Share of such Revolving Credit Advance
available to the Applicable Agent in same day funds by wire transfer to the
Applicable Agent’s account as set forth in Annex H not later than 3:00 p.m. (New
York time) on the requested funding date, in the case of an Index Rate Loan and
not later than 11:00 a.m. (New York time) on the requested funding date in the
case of a LIBOR Loan. After receipt of such wire transfers (or, in the
Applicable Agent’s sole discretion, before receipt of such wire transfers),
subject to the terms hereof, the Applicable Agent shall make the requested
Revolving Credit Advance to the Borrower designated by Borrower Representative
in the Notice of Revolving Credit Advance. All payments by each Lender shall be
made without setoff, counterclaim or deduction of any kind.
                (ii) On the 2nd Business Day of each calendar two-week period or
more frequently at the Applicable Agent’s election (each, a “Settlement Date”),
such Agent shall advise each Lender by telephone, or telecopy of the amount of
such Lender’s Pro Rata Share of

84



--------------------------------------------------------------------------------



 



principal,interest and Fees paid for the benefit of Lenders with respect to each
applicable Loan. Provided that each Lender has funded all payments and Advances
required to be made by it and purchased all participations required to be
purchased by it under this Agreement and the other Loan Documents as of such
Settlement Date, each Applicable Agent shall pay to each Lender such Lender’s
Pro Rata Share of principal, interest and Fees paid by Borrowers since the
previous Settlement Date for the benefit of such Lender on the Loans held by it.
To the extent that any Lender (a “Non-Funding Lender”) has failed to fund all
such payments and Advances or failed to fund the purchase of all such
participations, each Applicable Agent shall be entitled to set off the funding
short-fall against that Non-Funding Lender’s Pro Rata Share of all payments
received from Borrowers. Such payments shall be made by wire transfer to such
Lender’s account (as specified by such Lender in Annex H or the applicable
Assignment Agreement) not later than 2:00 p.m. (New York time) on the next
Business Day following each Settlement Date.
          (b) Availability of Lender‘s Pro Rata Share. Agent may assume that
each Lender will make its Pro Rata Share of each Revolving Credit Advance
available to Agent on each funding date. If such Pro Rata Share is not, in fact,
paid to each Agent by such Lender when due, such Agent will be entitled to
recover such amount on demand from such Lender without setoff, counterclaim or
deduction of any kind. If any Lender fails to pay the amount of its Pro Rata
Share forthwith upon such Agent’s demand, such Agent shall promptly notify
Borrower Representative and Borrowers shall immediately repay such amount to
such Agent. Nothing in this Section 9.9(b) or elsewhere in this Agreement or the
other Loan Documents shall be deemed to require such Agent to advance funds on
behalf of any Lender or to relieve any Lender from its obligation to fulfill its
Commitments hereunder or to prejudice any rights that Borrowers may have against
any Lender as a result of any default by such Lender hereunder. To the extent
that any Agent advances funds to any Borrower on behalf of any Lender and is not
reimbursed therefor on the same Business Day as such Advance is made, such Agent
shall be entitled to retain for its account all interest accrued on such Advance
until reimbursed by the applicable Lender.
          (c) Return of Payments.
                (i) If either Agent pays an amount to a Lender under this
Agreement in the belief or expectation that a related payment has been or will
be received by such Agent from Borrowers and such related payment is not
received by such Agent, then such Agent will be entitled to recover such amount
from such Lender on demand without setoff, counterclaim or deduction of any
kind.
                (ii) If any Agent determines at any time that any amount
received by any Agent under this Agreement must be returned to any Borrower or
paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, the Applicable Agent will not be required to distribute any portion
thereof to any Lender. In addition, each Lender will repay to the Applicable
Agent on demand any portion of such amount that the Applicable Agent has
distributed to such Lender, together with interest at such rate, if any, as the
Applicable Agent is required to pay to any Borrower or such other Person,
without setoff, counterclaim or deduction of any kind.

85



--------------------------------------------------------------------------------



 



          (d) Non-Funding Lenders. The failure of any Non-Funding Lender to make
any Revolving Credit Advance or any payment required by it hereunder, or to
purchase any participation in any Swing Line Loan to be made or purchased by it
on the date specified therefor shall not relieve any other Lender (each such
other Lender, an “Other Lender”) of its obligations to make such Advance or
purchase such participation on such date, but neither any Other Lender nor Agent
shall be responsible for the failure of any Non-Funding Lender to make an
Advance, purchase a participation or make any other payment required hereunder.
Notwithstanding anything set forth herein to the contrary, a Non-Funding Lender
shall not have any voting or consent rights under or with respect to any Loan
Document or constitute a “Lender” or a “Lender” (or be included in the
calculation of “Requisite Lenders” or “Supermajority Lenders” hereunder) for any
voting or consent rights under or with respect to any Loan Document. At Borrower
Representative’s request, Agent or a Person acceptable to Agent shall have the
right with Agent’s consent and in Agent’s sole discretion (but shall have no
obligation) to purchase from any Non-Funding Lender, and each Non-Funding Lender
agrees that it shall, at Agent’s request, sell and assign to Agent or such
Person, all of the Commitments of that Non-Funding Lender for an amount equal to
the principal balance of all Loans held by such Non-Funding Lender and all
accrued interest and fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment
Agreement.
          (e) Dissemination of Information. Each Agent shall use reasonable
efforts to provide Lenders with any notice of Default or Event of Default
received by such Agent from, or delivered by such Agent to, any Credit Party,
with notice of any Event of Default of which such Agent has actually become
aware and with notice of any action taken by Agent following any Event of
Default, and, regardless of whether a Default or Event of Default is in
existence, copies of any collateral audits and appraisals as such Agent may have
conducted; provided, that neither Agent nor Canadian Agent shall be liable to
any Lender for any failure to do so, except to the extent that such failure is
attributable to such Agent’s gross negligence or willful misconduct.
          (f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent or Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Notes shall be taken in concert and at the direction or with
the consent of Agent or Requisite Lenders.
          9.10 Syndication Agent and Documentation Agent.
           The parties hereto acknowledge and agree that no Person shall have,
by reason of its designation as Syndication Agent or Documentation Agent, any
power, duty, responsibility or liability whatsoever under this Agreement or any
other Loan Document.

86



--------------------------------------------------------------------------------



 



10. SUCCESSORS AND ASSIGNS
           10.1 Successors and Assigns.
           This Agreement and the other Loan Documents shall be binding on and
shall inure to the benefit of each Credit Party, each Agent, Lenders and their
respective successors and assigns (including, in the case of any Credit Party, a
debtor-in-possession on behalf of such Credit Party), except as otherwise
provided herein or therein. No Credit Party may assign, transfer, hypothecate or
otherwise convey its rights, benefits, obligations or duties hereunder or under
any of the other Loan Documents without the prior express written consent of
Agents and Lenders. Any such purported assignment, transfer, hypothecation or
other conveyance by any Credit Party without the prior express written consent
of Agents and Lenders shall be void. The terms and provisions of this Agreement
are for the purpose of defining the relative rights and obligations of each
Credit Party, Agents and Lenders with respect to the transactions contemplated
hereby and no Person shall be a third party beneficiary of any of the terms and
provisions of this Agreement or any of the other Loan Documents.
11. MISCELLANEOUS
           11.1 Complete Agreement; Modification of Agreement.
           The Loan Documents constitute the complete agreement between the
parties with respect to the subject matter thereof and may not be modified,
altered or amended except as set forth in Section 11.2. Any letter of interest,
proposal letter, commitment letter, fee letter (other than the GE Capital Fee
Letter) or confidentiality agreement between any Credit Party and either Agent
or any Lender or any of their respective Affiliates, predating this Agreement
and relating to a financing of substantially similar form, purpose or effect
shall be superseded by this Agreement.
           11.2 Amendments and Waivers.
           (a) Except for actions expressly permitted to be taken by either
Agent, no amendment, modification, termination or waiver of any provision of
this Agreement or any other Loan Document, or any consent to any departure by
any Credit Party therefrom, shall in any event be effective unless the same
shall be in writing and signed by Agents and Borrowers, and by Requisite
Lenders, Supermajority Lenders or all affected Lenders, as applicable. Except as
set forth in clauses (b) and (c) below, all such amendments, modifications,
terminations or waivers requiring the consent of any Lenders shall require the
written consent of Requisite Lenders. For purposes of clarity, the parties
hereto hereby acknowledge and agree that all actions that require the consent of
Lenders or any subgroup of Lenders referred to in this Agreement (i.e.,
Requisite Lenders, Requisite Revolving Lenders or Supermajority Lenders) shall
include Canadian Lenders and US Lenders, collectively, regardless of whether
Loans or Borrowers or other matters affected thereby are exclusively related to
one jurisdiction (i.e., U.S. or Canada) or the other.
           (b) No amendment, modification, termination or waiver of or consent
with respect to any provision of this Agreement that increases the percentage
advance rates set forth in

87



--------------------------------------------------------------------------------



 



the definition of the US Borrowing Base or the Canadian Borrowing Base, or that
makes less restrictive the nondiscretionary criteria for exclusion from Eligible
Accounts and Eligible Inventory set forth in Sections 1.6 and 1.7, shall be
effective unless the same shall be in writing and signed by each Agent,
Supermajority Lenders and Borrowers.
          (c)  No amendment, modification, termination or waiver shall, unless
in writing and signed by Agent and each Lender directly affected thereby:
(i) increase the principal amount of any Lender’s Commitment (which action shall
be deemed only to affect those Lenders whose Commitments are increased and may
be approved by Requisite Lenders, including those lenders whose Commitments are
increased); (ii) reduce the principal of, rate of interest on or Fees payable
with respect to any Loan or Letter of Credit Obligations of any affected Lender;
(iii) extend any scheduled payment date (other than payment dates of mandatory
prepayments under Section 1.3(b)(ii) and (iii)) or final maturity date of the
principal amount of any Loan of any affected Lender; (iv) waive, forgive, defer,
extend or postpone any payment of interest or Fees as to any affected Lender;
(v) release any Guaranty or, except as otherwise permitted herein or in the
other Loan Documents, release, or permit any Credit Party to sell or otherwise
dispose of, any Collateral with a value exceeding $20,000,000 in the aggregate
during the term of this Agreement (which action shall be deemed to directly
affect all Lenders); (vi) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Loans that shall be required for
Lenders or any of them to take any action hereunder; and (vii) amend or waive
this Section 11.2 or the definitions of the terms “Requisite Lenders” or
“Supermajority Lenders” insofar as such definitions affect the substance of this
Section 11.2. Furthermore, no amendment, modification, termination or waiver
affecting the rights or duties of Agent or L/C Issuer under this Agreement or
any other Loan Document shall be effective unless in writing and signed by Agent
or L/C Issuer, as the case may be, in addition to Lenders required hereinabove
to take such action. Each amendment, modification, termination or waiver shall
be effective only in the specific instance and for the specific purpose for
which it was given. No amendment, modification, termination or waiver shall be
required for either Agent to take additional Collateral pursuant to any Loan
Document. No amendment, modification, termination or waiver of any provision of
any Note shall be effective without the written concurrence of the holder of
that Note. No notice to or demand on any Credit Party in any case shall entitle
such Credit Party or any other Credit Party to any other or further notice or
demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 11.2
shall be binding upon each holder of the Notes at the time outstanding and each
future holder of the Notes.
           (d) If, in connection with any proposed amendment, modification,
waiver or termination (a “Proposed Change”):
                (i) requiring the consent of all affected Lenders, the consent
of Requisite Lenders is obtained, but the consent of other Lenders whose consent
is required is not obtained (any such Lender whose consent is not obtained as
described in this clause (i) and in clause (ii) below being referred to as a
“Non-Consenting Lender”), or
                (ii) requiring the consent of Supermajority Lenders, the consent
of Requisite Lenders is obtained, but the consent of Supermajority Lenders is
not obtained, then, so

88



--------------------------------------------------------------------------------



 



long as Agent is not a Non-Consenting Lender, at Borrower Representative’s
request Agent, or a Person reasonably acceptable to Agent, shall have the right
with Agent’s consent and in Agent’s sole discretion (but shall have no
obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon Agent’s request, sell and
assign to Agent or such Person, all of the Commitments of such Non-Consenting
Lenders for an amount equal to the principal balance of all Loans held by the
Non-Consenting Lenders and all accrued interest and Fees with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed Assignment Agreement.
           (e) Upon payment in full in cash and performance of all of the
Obligations (other than indemnification Obligations), termination of the
Commitments and a release of all claims against each Agent and Lenders, and so
long as no suits, actions proceedings, or claims are pending or threatened
against any Indemnified Person asserting any damages, losses or liabilities that
are Indemnified Liabilities, the Applicable Agent shall deliver to Borrowers
termination statements, mortgage releases and other documents necessary or
appropriate to evidence the termination of the Liens securing payment of the
Obligations.
           11.3 Fees and Expenses.
           Borrowers shall reimburse (i) each Agent for all fees, costs and
expenses (including the reasonable fees and expenses of all of its counsel,
advisors, consultants and auditors) and (ii) Agent (and, with respect to clauses
(c), (d) and (e) below, all Lenders) for all fees, costs and expenses, including
the reasonable fees, costs and expenses of counsel or other advisors (including
environmental and management consultants and appraisers) incurred in connection
with the negotiation and preparation of the Loan Documents and incurred in
connection with:
           (a) the forwarding to Borrowers or any other Person on behalf of
Borrowers by any Agent of the proceeds of any Loan;
           (b) any amendment, modification or waiver of, or consent with respect
to, or termination of, any of the Loan Documents or Related Transactions
Documents or advice in connection with the syndication and administration of the
Loans made pursuant hereto or its rights hereunder or thereunder;
           (c) any litigation, contest, dispute, suit, proceeding or action
(whether instituted by either Agent, any Lender, any Credit Party or any other
Person and whether as a party, witness or otherwise) in any way relating to the
Collateral, any of the Loan Documents or any other agreement to be executed or
delivered in connection herewith or therewith, including any litigation,
contest, dispute, suit, case, proceeding or action, and any appeal or review
thereof, in connection with a case commenced by or against any Credit Party or
any other Person that may be obligated to either Agent by virtue of the Loan
Documents, including any such litigation, contest, dispute, suit, proceeding or
action arising in connection with any work-out or restructuring of the Loans
during the pendency of one or more Events of Default; provided that in the case
of reimbursement of counsel for Lenders other than either Agent, such
reimbursement shall be limited to one counsel for all US Lenders and one counsel
for all Canadian Lenders;

89



--------------------------------------------------------------------------------



 



provided, further, that no Person shall be entitled to reimbursement under this
clause (c) in respect of any litigation, contest, dispute, suit, proceeding or
action to the extent any of the foregoing results from such Person’s gross
negligence or willful misconduct;
           (d) any attempt to enforce any remedies of either Agent or any Lender
against any or all of the Credit Parties or any other Person that may be
obligated to either Agent or any Lender by virtue of any of the Loan Documents,
including any such attempt to enforce any such remedies in the course of any
work-out or restructuring of the Loans during the pendency of one or more Events
of Default; provided, that in the case of reimbursement of counsel for Lenders
other than either Agent, such reimbursement shall be limited to one counsel for
all US Lenders and one counsel for all Canadian Lenders;
           (e) any workout or restructuring of the Loans during the pendency of
one or more Events of Default; and
           (f) efforts to (i) monitor the Loans or any of the other Obligations,
(ii) evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral; including, as to each
of clauses (a) through (f) above, all reasonable attorneys’ and other
professional and service providers’ fees arising from such services and other
advice, assistance or other representation, including those in connection with
any appellate proceedings, and all expenses, costs, charges and other fees
incurred by such counsel and others in connection with or relating to any of the
events or actions described in this Section 11.3, all of which shall be payable,
on demand, by Borrowers to the Applicable Agent. Without limiting the generality
of the foregoing, such expenses, costs, charges and fees may include: fees,
costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court reporter fees, costs
and expenses; long distance telephone charges; air express charges; telegram or
telecopy charges; secretarial overtime charges; and expenses for travel, lodging
and food paid or incurred in connection with the performance of such legal or
other advisory services. Notwithstanding the foregoing provisions of this
Section 11.3, absent a Default or Event of Default Borrowers shall not be
required to pay for (i) more than one inventory appraisal per year or (ii) more
than two collateral audits per year.
           11.4 No Waiver.
           No failure by either Agent or any Lender, at any time or times, to
require strict performance by the Credit Parties of any provision of this
Agreement or any other Loan Document shall waive, affect or diminish any right
of such Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by either Agent or any Lender, unless such waiver or suspension is by an

90



--------------------------------------------------------------------------------



 



instrument in writing signed by an officer of or other authorized employee of
such Agent and the applicable required Lenders and directed to Borrowers
specifying such suspension or waiver.
           11.5 Remedies.
           Each Agent’s and Lenders’ rights and remedies under this Agreement
shall be cumulative and nonexclusive of any other rights and remedies that such
Agent or any Lender may have under any other agreement, including the other Loan
Documents, by operation of law or otherwise. Recourse to the Collateral shall
not be required.
           11.6 Severability.
           Wherever possible, each provision of this Agreement and the other
Loan Documents shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of this Agreement or any other
Loan Document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement or such other Loan Document.
           11.7 Conflict of Terms.
           Except as otherwise provided in this Agreement or any of the other
Loan Documents by specific reference to the applicable provisions of this
Agreement, if any provision contained in this Agreement conflicts with any
provision in any of the other Loan Documents, the provision contained in this
Agreement shall govern and control.
           11.8 Confidentiality.
           Each Agent and each Lender agrees to use commercially reasonable
efforts (equivalent to the efforts such Agent or such Lender applies to maintain
the confidentiality of its own confidential information) to maintain as
confidential all confidential information provided to them by the Credit Parties
and designated as confidential for a period of 2 years following receipt
thereof, except that either Agent and each Lender may disclose such information
(a) to Persons employed or engaged by Agent or such Lender in evaluating,
approving, structuring or administering the Loans and the Commitments; (b) to
any bona fide assignee or participant or potential assignee or participant that
has agreed to comply with the covenant contained in this Section 11.8 (and any
such bona fide assignee or participant or potential assignee or participant may
disclose such information to Persons employed or engaged by them as described in
clause (a) above); (c) as required or requested by any Governmental Authority or
reasonably believed by either Agent or such Lender to be compelled by any court
decree, subpoena or legal or administrative order or process; (d) as, on the
advice of either Agent’s or such Lender’s counsel, is required by law; (e) in
connection with the exercise of any right or remedy under the Loan Documents or
in connection with any Litigation to which either Agent or such Lender is a
party; or (f) that ceases to be confidential through no fault of either Agent or
any Lender.

91



--------------------------------------------------------------------------------



 



           11.9 GOVERNING LAW.
           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS,
IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW
YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENTS AND LENDERS PERTAINING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
THAT AGENTS, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY
AND; PROVIDED, FURTHER THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE
TO PRECLUDE EITHER AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH
AGENT. EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT
PARTY HEREBY WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON
LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET
FORTH IN ANNEX I OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR 3
DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.
           11.10 Notices.
           Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other parties, or whenever any of the parties

92



--------------------------------------------------------------------------------



 



desires to give or serve upon any other parties any communication with respect
to this Agreement, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be deemed to
have been validly served, given or delivered (a) upon the earlier of actual
receipt and 3 Business Days after deposit in the United States Mail, registered
or certified mail, return receipt requested, with proper postage prepaid,
(b) upon transmission, when sent by telecopy or other similar facsimile
transmission (with such telecopy or facsimile promptly confirmed by delivery of
a copy by personal delivery or United States Mail as otherwise provided in this
Section 11.10); (c) 1 Business Day after deposit with a reputable overnight
courier with all charges prepaid or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address or facsimile number indicated in Annex I or to such other address
(or facsimile number) as may be substituted by notice given as herein provided.
The giving of any notice required hereunder may be waived in writing by the
party entitled to receive such notice. Failure or delay in delivering copies of
any notice, demand, request, consent, approval, declaration or other
communication to any Person (other than Borrower Representative or either Agent)
designated in Annex I to receive copies shall in no way adversely affect the
effectiveness of such notice, demand, request, consent, approval, declaration or
other communication.
           11.11 Section Titles.
           The Section titles and Table of Contents contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto.
           11.12 Counterparts.
           This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.
           11.13 WAIVER OF JURY TRIAL.
           BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL
TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND
EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY
(RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE
PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG AGENTS, LENDERS AND ANY CREDIT PARTY ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED THERETO.

93



--------------------------------------------------------------------------------



 



           11.14 Press Releases and Related Matters.
           Each Credit Party executing this Agreement agrees that neither it nor
its Affiliates will in the future issue any press releases or other public
disclosure using the name of GE Capital, GE Capital Canada or its affiliates or
referring to this Agreement, the other Loan Documents or the Related
Transactions Documents without at least 2 Business Days’ prior notice to GE
Capital and GE Capital Canada and without the prior written consent of GE
Capital unless (and only to the extent that) such Credit Party or Affiliate is
required to do so under law and then, in any event, such Credit Party or
Affiliate will consult with GE Capital and GE Capital Canada before issuing such
press release or other public disclosure. Each Credit Party consents to the
publication by either Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement.
Each Agent or such Lender shall provide a draft of any such tombstone or similar
advertising material to each Credit Party for review and comment prior to the
publication thereof. Each Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements. Each Credit Party executing this Agreement agrees that neither it
nor its Affiliates will in the future issue any press release or public
disclosure (other than Securities and Exchange Commission filings required to be
made by law) using the name of any Lender (other than as provided above with
respect to GE Capital and GE Capital Canada) without the prior consent of such
Lender.
           11.15 Reinstatement.
           This Agreement shall remain in full force and effect and continue to
be effective should any petition be filed by or against (or similar proceeding
be instituted by or against) any Borrower or any other Credit Party for
liquidation or reorganization, should any Credit Party become insolvent or make
an assignment for the benefit of any creditor or creditors or should an interim
receiver, receiver, receiver and manager or trustee be appointed for all or any
significant part of any Credit Party’s assets, and shall continue to be
effective or to be reinstated, as the case may be, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee of the Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.
           11.16 Advice of Counsel.
           Each of the parties represents to each other party hereto that it has
discussed this Agreement and, specifically, the provisions of Sections 11.9 and
11.13, with its counsel.
           11.17 No Strict Construction.
           The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this

94



--------------------------------------------------------------------------------



 



Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.
           11.18 Judgment Currency.
     (a) If, for the purpose of obtaining or enforcing judgment against any
Credit Party in any court in any jurisdiction, it becomes necessary to convert
into any other currency (such other currency being hereinafter in this
Section 11.18 referred to as the “Judgment Currency”) an amount due under any
Loan Document in any currency (the “Obligation Currency”) other than the
Judgment Currency, the conversion shall be made at the rate of exchange
prevailing on the Business Day immediately preceding (i) the date of actual
payment of the amount due, in the case of any proceeding in the courts of any
jurisdiction that will give effect to such conversion being made on such date,
or (ii) the date on which the judgment is given, in the case of any proceeding
in the courts of any other jurisdiction (the applicable date as of which such
conversion is made pursuant to this Section 11.18 being hereinafter in this
Section 11.18 referred to as the “Judgment Conversion Date”).
           (b) If, in the case of any proceeding in the court of any
jurisdiction referred to in Section 11.18(a), there is a change in the rate of
exchange prevailing between the Judgment Conversion Date and the date of actual
receipt for value of the amount due, the applicable Credit Party shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from a Credit Party under Section 11.18(b) shall be due as a separate
debt and shall not be affected by judgment being obtained for any other amounts
due under or in respect of any of the Loan Documents.
           (c) The term “rate of exchange” in this Section 11.18 means the rate
of exchange at which the Agent would, on the relevant date at or about 12:00
noon (New York time), be prepared to sell the Obligation Currency against the
Judgment Currency.
           11.19 Designated Senior Indebtedness.
           Holdings and Borrower hereby specifically designate the Indebtedness
evidenced by this Agreement and the other Loan Documents (specifically including
all Obligations) as “Senior Indebtedness” and “Designated Senior Indebtedness”
for all purposes, including, without limitation, for purposes of any indenture
evidencing or otherwise governing the Notes or any other Subordinated Debt,
including, without limitation, any additional Subordinated Notes or Indebtedness
issued in compliance with the provisions of Sections 6.3(a) (xxii) and (xxiv).

95



--------------------------------------------------------------------------------



 



           11.20 Amendment and Restatement.
           This Agreement amends and restates in its entirety the Existing
Credit Agreement and upon the effectiveness of this Agreement, the terms and
provisions of the Existing Credit Agreement shall, subject to this
Section 11.20, be superseded hereby. All references to the “Credit Agreement”
contained in the Loan Documents delivered in connection with the Existing Credit
Agreement or this Agreement shall, and shall be deemed to, refer to this
Agreement. Notwithstanding the amendment and restatement of the Existing Credit
Agreement by this Agreement, the Obligations of the Borrowers and the other
Credit Parties outstanding under the Existing Credit Agreement and the other
Loan Documents as of the Closing Date shall remain outstanding and shall
constitute continuing Obligations and shall continue as such to be secured by
the Collateral. Such Obligations shall in all respects be continuing and this
Agreement shall not be deemed to evidence or result in a novation or repayment
and reborrowing of such Obligations. The Liens securing payment of the
Obligations under the Existing Credit Agreement, as amended and restated in the
form of this Agreement, shall in all respects be continuing, securing the
payment of all Obligations. In addition, each Borrower and each Credit Party
hereby acknowledges, confirms and agrees that all Intercompany Notes executed
prior to the Closing Date in connection with the Existing Credit Agreement shall
remain outstanding, and each party thereto reaffirms its obligations and
liabilities under such Intercompany Notes.
           11.21 Patriot Act Notice.
           Each Lender subject to the USA Patriot Act of 2001 (31 U.S.C. 5318 et
seq.) hereby notifies the Borrowers that, pursuant to Section 326 thereof, it is
required to obtain, verify and record information that identifies the Borrowers,
including the name and address of each Borrower and other information allowing
such Lender to identify the Borrowers in accordance with such act.
12. CROSS-GUARANTY
           12.1 Cross-Guaranty.
           Each Borrower hereby agrees that such Borrower is jointly and
severally liable for, and hereby absolutely and unconditionally guarantees to
each Agent and Lender and their respective successors and assigns, the full and
prompt payment (whether at stated maturity, by acceleration or otherwise) and
performance of, all Obligations owed or hereafter owing to each Agent and Lender
by each other Borrower; provided, that, notwithstanding any other provision of
this Agreement, no Canadian Borrower shall be obligated to guaranty, and no
Canadian Borrower shall be deemed to have guaranteed, the Obligations of any US
Borrower hereunder; provided further, that, for the avoidance of doubt, the
assets of any Canadian Borrower may not and shall not serve at any time, even
indirectly, as security for the performance or Obligations of any US Borrower.
Each Borrower agrees that its guaranty obligation hereunder is a continuing
guaranty of payment and performance and not of collection, that its obligations
under this Section 12 shall not be discharged until payment and performance, in
full, of the Obligations has occurred, and that its obligations under this
Section 12 shall be absolute and unconditional, irrespective of, and unaffected
by,

96



--------------------------------------------------------------------------------



 



           (a) the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, this Agreement, any other Loan Document or
any other agreement, document or instrument to which any Borrower is or may
become a party;
           (b) the absence of any action to enforce this Agreement (including
this Section 12) or any other Loan Document or the waiver or consent by either
Agent or any Lender with respect to any of the provisions thereof;
           (c) the existence, value or condition of, or failure to perfect its
Lien against, any security for the Obligations or any action, or the absence of
any action, by either Agent or any Lender in respect thereof (including the
release of any such security);
           (d) the insolvency of any Credit Party; or
           (e) any other action or circumstances that might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor.
Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.
           12.2 Waivers by Borrowers.
           Each Borrower expressly waives all rights it may have now or in the
future under any statute, or at common law, or at law or in equity, or
otherwise, to compel either Agent or any Lender to marshal assets or to proceed
in respect of the Obligations guaranteed hereunder against any other Credit
Party, any other party or against any security for the payment and performance
of the Obligations before proceeding against, or as a condition to proceeding
against, such Borrower. It is agreed among each Borrower, each Agent and Lenders
that the foregoing waivers are of the essence of the transaction contemplated by
this Agreement and the other Loan Documents and that, but for the provisions of
this Section 12 and such waivers, Agents and Lenders would decline to enter into
this Agreement.
           12.3 Benefit of Guaranty.
           Each Borrower agrees that the provisions of this Section 12 are for
the benefit of each Agent and Lender and their respective successors,
transferees, endorsees and assigns, subject to the restrictions regarding the
guaranty by the Canadian Borrowers as set forth in Section 12.1 hereof, and
nothing herein contained shall impair, as between any other Borrower and either
Agent or any Lender, the obligations of such other Borrower under the Loan
Documents.
           12.4 Waiver of Subrogation, Etc.
           Notwithstanding anything to the contrary in this Agreement or in any
other Loan Document, and except as set forth in Section 12.7, each Borrower
hereby expressly and irrevocably waives any and all rights at law or in equity
to subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a

97



--------------------------------------------------------------------------------



 



surety, guarantor or accommodation co-obligor. Each Borrower acknowledges and
agrees that this waiver is intended to benefit each Agent and Lender and shall
not limit or otherwise affect such Borrower’s liability hereunder or the
enforceability of this Section 12, and that each Agent and Lender and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 12.4.
           12.5 Election of Remedies.
           If either Agent or any Lender may, under applicable law, proceed to
realize its benefits under any of the Loan Documents giving such Agent or Lender
a Lien upon any Collateral, whether owned by any Borrower or by any other
Person, either by judicial foreclosure or by non-judicial sale or enforcement,
such Agent or Lender may, at its sole option, determine which of its remedies or
rights it may pursue without affecting any of its rights and remedies under this
Section 12. If, in the exercise of any of its rights and remedies, either Agent
or any Lender shall forfeit any of its rights or remedies, including its right
to enter a deficiency judgment against any Borrower or any other Person, whether
because of any applicable laws pertaining to “election of remedies” or the like,
each Borrower hereby consents to such action by such Agent or Lender and waives
any claim based upon such action, even if such action by such Agent or Lender
shall result in a full or partial loss of any rights of subrogation that each
Borrower might otherwise have had but for such action by such Agent or Lender.
Any election of remedies that results in the denial or impairment of the right
of either Agent or any Lender to seek a deficiency judgment against any Borrower
shall not impair any other Borrower’s obligation to pay the full amount of the
Obligations. In the event either Agent or any Lender shall bid at any
foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, such Agent or Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by such Agent or Lender
but shall be credited against the Obligations. The amount of the successful bid
at any such sale, whether either Agent, any Lender or any other party is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 12, notwithstanding that any present
or future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which either Agent or any Lender might
otherwise be entitled but for such bidding at any such sale.
           12.6 Limitation.
           Notwithstanding any provision herein contained to the contrary, each
US Borrower’s liability under this Section 12 (which liability is in any event
in addition to amounts for which such Borrower is primarily liable under
Section 1) shall be limited to an amount not to exceed as of any date of
determination the greater of:
           (a) the net amount of all Loans advanced to any other Borrower under
this Agreement and then re-loaned or otherwise transferred to, or for the
benefit of, such US Borrower; and

98



--------------------------------------------------------------------------------



 



           (b) the amount that could be claimed by Agents and Lenders from such
US Borrower under this Section 12 without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law after taking into account, among other
things, such US Borrower’s right of contribution and indemnification from each
other Borrower under Section 12.7.
           12.7 Contribution with Respect to Guaranty Obligations.
           (a) To the extent that any Borrower shall make a payment under this
Section 12 of all or any of the Obligations (other than Loans made to that
Borrower for which it is primarily liable) (a “Guarantor Payment”) that, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Borrower, exceeds the amount that such Borrower would otherwise
have paid if each Borrower had paid the aggregate Obligations satisfied by such
Guarantor Payment in the same proportion that such Borrower’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Commitments, such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.
           (b) As of any date of determination, the “Allocable Amount” of any
Borrower shall be equal to the maximum amount of the claim that could then be
recovered from such Borrower under this Section 12 without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.
           (c) This Section 12.7 is intended only to define the relative rights
of Borrowers and nothing set forth in this Section 12.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 12.1 and the restrictions therein. Nothing
contained in this Section 12.7 shall limit the liability of any Borrower to pay
the Loans made directly or indirectly to that Borrower and accrued interest,
Fees and expenses with respect thereto for which such Borrower shall be
primarily liable.
           (d) The parties hereto acknowledge that the rights of contribution
and indemnification hereunder shall constitute assets of the Borrower to which
such contribution and indemnification is owing.
           (e) The rights of the indemnifying Borrowers against other Credit
Parties under this Section 12.7 shall be exercisable upon the full and
indefeasible payment of the Obligations and the termination of the Commitments.

99



--------------------------------------------------------------------------------



 



           12.8 Liability Cumulative.
           The liability of Borrowers under this Section 12 is in addition to
and shall be cumulative with all liabilities of each Borrower to either Agent or
any Lender under this Agreement and the other Loan Documents to which such
Borrower is a party or in respect of any Obligations or obligation of the other
Borrower, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.
13. LIENS AND LOAN PRIORITIES
           13.1 Priorities.
           It is the intention of the parties hereto that the Canadian Credit
Parties not guarantee or otherwise be liable for any of the US Obligations or
that any of their assets constitute Collateral for any of the US Obligations.
Accordingly, notwithstanding any provision of this Agreement (including any
Annex hereto) or any other Loan Document to the contrary, but except as
otherwise expressly provided for in this Section 13.1, no cash or assets of any
Canadian Credit Party or any proceeds of any such assets shall be applied,
directly or indirectly, to the US Obligations. Notwithstanding any provision of
this Agreement to the contrary, the parties acknowledge and agree to the pledge
of 65% of the Stock of any Canadian Credit Party owned by any US Credit Party to
secure the US Obligations. Notwithstanding any provisions of this Agreement or
any of the other Loan Documents to the contrary, the parties acknowledge and
agree that all Collateral of the Canadian Credit Parties and the US Credit
Parties shall secure the Canadian Obligations, and there shall be no requirement
for the Canadian Agent or Canadian Lenders to seek recourse first or to fully
enforce their or its respective remedies with respect to, Collateral or
Guaranties of the Canadian Credit Parties prior to seeking or obtaining recourse
with respect to the Collateral or Guaranties of the US Credit Parties.
[Signature Pages Follow]

100



--------------------------------------------------------------------------------



 



           IN WITNESS WHEREOF, this Agreement has been duly executed as of the
date first written above.

                  AS US BORROWERS:    
 
                WESCO DISTRIBUTION, INC.
 
           
 
  By:   /s/ Daniel A. Brailer    
 
                Name: Daniel A. Brailer         Title: Vice President and
Treasurer    
 
                HERNING ENTERPRISES, INC.
 
           
 
  By:   /s/ Daniel A. Brailer    
 
                Name: Daniel A. Brailer         Title: Treasurer    
 
                WESCO EQUITY CORPORATION
 
           
 
  By:   /s/ Daniel A. Brailer    
 
                Name: Daniel A. Brailer         Title: Treasurer    
 
                WESCO NEVADA, LTD.
 
  By:   /s/ Daniel A. Brailer    
 
                Name: Daniel A. Brailer         Title: Treasurer    

 



--------------------------------------------------------------------------------



 



                  AS CANADIAN BORROWERS:
 
                WESCO DISTRIBUTION CANADA LP
 
           
 
  By:   WESCO DISTRIBUTION CANADA    
 
      GP INC., its General Partner    
 
           
 
  By:   /s/ Daniel A. Brailer    
 
                Name: Daniel A. Brailer         Title: Treasurer    

 



--------------------------------------------------------------------------------



 



           The following Persons are signatories to this Agreement in their
capacity as Credit Parties and not as Borrowers.

                  AS US CREDIT PARTIES:  
 
                WESCO INTERNATIONAL, INC.  
 
  By:   /s/ Daniel A. Brailer    
 
                Name: Daniel A. Brailer         Title: Treasurer    
 
                WESCO FINANCE CORPORATION
 
           
 
  By:   /s/ Daniel A. Brailer    
 
                Name: Daniel A. Brailer         Title: Treasurer    
 
                CDW HOLDCO, LLC
 
                By: WESCO DISTRIBUTION, INC.,
 
      Its Managing Member    
 
           
 
  By:   /s/ Daniel A. Brailer    
 
                Name: Daniel A. Brailer         Title: Treasurer    
 
                WDC HOLDING INC.
 
           
 
  By:   /s/ Daniel A. Brailer    
 
                Name: Daniel A. Brailer         Title: President    
 
                WESCO NIGERIA, INC.
 
           
 
  By:   /s/ Daniel A. Brailer    
 
                Name: Daniel A. Brailer         Title: Treasurer and Corporate
Secretary    

 



--------------------------------------------------------------------------------



 



                  C-B WESCO, INC.
 
           
 
  By:   /s/ Daniel A. Brailer    
 
                Name: Daniel A. Brailer         Title: Treasurer    
 
                AS CANADIAN CREDIT PARTIES:
 
                WESCO DISTRIBUTION CANADA GP INC.  
 
  By:   /s/ Daniel A. Brailer    
 
                Name: Daniel A. Brailer         Title: Treasurer    
 
                WESCO DISTRIBUTION CANADA CO.  
 
  By:   /s/ Daniel A. Brailer    
 
                Name: Daniel A. Brailer         Title: President    

 



--------------------------------------------------------------------------------



 



                      GENERAL ELECTRIC CAPITAL         CORPORATION, as Agent and
US Lender    
 
               
 
  By:       /s/ Howard S. Weinberg    
 
                    Name: Howard S. Weinberg         Title: Duly Authorized
Signatory    

 



--------------------------------------------------------------------------------



 



                      GE CANADA FINANCE HOLDING COMPANY,         as Canadian
Agent and a Canadian Lender    
 
               
 
  By: /s/ Jack F. Morrone    
 
              Name: Jack F. Morrone         Title: Senior Vice President,      
            GE Canada Finance Holding Company    

 



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A.,         as Syndication Agent and US
Lender    
 
               
 
  By: /s/ Sandra J. Evans    
 
              Name: Sandra J. Evans         Title: Sr. Vice President    

 



--------------------------------------------------------------------------------



 



                      THE CIT GROUP/BUSINESS CREDIT, INC.,         as
Co-Documentation Agent and US Lender    
 
               
 
  By: /s/ Evelyn Kusold    
 
              Name: Evelyn Kusold         Title: AVP    

 



--------------------------------------------------------------------------------



 



                      CITIZENS BANK OF PENNSYLVANIA,         as Co-Documentation
Agent and US Lender    
 
               
 
  By: /s/ Don Cmar    
 
              Name: Don Cmar         Title: Vice President    

 



--------------------------------------------------------------------------------



 



                      PNC BANK, N.A.,         as US Lender      
 
  By:   /s/ David B. Thayer    
 
                Name: David B. Thayer         Title: Vice President    

 



--------------------------------------------------------------------------------



 



                      FIRST COMMONWEALTH BANK         as US Lender      
 
  By: /s/ Paul J. Orie    
 
              Name: Paul J. Orie         Title: Senior Vice President    

 



--------------------------------------------------------------------------------



 



                      LASALLE BANK NATIONAL ASSOCIATION,         as US Lender  
 
 
               
 
  By: /s/ Philip R. Medsger    
 
              Name: Philip R. Medsger
        Title: First Vice President    

 



--------------------------------------------------------------------------------



 



                      JPMORGAN CHASE BANK, N.A.,         as US Lender    
 
               
 
  By: /s/ Linda Skinner    
 
              Name: Linda Skinner
        Title: Vice President    

 



--------------------------------------------------------------------------------



 



                      NATIONAL CITY BUSINESS CREDIT, INC.,         as US Lender
   
 
               
 
  By: /s/ Terry A. Graffis      
 
                Name: Terry A. Graffis         Title: Vice President    

 



--------------------------------------------------------------------------------



 



                      WACHOVIA CAPITAL FINANCE,         as US Lender    
 
               
 
  By: /s/ Valerie Bailey    
 
              Name: Valerie Bailey         Title: VP    

 



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A., CANADA BRANCH,         as Canadian
Lender    
 
               
 
  By: /s/ Junior Del Brocco        
 
                  Name: Junior Del Brocco         Title: Senior Vice President  
 

 



--------------------------------------------------------------------------------



 



                      CIT FINANCIAL LTD., as Canadian Lender  
 
               
 
  By: /s/ Kenneth I. Brown    
 
              Name: Kenneth I. Brown
        Title: Executive Vice President    

 



--------------------------------------------------------------------------------



 



                      JPMORGAN CHASE BANK, N.A. TORONTO       BRANCH, as
Canadian Lender    
 
               
 
  By: /s/ Paul R. DeMelo        
 
                  Name: Paul R. DeMelo         Title: Managing Director    

 



--------------------------------------------------------------------------------



 



                      NATIONAL CITY BANK, CANADA BRANCH, as         Canadian
Lender      
 
  By: /s/ J. Andrew Riddell    
 
            Name: J. Andrew Riddell         Title: Vice President
          National City Bank, Canada Branch    

 



--------------------------------------------------------------------------------



 



                      LASALLE BUSINESS CREDIT A DIVISION OF ABN         AMRO
BANK, N.V., CANADA BRANCH, as Canadian Lender    
 
               
 
  By:   /s/ Darcy Mack   /s/ James Bruce                       Name: Darcy Mack
  James Bruce         Title: First Vice President   Vice President    

 



--------------------------------------------------------------------------------



 



                      CONGRESS FINANCIAL CORPORATION       (CANADA), as Canadian
Lender      
 
  By: /s/ Enza Agosta    
 
              Name: Enza Agosta         Title: Vice President
          Congress Financial Corporation (Canada)    

 



--------------------------------------------------------------------------------



 



ANNEX A (Recitals)
to
AMENDED AND RESTATED CREDIT AGREEMENT
DEFINITIONS
          Capitalized terms used in the Loan Documents shall have (unless
otherwise provided elsewhere in the Loan Documents) the following respective
meanings and all references to Sections, Exhibits, Schedules or Annexes in the
following definitions shall refer to Sections, Exhibits, Schedules or Annexes of
or to the Agreement:
          “Account Debtor” means any Person who may become obligated to any
Credit Party under, with respect to, or on account of, an Account, Chattel Paper
or General Intangibles (including a payment intangible).
          “Accounting Changes” has the meaning ascribed thereto in Annex G.
          “Accounts” means all “accounts,” as such term is defined in the Code
and in the PPSA, and all “claims”, as such term is defined in the Quebec Civil
Code, now owned or hereafter acquired by any Credit Party, including (a) all
accounts receivable, other receivables, book debts and other forms of
obligations (other than forms of obligations evidenced by Chattel Paper, or
Instruments), (including any such obligations that may be characterized as an
account or contract right under the Code), (b) all of each Credit Party’s rights
in, to and under all purchase orders or receipts for goods or services, (c) all
of each Credit Party’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods),
(d) all rights to payment due to any Credit Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Credit Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Credit Party), (e) all health care insurance receivables and (f) all
collateral security of any kind, given by any Account Debtor or any other Person
with respect to any of the foregoing.
          “Acquisition Agreement” means that certain Agreement and Plan of
Merger dated as of August 16, 2005 by and among the WESCO Distribution, C-B
WESCO, Inc., Carlton Bates, the Company Representative named therein and the
Significant Shareholders party thereto.
          “Advance” means any Revolving Credit Advance or Swing Line Advance, as
the context may require.
          “Affiliate” means, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, 10% or more of the Stock having ordinary voting
power in the election of directors of such Person, (b) each Person that
controls, is controlled by or is under common control with such

A-1



--------------------------------------------------------------------------------



 



Person, (c) each of such Person’s officers, directors, joint venturers and
partners and (d) in the case of Borrowers, the immediate family members, spouses
and lineal descendants of individuals who are Affiliates of Borrower. For the
purposes of this definition, “control” of a Person shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of its
management or policies, whether through the ownership of voting securities, by
contract or otherwise; provided, however, that the term “Affiliate” shall
specifically exclude each Agent and each Lender.
          “Agent” means GE Capital in its capacity as Agent for Lenders or its
successor appointed pursuant to Section 9.7.
          “Agents” means Agent and the Canadian Agent.
          “Agreement” means the Second Amended and Restated Credit Agreement by
and among Borrowers, the other Credit Parties party thereto, GE Capital, as
Agent and a US Lender, the Canadian Agent and the other Lenders from time to
time party thereto, as the same may be amended, supplemented, restated or
otherwise modified from time to time.
          “Amended and Restated Debenture Pledge Agreement” means the pledges of
debenture securing the Obligations, executed by one or more Credit Parties in
favour of the Canadian Agent, on behalf of Canadian Agent and the Canadian
Lenders.
          “Appendices” has the meaning ascribed to it in the recitals to the
Agreement.
          “Applicable Agent” means (a) with respect to matters relating solely
to the Canadian Obligations, Canadian Agent and (b) with respect to all other
matters, Agent.
          “Applicable L/C Margin” means the per annum fee, from time to time in
effect, payable with respect to outstanding Letter of Credit Obligations as
determined by reference to Section 1.5(a).
          “Applicable Margins” means collectively the Applicable L/C Margin, the
Applicable Unused Line Fee Margin, the Applicable Revolver BA Margin, the
Applicable Revolver Index Margin and the Applicable Revolver LIBOR Margin.
          “Applicable Revolver BA Margin” means the per annum interest rate from
time to time in effect and payable in addition to the BA Rate applicable to the
Canadian Loan to Canadian Borrowers, as determined by reference to
Section 1.5(a).
          “Applicable Revolver Index Margin” means the per annum interest rate
margin from time to time in effect and payable in addition to the Index Rate
applicable to the Revolving Loan, as determined by reference to Section 1.5(a).
          “Applicable Revolver LIBOR Margin” means the per annum interest rate
from time to time in effect and payable in addition to the LIBOR Rate applicable
to the US Revolving Loan, as determined by reference to Section 1.5(a).

A-2



--------------------------------------------------------------------------------



 



          “Applicable Unused Line Fee Margin” means the per annum fee, from time
to time in effect, payable in respect of Borrowers’ non-use of committed funds
pursuant to Section 1.9(c), which fee is determined by reference to
Section 1.5(a).
          “Assignment Agreement” has the meaning ascribed to it in
Section 9.1(a).
          “Avon Agreement” means the Asset Purchase Agreement dated December 12,
1997 by and among Avon Electrical Supplies, Inc., Avon Electrical Products,
Inc., Avon Datacom Corp., Avon International West, Inc., Alert Electrical
Supplies Corp., Avon Electrical International Corp., and the Borrower, as
amended.
          “Bankruptcy Code” means the provisions of Title 11 of the United
States Code, 11 U.S.C. §§ 101 et seq.
          “BA Period” means, with respect to any BA Rate Loan, each period
commencing on a Business Day selected by Borrower Representative pursuant to the
Agreement and ending thirty (30), sixty (60) or ninety (90) days thereafter, as
selected by Borrower Representative’s irrevocable notice to Agent as set forth
in Section 1.5(e); provided, that the foregoing provision relating to BA Periods
is subject to the following:
          (a) if any BA Period would otherwise end on a day that is not a
Business Day, such BA Period shall be extended to the next succeeding Business
Day unless the result of such extension would be to carry such BA Period into
another calendar month in which event such BA Period shall end on the
immediately preceding Business Day;
          (b) any BA Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) Business Days prior to such date;
          (c) any BA Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such BA Period) shall end on the last Business Day
of a calendar month;
          (d) Borrower Representative shall select BA Periods so as not to
require a payment or prepayment of any BA Rate Loan during a BA Period for such
Loan; and
          (e) Borrower Representative shall select BA Periods so that there
shall be no more than 10 separate BA Rate Loans and LIBOR Loans, collectively,
in existence at any one time.
          “BA Rate” means, at any time, the annual rate of interest which is the
average of the customary “BA thirty (30) to ninety (90) days” rates applicable
to Canadian Dollar bankers’ acceptances displayed and identified as such on the
“Telerate Page 3197” at approximately 11:00 a.m., (Toronto time), on the then
most recent Determination Date (as defined below) or, if such display or service
ceases to exist, any other similar display and service designated by Canadian
Agent in existence at the relevant time (as adjusted by Canadian Agent after
such time to reflect any error in a posted rate or in the posted average rate of
interest); provided, however, if no such rates are then provided by Dow Jones
Telerate Service or a similar service designated by

A-3



--------------------------------------------------------------------------------



 



Canadian Agent, then the BA Rate at the relevant time shall be GE Capital
Canada’s cost of funds at such time for loans of a similar amount and term, as
certified by GE Capital Canada, whose certification thereof shall be binding and
conclusive for all purposes hereof. The BA Rate shall be fixed based upon the BA
Rate in effect on the first day of the interest period of the applicable loan
(the “Determination Date”).
          “BA Rate Loans” means at any time that portion of the Loans bearing
interest at rates determined solely by reference to a BA Rate, such Loans being
available only to Canadian Borrowers in Canadian Dollars.
          “Blocked Accounts” has the meaning ascribed to it in Annex C.
          “Borrower” and “Borrowers” have the respective meanings ascribed
thereto in the preamble to the Agreement.
          “Borrower Representative” means WESCO Distribution, Inc. in its
capacity as Borrower Representative pursuant to the provision of Section 1.1(c).
          “Borrowers Pledge Agreement” means the Amended and Restated Pledge
Agreement dated as of the Closing Date executed by Borrowers in favor of Agent,
on behalf of itself and Lenders, pledging all Stock of its Subsidiaries, if any,
and all Intercompany Notes owing to or held by it.
          “Borrowing Availability” means as of any date of determination (a) as
to US Borrowers, US Borrowing Availability, (b) as to Canadian Borrowers,
Canadian Borrowing Availability; and (c) as to all Borrowers in the aggregate,
the sum of US Borrowing Availability and Canadian Borrowing Availability.
          “Borrowing Base” means as the context may require, the US Borrowing
Base, the Canadian Borrowing Base or any such Borrowing Base.
          “Borrowing Base Certificate” means a certificate to be executed and
delivered from time to time by the Borrower Representative in the form attached
to the Agreement as Exhibit 4.1(b).
          “Bruckner Acquisition Agreement” means that certain Asset Purchase
Agreement, dated as of September 11, 1998, between Bruckner Supply Company, Inc.
and WESCO Distribution and as in effect on the Closing Date.
          “Business Day” means any day that is not a Saturday, a Sunday or a day
on which banks are required or permitted to be closed in the State of New York
or in the Province of Ontario Canada and in reference to LIBOR Loans shall mean
any such day that is also a LIBOR Business Day.
          “Canadian Agent” means GE Canada Finance Holding Company, in its
capacity as Canadian agent, and its successors and assigns.

A-4



--------------------------------------------------------------------------------



 



          “Canadian Benefit Plans” means all employee benefit plans of any
nature or kind whatsoever that are not Canadian Pension Plans and are maintained
or contributed to by any Credit Party having employees in Canada and does not
include the Canada Pension Plan, the Quebec Pension Plan, Canadian Employment
Insurance or any plan of a substantially similar nature, which is maintained by
the Government of Canada or any Canadian Provincial Government.
          “Canadian Borrowers” has the meaning ascribed thereto in the preamble
to the Agreement.
          “Canadian Borrowing Availability” means as of any date of
determination as to all Canadian Borrowers, the lesser of (a) the Maximum
Canadian Amount and (b) the Canadian Borrowing Base, in each case, less the sum
of the aggregate Canadian Revolving Credit Advances and Canadian Swing Line Loan
then outstanding to Canadian Borrowers; provided that for purposes of assuring
that the aggregate amount of the Canadian Revolving Loan and the US Revolving
Loan do not at any time exceed the aggregate Maximum Canadian Amount and the
aggregate Maximum US Amount, under this definition the Canadian Borrowing Base,
the Canadian Revolving Loan and the Canadian Swing Line Advances shall be
computed in the Dollar Equivalent Amount thereof.
          “Canadian Borrowing Base” means, as of any date of determination by
Agent, from time to time, an amount equal to the sum of:
          (a) up to 85% of the book value of Canadian Borrowers’ Eligible
Accounts at such time; and
          (b) the lesser of: (i) up to 65% of the book value of Canadian
Borrowers’ then Eligible Inventory valued at the lower of cost (determined on a
first in, first out basis) or market or (ii) up to 85% of the appraised then Net
Orderly Liquidation Value of Canadian Borrowers’ Eligible Inventory;
in each case, less any Reserves established by Agent at such time.
All computations under this definition shall be made in Canadian Dollars, except
as otherwise indicated in the text of this Agreement.
          “Canadian Collection Account” means that certain account of Canadian
Agent, account number                      (in the case of Canadian Dollars) or
                     (in the case of Dollars) in the name of Canadian Agent at
Royal Bank of Canada in Toronto, or such other account(s) as may be specified in
writing by Canadian Agent as the “Collection Account-Canadian”.
          “Canadian Credit Party” means any Credit Party organized or existing
pursuant to the laws of Canada or any province or territory thereof.
          “Canadian Dollars” or “CD(s)” means lawful currency of Canada.

A-5



--------------------------------------------------------------------------------



 



          “Canadian Dollar Equivalent Amount” shall mean: a) the number of
Canadian Dollars that is equivalent to an amount of a currency other than
Canadian Dollars, determined by applying the selling rate of Royal Bank of
Canada or another bank of comparable size selected by Canadian Agent; or b) in
the event that Canadian Agent shall not at the time be offering such a rate, the
amount of Canadian Dollars that Canadian Agent, in its sole judgment, specifies
as sufficient to reimburse or provide funds to Canadian Agent in respect of any
such amounts; in either case as and when determined by Canadian Agent.
          “Canadian Facilities” means the Canadian Revolving Loans, the Canadian
Revolving Loan Commitment, the Canadian Swing Line Advances and the Canadian
Letter of Credit Obligations.
          “Canadian L/C Sublimit” has the meaning ascribed to it in Annex B.
          “Canadian Lenders” means GE Capital Canada, each other Person, if any,
named on the signature page of this Agreement as a Canadian Lender (each of
which shall be a Person allowed to extend credit in Canadian Dollars to the
Canadian Borrowers in Canada without withholding tax liability), and, if any
such Lender shall decide to assign all or any portion of the Canadian
Obligations, such term shall include any assignee of such Canadian Lender (which
is itself a financial institution allowed to extend credit in Canadian Dollars
to the Canadian Borrowers in Canada without withholding tax liability).
          “Canadian Letter of Credit Obligations” has the meaning ascribed
thereto in Section 1.2.
          “Canadian Letters of Credit” means Letters of Credit issued for the
account of any Canadian Borrower.
          “Canadian Loan Account” has the meaning ascribed thereto in
Section 1.12.
          “Canadian Loans” means the Canadian Revolving Loan and the Canadian
Swing Line Advances.
          “Canadian Obligations” means Obligations with respect to the Canadian
Facilities.
          “Canadian Pension Plans” means each plan which is considered to be a
pension plan for the purposes of any applicable pension benefits standards
statute and/or regulation in Canada established, maintained or contributed to by
any Credit Party for its employees or former employees and does not include the
Canada Pension Plan or the Quebec Pension Plan which is maintained by the
Government of Canada or the Government of Quebec, respectively.
          “Canadian Revolving Credit Advances” means Revolving Credit Advances
outstanding to Canadian Borrowers.
          “Canadian Revolving Loan Commitment” means (a) as to any Canadian
Lender, the aggregate commitment of such Lender to make Canadian Revolving
Credit Advances or

A-6



--------------------------------------------------------------------------------



 



incur Canadian Letter of Credit Obligations as set forth on Annex J to the
Agreement (in each case expressed in Dollars) or in the most recent Assignment
Agreement executed by such Lender and (b) as to all Canadian Lenders, the
aggregate commitment of all Canadian Lenders to make Canadian Revolving Credit
Advances or incur Canadian Letter of Credit Obligations, which aggregate
commitment shall be $50,000,000 on the Closing Date, as such amount may be
adjusted, if at all, from time to time in accordance with the Agreement.
          “Canadian Swing Line Advances” has the meaning ascribed thereto in
Section 1.1(b).
          “Capital Expenditures” means, with respect to any Person, all
expenditures (by the expenditure of cash or the incurrence of Indebtedness) by
such Person during any measuring period for any fixed assets or improvements or
for replacements, substitutions or additions thereto, that have a useful life of
more than one year and that are required to be capitalized under GAAP.
          “Capital Lease” means, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person.
          “Capital Lease Obligation” means, with respect to any Capital Lease of
any Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.
          “Carlton-Bates” means Carlton-Bates Company, an Arkansas corporation.
          “Carlton-Bates Acquisition” means the acquisition by WDC Holding of
all of the outstanding capital stock of Carlton-Bates pursuant to the
Acquisition Agreement, and the transfer 100% of such Stock of Carlton-Bates to
WESCO Canada within five (5) days of such initial acquisition.
          “Cash Collateral Account” has the meaning ascribed to it in Annex B.
          “Cash Equivalents” has the meaning ascribed to it in Annex B.
          “Cash Management Systems” has the meaning ascribed to it in
Section 1.8.
          “CB-Texas” means Carlton-Bates Company of Texas, LP, a Texas limited
partnership.
          “C-B WESCO” means C-B WESCO, Inc., a Delaware corporation.
          “CB WESCO Note” means that certain unsecured promissory note not to
exceed $165,000,000 in the aggregate issued by WESCO Canada to WDC Holding in
connection with the Carlton-Bates Acquisition.

A-7



--------------------------------------------------------------------------------



 



          “CDW” means CDW Holdco, LLC.
          “Change of Control” means any of the following: (a) any person or
group of persons (within the meaning of the Securities Exchange Act of 1934)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 30% or more of the issued and outstanding shares of
capital Stock of Holdings having the right to vote for the election of directors
of Holdings under ordinary circumstances; (b) during any period of twelve
consecutive calendar months, individuals who at the beginning of such period
constituted the board of directors of Holdings (together with any new directors
whose election by the board of directors of Holdings or whose nomination for
election by the Stockholders of Holdings was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors then in office; (c) Holdings ceases to,
directly or indirectly, own and control all of the economic and voting rights
associated with all of the outstanding capital Stock of WESCO Distribution or
WESCO Finance or any other Subsidiary; (d) any Borrower ceases to own and
control all of the economic and voting rights associated with all of the
outstanding capital Stock of any of its Subsidiaries; or (e) Holdings ceases to,
directly or indirectly, own and control all of the economic and voting rights
associated with all of the outstanding capital stock of WDC Holding or (f) the
occurrence of any Change of Control or Fundamental Change under any indenture,
note or other agreement, instrument or document relating to any of the
Subordinated Notes or any other Subordinated Debt.
          “Charges” means all federal, state, county, city, municipal, local,
foreign or other governmental taxes (including taxes owed to the PBGC at the
time due and payable), levies, assessments, charges, liens, claims or
encumbrances upon or relating to (a) the Collateral, (b) the Obligations,
(c) the employees, payroll, income, capital or gross receipts of any Credit
Party, (d) any Credit Party’s ownership or use of any properties or other
assets, or (e) any other aspect of any Credit Party’s business.
          “Chattel Paper” means any “chattel paper,” as such term is defined in
the Code, including electronic chattel paper, now owned or hereafter acquired by
any Credit Party.
          “Closing Date” means September ___, 2005.
          “Closing Checklist” means the schedule, including all appendices,
exhibits or schedules thereto, listing certain documents and information to be
delivered in connection with the Agreement, the other Loan Documents and the
transactions contemplated thereunder, substantially in the form attached hereto
as Annex D.
          “Code” means the Uniform Commercial Code as the same may, from time to
time, be enacted and in effect in the State of New York; provided, that to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory

A-8



--------------------------------------------------------------------------------



 



provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, Agent’s or any Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code or such foreign personal property
security laws as enacted and in effect in a jurisdiction other than the State of
New York, the term “Code” shall mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions; and provided further, that if such foreign personal
property security laws do not contain a definition that is used in another Loan
Document, the definition that is used in such other Loan Document shall have the
meaning given to it in the Code as though the references to the words “or such
foreign personal property security laws” in the second proviso of this
definition do not exist.
          “Collateral” means the property covered by the Security Agreements and
the other Collateral Documents and any other property, real or personal,
tangible or intangible, now existing or hereafter acquired, that may at any time
be or become subject to a security interest or Lien in favor of either Agent to
secure the Obligations.
          “Collateral Documents” means the Security Agreements, the Pledge
Agreements, the Deeds of Hypothec, the Pledges of Debenture, the Guaranties, the
Patent Security Agreement, the Trademark Security Agreement, the Copyright
Security Agreement, the Fifth Amendment Documents and all similar agreements
entered into guaranteeing payment of, or granting a Lien upon property as
security for payment of, the Obligations.
          “Collateral Reports” means the reports with respect to the Collateral
referred to in Annex F.
          “Collection Account” means the US Collection Account or the Canadian
Collection Account, as applicable.
          “Commitment Termination Date” means the earliest of (a) June 17, 2010,
(b) the date of termination of Lenders’ obligations to make Advances and to
incur Letter of Credit Obligations or permit existing Loans to remain
outstanding pursuant to Section 8.2(b), and (c) the date of indefeasible
prepayment in full by Borrowers of the Loans and the cancellation and return (or
stand-by guarantee) of all Letters of Credit or the cash collateralization of
all Letter of Credit Obligations pursuant to Annex B, and the permanent
reduction of the Commitments to zero dollars ($0).
          “Commitments” means (a) as to any Lender, the aggregate of such
Lender’s Revolving Loan Commitment (including without duplication the applicable
Swing Line Lender’s Swing Line Commitment as a subset of its Revolving Loan
Commitment) as set forth on Annex J to the Agreement or in the most recent
Assignment Agreement executed by such Lender and (b) as to all Lenders, the
aggregate of all Lenders’ Revolving Loan Commitments (including without
duplication the applicable Swing Line Lender’s Swing Line Commitment as a subset
of its Revolving Loan Commitment), which aggregate commitment shall be Two
Hundred and Seventy-Five Million Dollars ($275,000,000) on the Closing Date, as
to each of clauses (a) and

A-9



--------------------------------------------------------------------------------



 



(b), as such Commitments may be reduced, amortized or adjusted from time to time
in accordance with the Agreement.
          “Compliance Certificate” has the meaning ascribed to it in Annex E.
          “Concentration Accounts” has the meaning ascribed to it in Annex C.
          “Contracts” means all “contracts,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, in any event,
including all contracts, undertakings, or agreements (other than rights
evidenced by Chattel Paper, Documents or Instruments) in or under which any
Credit Party may now or hereafter have any right, title or interest, including
any agreement relating to the terms of payment or the terms of performance of
any Account.
          “Control Letter” means a letter agreement between the Applicable Agent
and (i) the issuer of uncertificated securities with respect to uncertificated
securities in the name of any Credit Party, (ii) a securities intermediary with
respect to securities, whether certificated or uncertificated, securities
entitlements and other financial assets held in a securities account in the name
of any Credit Party, (iii) a futures commission merchant or clearing house, as
applicable, with respect to commodity accounts and commodity contracts held by
any Credit Party, whereby, among other things, the issuer, securities
intermediary or futures commission merchant disclaims any security interest in
the applicable financial assets, acknowledges the Lien of the Applicable Agent,
on behalf of itself and Lenders, on such financial assets, and agrees to follow
the instructions or entitlement orders of Agent without further consent by the
affected Credit Party.
          “Copyright License” means any and all rights now owned or hereafter
acquired by any Credit Party under any written agreement granting any right to
use any Copyright or Copyright registration.
          “Copyright Security Agreements” means the Copyright Security
Agreements made in favor of Agent, on behalf of itself and Lenders, by each
applicable Credit Party.
          “Copyrights” means all of the following now owned or hereafter adopted
or acquired by any Credit Party: (a) all copyrights and General Intangibles of
like nature (whether registered or unregistered), all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.
          “Credit Parties” means Holdings, each Borrower, WESCO Canada, WESCO DC
GP, CDW, WDC Holding, WESCO Nigeria. C-B WESCO and each of their respective
Subsidiaries.
          “Debenture Pledge Agreements” means the various pledges of debentures
securing the Obligations, executed by one or more Credit Parties in favor of
Agent, on behalf of Agent and the Lenders.

A-10



--------------------------------------------------------------------------------



 



          “Debentures” means the debentures executed and issued to Agent, on
behalf of Agent and the Lenders, by one or more Credit Parties under the Deeds
of Hypothec.
          “Deeds of Hypothec” means the various deeds of hypothec securing the
Obligations, executed by one or more Credit Parties in favor of Agent, on behalf
of Agent and the Lenders.
          “Default” means any event that, with the passage of time or notice or
both, would, unless cured or waived, become an Event of Default.
          “Default Rate” has the meaning ascribed to it in Section 1.5(d).
          “Deposit Accounts” means all “deposit accounts” as such term is
defined in the Code, now or hereafter held in the name of any Credit Party.
          “Design License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Design.
          “Designs” means the following now owned or hereafter acquired by any
Credit Party: (a) all industrial designs, design patents and other designs now
owned or existing or hereafter adopted or acquired, all registrations and
recordings thereof and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the
Canadian Industrial Designs Office or any similar office in any country and all
records thereof and (b) all reissues, extensions or renewals thereof.
          “Disbursement Accounts” has the meaning ascribed to it in Annex C.
          “Disclosure Schedules” means the Schedules prepared by Borrowers and
denominated as Disclosure Schedules (3.1) through (6.7) in the Index to the
Agreement.
          “Documents” means all “documents,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located.
          “Dollar Equivalent Amount” of any currency means (i) the amount of
such currency if such currency is Dollars or (ii) the equivalent amount in
Dollars of such amount of any other currency, if such currency is any currency
other than Dollars, calculated on the basis of the arithmetical mean for the buy
and sell spot rates of exchange quoted to Agent for such currency in New York at
approximately 11:00 a.m. New York time on such date, rounded up to the nearest
amount of such currency as determined by Agent.
          “Dollars” or “$” means lawful currency of the United States of America
or the Dollar Equivalent Amount, as applicable.
          “EBITDA” means, with respect to any Person for any fiscal period,
without duplication, an amount equal to (a) consolidated net income of such
Person for such period, determined in accordance with GAAP, minus (b) the sum of
(i) income tax credits, (ii) interest income, (iii) gain from extraordinary
items for such period, (iv) any aggregate net gain (but not

A-11



--------------------------------------------------------------------------------



 



any aggregate net loss) during such period arising from the sale, exchange or
other disposition of capital assets by such Person (including any fixed assets,
whether tangible or intangible, all inventory sold in conjunction with the
disposition of fixed assets and all securities), and (v) any other non-cash
gains that have been added in determining consolidated net income, in each case
to the extent included in the calculation of consolidated net income of such
Person for such period in accordance with GAAP, but without duplication, plus
(c) the sum of (i) any provision for income taxes, (ii) Interest Expense,
(iii) loss from non-cash extraordinary items for such period, (iv) the amount of
non-cash charges (including depreciation, amortization and non-cash charges
associated with the impairment of goodwill) for such period, (v) amortized debt
discount for such period, and (vi) the amount of any deduction to consolidated
net income as the result of any grant to any members of the management of such
Person of any Stock, in each case to the extent included in the calculation of
consolidated net income of such Person for such period in accordance with GAAP,
but without duplication. For purposes of this definition, the following items
shall be excluded in determining consolidated net income of a Person: (1) the
income (or deficit) of any other Person accrued prior to the date it became a
Subsidiary of, or was merged or consolidated into, such Person or any of such
Person’s Subsidiaries; (2) the income (or deficit) of any other Person (other
than a Subsidiary) in which such Person has an ownership interest, except to the
extent any such income has actually been received by such Person in the form of
cash dividends or distributions; (3) the undistributed earnings of any
Subsidiary of such Person to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation or requirement of law
applicable to such Subsidiary; (4) any restoration to income of any contingency
reserve, except to the extent that provision for such reserve was made out of
income accrued during such period; (5) any write-up of any asset; (6) any net
gain from the collection of the proceeds of life insurance policies; (7) any net
gain arising from the acquisition of any securities, under GAAP, of such Person,
(8) in the case of a successor to such Person by consolidation or merger or as a
transferee of its assets, any earnings of such successor prior to such
consolidation, merger or transfer of assets, and (9) any deferred credit
representing the excess of equity in any Subsidiary of such Person at the date
of acquisition of such Subsidiary over the cost to such Person of the investment
in such Subsidiary.
          “Eligible Accounts” has the meaning ascribed to it in Section 1.6 of
the Agreement.
          “Eligible Inventory” has the meaning ascribed to it in Section 1.7 of
the Agreement.
          “Eligible Securitization Receivables” means those accounts receivable
meeting the criteria set forth on Exhibit A attached hereto; provided that, no
such accounts shall be Eligible Securitization Receivables unless and until
Agent shall have received the Collateral Audit of Domestic Receivables performed
by FTI Consulting in compliance, on an annual basis, with clause (e) of Annex
(E).
          “Environmental Laws” means all applicable federal, state, local and
foreign laws, statutes, ordinances, codes, rules, standards, orders-in-council
and regulations, now or hereafter in effect, and any applicable judicial or
administrative interpretation thereof, including any

A-12



--------------------------------------------------------------------------------



 



applicable judicial or administrative order, consent decree, order or judgment,
imposing liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources
(including ambient air, surface water, groundwater, wetlands, land surface or
subsurface strata, wildlife, aquatic species and vegetation). Environmental Laws
include the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980 (42 U.S.C. §§ 9601 et seq.) (“CERCLA”); the Hazardous Materials
Transportation Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq.); the
Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.);
the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.); the Toxic Substance
Control Act (15 U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C. §§ 7401 et
seq.); the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); and the Safe
Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any and all regulations
promulgated thereunder, and all analogous state, local and foreign counterparts
or equivalents and any transfer of ownership notification or approval statutes.
          “Environmental Liabilities” means, with respect to any Person, all
liabilities, obligations, responsibilities, response, remedial and removal
costs, investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.
          “Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.
          “Equipment” means all “equipment,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located and,
in any event, including all such Credit Party’s machinery and equipment,
including processing equipment, conveyors, machine tools, data processing and
computer equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any regulations promulgated thereunder.

A-13



--------------------------------------------------------------------------------



 



          “ERISA Affiliate” means, with respect to any Credit Party, any trade
or business (whether or not incorporated) that, together with such Credit Party,
are treated as a single employer within the meaning of Sections 414(b), (c),
(m) or (o) of the IRC.
          “ERISA Event” means, with respect to any Credit Party or any ERISA
Affiliate, (a) any event described in Section 4043(c) of ERISA with respect to a
Title IV Plan; (b) the withdrawal of any Credit Party or ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit Party
or ERISA Affiliate to make when due required contributions to a Multiemployer
Plan or Title IV Plan unless such failure is cured within 30 days; (g) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA; (h) the termination of a
Multiemployer Plan under Section 4041A of ERISA or the reorganization or
insolvency of a Multiemployer Plan under Section 4241 or 4245 of ERISA; or
(i) the loss of a Qualified Plan’s qualification or tax exempt status; or
(j) the termination of a Plan described in Section 4064 of ERISA.
          “ESOP” means a Plan that is intended to satisfy the requirements of
Section 4975(e)(7) of the IRC.
          “Event of Default” has the meaning ascribed to it in Section 8.1.
          “Existing Credit Agreement” has the meaning ascribed thereto in the
recitals to this Agreement.
          “Facilities” means the US Facilities and the Canadian Facilities and
“Facility” means any one of them as the context permits.
          “Fair Labor Standards Act” means the Fair Labor Standards Act, 29
U.S.C. §201 et seq.
          “Federal Funds Rate” means, for any day, a floating rate equal to the
weighted average of the rates on overnight federal funds transactions among
members of the Federal Reserve System, as determined by Agent in its sole
discretion, which determination shall be final, binding and conclusive (absent
manifest error).
          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System.
          “Fees” means any and all fees payable to Agent or to Canadian Agent or
to any Lender pursuant to the Agreement or any of the other Loan Documents.

A-14



--------------------------------------------------------------------------------



 



          “Fifth Amendment” means the Fifth Amendment and Consent to Credit
Agreement, dated as of July 29, 2004, by and among WESCO Distribution, the other
Credit Parties signatory thereto, Agent and the other Lenders.
          “Fifth Amendment Documents” means the Joinders to the Credit
Agreement, the Joinders to the Subsidiary Guaranty, the Joinders to the Security
Agreement and the Pledge Agreements and Pledge Amendments executed in connection
with the Fifth Amendment.
          “Financial Covenants” means the financial covenants set forth in Annex
G.
          “Financial Statements” means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of Borrowers and
Holdings delivered in accordance with Section 3.4 and Annex E.
          “Fiscal Month” means any of the monthly accounting periods of
Borrowers.
          “Fiscal Quarter” means any of the quarterly accounting periods of
Borrowers and Holdings, ending on March 31, June 30, September 30 and
December 31 of each year.
          “Fiscal Year” means any of the annual accounting periods of Borrowers
ending on December 31 of each year.
          “Fixed Charges” means, with respect to any Person for any fiscal
period, (a) the aggregate of all cash Interest Expense paid or accrued during
such period, plus (b) scheduled payments of principal with respect to
Indebtedness during such period, plus (c) cash payments in respect of earn out
agreements, plus (d) Capital Expenditures during such period (provided, however,
that up to $2,500,000 of net cash proceeds from any sales of real property
during such period shall be excluded so long as such net cash proceeds are used
to make Capital Expenditures), plus (e) cash dividends or other cash
distributions paid, payable or declared in respect of equity interests during
such period, plus (f) cash Taxes paid or payable during such period plus (g) any
cash paid or payable in connection with a repurchase of either Holdings’
publicly traded Common Stock or the Subordinated Notes in a transaction
permitted by Section 6.14(g); provided, however, that up to $100,000,000 in the
aggregate of the net cash paid or payable for the repurchase of any Indebtedness
issued pursuant to Sections 6.3(a)(xxii) and (xxiii) hereof or common Stock
during the term of this Agreement permitted pursuant to, and consummated in
accordance with the terms and conditions of, this Agreement shall be excluded;
and provided, further, that the aggregate of the net cash paid or payable for
the repurchase of Subordinated Notes pursuant to Sections 6.3(a)(xxii) and
(xxiii) and within forty-five (45) days of the issuance of Indebtedness pursuant
to Sections 6.3(a)(xxii) and (xxiii) during the term of this Agreement permitted
pursuant to, and consummated in accordance with the terms and conditions of,
this Agreement shall be excluded; and provided, further, that the aggregate of
the net cash paid or payable for the repurchase of Subordinated Notes prior to
the Closing Date shall be excluded; and provided, further, that up to
$30,000,000 of net cash paid in connection with the Bruckner Acquisition
Agreement on or about June 2005 shall be excluded during such period. For
greater certainty, it is understood and agreed that cash payments made at
closing in

A-15



--------------------------------------------------------------------------------



 



connection with Permitted Acquisitions completed in compliance with
Section 6.1(a) shall not constitute Fixed Charges.
          “Fixed Charge Coverage Ratio” means, with respect to any Person for
any fiscal period, the ratio of EBITDA to Fixed Charges.
          “Fixtures” means all “fixtures” as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party.
          “Funded Debt” means, with respect to any Person, without duplication,
all Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
Borrowers, the Obligations and, without duplication, Guaranteed Indebtedness
consisting of guaranties of Funded Debt of other Persons.
          “GAAP” means generally accepted accounting principles in the United
States of America, consistently applied, as such term is further defined in
Annex G to the Agreement.
          “GE Capital” means General Electric Capital Corporation, a Delaware
corporation.
          “GE Capital Canada” has the meaning ascribed to it in the preamble to
the Agreement.
          “GE Capital Fee Letter” means that certain letter, dated as of even
date herewith, between GE Capital and Borrowers with respect to certain Fees to
be paid from time to time by Borrowers to GE Capital.
          “General Intangibles” means all “general intangibles,” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including all right, title and interest that such Credit Party may now or
hereafter have in or under any Contract, all payment intangibles, customer
lists, Licenses, Copyrights, Trademarks, Patents, and all applications therefor
and reissues, extensions or renewals thereof, rights in Intellectual Property,
interests in partnerships, joint ventures and other business associations,
licenses, permits, copyrights, trade secrets, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know-how, software, data bases,
data, skill, expertise, experience, processes, models, drawings, materials and
records, goodwill (including the goodwill associated with any Trademark or
Trademark License), all rights and claims in or under insurance policies
(including insurance for fire, damage, loss and casualty, whether covering
personal property, real property, tangible rights or intangible rights, all
liability, life, key man and business interruption insurance, and all unearned
premiums), uncertificated securities, choses in action, deposit, checking and
other bank accounts, rights to

A-16



--------------------------------------------------------------------------------



 



receive tax refunds and other payments, rights to receive dividends,
distributions, cash, Instruments and other property in respect of or in exchange
for pledged Stock and Investment Property, rights of indemnification, all books
and records, correspondence, credit files, invoices and other papers, including
without limitation all tapes, cards, computer runs and other papers and
documents in the possession or under the control of such Credit Party or any
computer bureau or service company from time to time acting for such Credit
Party.
          “Goods” means all “goods” as defined in the Code, now owned or
hereafter acquired by any Credit Party, wherever located, including embedded
software to the extent included in “goods” as defined in the Code, manufactured
homes, standing timber that is cut and removed for sale and unborn young of
animals.
          “Governmental Authority” means any nation or government, any state,
province, territory or other political subdivision thereof, and any agency,
department or other entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
          “Guaranteed Indebtedness” means, as to any Person, any obligation of
such Person guaranteeing, providing comfort or otherwise supporting any
Indebtedness, lease, dividend, or other obligation (“primary obligation”) of any
other Person (the “primary obligor”) in any manner, including any obligation or
arrangement of such Person to (a) purchase or repurchase any such primary
obligation, (b) advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet condition of the primary obligor, (c) purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, (d) protect the beneficiary of such arrangement from
loss (other than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof. The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.
          “Guaranties” means, collectively, the Holdings Guaranty, each
Subsidiary Guaranty and any other guaranty executed by any Guarantor in favor of
the Applicable Agent and Lenders in respect of the Obligations.
          “Guarantors” means Holdings and each domestic or Canadian Subsidiary
of any Borrower (excluding WESCO Receivables), including, without limitation,
WDC Holding, and each other Person, if any, that executes a guaranty or other
similar agreement in favor of Agent, for itself and the ratable benefit of
Agents and Lenders, or in favor of Canadian Agent, for itself and the ratable
benefit of Canadian Lenders in connection with the transactions contemplated by
the Agreement and the other Loan Documents.

A-17



--------------------------------------------------------------------------------



 



          “Hazardous Material” means any substance, material or waste that is
regulated by, or forms the basis of liability now or hereafter under, any
Environmental Laws, including any material or substance that is (a) defined as a
“solid waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“dangerous good,” “extremely hazardous waste,” “restricted hazardous waste,”
“pollutant,” “contaminant,” “hazardous constituent,” “special waste,” “toxic
substance” or other similar term or phrase under any Environmental Laws, or
(b) petroleum or any fraction or by-product thereof, asbestos, polychlorinated
biphenyls (PCB’s), or any radioactive substance.
          “Hedging Agreements” means any non-speculative interest rate
protection agreements, foreign currency exchange agreements, commodity futures
agreements or other non-speculative interest or exchange rate hedging agreements
entered into in the ordinary course of business.
          “Herning” means Herning Enterprises, Inc.
          “Holdings” has the meaning ascribed thereto in the recitals to the
Agreement.
          “Holdings Guaranty” means the amended and restated guaranty dated as
of the Closing Date executed by Holdings in favor of Agent and Lenders.
          “Holdings Pledge Agreement” means the Amended and Restated Pledge
Agreement dated as of the Closing Date executed by Holdings in favor of Agent,
on behalf of itself and Lenders, pledging all Stock of Borrowers and Holdings
other Subsidiaries and all Intercompany Notes owing to or held by it.
          “Indebtedness” means, with respect to any Person, without duplication
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property payment for which is deferred 6 months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than 6 months unless being
contested in good faith, (b) all reimbursement and other obligations with
respect to letters of credit, bankers’ acceptances and surety bonds, whether or
not matured, (c) all obligations evidenced by notes, bonds, debentures or
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and the present
value (discounted at the Index Rate as in effect on the Closing Date) of future
rental payments under all synthetic leases, (f) all obligations of such Person
under commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, (h) all Indebtedness referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property or other assets (including accounts
and contract rights) owned by such Person, even

A-18



--------------------------------------------------------------------------------



 



though such Person has not assumed or become liable for the payment of such
Indebtedness, and (i) the Obligations.
          “Indemnified Liabilities” has the meaning ascribed to it in
Section 1.13.
          “Indemnified Person” has the meaning ascribed to it in Section 1.13.
          “Index Rate” means, for any day, (a) with respect to Obligations
denominated in Dollars, a floating rate equal to the higher of (i) the rate
publicly quoted from time to time by The Wall Street Journal as the “base rate
on corporate loans posted by at least 75% of the nation’s 30 largest banks” (or,
if The Wall Street Journal ceases quoting a base rate of the type described, the
highest per annum rate of interest published by the Federal Reserve Board in
Federal Reserve statistical release H.15 (519) entitled “Selected Interest
Rates” as the Bank prime loan rate or its equivalent), and (ii) the Federal
Funds Rate plus 50 basis points per annum. Each change in any interest rate
provided for in the Agreement based upon the Index Rate shall take effect at the
time of such change in the Index Rate and (b) with respect to Obligations
denominated in Canadian Dollars a floating rate equal to the greater of (i) the
annual rate of interest publicly quoted from time to time in the “Moneypage”
section of The Wall Street Journal as being the “Canadian prime rate” and
(ii) the BA Rate in respect of a BA Period of thirty (30) days commencing on the
first Business Day of the calendar month in which such date occurs, plus 1.00%
per annum.
          “Index Rate Loan” means a Loan or portion thereof bearing interest by
reference to the Index Rate.
          “Insolvency Law” means either of the Bankruptcy and Insolvency Act
(Canada) and the Companies’ Creditors Arrangement Act (Canada), each as now and
hereafter in effect, any successors to such statutes and any other applicable
insolvency or other similar law of any Canadian jurisdiction including, without
limitation, any law of any Canadian federal or provincial jurisdiction
permitting a debtor to obtain a stay or a compromise of the claims of its
creditors against it.
          “Instruments” means all “instruments,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located,
and, in any event, including all certificated securities, all certificates of
deposit, and all promissory notes and other evidences of indebtedness, other
than instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.
          “Intellectual Property” means any and all Licenses, Patents,
Copyrights, Trademarks, Designs and the goodwill associated with such
Trademarks.
          “Intercompany Notes” has the meaning ascribed to it in Section 6.3.
          “Intercreditor Agreement” means that certain Intercreditor Agreement,
dated as of the Original Closing Date, by and among Agent, WESCO Distribution,
WESCO Receivables Corp., and the providers (i.e., lenders) under the Receivables
Purchase Agreement, which Intercreditor Agreement shall be in form and substance
satisfactory to the Agent.

A-19



--------------------------------------------------------------------------------



 



          “Interest Expense” means, with respect to any Person for any fiscal
period, interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including,
without limitation, interest expense with respect to any Funded Debt of such
Person, interest expense for the relevant period that has been capitalized on
the balance sheet of such Person and interest equivalent expense associated with
the Permitted Receivables Financing.
          “Interest Payment Date” means (a) as to any Index Rate Loan, the first
Business Day of each month to occur while such Loan is outstanding, (b) as to
any LIBOR Loan, the last day of the applicable LIBOR Period; provided, that in
the case of any LIBOR Period greater than three months in duration, interest
shall be payable at three month intervals and on the last day of such LIBOR
Period, and (c) as to any BA Rate Loan, the last day of the applicable BA
Period; and provided further that, in addition to the foregoing, each of (x) the
date upon which all of the Commitments have been terminated and the Loans have
been paid in full and (y) the Commitment Termination Date shall be deemed to be
an “Interest Payment Date” with respect to any interest that has then accrued
under the Agreement.
          “Inventory” means all “inventory,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located, and
in any event including inventory, merchandise, goods and other personal property
that are held by or on behalf of any Credit Party for sale or lease or are
furnished or are to be furnished under a contract of service, or that constitute
raw materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.
          “Investment Property” means all “investment property” as such term is
defined in the Code now owned or hereafter acquired by any Credit Party,
wherever located, including (i) all securities, whether certificated or
uncertificated, including stocks, bonds, interests in limited liability
companies, partnership interests, treasuries, certificates of deposit, and
mutual fund shares; (ii) all securities entitlements of any Credit Party,
including the rights of any Credit Party to any securities account and the
financial assets held by a securities intermediary in such securities account
and any free credit balance or other money owing by any securities intermediary
with respect to that account; (iii) all securities accounts of any Credit Party;
(iv) all commodity contracts of any Credit Party; and (v) all commodity accounts
held by any Credit Party.
          “IRC” means the Internal Revenue Code of 1986, as amended, and all
regulations promulgated thereunder.
          “IRS” means the Internal Revenue Service.
          “ITA” means the Income Tax Act (Canada) as the same may, from time to
time, be in effect.
          “June 2005 Closing Date” means June 17, 2005.

A-20



--------------------------------------------------------------------------------



 



          “L/C Issuer” has the meaning ascribed to it in Annex B.
          “L/C Sublimit” means the US L/C Sublimit or the Canadian L/C Sublimit,
as applicable.
          “Lehman Brothers” means Lehman Brothers Special Financing, Inc.
          “Lenders” means GE Capital, the other Lenders named on the signature
pages of the Agreement, and, if any such Lender shall decide to assign all or
any portion of the Obligations, such term shall include any assignee of such
Lender.
          “Letter of Credit Fee” has the meaning ascribed to it in Annex B.
          “Letter of Credit Obligations” means all outstanding obligations
incurred by Agent and US Lenders and/or by Canadian Agent and Canadian Lenders
at the request of Borrower Representative, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by Agent or by Canadian Agent or another L/C Issuer or the
purchase of a participation as set forth in Annex B with respect to any Letter
of Credit. The amount of such Letter of Credit Obligations shall equal the
maximum amount that may be payable at such time or at any time thereafter by
Agent or Lenders (in connection with Letters of Credit issued for the account of
any US Borrower) or by Canadian Agent or Canadian Lenders (in connection with
Letters of Credit issued for the account of any Canadian Borrower) thereupon or
pursuant thereto, and in respect of Letters of Credit issued for the account of
any Canadian Borrower, for purposes of computation of the Maximum Amount, such
amount shall be based on the Dollar Equivalent Amount of such Letter of Credit
Obligations as of any date of determination.
          “Letter-of-Credit Rights” means letter-of-credit rights as such term
is defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.
          “Letters of Credit” means documentary or standby letters of credit
issued for the account of Borrower by any L/C Issuer, and bankers’ acceptances
issued by Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations, including, without limitation, those issued after the Original
Closing Date and prior to the Closing Date and currently in existence.
          “LIBOR Business Day” means a Business Day on which banks in the City
of London are generally open for interbank or foreign exchange transactions.
          “LIBOR Loan” means a Loan or any portion thereof bearing interest by
reference to the LIBOR Rate.
          “LIBOR Period” means, with respect to any LIBOR Loan, each period
commencing on a LIBOR Business Day selected by Borrower Representative pursuant
to the Agreement and ending seven days or one, two, three or six months
thereafter, as selected by

A-21



--------------------------------------------------------------------------------



 



Borrower Representatives irrevocable notice to Agent as set forth in
Section 1.5(e); provided, that the foregoing provision relating to LIBOR Periods
is subject to the following:
     (a) if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;
     (b) any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end 2 LIBOR Business Days prior to such date;
     (c) any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month;
     (d) in the case of any LIBOR Period ending seven days thereafter, all
Lenders shall have consented thereto; and
     (e) Borrower Representative shall select LIBOR Periods so that there shall
be no more than 10 separate LIBOR Loans and BA Rate Loans, collectively in
existence at any one time.
          “LIBOR Rate” means for each LIBOR Period, a rate of interest
determined by Agent equal to:
     (a) the offered rate for deposits in United States Dollars for the
applicable LIBOR Period that appears on Telerate Page 3750 as of 11:00 a.m.
(London time), on the second full LIBOR Business Day next preceding the first
day of such LIBOR Period (unless such date is not a Business Day, in which event
the next succeeding Business Day will be used); divided by
     (b) a number equal to 1.0 minus the aggregate (but without duplication) of
the rates (expressed as a decimal fraction) of reserve requirements in effect on
the day that is 2 LIBOR Business Days prior to the beginning of such LIBOR
Period (including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board that are required to be maintained by
a member bank of the Federal Reserve System.
     If such interest rates shall cease to be available from Telerate News
Service, the LIBOR Rate shall be determined from such financial reporting
service or other information as shall be mutually acceptable to Agent and
Borrower Representative.

A-22



--------------------------------------------------------------------------------



 



          “License” means any Copyright License, Patent License, Design License,
Trademark License or other license of rights or interests now held or hereafter
acquired by any Credit Party.
          “Lien” means any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the Code or
comparable law of any jurisdiction).
          “Litigation” has the meaning ascribed to it in Section 3.13.
          “Loan Account” has the meaning ascribed to it in Section 1.12.
          “Loan Documents” means the Agreement, the Notes, the Debentures, the
Collateral Documents, the Master Standby Agreement, the Master Documentary
Agreement, the Intercreditor Agreement, any intercreditor agreement entered into
with Lehman Brothers or Bank of New York relating to the respective Swap
Agreements, and all other agreements, instruments, reaffirmations, including,
without limitation, the Reaffirmation of Copyright Security Agreements, the
Reaffirmation of Guaranties, the Reaffirmation of Pledge Agreements, the
Reaffirmation of Master Agreement for Documentary Letters of Credit, the
Reaffirmation of Master Agreement for Standby Letters of Credit, the
Reaffirmation of Patent Security Agreements, the Reaffirmation of Security
Agreement and the Reaffirmation of Trademark Security Agreements, documents and
certificates identified in the Closing Checklist executed and delivered to, or
in favor of, Agent, Canadian Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, and all
other written matter whether heretofore, now or hereafter executed by or on
behalf of any Credit Party, or any employee of any Credit Party, and delivered
to Agent, Canadian Agent or any Lender in connection with the Existing Credit
Agreement, the Agreement or the transactions contemplated thereby. Any reference
in the Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
          “Loans” means the Revolving Loan and the Swing Line Loan.
          “Lock Boxes” has the meaning ascribed to it in Annex C.
          “Margin Stock” has the meaning ascribed to it in Section 3.10.
          “Master Documentary Agreement” means, collectively, the Amended and
Restated Master Agreement for Documentary Letters of Credit dated as of the
Closing Date between Borrower Representative, as Applicant, and GE Capital, as
Issuer and the Master

A-23



--------------------------------------------------------------------------------



 



Agreement for Documentary Letters of Credit dated as of the Closing Date between
Borrower Representative, as Applicant, and GE Capital Canada, as Issuer.
          “Master Standby Agreement” means, collectively, the Amended and
Restated Master Agreement for Standby Letters of Credit dated as of the Closing
Date between Borrower Representative, as Applicant, and GE Capital, as Issuer;
and the Master Agreement for Standby Letters of Credit dated as of the Closing
Date between Borrower Representative, as Applicant, and GE Capital Canada, as
Issuer.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, prospects or financial or other condition of
(i) the Borrowers taken as a whole, (ii) WESCO DC GP and WESCO DC LP taken as a
whole or (iii) the Credit Parties taken as a whole, (b) Borrowers’ ability to
pay any of the Loans or any of the other Obligations in accordance with the
terms of the Agreement, (c) the Collateral or either Agent’s Liens, on behalf of
itself, the other Agent, as applicable and Lenders, on the Collateral or the
priority of such Liens, or (d) either Agent’s or any Lender’s rights and
remedies under the Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, any event or occurrence adverse to one or more
Credit Parties which results or could reasonably be expected to result in costs
and/or liabilities in excess of the $15,000,000 shall constitute a Material
Adverse Effect.
          “Maximum Amount” means, as of any date of determination, an amount
equal to the Revolving Loan Commitment of all Lenders as of that date, provided
that for purposes of this definition, the Canadian Revolving Loan Commitment
shall be computed in the Dollar Equivalent Amount thereof so that at no time
shall the Maximum Amount exceed Two Hundred Seventy-Five Million Dollars
($275,000,000).
          “Maximum Canadian Amount” means, as of any date of determination, the
Maximum Amount minus the Maximum US Amount.
          “Maximum US Amount” means $225,000,000.
          “Mortgage Lenders” means the SPEs and one or more mortgage lenders,
including Bear Stearns Commercial Mortgage, Inc., their respective successors
and assigns, including any securitization conduit or similar entity.
          “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.
          “Negative Effect” has the meaning ascribed to it in Section 5.12.
          “Net Orderly Liquidation Value” shall have the meaning ascribed to the
term “Net Liquidation Value” (Net Recovery, OLV) in the appraisal report dated
February, 2002 prepared by Hilco Appraisal Services LLC, as the same may updated
at Agent’s request from time to time by Hilco Appraisal Services LLC, or such
more recent appraisal report from such other firm as Agent may select.

A-24



--------------------------------------------------------------------------------



 



          “Net Worth” means, with respect to any Person as of any date of
determination, the book value of the assets of such Person, minus the sum of
(a) reserves applicable thereto, and (b) all of such Person’s liabilities on a
consolidated basis (including accrued and deferred income taxes), all as
determined in accordance with GAAP.
          “Nevada Reorganization” shall mean the consummation of a series of
integrated transactions composed of: (x) the transfer by Borrower to WESCO
Nevada of the assets and liabilities of WESCO Distribution’s distribution center
located in Sparks, Nevada in exchange for all of the issued and outstanding
capital stock of WESCO Nevada (the “Nevada Stock”), (y) the transfer by WESCO
Distribution to WDC Holding of the Nevada Stock as a contribution to the capital
of WDC Holding and (z) the sale by WDC Holding to WESCO Canada of the Nevada
Stock in exchange for the WESCO Canada Note and its shares of common stock of
WESCO Canada not to exceed $10,250,000 in the aggregate.
          “New Debentures” means the debentures executed and issued to Canadian
Agent, on behalf of Canadian Agent and Canadian Lenders, by one or more Credit
Parties under the Deeds of Hypothec.
          “Non-Funding Lender” has the meaning ascribed to it in
Section 9.9(a)(ii).
          “Notes” means, collectively, the Revolving Notes and the Swing Line
Note.
          “Notice of Conversion/Continuation” has the meaning ascribed to it in
Section 1.5(e).
          “Notice of Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(a).
          “Obligations” means all loans, advances, debts, liabilities and
obligations, for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable) owing by any Credit
Party to Agent, Canadian Agent or any Lender, and all covenants and duties
regarding such amounts, of any kind or nature, present or future, whether or not
evidenced by any note, agreement or other instrument, arising under the
Agreement, any of the other Loan Documents or any Hedging Agreement provided by
a Lender or any wholly-owned Affiliate of a Lender. This term includes all
principal, interest (including all interest that accrues after the commencement
of any case or proceeding by or against any Credit Party in bankruptcy, whether
or not allowed in such case or proceeding), Fees, hedging obligations under any
Hedging Agreements provided by any Lender or any wholly-owned Affiliate of a
Lender, Charges, expenses, attorneys’ fees and any other sum chargeable to any
Credit Party under the Agreement or any of the other Loan Documents.
          “Original Closing Date” means March 19, 2002.
          “Overadvance” has the meaning ascribed to it in Section 1.1(a)(iii).

A-25



--------------------------------------------------------------------------------



 



          “Patent License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right with respect to any
invention on which a Patent is in existence.
          “Patent Security Agreements” means the Patent Security Agreements made
in favor of Agent, on behalf of itself and Lenders, and in favor of Canadian
Agent, on behalf of itself and Canadian Lenders by each applicable Credit Party.
          “Patents” means all of the following in which any Credit Party now
holds or hereafter acquires any interest: (a) all letters patent of the United
States or any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.
          “PBGC” means the Pension Benefit Guaranty Corporation.
          “Pension Plan” means a Plan described in Section 3(2) of ERISA.
          “Permitted Encumbrances” means the following encumbrances: (a) Liens
for taxes or assessments or other governmental Charges not yet due and payable
or which are being contested in accordance with Section 5.2(b); (b) pledges or
deposits of money securing statutory obligations under workmen’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers’, mechanics’
or similar liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or Real Estate; (e) carriers’,
warehousemen’s, suppliers’ or other similar possessory liens arising in the
ordinary course of business and securing liabilities in an outstanding aggregate
amount not in excess of $250,000 at any time; (f) deposits securing, or in lieu
of, surety, appeal or customs bonds in proceedings to which any Credit Party is
a party; (g) any attachment or judgment lien not constituting an Event of
Default under Section 8.1(j); (h) zoning restrictions, easements, licenses, or
other restrictions on the use of any Real Estate or other minor irregularities
in title (including leasehold title) thereto, so long as the same do not
materially impair the use, value, or marketability of such Real Estate;
(i) presently existing or hereafter created Liens in favor of Agent, on behalf
of itself and Lenders and in favor of Canadian Agent, on behalf of itself and
Canadian Lenders; (j) Liens expressly permitted under clauses (b) and (c) of
Section 6.7 of the Agreement and (k) to the extent not included in clauses (a),
(d) and (e) of this definition, Prior Claims that are unregistered and secure
amounts that are not yet due and payable.
          “Permitted Receivables Financing” means a transaction entered into
pursuant to and in accordance with the Receivables Sale Agreement and the
Receivables Purchase Agreement and the other agreements, instruments and
documents executed in connection therewith.

A-26



--------------------------------------------------------------------------------



 



          “Permitted Sale-Leaseback” means a sale-leaseback transaction or
sale-leaseback transactions, completed prior to the June 2005 Closing Date,
pursuant to which WESCO Distribution, CDW, WESCO Equity, or Herning sold, by way
of contribution, real property to an SPE or SPEs and leased such real property
back, in order to enable such SPE or SPEs to obtain mortgage financing from a
Mortgage Lender, as previously disclosed to and approved by Agent.
          “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, public benefit corporation, other entity or
government (whether federal, state, county, city, municipal, local, foreign, or
otherwise, including any instrumentality, division, agency, body or department
thereof).
          “Plan” means, at any time, an “employee benefit plan,” as defined in
Section 3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to on behalf of participants
who are or were employed by any Credit Party.
          “Pledge Agreements” means the US Borrowers Pledge Agreement, the
Holdings Pledge Agreement, and any other pledge agreement entered into on or
after the Original Closing Date by any Credit Party (as required by the
Agreement or any other Loan Document).
          “PPSA” means the Personal Property Security Act in force in the
Province of Ontario; provided, that in the event that, by reason of mandatory
provisions of law, the validity, perfection and effect of perfection or
non-perfection of a security interest or other applicable Lien is governed by
other personal property security laws, the term “PPSA” means such other personal
property security laws.
          “Prior Claims” means all Liens arising under applicable Canadian
federal or provincial law (in contrast with Liens voluntarily granted) which
rank or are capable of ranking prior to or pari passu with Agent’s security
interests (or similar Liens under applicable Canadian federal or provincial
laws), against all or part of the Collateral, including for amounts owing for
employee source deductions, goods and services taxes, sales taxes, Quebec
corporate income taxes, municipal taxes, workers’ compensation, pension fund
obligations, Canadian withholding tax deducted from interest, fees and other
consideration paid in respect of credit made available or agreed to be made
available to WESCO DC LP and not yet remitted to the Canada Customs and Revenue
Agency or other applicable governmental authorities, and overdue rents; it being
agreed that Prior Claims shall not include any of the foregoing arising under
any applicable law other than Canadian federal or provincial law.
          “Proceeds” means “proceeds,” as such term is defined in the Code or
the PPSA, including (a) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to any Credit Party from time to time with respect
to any of the Collateral, (b) any and all payments (in any form whatsoever) made
or due and payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future

A-27



--------------------------------------------------------------------------------



 



infringement or dilution of any Copyright, Copyright License, Trademark or
Trademark License, or for injury to the goodwill associated with any Trademark
or Trademark License, (d) any recoveries by any Credit Party against third
parties with respect to any litigation or dispute concerning any of the
Collateral including claims arising out of the loss or nonconformity of,
interference with the use of, defects in, or infringement of rights in, or
damage to, Collateral, (e) all amounts collected on, or distributed on account
of, other Collateral, including dividends, interest, distributions and
Instruments with respect to Investment Property and pledged Stock, and (f) any
and all other amounts, rights to payment or other property acquired upon the
sale, lease, license, exchange or other disposition of Collateral and all rights
arising out of Collateral.
          “Projections” means Holdings’ and Borrower’s forecasted consolidated
and consolidating: (a) balance sheets; (b) profit and loss statements; (c) cash
flow statements; and (d) capitalization statements, all prepared on a Subsidiary
by Subsidiary or division-by-division basis, if applicable, and otherwise
consistent with the historical Financial Statements of Holdings and Borrower,
together with appropriate supporting details and a statement of underlying
assumptions.
          “Promissory Note” means the unsecured promissory note in the amount of
the aggregate purchase price paid by WESCO Distribution to WESCO Equity in
connection with the sale by WESCO Equity of all its Intellectual Property to
WESCO Distribution.
          “Pro Rata Share” means with respect to all matters relating to any
Lender (a) with respect to the Revolving Loan, the percentage obtained by
dividing (i) the Revolving Loan Commitment of that Lender by (ii) the aggregate
Revolving Loan Commitments of all Lenders, (b) with respect to all Loans, the
percentage obtained by dividing (i) the aggregate Commitments of that Lender by
(ii) the aggregate Commitments of all Lenders, and (c) with respect to all Loans
on and after the Commitment Termination Date, the percentage obtained by
dividing (i) the aggregate outstanding principal balance of the Loans held by
that Lender, by (ii) the outstanding principal balance of the Loans held by all
Lenders. It is understood that the determination of any Lender’s Pro Rata Share
pursuant to this Agreement as it relates to Commitments or Loans to US Borrowers
shall only include US Borrowers and as it relates to Commitments or Loans to
Canadian Borrowers shall only include Canadian Borrowers.
          “Qualified Plan” means a Pension Plan that is intended to be
tax-qualified under Section 401(a) of the IRC.
          “Qualified Assignee” means (a) any Lender, any Affiliate of any Lender
and, with respect to any Lender that is an investment fund that invests in
commercial loans, any other investment fund that invests in commercial loans and
that is managed or advised by the same investment advisor as such Lender or by
an Affiliate of such investment advisor, and (b) any commercial bank, savings
and loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act) which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which has a rating of BBB or higher from S&P and a rating of Baa2 or
higher from Moody’s at the date that it becomes a Lender and which, through its
applicable lending office, is capable of lending to

A-28



--------------------------------------------------------------------------------



 



Borrowers without the imposition of any withholding or similar taxes; provided
that no Person determined by Agent to be acting in the capacity of a vulture
fund or distressed debt purchaser shall be a Qualified Assignee and no Person or
Affiliate of such Person (other than a Person that is already a Lender) holding
Subordinated Debt or Stock issued by any Credit Party shall be a Qualified
Assignee.
          “Ratable Share” has the meaning ascribed to it in Section 1.1(b).
          “Reaffirmation of Copyright Security Agreements” means that certain
Reaffirmation of Copyright Security Agreements, dated as of June 17, 2005,
executed by each applicable Credit Party in favor of Agent, on behalf of itself
and Lenders.
          “Reaffirmation of Guaranties” means that certain Reaffirmation of
Guaranties, dated as of June 17, 2005, executed by each applicable Credit Party
in favor of Agent, on behalf of itself and Lenders.
          “Reaffirmation of Pledge Agreements” means that certain Reaffirmation
of Pledge Agreements, dated as of June 17, 2005, executed by each applicable
Credit Party in favor of Agent, on behalf of itself and Lenders.
          “Reaffirmation of Master Agreement for Documentary Letters of Credit”
means that certain Reaffirmation of Master Agreement for Documentary Letters of
Credit, dated as of June 17, 2005, executed by WESCO Distribution in favor of
Agent, on behalf of itself and Lenders.
          “Reaffirmation of Master Agreement for Standby Letters of Credit”
means that certain Reaffirmation of Master Agreement for Standby Letters of
Credit, dated as of June 17, 2005, executed by WESCO Distribution in favor of
Agent, on behalf of itself and Lenders.
          “Reaffirmation of Patent Security Agreements” means that certain
Reaffirmation of Patent Security Agreements, dated as of June 17, 2005, executed
by each applicable Credit Party in favor of Agent, on behalf of itself and
Lenders.
          “Reaffirmation of Security Agreement” means, collectively, that
certain Reaffirmation of Security Agreement, dated as of June 17, 2005, entered
into by and among Agent, on behalf of itself and Lenders, and each domestic
Credit Party that is a signatory thereto and that certain Reaffirmation of
Security Agreement, dated as of June 17, 2005, entered into by and among Agent,
on behalf of itself and Lenders, and each Canadian Credit Party that is a
signatory thereto.
          “Reaffirmation of Trademark Security Agreements” means that certain
Reaffirmation of Trademark Security Agreements, dated as of June 17, 2005,
executed by each applicable Credit Party in favor of Agent, on behalf of itself
and Lenders.
          “Real Estate” has the meaning ascribed to it in Section 3.6.

A-29



--------------------------------------------------------------------------------



 



          “Receivables Purchase Agreement” means that certain Second Amended and
Restated Receivables Purchase Agreement, dated as of September 2, 2003, among
WESCO Receivables Corp., WESCO Distribution, the purchasers party thereto and
the lenders named therein, as amended to the date of this Agreement, and as it
may be further amended, restated, modified or supplemented, so long as the
Intercreditor Agreement remains in full force and effect.
          “Receivables Sale Agreement” means that certain Purchase and Sale
Agreement, dated as of September 2, 2003, among WESCO Distribution, the
originator named therein and WESCO Receivables Corp., as amended to the date of
this Agreement and as it may be further amended, restated, modified or
supplemented, so long as the Intercreditor Agreement remains in full force and
effect.
          “Refunded Swing Line Loan” has the meaning ascribed to it in Section
1.1(b)(iii).
          “Related Transactions” means the initial borrowing under the Revolving
Loan on the Closing Date, the payment of all fees, costs and expenses associated
with all of the foregoing and the execution and delivery of all of the Related
Transactions Documents.
          “Related Transactions Documents” means the Loan Documents and the
Intercreditor Agreement, and all other agreements, instruments, certificates or
documents executed in connection with the Related Transactions.
          “Release” means any release, threatened release, spill, emission,
leaking, pumping, pouring, emitting, emptying, escape, injection, deposit,
disposal, discharge, dispersal, dumping, leaching or migration of Hazardous
Material in the indoor or outdoor environment, including the movement of
Hazardous Material through or in the air, soil, surface water, ground water or
property.
          “Requisite Lenders” means Lenders having (a) more than 50% of the
Commitments of all Lenders, or (b) if the Commitments have been terminated, more
than 50% of the aggregate outstanding amount of the Loans.
          “Reserves” means, with respect to the Borrowing Base (a) reserves
established by Agent from time to time against Eligible Inventory pursuant to
Section 5.9, (b) the reserve to be implemented by the Agent on December 3, 2007
in an amount equal to the total amount of all then outstanding Subordinated
Notes, if any, (c) reserves established pursuant to Section 5.4(c), and (d) such
other reserves against Eligible Accounts, Eligible Securitization Receivables,
Eligible Inventory or Borrowing Availability that Agent may, in its reasonable
credit judgment, establish from time to time. Without limiting the generality of
the foregoing, Reserves established to ensure the payment of accrued Interest
Expenses, Prior Claims and/or Indebtedness (including with respect to the
Subordinated Notes) shall be deemed to be a reasonable exercise of Agent’s
credit judgment.
          “Restricted Payment” means, with respect to any Credit Party (a) the
declaration or payment of any dividend or the incurrence of any liability to
make any other payment or

A-30



--------------------------------------------------------------------------------



 



distribution of cash or other property or assets in respect of Stock; (b) any
payment on account of the purchase, redemption, defeasance, sinking fund or
other retirement of such Credit Party’s Stock or any other payment or
distribution made in respect thereof, either directly or indirectly; (c) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to, any Subordinated Debt; (d) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire Stock of such Credit Party now or hereafter
outstanding; (e) any payment of a claim for the rescission of the purchase or
sale of, or for material damages arising from the purchase or sale of, any
shares of such Credit Party’s Stock or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission; (f) any payment, loan, contribution, or other transfer of
funds or other property to any Stockholder of such Credit Party other than
payment of compensation in the ordinary course of business to Stockholders who
are employees of such Credit Party; and (g) any payment of management fees (or
other fees of a similar nature) by such Credit Party to any Stockholder of such
Credit Party or its Affiliates.
          “Retiree Welfare Plan” means, at any time, a Welfare Plan that
provides for continuing coverage or benefits for any participant or any
beneficiary of a participant after such participant’s termination of employment,
other than continuation coverage provided pursuant to Section 4980B of the IRC
and at the sole expense of the participant or the beneficiary of the
participant.
          “Revolving Credit Advance” has the meaning ascribed to it in Section
1.1(a)(i).
          “Revolving Loan” means, at any time, the sum of (i) the aggregate
amount of US Revolving Credit Advances and Canadian Revolving Credit Advances
based on the Equivalent Amount thereof as of any date of determination plus
(ii) the aggregate US Letter of Credit Obligations incurred on behalf of US
Borrowers and Canadian Letter of Credit Obligations incurred on behalf of
Canadian Borrowers based on the Dollar Equivalent Amount thereof as of any date
of determination, and in respect of US Borrowers means the aggregate US
Revolving Credit Advances and US Letter of Credit Obligations, and in respect of
Canadian Borrowers means the aggregate Canadian Revolving Credit Advances and
Canadian Letter of Credit Obligations. Unless the context otherwise requires,
references to the outstanding principal balance of the Revolving Loan shall
include the outstanding balance of Letter of Credit Obligations.
          “Revolving Loan Commitment” means (a) as to any Lender, the aggregate
commitment of such Lender to make Revolving Credit Advances or incur Letter of
Credit Obligations as set forth on Annex J to the Agreement or in the most
recent Assignment Agreement executed by such Lender and (b) as to all Lenders,
the aggregate commitment of all Lenders to make Revolving Credit Advances or
incur Letter of Credit Obligations, which aggregate commitment shall be Two
Hundred and Seventy-Five Million Dollars ($275,000,000) on the Closing Date, as
such amount may be adjusted, if at all, from time to time in accordance with the
Agreement.

A-31



--------------------------------------------------------------------------------



 



          “Revolving Note” has the meaning ascribed to it in Section 1.1(a)(ii).
          “Secured Obligations” shall mean, collectively, the Obligations and
obligations of Borrowers to any Lender under Hedging Agreements expressly
permitted under the terms of the Agreement, including, without limitation,
Section 6.3(a)(xiv).
          “Securitization Additional Availability” means (A) up to 85% of the
book value of Eligible Securitization Receivables less (B) the greater of
(i) the amount of credit extended and (ii) the amount available to be extended
by the financial institutions which are the providers (i.e., the lenders) to
WESCO Receivables under the Receivables Purchase Agreement based upon the
Eligible Securitization Receivables; provided, that, notwithstanding any of the
foregoing, in no event shall Securitization Additional Availability exceed the
lesser of (a) $50,000,000 and (b) fifteen percent (15%) of total Borrowing
Availability.
          “Security Agreement” means, collectively, the Amended and Restated
Security Agreement dated as of the Closing Date, entered into by and among
Agent, on behalf of itself and Lenders, and each domestic Credit Party that is a
signatory thereto and the Amended and Restated Security Agreement, dated as of
the Closing Date, entered into by and among Canadian Agent, on behalf of itself
and Canadian Lenders, and each Canadian Credit Party that is a signatory
thereto.
          “Software” means all “software” as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party, other than software
embedded in any category of goods, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.
          “Solvent” means, (1) with respect to any Person, other than with
respect to Canada, a Person subject to Insolvency Law, on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person; (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability and (2) with respect to Canada, any
Person that is subject to Insolvency Law on a particular date, that on such date
(a) the property of such Person is, at fair valuation, sufficient, or if
disposed of at a fairly conducted sale under legal process, sufficient to enable
payment of all its obligations, due and accruing due, (b) such Person is able,
in all circumstances, to meet its obligations as they generally become due; and
(c) such Person has not ceased paying its current obligations in the ordinary
course of business as they generally become due.

A-32



--------------------------------------------------------------------------------



 



          “SPE” means any direct or indirect special purpose entity Subsidiary
formed by Borrower for the purpose of (i) selling by means of a contribution,
certain real property to the SPEs and leasing back such real property and
(ii) allowing such SPEs to contemporaneously engage in mortgage financings
permitted by Section 6.3(a)(x).
          “Stock” means all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934).
          “Stockholder” means, with respect to any Person, each holder of Stock
of such Person.
          “Subordinated Debt” means the Indebtedness of any of the Borrowers
evidenced by the Subordinated Notes, the Indebtedness issued pursuant to
Sections 6.3(a)(xxii) and (xxiii), if issued, and any other Indebtedness of any
Credit Party subordinated to the Obligations in a manner and form satisfactory
to Agent and Lenders in their sole discretion, as to right and time of payment
and as to any other rights and remedies thereunder.
          “Subordinated Notes” means those certain 9 1/8% Subordinated Notes due
2008 issued by WESCO Distribution in an aggregate original principal amount of
$300,000,000.
          “Subsidiary” means, with respect to any Person, (a) any corporation of
which an aggregate of more than 50% of the outstanding Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of 50% or more of such Stock whether by proxy, agreement,
operation of law or otherwise, and (b) any partnership or limited liability
company in which such Person and/or one or more Subsidiaries of such Person
shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50% or of which any such Person is
a general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of the Borrower.
          “Subsidiary Guaranty” means the Amended and Restated Subsidiary
Guaranty, dated as of the Closing Date, executed by WESCO Finance and each
domestic Subsidiary of the Borrowers party thereto (which shall exclude
Receivables and any SPE’s) in favor of Agent, on behalf of itself and Lenders
and the Subsidiary Guaranty, dated as of the Closing Date, executed by each
Canadian Subsidiary of any Borrowers party thereto in favor of Canadian Agent,
on behalf of itself and Canadian Lenders.

A-33



--------------------------------------------------------------------------------



 



          “Supermajority Lenders” means Lenders having (a) 75% or more of the
Revolving Loan Commitments of all Lenders, or (b) if the Revolving Loan
Commitments have been terminated, 75% or more of the aggregate outstanding
amount of the Revolving Loan (with the Swing Line Loan being attributed to the
Lender making such Loan) and Letter of Credit Obligations.
          “Supporting Obligations” means all supporting obligations as such term
is defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.
          “Swap Agreements” means that certain ISDA Master Agreement
(Multicurrency — Cross Border) with Lehman Brothers, and all confirmations and
other documents executed in connection therewith, and that certain ISDA Master
Agreement with Goldman, Sachs & Co., and all confirmations and other documents
executed in connection therewith.
          “Swing Line Advance” has the meaning ascribed to it in
Section 1.1(b)(i).
          “Swing Line Availability” has the meaning ascribed to it in
Section 1.1(b)(i).
          “Swing Line Commitment” means, as to the applicable Swing Line Lender,
the commitment of the applicable Swing Line Lender to make Swing Line Advances
as set forth on Annex J to the Agreement, which commitment constitutes a
subfacility of the Revolving Loan Commitment of the applicable Swing Line
Lender.
          “Swing Line Lender” means GE Capital in respect of the US Borrowers
and means GE Capital Canada in respect of the Canadian Borrowers.
          “Swing Line Loan” means, as the context may require, at any time, the
aggregate amount of Swing Line Advances outstanding to any Borrower or to all
Borrowers, and in respect of US Borrowers, means the aggregate US Swing Line
Advances, and in respect of the Canadian Borrowers, means the aggregate Canadian
Swing Line Advances based on the Dollar Equivalent Amount thereof as of any date
of determination.
          “Swing Line Note” has the meaning ascribed to it in
Section 1.1(b)(ii).
          “Taxes” means taxes, levies, imposts, deductions, Charges or
withholdings, and all liabilities with respect thereto, excluding taxes imposed
on or measured by the net income or capital of the Agent or a Lender by the
jurisdictions under the laws of which Agent and Lenders are organized or conduct
business or any political subdivision thereof.
          “Termination Date” means the date on which (a) the Loans have been
indefeasibly repaid in full, (b) all other Obligations under the Agreement and
the other Loan Documents have been completely discharged, (c) all Letter of
Credit Obligations have been cash collateralized, cancelled or backed by standby
letters of credit in accordance with Annex B, and (d) none of the Borrowers
shall have any further right to borrow any monies under the Agreement.

A-34



--------------------------------------------------------------------------------



 



          “Title IV Plan” means a Pension Plan (other than a Multiemployer
Plan), that is covered by Title IV of ERISA, and that any Credit Party or ERISA
Affiliate maintains, contributes to or has an obligation to contribute to on
behalf of participants who are or were employed by any of them.
          “Trademark Security Agreements” means the Trademark Security
Agreements made in favor of Agent, on behalf of Lenders, and in favor of
Canadian Agent on behalf of Canadian Lenders by each applicable Credit Party.
          “Trademark License” means rights under any written agreement now owned
or hereafter acquired by any Credit Party granting any right to use any
Trademark.
          “Trademarks” means all of the following now owned or hereafter adopted
or acquired by any Credit Party: (a) all trademarks, trade names, corporate
names, business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.
          “Unfunded Pension Liability” means, at any time, the aggregate amount,
if any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions for funding purposes in effect under
such Title IV Plan, and (b) for a period of 5 years following a transaction
which might reasonably be expected to be covered by Section 4069 of ERISA, the
liabilities (whether or not accrued) that could be avoided by any Credit Party
or any ERISA Affiliate as a result of such transaction.
          “Uniform Commercial Code jurisdiction” means any jurisdiction that had
adopted all or substantially all of Article 9 as contained in the 2000 Official
Text of the Uniform Commercial Code, as recommended by the National Conference
of Commissioners on Uniform State Laws and the American Law Institute, together
with any subsequent amendments or modifications to the Official Text.
          “US Borrowers Pledge Agreement” means the Amended and Restated Pledge
Agreement of even date herewith executed by each of the US Borrowers in favor of
Agent pledging all Stock of their respective Subsidiaries, if any, and all
Intercompany Notes owing to or held by each of them.
          “US Borrowing Availability” means as of any date of determination as
to all US Borrowers, the lesser of (a) the Maximum US Amount and (b) the US
Borrowing Base, in each

A-35



--------------------------------------------------------------------------------



 



case, less the sum of the aggregate US Revolving Loan and US Swing Line Advances
then outstanding to US Borrowers.
          “US Borrowing Base” means, as of any date of determination by Agent,
from time to time, an amount equal to the sum at such time of:
          (a) the lesser of:
          (i) up to 65% of the book value of US Borrowers’ then Eligible
Inventory valued at the lower of cost (determined on a first-in, first-out
basis) or market; or
          (ii) up to 85% of the appraised then Net Orderly Liquidation Value of
US Borrowers’ Eligible Inventory; and
          (b) Securitization Additional Availability,
          in each case, less any Reserves established by Agent at such time.
          “US Collection Account” means that certain account of US Agent,
account number 502-328-54 in the name of US Agent at Deutsche Bank Trust Company
Americas in New York, New York ABA No. 021 001 033, or such other account as may
be specified in writing by US Agent as the “Collection Account-US.”
          “US Credit Party” means any Credit Party organized or existing
pursuant to the laws of the United States or any state or political subdivision
thereof.
          “US Facilities” means the US Revolving Loans, US Revolving Loan
Commitment, US Swing Line Advances and US Letter of Credit Obligations.
          “US L/C Sublimit” has the meaning ascribed thereto in Annex B.
          “US Letter of Credit Obligations” has the meaning ascribed thereto in
Section 1.2.
          “US Letters of Credit” means Letters of Credit issued for the account
of any US Borrower.
          “US Lenders” means GE Capital, in its individual capacity, each Person
named on the signature pages of the Agreement as a US Lender, and, if any such
US Lender shall decide to assign all or any portion of the Obligations, such
term shall include any assignee of such Lender.
          “US Loan Account” has the meaning ascribed thereto in Section 1.12.
          “US Loans” means the US Revolving Loan and the US Swing Line Advances.
          “US Obligations” means Obligations with respect to the US Facilities.

A-36



--------------------------------------------------------------------------------



 



          “US Revolving Credit Advances” means Revolving Credit Advances
outstanding to US Borrowers.
          “US Revolving Loan” means at any time, the aggregate amount of US
Revolving Credit Advances and US Letter of Credit Obligation outstanding to US
Borrowers.
          “US Revolving Loan Commitment” means (a) as to any Lender, the
aggregate commitment of such Lender to make US Revolving Credit Advances or
incur US Letter of Credit Obligations as set forth on Annex J to the Agreement
or in the most recent Assignment Agreement executed by such Lender and (b) as to
all US Lenders, the aggregate commitment of all US Lenders to make US Revolving
Credit Advances or incur US Letter of Credit Obligations, which aggregate
commitment shall be Two Hundred and Twenty-Five Million Dollars ($225,000,000)
on the Closing Date, as such amount may be adjusted, if at all, from time to
time in accordance with the Agreement.
          “US Swing Line Advances” has the meaning ascribed thereto in
Section 1.1(b).
          “WDC Holding” means WDC Holding, Inc., a Delaware corporation.
          “Welfare Plan” means a Plan described in Section 3(i) of ERISA.
          “WESCO Canada” means WESCO Distribution Canada Co., a Nova Scotia
unlimited liability company.
          “WESCO Canada Note” shall mean the unsecured promissory note in an
amount not to exceed $10,250,000 in the aggregate evidencing the purchase price
paid by WESCO Canada to WDC Holding in connection with the Nevada
Reorganization.
          “WESCO DC GP” means WESCO Distribution Canada GP Inc., a Nova Scotia
limited company.
          “WESCO DC LP” means WESCO Distribution Canada LP, an Ontario limited
partnership.
          “WESCO Mexico” means WESCO Distribution de Mexico, S.A. De C.V.
(Mexico), a corporation formed under the laws of Mexico.
          “WESCO Nevada” shall mean WESCO Nevada, Ltd., a wholly-owned, indirect
Subsidiary of Borrower incorporated under the laws of the state of Nevada.
          “WESCO Nigeria” means WESCO Nigeria, Inc., a Delaware corporation.
          “WESCO Receivables” means WESCO Receivables Corp., a Delaware
corporation.
          Rules of construction with respect to accounting terms used in the
Agreement or the other Loan Documents shall be as set forth in Annex G. All
other undefined terms contained

A-37



--------------------------------------------------------------------------------



 



in any of the Loan Documents shall, unless the context indicates otherwise, have
the meanings provided for by the Code as in effect in the State of New York to
the extent the same are used or defined therein. Unless otherwise specified,
references in the Agreement or any of the Appendices to a Section, subsection or
clause refer to such Section, subsection or clause as contained in the
Agreement. The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to the Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in the Agreement or any such Annex, Exhibit or Schedule.
          Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and the plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine and neuter genders. The words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”; the
word “or” is not exclusive; references to Persons include their respective
successors and assigns (to the extent and only to the extent permitted by the
Loan Documents) or, in the case of governmental Persons, Persons succeeding to
the relevant functions of such Persons; references to “either Agent,”
“Applicable Agent,” “neither Agent,” or words of similar import mean Agent or
Canadian Agent or Agents, as the context may require, references to “each Agent”
or words of similar import means each of Agent and Canadian Agent, references to
“Agent” (without more) mean exclusively GE Capital as Agent (not including
Canadian Agent); and all references to statutes and related regulations shall
include any amendments of the same and any successor statutes and regulations.
Whenever any provision in any Loan Document refers to the knowledge (or an
analogous phrase) of any Credit Party, such words are intended to signify that
such Credit Party has actual knowledge or awareness of a particular fact or
circumstance or that such Credit Party, if it had exercised reasonable
diligence, would have known or been aware of such fact or circumstance.

A-38



--------------------------------------------------------------------------------



 



ANNEX B (Section 1.2)
to
AMENDED AND RESTATED CREDIT AGREEMENT
LETTERS OF CREDIT
          (a) Issuance. Subject to the terms and conditions of the Agreement,
(i) Agent and US Lenders agree to incur, from time to time prior to the
Commitment Termination Date, upon the request of Borrower Representative on
behalf of any US Borrower and for such US Borrower’s account, US Letter of
Credit Obligations, (ii) Canadian Agent and Canadian Lenders agree to incur,
from time to time prior to the Commitment Termination Date, upon the request of
Borrower Representative on behalf of any Canadian Borrower and for such Canadian
Borrower’s account, Canadian Letter of Credit Obligations by causing, in the
cases of requests for US Letters of Credit, US Letters of Credit to be issued by
GE Capital or a Subsidiary thereof or a bank or other legally authorized Person
selected by or acceptable to Agent in its sole discretion, or, in the case of
requests for Canadian Letters of Credit by causing Canadian Letters of Credit to
be issued by GE Capital Canada or an Affiliate thereof or a bank or other
legally authorized Person selected by or acceptable to Canadian Agent (each, an
“L/C Issuer”) for US Borrower’s account, in the case of US Letters of Credit,
and Canadian Borrower’s account, in the case of Canadian Letters of Credit;
provided, that if the L/C Issuer is a Canadian Lender, in the case of a Canadian
Letter of Credit, then such Letters of Credit shall not be guaranteed by the
Canadian Agent but rather each Canadian Lender shall, subject to the terms and
conditions hereinafter set forth, purchase (or be deemed to have purchased) risk
participations in all such Letters of Credit issued with the written consent of
the Canadian Agent under the applicable Facilities, as more fully described in
paragraph (b)(ii) below. The aggregate amount of all Letter of Credit
Obligations shall not at any time exceed the least of (i) Forty-Five Million
Dollars ($45,000,000) (the “US L/C Sublimit”), (ii) the Maximum US Amount less
the aggregate outstanding principal balance of the US Revolving Credit Advances
and US Swing Line Loans, and (iii) the US Borrowing Base less the aggregate
outstanding principal balance of the US Revolving Credit Advances and US Swing
Line Loans. The aggregate amount of all Canadian Letter of Credit Obligations
shall not at any time exceed the least of (i) $5,000,000 Million Dollars or the
Canadian Dollar Equivalent Amount thereof (the “Canadian L/C Sublimit”),
(ii) the Maximum Canadian Amount less the aggregate outstanding principal
balance of the Canadian Revolving Credit Advances and Canadian Swing Line Loans,
and (iii) the Canadian Borrowing Base less the aggregate outstanding principal
balance of the Canadian Revolving Credit Advances and Canadian Swing Line Loans.
No such Letter of Credit shall have an expiry date that is more than one year
following the date of issuance thereof, unless otherwise determined by the
Agent, in its sole discretion, and neither of the Agents nor any Lender shall be
under any obligation to incur Letter of Credit Obligations in respect of, or
purchase risk participations in, any Letter of Credit having an expiry date that
is later than the Commitment Termination Date.
          (b) (i) Advances Automatic; Participations. In the event that Agent or
a US Lender shall make any payment on or pursuant to any US Letter of Credit
Obligation, such payment shall then be deemed automatically to constitute a US
Revolving Credit Advance to the US Borrower, for whose account such US Letter of
Credit Obligation was incurred, under

B-1



--------------------------------------------------------------------------------



 



Section 1.1(a) of the Agreement regardless of whether a Default or Event of
Default has occurred and is continuing and notwithstanding US Borrowers’ failure
to satisfy the conditions precedent set forth in Section 2, and each US Lender
shall be obligated to pay its US Pro Rata Share thereof in accordance with the
Agreement. In the event that Canadian Agent or a Canadian Lender shall make any
payment on or pursuant to any Canadian Letter of Credit Obligation, such payment
shall then be deemed automatically to constitute a Canadian Revolving Credit
Advance to the Canadian Borrower for whose account such Canadian Letter of
Credit Obligation was incurred, regardless of whether a Default or an Event of
Default has occurred and is continuing and notwithstanding Canadian Borrowers’
failure to satisfy the conditions precedent set forth in Section 2, and each
Canadian Lender shall be obligated to pay its Canadian Pro Rata Share thereof in
accordance with the Agreement. The failure of any Lender to make available to
the Applicable Agent its applicable Pro Rata Share of any such Revolving Credit
Advance or payment by the Applicable Agent under or in respect of a Letter of
Credit shall not relieve any other applicable Lender of its obligation hereunder
to make available to the Applicable Agent its applicable Pro Rata Share thereof,
but no Lender shall be responsible for the failure of any other Lender to make
available such other Lender’s applicable Pro Rata Share of any such payment.
               (ii) If it shall be illegal or unlawful for US Borrowers to incur
US Revolving Credit Advances or for Canadian Borrowers to incur Canadian
Revolving Credit Advances as contemplated by paragraph (b)(i) above because of
an Event of Default described in Section 8.1(h) or (i) or otherwise or if it
shall be illegal or unlawful for any Lender to be deemed to have assumed a
ratable share of the reimbursement obligations owed to an L/C Issuer, or if the
L/C Issuer is a Lender, then (A) immediately and without further action
whatsoever, each applicable Lender shall be deemed to have irrevocably and
unconditionally purchased from Applicable Agent (or such L/C Issuer, as the case
may be) an undivided interest and participation equal to such applicable
Lender’s applicable Pro Rata Share (based on the applicable Commitment(s)) of
the applicable Letter of Credit Obligations in respect of all applicable Letters
of Credit then outstanding and (B) thereafter, immediately upon issuance of any
Letter of Credit, each applicable Lender shall be deemed to have irrevocably and
unconditionally purchased from Applicable Agent (or such L/C Issuer, as the case
may be) an undivided interest and participation in such applicable Lender’s Pro
Rata Share (based on the applicable Commitment(s)) of the applicable Letter of
Credit Obligations with respect to such Letter of Credit on the date of such
issuance. Each Lender shall fund its participation in all payments or
disbursements made under the Letters of Credit in the same manner as provided in
the Agreement with respect to Revolving Credit Advances.
          (c) Cash Collateral.
               (i) If US Borrowers or Canadian Borrowers are required to provide
cash collateral for any Letter of Credit Obligations pursuant to the Agreement
prior to the Commitment Termination Date, US Borrowers will pay to Agent in
respect of US Letters of Credit, and Canadian Borrowers will pay to Canadian
Agent in respect of Canadian Letters of Credit, for the ratable benefit of the
applicable Borrowers and applicable Lenders, cash or cash equivalents acceptable
to such Applicable Agent (“Cash Equivalents”) in an amount equal to 105% of the
maximum amount then available to be drawn under each applicable Letter of Credit
outstanding for the benefit of such Borrower(s). Such funds or Cash Equivalents
shall be held by

B-2



--------------------------------------------------------------------------------



 



the Applicable Agent in a cash collateral account (each, a “Cash Collateral
Account”) maintained at a bank or financial institution acceptable to the
Applicable Agent. The Cash Collateral Accounts shall be in the names of the
applicable Borrowers and shall be pledged to, and subject to the control of, the
Applicable Agent, for the benefit of the Agents and the Lenders, in a manner
satisfactory to the Applicable Agent. US Borrowers hereby pledge and grant to
Agent, on behalf of Agents and Lenders, security interests in all such funds and
Cash Equivalents held from time to time in the Cash Collateral Account
established by Agent and all proceeds thereof, as security for the payment of
all amounts due in respect of the US Letter of Credit Obligations and other
Obligations, whether or not then due. Canadian Borrowers hereby pledge and grant
to Canadian Agent, on behalf of Agents and Canadian Lenders, a security interest
in all such funds and Cash Equivalents held from time to time in the Cash
Collateral Accounts established by the Canadian Agent and all proceeds thereof,
as security for the payment of all amounts due in respect of the Canadian Letter
of Credit Obligations and other Obligations, whether or not then due. The
Agreement, including this Annex B, shall constitute a security agreement under
applicable law.
               (ii) If any Letter of Credit Obligations, whether or not then due
and payable, shall for any reason be outstanding on the Commitment Termination
Date, US Borrowers, in the case of US Letter of Credit Obligations, and Canadian
Borrowers, in the case of Canadian Letter of Credit Obligations, shall either
(A) provide cash collateral therefor in the manner described above, or (B) cause
all related Letters of Credit and guaranties thereof, if any, to be cancelled
and returned, or (C) deliver a stand-by letter (or letters) of credit in
guaranty of such Letter of Credit Obligations, which stand-by letter (or
letters) of credit shall be of like tenor and duration (plus 30 additional days)
as, and in an amount equal to 105% of, the aggregate maximum amount then
available to be drawn under, the Letters of Credit to which such outstanding
Letter of Credit Obligations relate and shall be issued by a Person, and shall
be subject to such terms and conditions, as may be satisfactory to the
Applicable Agent in its sole discretion.
               (iii) From time to time after funds are deposited in a Cash
Collateral Account by any Borrower, whether before or after the Commitment
Termination Date, the Applicable Agent may apply such funds or Cash Equivalents
then held in such Cash Collateral Account established by it to the payment of
any amounts, and in such order as such Agent may elect, as shall be or shall
become due and payable by such Borrower to such Applicable Agent and applicable
Lenders with respect to Letter of Credit Obligations and, upon the satisfaction
in full of all applicable Letter of Credit Obligations, to any other Obligations
in accordance with the Agreement.
               (iv) No Borrower nor any Person claiming on behalf of or through
any Borrower shall have any right to withdraw any of the funds or Cash
Equivalents held in any Cash Collateral Account, except that upon the
termination of all Letter of Credit Obligations and the payment of all amounts
payable by all Borrowers to Agents and Lenders in respect thereof, any funds
remaining in the Cash Collateral Accounts shall be applied to other Obligations
then due and owing and upon payment in full of such Obligations, any remaining
amount shall be paid to Borrowers or as otherwise required by law. Interest
earned on deposits in the Cash Collateral Accounts shall contribute additional
cash collateral.

B-3



--------------------------------------------------------------------------------



 



          (d) Fees and Expenses. US Borrowers agree to pay to the Agent for the
benefit of Agent and US Lenders, and Canadian Borrowers agree to pay to the
Canadian Agent, for the benefit of Canadian Agent and the Canadian Lenders, as
compensation to such Lenders for Letter of Credit Obligations incurred by them
hereunder, (i) all reasonable costs and expenses incurred by the Applicable
Agent or any applicable Lender on account of such Letter of Credit Obligations,
and (ii) for each month during which any Letter of Credit Obligation shall
remain outstanding, a fee (the “Letter of Credit Fee”) in an amount equal to the
Applicable L/C Margin from time to time in effect multiplied by the maximum
amount available from time to time to be drawn under the applicable Letter of
Credit. Such fee shall be paid to the Applicable Agent for the benefit of the
applicable Lenders in arrears, on the first day of each month and on the
Commitment Termination Date. In addition, the US Borrowers and the Canadian
Borrowers, as applicable, shall pay to any L/C Issuer, on demand, such fees
(including all per annum fees), charges and expenses of such L/C Issuer in
respect of the issuance, negotiation, acceptance, amendment, transfer and
payment of such Letter of Credit issued for their respective accounts or
otherwise payable pursuant to the application and related documentation under
which such Letter of Credit is issued.
          (e) Request for Incurrence of Letter of Credit Obligations. Borrower
Representative shall give Agent, in the case of US Letters of Credit, and both
Agents, in the case of Canadian Letters of Credit, at least 2 Business Days’
prior written notice requesting the incurrence of any Letter of Credit
Obligation. The notice shall be accompanied by the form of the Letter of Credit
(which shall be acceptable to the L/C Issuer) and a completed Application for
Standby Letter of Credit or Application and Agreement for Documentary Letter of
Credit or Application for Documentary Letter of Credit as applicable in the form
of Exhibit B1 or B2 or B3 attached hereto or such other documentation as the
Applicable Agent and the L/C Issuer shall require. Notwithstanding anything
contained herein to the contrary, Letter of Credit applications by Borrower
Representative and approvals by the Applicable Agent and the L/C Issuer may be
made and transmitted pursuant to electronic codes and security measures mutually
agreed upon and established by and among the Borrower Representative and
Applicable Agent and the applicable L/C Issuer.
          (f) Obligation Absolute. The obligations of US Borrowers to reimburse
Agent and US Lenders, and the Canadian Borrowers to reimburse Canadian Agent and
Canadian Lenders, for payments made with respect to any Letter of Credit
Obligation shall be absolute, unconditional and irrevocable, without necessity
of presentment, demand, protest or other formalities, and the obligations of
each applicable Lender to make payments to each Applicable Agent with respect to
Letters of Credit shall be unconditional and irrevocable. Such obligations shall
be paid strictly in accordance with the terms hereof under all circumstances
including the following:
               (i) any lack of validity or enforceability of any Letter of
Credit or the Agreement or the other Loan Documents or any other agreement;
               (ii) the existence of any claim, setoff, defense or other right
that any Borrower or any of their respective Affiliates or any Lender may at any
time have against a beneficiary or any transferee of any Letter of Credit (or
any Persons or entities for whom any

B-4



--------------------------------------------------------------------------------



 



such transferee may be acting), one or more Agents, any Lender, or any other
Person, whether in connection with the Agreement, the Letter of Credit, the
transactions contemplated herein or therein or any unrelated transaction
(including any underlying transaction between any Borrower or any of their
respective Affiliates and the beneficiary for which the Letter of Credit was
procured);
               (iii) any draft, demand, certificate or any other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;
               (iv) payment by any Applicable Agent (except as otherwise
expressly provided in paragraph (g)(ii)(C) below) or any L/C Issuer under any
Letter of Credit or guaranty thereof against presentation of a demand, draft or
certificate or other document that does not comply with the terms of such Letter
of Credit or such guaranty;
               (v) any other circumstance or event whatsoever, that is similar
to any of the foregoing; or
               (vi) the fact that a Default or an Event of Default has occurred
and is continuing.
          (g) Indemnification; Nature of Lenders’ Duties.
               (i) In addition to amounts payable as elsewhere provided in the
Agreement, each of the Borrowers, jointly and severally, hereby agrees to pay
and to protect, indemnify, and save harmless each Agent and each Lender from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable attorneys’ fees and allocated costs
of internal counsel) that one or more Agents may incur or be subject to as a
consequence, direct or indirect, of (A) the issuance of any Letter of Credit or
guaranty thereof, or (B) the failure of one or more Agents or any Lender seeking
indemnification or of any L/C Issuer to honor a demand for payment under any
Letter of Credit or guaranty thereof as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
Governmental Authority, in each case, other than to the extent solely as a
result of the gross negligence or willful misconduct of such Agent or such
Lender (as finally determined by a court of competent jurisdiction); provided,
however, that no cash or assets of any Canadian Credit Party shall be applied,
directly or indirectly, to the Obligations of the US Borrowers.
               (ii) As between one or more Agents and any Lender and Borrowers,
Borrowers assume all risks of the acts and omissions of, or misuse of any Letter
of Credit by beneficiaries, of any Letter of Credit. In furtherance and not in
limitation of the foregoing, to the fullest extent permitted by law, neither
Agent nor any Lender shall be responsible for: (A) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document issued by any
party in connection with the application for and issuance of any Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (B) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or

B-5



--------------------------------------------------------------------------------



 



assign any Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, that may prove to be invalid or ineffective for
any reason; (C) failure of the beneficiary of any Letter of Credit to comply
fully with conditions required in order to demand payment under such Letter of
Credit; provided, that in the case of any payment by any Applicable Agent under
any Letter of Credit or guaranty thereof, such Agent shall be liable to the
extent such payment was made solely as a result of its gross negligence or
willful misconduct (as finally determined by a court of competent jurisdiction)
in determining that the demand for payment under such Letter of Credit or
guaranty thereof complies on its face with any applicable requirements for a
demand for payment under such Letter of Credit or guaranty thereof; (D) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they may be in
cipher; (E) errors in interpretation of technical terms; (F) any loss or delay
in the transmission or otherwise of any document required in order to make a
payment under any Letter of Credit or guaranty thereof or of the proceeds
thereof; (G) the credit of the proceeds of any drawing under any Letter of
Credit or guaranty thereof; and (H) any consequences arising from causes beyond
the control of the Applicable Agent or any Lender. None of the above shall
affect, impair, or prevent the vesting of one or more Agents’ or any Lender’s
rights or powers hereunder or under the Agreement.
               (iii) Nothing contained herein shall be deemed to limit or to
expand any waivers, covenants or indemnities made by any Borrower in favor of
any L/C Issuer in any letter of credit application, reimbursement agreement or
similar document, instrument or agreement between or among such Borrower and
such L/C Issuer, including an Application and Agreement for Documentary Letter
of Credit or a Master Documentary Agreement and a Master Standby Agreement
entered into with one or more Agents.

B-6



--------------------------------------------------------------------------------



 



ANNEX C (Section 1.8)
to
CREDIT AGREEMENT
CASH MANAGEMENT SYSTEM

I.   Domestic Cash Management

          WESCO Distribution and WESCO DC LP shall, and shall cause each of
WESCO Distribution’s domestic Subsidiaries to, establish and maintain the Cash
Management Systems described below:
          (a) On or before the Closing Date and until the Termination Date,
WESCO Distribution shall (i) at Agent’s discretion, following consultation with
Borrowers, establish lock boxes (“Lock Boxes”) or blocked accounts (“Blocked
Accounts”) at one or more of the banks set forth in Disclosure Schedule (3.19),
and (ii) deposit and cause WESCO DC LP’s and WESCO Distribution’s domestic
Subsidiaries to deposit or cause to be deposited promptly, and in any event no
later than the first Business Day after the date of receipt thereof, all cash,
checks, drafts or other similar items of payment relating to or constituting
payments made in respect of any and all Collateral into one or more Blocked
Accounts in WESCO Distribution’s, WESCO DC LP’s or any such Subsidiary’s name,
as appropriate, and at a bank identified in Disclosure Schedule (3.19) (each, a
“Relationship Bank”). On or before the Closing Date, WESCO Distribution shall
have established a concentration account in its name (the “Concentration
Account”) at the bank that shall be designated as the Concentration Account bank
for Borrowers in Disclosure Schedule (3.19) (the “Concentration Account Bank”)
which bank shall be reasonably satisfactory to Agent.
          (b) WESCO Distribution and WESCO DC LP may maintain, in their
respective own names, an account (each a “Disbursement Account” and,
collectively, the “Disbursement Accounts”) at a bank acceptable to Agent. Agent
shall, from time to time, deposit proceeds of Revolving Credit Advances and
Swing Line Advances made to Borrowers pursuant to Section 1.1 for use by
Borrowers in accordance with the provisions of Section 1.4 into Borrowers’
Disbursement Account. WESCO DC LP shall, from time to time, deposit proceeds of
loans made to it by WESCO Distribution in accordance with Section 6.3(ix) into
WESCO DC LP’s Disbursement Account.
          (c) On or before the Closing Date, the Concentration Account Bank,
each bank where a Disbursement Account is maintained and all other Relationship
Banks, shall have entered into tri-party blocked account agreements with Agent,
for the benefit of itself and Lenders, and WESCO Distribution, WESCO DC LP and
WESCO Distribution’s domestic Subsidiaries, as applicable, in form and substance
reasonably acceptable to Agent, which shall become operative on or prior to the
Closing Date. Each such blocked account agreement shall provide, among other
things, that (i) all items of payment deposited in such account and proceeds
thereof deposited in the Concentration Account are held by such bank as agent or
bailee-in-possession for Agent, on behalf of itself and Lenders, (ii) the bank
executing such agreement has no rights of setoff or recoupment or any other
claim against such account, as the case may be,

C-1



--------------------------------------------------------------------------------



 



other than for payment of its service fees and other charges directly related to
the administration of such account and for returned checks or other items of
payment, and (iii) from and after the Closing Date (A) with respect to banks at
which a Blocked Account is maintained, such bank agrees, from and after the
receipt of a notice (an “Activation Notice”) from Agent (which Activation Notice
may be given by Agent at any time at which a Default or Event of Default has
occurred and is continuing (an “Activation Event”)), to forward immediately all
amounts in each Blocked Account to the Concentration Account Bank and to
commence the process of daily sweeps from each such Blocked Account into the
Concentration Account and (B) with respect to the Concentration Account Bank,
such bank agrees from and after the receipt of an Activation Notice from Agent
upon the occurrence of an Activation Event, to immediately forward all amounts
received in the Concentration Account to the Collection Account through daily
sweeps from such Concentration Account into the Collection Account. From and
after the date Agent has delivered an Activation Notice to any bank with respect
to any Blocked Account(s), neither WESCO Distribution nor WESCO DC LP shall, and
shall not cause or permit any domestic Subsidiary of WESCO Distribution to,
accumulate or maintain cash in Disbursement Accounts or payroll accounts as of
any date of determination in excess of checks outstanding against such accounts
as of that date and amounts necessary to meet minimum balance requirements. In
addition, following delivery of an Activation Notice, all amounts received in
the Concentration Account from the Canadian Concentration Account (as such term
is defined below) shall immediately be forwarded by the WESCO Distribution into
the Collection Account through daily sweeps from the Concentration Account into
the Collection Account.
          (d) Notwithstanding any other provision of this Annex C, until such
time as the Permitted Receivables Financing has been terminated and all
obligations thereunder repaid, each of Agent, Lenders, Borrowers and the other
Credit Parties acknowledges and agrees that, except as set forth in the
Intercreditor Agreement, neither Agent nor any Lender shall have any interest in
any lock box or bank account or other asset or property of WESCO Receivables
Corp. and shall not take any action whatsoever with respect to any lockbox or
bank account of WESCO Receivables Corp. or impose any requirements to create any
new lock box or bank account for WESCO Receivables Corp.
          (e) So long as no Default or Event of Default has occurred and is
continuing, Borrowers may amend Disclosure Schedule (3.19) to add or replace a
Relationship Bank, Lock Box or Blocked Account or to replace the Concentration
Account or any Disbursement Account; provided, that (i) Agent shall have
consented in writing in advance to the opening of such account or Lock Box with
the relevant bank and (ii) prior to the time of the opening of such account or
Lock Box, WESCO Distribution, WESCO DC LP or WESCO Distribution’s domestic
Subsidiary, as applicable, and such bank shall have executed and delivered to
Agent a tri-party blocked account agreement, in form and substance reasonably
satisfactory to Agent. Each of WESCO Distribution, WESCO DC LP and WESCO
Distribution’s domestic Subsidiaries shall close any of its accounts (and
establish replacement accounts in accordance with the foregoing sentence)
promptly and in any event within 30 days following notice from Agent that the
creditworthiness of any bank holding an account is no longer acceptable in
Agent’s reasonable judgment, or as promptly as practicable and in any event
within 60 days following notice from Agent that the operating performance, funds
transfer or availability procedures or performance with respect to accounts or
Lock Boxes of the bank holding such accounts or Agent’s liability

C-2



--------------------------------------------------------------------------------



 



under any tri-party blocked account agreement with such bank is no longer
acceptable in Agent’s reasonable judgment.
          (f) The Lock Boxes, Blocked Accounts, Disbursement Accounts and the
Concentration Account shall be cash collateral accounts, with all cash, checks
and other similar items of payment in such accounts securing payment of the
Loans and all other Obligations, and in which WESCO Distribution, WESCO DC LP
and each domestic Subsidiary of WESCO Distribution party to the respective
Security Agreement shall have granted a Lien to Agent, on behalf of itself,
Canadian Agent and Lenders, pursuant to the respective Security Agreement.
          (g) All amounts deposited in the Collection Account shall be deemed
received by Agent in accordance with Section 1.10.
          (h) Borrowers and each other Credit Party shall and shall cause its
Affiliates, officers, employees, agents, directors or other Persons acting for
or in concert with Borrowers or any domestic Subsidiary of WESCO Distribution
(each a “Related Person”), to hold in trust for Agent, for the benefit of itself
and Lenders, all checks, cash and other items of payment received by Borrowers,
any domestic Subsidiary of WESCO Distribution or any such Related Person.
Borrowers, each domestic Subsidiary of Borrowers and each Related Person thereof
acknowledges and agrees that all cash, checks or other items of payment
constituting proceeds of Collateral are part of the Collateral. All proceeds of
the sale or other disposition of any Collateral, shall be deposited directly
into Blocked Accounts.

II.   Canadian Cash Management

          WESCO Canada shall, and shall cause its Canadian Subsidiaries, if any,
to, establish and maintain the Cash Management Systems described below:
          (a) On or before the Closing Date and until the Termination Date,
WESCO-Canada shall (i) at Agent’s discretion following consultation with
Borrowers, establish lock boxes (“Canadian Lock Boxes”) or blocked accounts
(“Canadian Blocked Accounts”) at one or more of the banks set forth in
Disclosure Schedule (3.19), and (ii) deposit and cause its Canadian
Subsidiaries, if any, to deposit or cause to be deposited promptly, and in any
event no later than the first Business Day after the date of receipt thereof,
all cash, checks, drafts or other similar items of payment relating to or
constituting payments made in respect of any and all Collateral (whether or not
otherwise delivered to a Lock Box) into one or more Blocked Accounts in WESCO
Canada’s or any such Canadian Subsidiary’s name, as appropriate, and at a bank
identified in Disclosure Schedule (3.19) (each, a “Canadian Relationship Bank”).
On or before the Closing Date, WESCO Canada shall have established a
concentration account in its name (the “Canadian Concentration Account”) at the
bank that shall be designated as the Concentration Account bank for WESCO Canada
in Disclosure Schedule (3.19) (the “Canadian Concentration Account Bank”) which
bank shall be reasonably satisfactory to Agent.
          (b) On or before the Closing Date (or such later date as Agent shall
consent to in writing), the Canadian Concentration Account Bank, each bank where
a Canadian Disbursement Account is located, and all other Canadian Relationship
Banks, shall have entered

C-3



--------------------------------------------------------------------------------



 



into tri-party blocked account agreements with Agent, for the benefit of itself
and Lenders, and WESCO Canada and its Canadian Subsidiaries, if any, as
applicable, in form and substance reasonably acceptable to Agent, which shall
become operative on or prior to the Closing Date. Each such blocked account
agreement shall provide, among other things, that (i) all items of payment
deposited in such account and proceeds thereof deposited in the Canadian
Concentration Account are held by such bank as agent or bailee-in-possession for
Agent, on behalf of itself and Lenders, (ii) the bank executing such agreement
has no rights of setoff or recoupment or any other claim against such account,
as the case may be, other than for payment of its service fees and other charges
directly related to the administration of such account and other accounts of
WESCO Canada maintained with such bank, for the amount of any required
adjustments due to clerical or calculation errors directly related to such
accounts and for returned checks or other items of payment, and (iii) from and
after the Closing Date (A) with respect to banks at which a Canadian Blocked
Account is maintained, such bank agrees, from and after the receipt of an
Activation Notice from Agent (which Activation Notice may be given by Agent at
any time at which an Activation Event has occurred), to forward immediately all
amounts in each Canadian Blocked Account to the Canadian Concentration Account
Bank and to commence the process of daily sweeps from such Canadian Blocked
Account into the Canadian Concentration Account and (B) with respect to the
Canadian Concentration Account Bank, such bank agrees from and after the receipt
of an Activation Notice from Agent upon the occurrence of an Activation Event,
to immediately forward all amounts received in the Canadian Concentration
Account to the Concentration Account through daily sweeps from the Canadian
Concentration Account into the Concentration Account. From and after the date
Agent has delivered an Activation Notice to any bank with respect to any
Canadian Blocked Account(s), WESCO Canada shall not, nor shall it cause or
permit any Subsidiary thereof to, accumulate or maintain cash in Canadian
Disbursement Accounts or payroll accounts as of any date of determination in
excess of checks outstanding against such accounts as of that date and amounts
necessary to meet minimum balance requirements.
          (c) So long as no Default or Event of Default has occurred and is
continuing, Borrowers may amend Disclosure Schedule (3.19) to add or replace a
Canadian Relationship Bank, Canadian Lock Box or Canadian Blocked Account or to
replace the Canadian Concentration Account or any Canadian Disbursement Account
Distribution; provided, that (i) Agent shall have consented in writing in
advance to the opening of such account or Canadian Lock Box with the relevant
bank and (ii) prior to the time of the opening of such account or Canadian Lock
Box, WESCO Canada or its Subsidiary, as applicable, and such bank shall have
executed and delivered to Agent a tri-party blocked account agreement, in form
and substance reasonably satisfactory to Agent. WESCO Canada and each of its
Subsidiaries, if any, shall close any of its accounts (and establish replacement
accounts in accordance with the foregoing sentence) promptly and in any event
within 30 days following notice from Agent that the creditworthiness of any bank
holding an account is no longer acceptable in Agent’s reasonable judgment, or as
promptly as practicable and in any event within 60 days following notice from
Agent that the operating performance, funds transfer or availability procedures
or performance with respect to accounts or Canadian Lock Boxes of the bank
holding such accounts or Agent’s liability under any tri-party blocked account
agreement with such bank is no longer acceptable in Agent’s reasonable judgment.

C-4



--------------------------------------------------------------------------------



 



          (d) The Canadian Lock Boxes, Canadian Blocked Accounts, Canadian
Disbursement Accounts and the Canadian Concentration Account shall be cash
collateral accounts, with all cash, checks and other similar items of payment in
such accounts securing payment of the Loans and all other Obligations, and in
which WESCO Canada and each Subsidiary thereof, if any, shall have granted a
Lien to Agent, on behalf of itself and Lenders, pursuant to the Security
Agreement.
          (e) WESCO Canada shall and shall cause its Canadian Affiliates,
officers, employees, agents, directors or other Canadian Persons acting for or
in concert with Borrowers (each a “Canadian Related Person”) to (i) hold in
trust for Agent, for the benefit of itself and Lenders, all checks, cash and
other items of payment received by WESCO Canada, any Canadian Subsidiary or any
such Canadian Related Person, and (ii) within 1 Business Day after receipt by
WESCO Canada, any Canadian Subsidiary or any such Related Person of any checks,
cash or other items of payment, deposit the same into a Canadian Blocked
Account. WESCO Canada, each Canadian Subsidiary, if any, and each Canadian
Related Person acknowledges and agrees that all cash, checks or other items of
payment constituting proceeds of Collateral are part of the Collateral. All
proceeds of the sale or other disposition of any Canadian Collateral shall be
deposited directly into Canadian Blocked Accounts.

C-5



--------------------------------------------------------------------------------



 



ANNEX D (Section 2.1(a))
to
AMENDED AND RESTATED CREDIT AGREEMENT
CLOSING CHECKLIST
          In addition to, and not in limitation of, the conditions described in
Section 2.1 of the Agreement, pursuant to Section 2.1(a), the following items
must be received by Agent in form and substance satisfactory to Agent on or
prior to the Closing Date (each capitalized term used but not otherwise defined
herein shall have the meaning ascribed thereto in Annex A to the Agreement):
     A. Appendices. All Appendices to the Agreement, in form and substance
satisfactory to Agent.
     B. Revolving Notes and Swing Line Note. Duly executed originals of the
Revolving Notes and Swing Line Note for each applicable Lender, dated the
Closing Date.
     C. Security Agreements. Duly executed originals of the Security Agreements,
dated the Closing Date, and all instruments, documents and agreements required
to be executed pursuant thereto.
     D. Insurance. Satisfactory evidence that the insurance policies required by
Section 5.4 are in full force and effect, together with appropriate evidence
showing loss payable and/or additional insured clauses or endorsements, as
requested by Agent, in favor of Agent, on behalf of Lenders.
     E. Security Interests. Evidence satisfactory to Agent that Agent (for the
benefit of itself and Lenders) has a valid and perfected first priority security
interest (or similar lien under applicable law) in the Collateral, including
(i) such documents duly executed by each Credit Party (including financing
statements under the Code or PPSA, as applicable and other applicable documents
under the laws of any jurisdiction with respect to the perfection or publication
of Liens) as Agent may request in order to perfect its security interests or, in
the case of Quebec, publish its other Liens in the Collateral and (ii) copies of
Code search reports listing all effective financing statements (or similar
instruments under applicable law) that name any Credit Party as debtor, together
with, in the case of searches conducted in the United States, copies of such
financing statements, none of which shall cover the Collateral, and
acknowledgements from those Persons having filed financing statements under the
PPSA without adequately limiting the scope of their Collateral acknowledging
that their security interests do not cover the Collateral.
     F. No Material Adverse Effect. Since December 31, 2004, no event which has
had or would reasonably be expected to have a Material Adverse Effect shall have
occurred. No litigation shall have been commenced which, if successful, has had
or would reasonably be expected to have a Material Adverse Effect.

D-1



--------------------------------------------------------------------------------



 



     G. Approvals. Agent shall have received satisfactory evidence that the
Credit Parties have obtained all required final and non-appealable consents and
approvals of all Persons including all requisite Governmental Authorities, to
the execution, delivery and performance of this Agreement and the other Loan
Documents and the consummation of the Related Transactions.
     H. Amended and Restated Collateral Documents. Duly executed originals of
the Amended and Restated Copyright Security Agreements, the Amended and Restated
Guaranties, the Amended and Restated Pledge Agreements, the Amended and Restated
Patent Security Agreements, the Amended and Restated Security Trademark Security
Agreements, each dated the Closing Date, all in form and substance reasonably
satisfactory to Agent, together with all instruments, documents and agreements
executed pursuant thereto.
     I. Amended and Restated Master Agreements for Letters of Credit. Duly
executed originals of the Amended and Restated Master Agreement for Standby
Letters of Credit and the Amended and Restated Master Agreement for Documentary
Letters of Credit, all in form and substance reasonably satisfactory to Agent.
     J. Initial Borrowing Base Certificates. Duly executed originals of an
initial US Borrowing Base Certificates and Canadian Borrowing Base Certificate
from Borrower Representative, dated the Closing Date, reflecting information
concerning Eligible Accounts, Eligible Inventory, Eligible Securitization
Receviables and Prior Claims of such Borrowers as of a date not more than
35 days prior to the Closing Date.
     K. Initial Notice of Revolving Credit Advance. Duly executed originals of a
Notice of Revolving Credit Advance, dated the Closing Date, with respect to any
initial Revolving Credit Advance to be requested by Borrower on the Closing
Date.
     L. Letter of Direction. Duly executed originals of a letter of direction
from Borrower addressed to Agent, on behalf of itself and Lenders, with respect
to the disbursement on the Closing Date of the proceeds of any initial Revolving
Credit Advance.
     M. Cash Management System; Blocked Account Agreements. Evidence
satisfactory to Agent that, as of the Closing Date, Cash Management Systems
complying with Annex C to the Agreement have been established and are currently
being maintained in the manner set forth in such Annex C.
     N. Charter and Good Standing. For each Credit Party, such Person’s
(a) charter or declaration of partnership, as applicable, and all amendments
thereto, (b) good standing certificates (or similar certificates under
applicable law) (including verification of tax status for all Domestic Credit
Parties) in its jurisdiction of formation and (c) good standing certificates (or
similar certificates under applicable law) (including verification of tax status
for all Domestic Credit Parties) and certificates of qualification to conduct
business in each jurisdiction where its ownership or lease of property or the
conduct of its

D-2



--------------------------------------------------------------------------------



 



business requires such qualification, each dated a recent date prior to the
Closing Date and certified by the applicable Secretary of State or other
applicable authorized Governmental Authority.
     O. Bylaws and Resolutions. For each Credit Party, (a) such Person’s bylaws,
together with all amendments thereto, (b) resolutions of such Person’s Board of
Directors, approving and authorizing the execution, delivery and performance of
the Loan Documents to which such Person is a party and the transactions to be
consummated in connection therewith, and (c) each such Person’s partnership
agreement and unanimous shareholder agreement (if any), each certified as of the
Closing Date by such Person’s corporate secretary or an assistant secretary as
being in full force and effect without any modification or amendment.
     P. Incumbency Certificates. For each Credit Party, signature and incumbency
certificates of the officers of each such Person executing any of the Loan
Documents, certified as of the Closing Date by such Person’s corporate secretary
or an assistant secretary as being true, accurate, correct and complete.
     Q. Opinions of Counsel. Duly executed originals of opinions of Kirkpatrick
& Lockhart Nicholson Graham LLP, McMillan Binch Mendelsohn LLP and Stewart
McKelvey Stirling Scales each as counsel for the Credit Parties, together with
any local counsel opinions reasonably requested by Agent, each in form and
substance reasonably satisfactory to Agent and its counsel, dated the Closing
Date, and each accompanied by a letter addressed to such counsel from the Credit
Parties, authorizing and directing such counsel to address its opinion to Agent,
on behalf of Lenders, and to include in such opinion an express statement to the
effect that Agent and Lenders are authorized to rely on such opinion.
     R. Solvency Certificate. The Credit Parties shall deliver to Agent for the
benefit of Lenders a solvency certificate satisfactory in form and substance to
Agent and Lenders and issued by their respective chief executive officers and
chief financial officers, treasurers or secretaries.
     S. Fee Letter. Duly executed originals of the GE Capital Fee Letter.
     T. Officer’s Certificate. Agent shall have received duly executed originals
of a certificate of the Chief Executive Officer and Chief Financial Officer or
Treasurer of Holdings and each Borrower, dated the Closing Date, stating that,
since December 31, 2004 (a) no event or condition has occurred or is existing
which could reasonably be expected to have a Material Adverse Effect; (b) there
has been no material adverse change in the industry in which any Borrower
operates; (c) no Litigation has been commenced which, if successful, would have
a Material Adverse Effect or could challenge any of the transactions
contemplated by the Agreement and the other Loan Documents; (d) there have been
no Restricted Payments made by any Credit Party; and (e) there has been no
material increase in liabilities, liquidated or contingent, and no

D-3



--------------------------------------------------------------------------------



 



material decrease in assets of Holdings, any Borrower or any of their respective
Subsidiaries.
     U. Waivers. Agent, on behalf of Lenders, shall have received any previously
undelivered landlord waivers and consents, bailee letters and mortgagee
agreements in form and substance satisfactory to Agent, in each case as required
pursuant to Section 5.9.
     V. Securitization Settlement Report. Agent, on behalf of Lenders, shall
have received a certified copy of a securitization settlement report or any
other similar report provided to the financial institutions, which are the
providers (i.e., the lenders) pursuant to the Permitted Receivables Financing,
in form and substance satisfactory to Agent.
     W. Audited Financials; Financial Condition. Agent shall have received the
Financial Statements, Projections and other materials set forth in Section 3.4,
certified by Borrower Representative’s Chief Financial Officer or Treasurer, in
each case in form and substance satisfactory to Agent, and Agent shall be
satisfied, in its sole discretion, with all of the foregoing. Agent shall have
further received a certificate of the Chief Executive Officer and the Chief
Financial Officer or Treasurer of Holdings and each Borrower, based on such Pro
Forma and Projections, to the effect that (a) Holdings and each Borrower will
each be Solvent upon the consummation of the transactions contemplated herein;
(b) the Pro Forma fairly presents the financial condition of Holdings and each
Borrower as of the date thereof after giving effect to the transactions
contemplated by the Loan Documents; (c) the Projections are based upon estimates
and assumptions stated therein, all of which Holdings and each Borrower believe
to be reasonable and fair in light of current conditions and current facts known
to Holdings and each Borrower and, as of the Closing Date, reflect Holdings and
each Borrower’s good faith and reasonable estimates of their respective future
financial performance and of the other information projected therein for the
period set forth therein; (d) containing such other statements with respect to
the solvency of Holdings and each Borrower and the other Credit Parties and
matters related thereto as Agent shall request.
     X. Other Documents. Such other certificates, documents and agreements
respecting any Credit Party as Agent may, in its sole discretion, request.

D-4



--------------------------------------------------------------------------------



 



ANNEX E (Section 4.1(a))
to
AMENDED AND RESTATED CREDIT AGREEMENT
FINANCIAL STATEMENTS and PROJECTIONS — REPORTING
          Borrowers shall deliver or cause to be delivered to Agent or to Agent
and Lenders, as indicated, the following:
          (a) Monthly Financials. To Agent for distribution to the Lenders,
within 30 days after the end of each Fiscal Month, consolidated financial
information regarding Holdings and its Subsidiaries, certified by the Chief
Financial Officer or Treasurer of Holdings, consisting of consolidated
(i) unaudited balance sheets as of the close of such Fiscal Month and the
related statements of income and cash flows for that portion of the Fiscal Year
ending as of the close of such Fiscal Month; and (ii) unaudited statements of
income and cash flows for such Fiscal Month, setting forth in comparative form
the figures for the corresponding period in the prior year, all prepared in
accordance with GAAP (subject to normal quarterly and year-end adjustments).
Such financial information shall be accompanied by the certification of the
Chief Financial Officer or Treasurer of Holdings that (i) such financial
information presents fairly in accordance with GAAP (subject to normal quarterly
and year-end adjustments) the financial position and results of operations of
Holdings and its Subsidiaries, on a consolidated basis, in each case as at the
end of such Fiscal Month and for that portion of the Fiscal Year then ended and
(ii) any other information presented is true, correct and complete in all
material respects and that there was no Default or Event of Default in existence
as of such time or, if a Default or Event of Default shall have occurred and be
continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default.
          (b) Quarterly Financials. To Agent for distribution to the Lenders,
within 45 days after the end of each Fiscal Quarter, (unaudited) consolidated
and (unaudited) consolidating financial information regarding Holdings and its
Subsidiaries, certified by the Chief Financial Officer or Treasurer of Holdings,
including (i) unaudited balance sheets as of the close of such Fiscal Quarter
and the related statements of income and cash flow for that portion of the
Fiscal Year ending as of the close of such Fiscal Quarter; (ii) unaudited
statements of income and cash flows for such Fiscal Quarter, in each case
setting forth in comparative form the figures for the corresponding period in
the prior year and the figures contained in the Projections for such Fiscal
Year, all prepared in accordance with GAAP (subject to normal year-end
adjustments); and (iii) a summary of the outstanding balance of all Intercompany
Notes, all other intercompany loans and advances and all intercompany
investments as of the last day of the Fiscal Quarter. Such financial information
shall be accompanied by (A) a statement in reasonable detail (each, a
“Compliance Certificate”) showing the calculations used in determining
compliance with each of the Financial Covenants that is tested on a quarterly
basis, if required, and (B) the certification of the Chief Financial Officer or
Treasurer of Holdings that (i) such financial information presents fairly in
accordance with GAAP (subject to normal year-end adjustments) the financial
position, results of operations and statements of cash flows of Holdings and its
Subsidiaries, on both a consolidated and consolidating basis, as at the end of
such Fiscal Quarter and for that portion of

E-1



--------------------------------------------------------------------------------



 



the Fiscal Year then ended, (ii) any other information presented is true,
correct and complete in all material respects and that there was no Default or
Event of Default in existence as of such time or, if a Default or Event of
Default has occurred and is continuing, describing the nature thereof and all
efforts undertaken to cure such Default or Event of Default. In addition,
Holdings shall deliver to Agent and Lenders, within 45 days after the end of
each Fiscal Quarter, a management discussion and analysis as filed by Holdings
with the Securities and Exchange Commission.
          (c) Operating Plan. To Agent for distribution to the Lenders, as soon
as available, but not later than 45 days after the end of each Fiscal Year, an
annual operating plan for Holdings, as certified by the Chief Financial Officer
or Treasurer of Holdings, for the following Fiscal Year, which (i) includes a
statement of all of the material assumptions on which such plan is based,
(ii) includes quarterly balance sheets, income statements and statements of cash
flow for the following year and (iii) integrates sales, gross profits, operating
expenses, operating profit, cash flow projections and Borrowing Availability
projections, all prepared on the same basis and in similar detail as that on
which operating results are reported (and in the case of cash flow projections,
representing management’s good faith estimates of future financial performance
based on historical performance), and including plans for Capital Expenditures.
          (d) Annual Audited Financials. (i) To Agent for distribution to the
Lenders, within 90 days after the end of each Fiscal Year, audited Financial
Statements for Holdings and its Subsidiaries on a consolidated and
(unaudited) consolidating basis, consisting of balance sheets and statements of
income and retained earnings and cash flows, setting forth in comparative form
in each case the figures for the previous Fiscal Year, which Financial
Statements shall be prepared in accordance with GAAP and certified without
qualification, by an independent certified public accounting firm of national
standing or otherwise acceptable to Agent. Such Financial Statements shall be
accompanied by (i) a statement prepared in reasonable detail showing the
calculations used in determining compliance with each of the Financial
Covenants, if then applicable, (ii) a report from such accounting firm to the
effect that, in connection with their audit examination, nothing has come to
their attention to cause them to believe that a Default or Event of Default has
occurred (or specifying those Defaults and Events of Default that they became
aware of), it being understood that such audit examination extended only to
accounting matters and that no special investigation was made with respect to
the existence of Defaults or Events of Default, (iii) the annual letters to such
accountants in connection with their audit examination detailing contingent
liabilities and material litigation matters, and (iv) the certification of the
Chief Executive Officer or Chief Financial Officer or Treasurer of Holdings that
all such Financial Statements present fairly in accordance with GAAP the
financial position, results of operations and statements of cash flows of
Holdings and its Subsidiaries on a consolidated and consolidating basis, as at
the end of such Fiscal Year and for the period then ended, and that there was no
Default or Event of Default in existence as of such time or, if a Default or
Event of Default has occurred and is continuing, describing the nature thereof
and all efforts undertaken to cure such Default or Event of Default.
     (ii) To Agent for distribution to the Lenders, within 90 days after the end
of each Fiscal Year, unaudited Financial Statements for Canadian Borrowers on a
consolidated basis, consisting of balance sheets and statements of income and
retained earnings and cash flows, setting forth in

E-2



--------------------------------------------------------------------------------



 



comparative form in each case the figures for the previous Fiscal Year, which
Financial Statements shall be prepared in accordance with GAAP. Such Financial
Statements shall be accompanied by the certification of the Chief Executive
Officer or Chief Financial Officer or Treasurer of the Canadian Borrowers that
all such Financial Statements present fairly in accordance with GAAP the
financial position, results of operations and statements of cash flows of
Canadian Borrowers on a consolidated basis, as at the end of such Fiscal Year
and for the period then ended, and that there was no Default or Event of Default
in existence as of such time or, if a Default or Event of Default has occurred
and is continuing, describing the nature thereof and all efforts undertaken to
cure such Default or Event of Default
          (e) Collateral Audits. To Agent for distribution to the Lenders, as
soon as available, but not later than thirteen months after the delivery of the
last Collateral Audit, and upon an Event of Default, upon Agent’s request, a
Collateral Audit of Domestic Receivables performed by FTI Consulting (or another
firm acceptable to Agent) at the request of agent or lenders, which are the
providers (i.e., the lenders) pursuant to the Permitted Receivables Financing
for Holdings and its Subsidiaries.
          (f) Securitization Settlement Reports. To Agent for distribution to
the Lenders, within 30 days after the end of each Fiscal Month, a certified copy
of a securitization settlement report or any other similar report provided to
the financial institutions, which are the providers (i.e., the lenders) pursuant
to the Permitted Receivables Financing, for Holdings and its Subsidiaries.
          (g) Management Letters. To Agent for distribution to the Lenders,
within 5 Business Days after receipt thereof by any Credit Party, copies of all
management letters, exception reports or similar material letters or reports
received by such Credit Party from its independent certified public accountants.
          (h) Default Notices. To Agent for distribution to the Lenders, as soon
as practicable, and in any event within 5 Business Days after an executive
officer of any Borrower has actual knowledge of the existence of any Default,
Event of Default or other event that has had a Material Adverse Effect,
telephonic or telecopied notice specifying the nature of such Default or Event
of Default or other event, including the anticipated effect thereof, which
notice, if given telephonically, shall be promptly confirmed in writing on the
next Business Day.
          (i) SEC Filings and Press Releases. To Agent for distribution to the
Lenders promptly upon their becoming available, copies of: (i) all Financial
Statements, reports, notices and proxy statements made publicly available by any
Credit Party to its security holders; (ii) all regular and periodic reports and
all registration statements and prospectuses, if any, filed by any Credit Party
with any securities exchange or with the Securities and Exchange Commission or
any governmental or private regulatory authority; and (iii) all press releases
and other statements made available by any Credit Party to the public concerning
material changes or developments in the business of any such Person.
          (j) Subordinated Debt, Permitted Receivables Financing and Equity
Notices. To Agent, as soon as practicable, copies of all written notices
(including, without limitation, any

E-3



--------------------------------------------------------------------------------



 



amendments, waivers or other modifications) given or received by any Credit
Party with respect to the Permitted Receivables Financing or any Subordinated
Debt or Stock of such Person, and, within 2 Business Days after any Credit Party
obtains knowledge of any matured or unmatured breach, default or event of
default with respect to a Permitted Receivables Financing or any Subordinated
Debt, notice of such breach, default or event of default.
          (k) Supplemental Schedules. To Agent, supplemental disclosures, if
any, required by Section 5.6.
          (l) Litigation. To Agent in writing, promptly upon learning thereof,
notice of any Litigation commenced or threatened against any Credit Party that
(i) seeks damages in excess of $1,000,000, (ii) seeks injunctive relief,
(iii) is asserted or instituted against any Plan, its fiduciaries or its assets
or against any Credit Party or ERISA Affiliate in connection with any Plan,
(iv) alleges criminal misconduct by any Credit Party, (v) alleges the violation
of any law regarding, or seeks remedies in connection with, any Environmental
Liabilities; or (vi) involves any product recall.
          (m) Insurance Notices. To Agent, disclosure of losses or casualties
required by Section 5.4.
          (n) Lease Default Notices. To Agent, within 5 Business Days after
receipt thereof, copies of (i) any and all payment default and other material
default notices received under or with respect to any leased location or public
warehouse where Collateral is located, and (ii) such other notices or documents
as Agent may reasonably request.
          (o) Lease Amendments. To Agent, within 5 Business Days after receipt
thereof, copies of all material amendments to any real estate leases, but
without any requirement to deliver lease renewals entered into in the ordinary
course of business.
          (p) Management Loan Program. To Agent, within 45 days after the end of
each Fiscal Quarter, a report, in detail and form and substance satisfactory to
Agent, with respect to all guaranties provided by any Credit Party with respect
to loans provided to senior management by any Lender in respect of loans so
provided to enable senior management to purchase shares of common Stock of
Holdings.
          (q) Other Documents. To Agent for distribution to Lenders, such other
financial and other information respecting any Credit Party’s business or
financial condition as Agent or any Lender through Agent shall, from time to
time, reasonably request.

E-4



--------------------------------------------------------------------------------



 



ANNEX F (Section 4.1(b))
to
AMENDED AND RESTATED CREDIT AGREEMENT
COLLATERAL REPORTS
          Borrowers shall deliver or cause to be delivered (and, at the request
of Lenders, Agent shall provide to Lenders) the following:
          (a) To Agent, upon its request, and in any event no less frequently
than noon New York time, 10 Business Days after the end of each Fiscal Month
(together with a copy of all or any part of the following reports requested by
any Lender in writing after the Closing Date), each of the following reports,
each of which shall be prepared by the Borrower Representative as of the last
day of the immediately preceding Fiscal Month or the date 2 days prior to the
date of any such request:
     (i) a Borrowing Base Certificate with respect to (A) US Borrowers and WESCO
Receivables on a combined basis, on the one hand, and (B) Canadian Borrowers on
a combined basis, on the other hand, each of which shall include a calculation
of Borrowing Availability in Dollars as to the Borrowers whose assets are
included in the computation of the applicable Borrowing Base (and in addition, a
calculation of Borrowing Availability in Canadian Dollars as to the Canadian
Borrowers included in the Canadian Borrowing Base Certificate); in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion,;
     (ii) with respect to each Borrower, a summary of Inventory by location and
type with a supporting perpetual Inventory report, in each case accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion; and
     (iii) with respect to WESCO DC LP and WESCO Receivables, a monthly trial
balance showing Accounts outstanding aged from invoice date as follows: 1 to
30 days, 31 to 60 days, 61 to 90 days 91 days to 150 days and 150 days or more,
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion.
          (b) To Agent, on a monthly basis so long as then excess Borrowing
Availability is greater than $35,000,000 and, if then excess Borrowing
Availability is $35,000,000 or less, on a weekly basis, or at such more frequent
intervals as Agent may request from time to time (together with a copy of all or
any part of such delivery requested by any Lender in writing after the Closing
Date), collateral reports with respect to each Borrower and WESCO Receivables,
including all additions and reductions (cash and non-cash) with respect to
Accounts of WESCO DC LP, in each case accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion each
of which shall be

F-1



--------------------------------------------------------------------------------



 



prepared by the Borrower Representative as of the last day of the immediately
preceding week or the date 2 days prior to the date of any request.
          (c) To Agent, at the time of delivery of each of the monthly Financial
Statements delivered pursuant to Annex E:
     (i) a reconciliation of the perpetual inventory to the most recent
Borrowing Base Certificate, general ledger and monthly Financial Statements
delivered pursuant to Annex E, in each case accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion; and
     (ii) at Agent’s reasonable request, an aging of accounts payable and a
reconciliation of that accounts payable aging to each Borrower’s general ledger
and monthly Financial Statements delivered pursuant to Annex E, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;
          (d) To Agent, at the time of delivery of each of the quarterly
Financial Statements delivered pursuant to Annex E, a list of any applications
for the registration of any Patent, Trademark or Copyright filed by any Credit
Party with the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency in the prior Fiscal Quarter;
          (e) Each Borrower, at its own expense, shall deliver to Agent the
results of each physical verification, if any, that such Borrower or any of
their Subsidiaries may in their discretion have made, or caused any other Person
to have made on their behalf, of all or any portion of their Inventory (and, if
a Default or an Event of Default has occurred and be continuing, each Borrower
shall, upon the request of Agent, conduct, and deliver the results of, all such
physical verifications as Agent may require);
          (f) Holdings, at its own expense, shall deliver to Agent all such
asset appraisals as Agent may request at any time after the occurrence and
during the continuance of a Default or an Event of Default, such appraisals to
be conducted by an appraiser, and in form and substance reasonably satisfactory
to Agent;
          (g) Holdings, at its own expense, shall deliver to Agent, at the time
of delivery of the quarterly Financial Statements pursuant to Annex E, a report
detailing any and all outstanding Intercompany Notes, including specifying the
parties thereto and amounts outstanding, together with a certification that the
borrower under such Intercompany Notes has deducted withholding tax exigible on
any payments made in connection therewith, has remitted such amounts when due
and payable, and if paid, evidence of payment, or if not yet due and payable, a
certification of the amount due, which shall be fully reserved for in the
Borrowing Base Certificate;
          (h) To Agent, upon its request and in any event no less frequently
than noon New York time, 10 Business Days after the end of each Fiscal Month, a
detailed listing of all

F-2



--------------------------------------------------------------------------------



 



surety bonds then outstanding; which listing shall specifically include a
detailed listing of all performance bonds outstanding, and shall be accompanied
by such supporting detail and documentation as shall be requested by Agent in
its reasonable discretion;
          (i) At any time that Borrowing Availability is less than the sum of
(i) Sixty Million Dollars ($60,000,000) plus (ii) Securitization Additional
Availability, it shall deliver to Agent an accounts rollforward, in form and
substance and covering a period satisfactory to Agent, in its sole discretion,
on a weekly basis; and
          (j) Such other reports, statements and reconciliations with respect to
the Borrowing Base or Collateral or Obligations of any or all Credit Parties and
WESCO Receivables as Agent shall from time to time request in its reasonable
discretion.

F-3



--------------------------------------------------------------------------------



 



ANNEX G (Section 6.10)
to
AMENDED AND RESTATED CREDIT AGREEMENT
FINANCIAL COVENANTS
          At any time Borrowing Availability is less than $60,000,000 (and
subject to the provisions of clause (b) below, Borrowers shall not breach or
fail to comply with any of the following financial covenants, each of which
shall be calculated in accordance with GAAP consistently applied:
     (a) Maximum Capital Expenditures. Borrowers and their Subsidiaries on a
consolidated basis shall not make Capital Expenditures during any Fiscal Year
that exceed $25,000,000 in the aggregate; provided, however, that amounts
permitted to be expended in any one Fiscal Year that are not expended during
such Fiscal Year (not including any amount permitted to be carried forward from
a prior Fiscal Year) shall be permitted to be expended in, but only in, the next
subsequent Fiscal Year.
     (b) Minimum Fixed Charge Coverage Ratio. Holdings and its Subsidiaries
shall have on a consolidated basis at the end of each Fiscal Quarter, a Fixed
Charge Coverage Ratio for the 12-month period then ended of not less than 1.1 to
1.0; provided, however, that this Minimum Fixed Charge Coverage Ratio financial
covenant will be applicable only following the date that the Subordinated Notes
are repurchased and redeemed in full as contemplated hereunder.
          In addition, until such date that the Subordinated Notes are
repurchased and redeemed in full as contemplated hereunder, a Reserve shall be
implemented by Agent in an amount equal to up to (i) all principal, interest,
fees and any other amounts that may be payable by Holdings and its Subsidiaries
with respect to the repurchase and redemption of the Subordinated Notes as
contemplated hereunder, less (ii) any borrowing availability under the
Receivables Purchase Agreement.
          Unless otherwise specifically provided herein, any accounting term
used in the Agreement shall have the meaning customarily given such term in
accordance with GAAP, and all financial computations hereunder shall be computed
in accordance with GAAP consistently applied. That certain items or computations
are explicitly modified by the phrase “in accordance with GAAP” shall in no way
be construed to limit the foregoing. If any “Accounting Changes” (as defined
below) occur and such changes result in a change in the calculation of the
financial covenants, standards or terms used in the Agreement or any other Loan
Document, then Borrower, Agent and Lenders agree to enter into negotiations in
order to amend such provisions of the Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Borrowers’ and their Subsidiaries’ financial condition shall be the same after
such Accounting Changes as if such Accounting Changes had not been made;
provided, however, that the agreement of Requisite Lenders to any required
amendments of such provisions shall be sufficient to bind all Lenders.
“Accounting Changes” means (i) changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants

G-1



--------------------------------------------------------------------------------



 



(or successor thereto or any agency with similar functions), (ii) changes in
accounting principles concurred in by Borrower’s certified public accountants;
(iii) purchase accounting adjustments under A.P.B. 16 or 17 and EITF 88-16, and
the application of the accounting principles set forth in FASB 109, including
the establishment of reserves pursuant thereto and any subsequent reversal (in
whole or in part) of such reserves; and (iv) the reversal of any reserves
established as a result of purchase accounting adjustments. If Agent, Borrowers
and Requisite Lenders agree upon the required amendments, then after appropriate
amendments have been executed and the underlying Accounting Change with respect
thereto has been implemented, any reference to GAAP contained in the Agreement
or in any other Loan Document shall, only to the extent of such Accounting
Change, refer to GAAP, consistently applied after giving effect to the
implementation of such Accounting Change. If Agent, Borrowers and Requisite
Lenders cannot agree upon the required amendments within 30 days following the
date of implementation of any Accounting Change, then all Financial Statements
delivered and all calculations of financial covenants and other standards and
terms in accordance with the Agreement and the other Loan Documents shall be
prepared, delivered and made without regard to the underlying Accounting Change.
For purposes of Section 8.1, a breach of a Financial Covenant contained in this
Annex G shall be deemed to have occurred as of any date of determination by
Agent or as of the last day of any specified measurement period, regardless of
when the Financial Statements reflecting such breach are delivered to Agent.

G-2



--------------------------------------------------------------------------------



 



EXHIBIT A
Eligible Securitization Receivables
          All of the Accounts purchased and owned by WESCO Receivables pursuant
to the Permitted Receivables Financing and reflected in the most recent
Borrowing Base Certificate delivered by Borrower Representative to Agent shall
be “Eligible Securitization Receivables” for purposes of this Agreement, except
any such Account to which any of the exclusionary criteria set forth below
applies. Agent shall have the right to establish, modify or eliminate Reserves
against Eligible Securitization Receivables from time to time in its reasonable
credit judgment. In addition, Agent reserves the right, at any time and from
time to time after the Closing Date, to adjust any of the criteria set forth
below, to establish new criteria and to adjust advance rates with respect to
Eligible Securitization Receivables, in its reasonable credit judgment, subject
to the approval of Supermajority Lenders in the case of adjustments, new
criteria, or changes in advance rates or the elimination of Reserves imposed as
of the Closing Date which have the effect of making more credit available (it
being understood that Agent may in its reasonable credit judgment eliminate
Reserves established by it in its reasonable credit judgment after the Closing
Date without the necessity of obtaining the approval of Supermajority Lenders or
Requisite Lenders). Eligible Securitization Receivables shall not include any
Account other than an Account purchased and owned by WESCO Receivables pursuant
to the Permitted Receivables Financing and shall not include any such Account:
          (a) that does not arise from the sale of goods or the performance of
services in the ordinary course of its business;
          (b) (i) upon which WESCO Receivables’ right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or
(ii) as to which WESCO Receivables is not able to bring suit or otherwise
enforce its remedies against the Account Debtor through judicial process, or
(iii) if the Account represents a progress billing consisting of an invoice for
goods sold or used or services rendered pursuant to a contract under which the
Account Debtor’s obligation to pay that invoice is subject to completion of
further performance under such contract or is subject to the equitable lien of a
surety bond issuer;
          (c) to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account;
          (d) that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;
          (e) with respect to which an invoice, reasonably acceptable to Agent
in form and substance, has not been sent to the applicable Account Debtor;
          (f) that (i) is not owned by WESCO Receivables or (ii) is subject to
any right, claim, security interest or other interest of any other Person, other
than Liens in favor of the

Exhibit A-1



--------------------------------------------------------------------------------



 



financial institutions which are the providers (i.e., lenders) under the
Receivables Purchase Agreement, Liens in favor of Agent, on behalf of itself and
Lenders;
          (g) that arises from a sale to any director, officer, other employee
or Affiliate of any Credit Party or WESCO Receivables, or to any entity that has
any common officer or director with any Credit Party or WESCO Receivables;
          (h) that is the obligation of an Account Debtor that is the United
States government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof or that is the
Canadian government (Her Majesty in Right of Canada) or a political subdivision
thereof, or a department, agency or instrumentality thereof unless Agent, in its
sole discretion, has agreed to the contrary in writing and WESCO Receivables,
and all other necessary or advisable Credit Parties with respect to such
Account, if necessary or desirable, has complied with respect to such obligation
with the Federal Assignment of Claims Act of 1940 (for Account Debtors that are
United States government or a political subdivision thereof) or any applicable
state, county or municipal law restricting the assignment thereof (for Account
Debtors that are a state, county, or municipality or department, agency or
instrumentality thereof) or WESCO Receivables, and all other necessary or
advisable Credit Parties with respect to such Account, if necessary or
desirable, has complied with the Financial Administration Act (Canada) or any
applicable provincial or territorial statute or municipal ordinance of similar
purpose with respect to such obligation, as applicable, or any applicable
statutes or ordinances of similar purpose, with respect to such obligation, as
applicable,
          (i) that is the obligation of an Account Debtor located in a country
other than the United States (including all fifty states) or Canada unless
payment thereof is assured by a letter of credit assigned and delivered to
Agent, satisfactory to Agent as to form, amount and issuer; or is backed by
credit insurance or a bank guaranty acceptable to Agent in all respects.
          (j) to the extent WESCO Receivables, Borrower, any other Credit Party
or any Subsidiary thereof is liable for goods sold or services rendered by the
applicable Account Debtor to WESCO Receivables, Borrower, any other Credit Party
or any Subsidiary thereof but only to the extent of the potential offset;
          (k) that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;
          (l) that is in default; provided, that, without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:
               (i) the Account is not paid within the earlier of: 60 days
following its due date or 150 days following its original invoice date;
provided, that, (x) the aggregate amount of all such Accounts less than 150 days
past their original invoice date but more than 90 days past their original
invoice date, which shall comprise Eligible Accounts plus (y) the aggregate
amount of all Accounts less than 150 days past their original invoice date but
more than 90 days past their original invoice date, which shall comprise
Eligible Securitization Receivables, shall

Exhibit A-2



--------------------------------------------------------------------------------



 



not exceed for the sum of (x) plus (y), the 8% Cap in the aggregate at any time
during the term of this Agreement (and in the event that the sum of (x) plus
(y) shall exceed the 8% Cap then the entire amount pursuant to clause (y), up to
a maximum equal to the 8% Cap shall be included (i.e., the excess amount shall
be deducted from clause (x) to achieve an amount equal to the 8% Cap.
               (ii) the Account Debtor obligated upon such Account suspends
business, makes a general assignment for the benefit of creditors or fails to
pay its debts generally as they come due; or
               (iii) a petition is filed by or against any Account Debtor
obligated upon such Account under any bankruptcy law or any other United States
federal or state or, with respect to Canada, Solvency Law or any other foreign
receivership, insolvency relief or other law or laws for the relief of debtors;
          (m) that is the obligation of an Account Debtor if 50% or more of the
Dollar amount of all Accounts owing by that Account Debtor are ineligible under
the other criteria set forth in Section 1.6 of this Agreement or the definition
of Eligible Securitization Receivables;
          (n) as to which the Lien thereon in favor of the financial
institutions which are the providers (i.e., lenders) under the Receivables
Purchase Agreement is not a first priority perfected Lien, and, provided, that,
the Agent, on behalf of the Lenders, shall have a first priority perfected Lien
in all of the equity interests in, and intercompany notes issued by, WESCO
Receivables and no other Persons shall have any Lien on any of the equity
interests in, and intercompany notes issued by, WESCO Receivables;
          (o) as to which any of the applicable representations or warranties in
the Loan Documents are untrue;
          (p) to the extent such Account is evidenced by a judgment, Instrument
or Chattel Paper;
          (q) to the extent such Account exceeds any credit limit established by
Agent, in its reasonable credit judgment;
          (r) to the extent that such Account, together with all other Accounts
owing by such Account Debtor and its Affiliates as of any date of determination
exceed 10% of all Eligible Securitization Receivables;
          (s) that is payable in any currency other than Dollars or Canadian
Dollars (to the extent properly converted into Dollars in the applicable
Borrowing Base Certificate in accordance herewith);
          (t) to the extent such Account includes goods and services or
harmonized sales or other sales taxes; or
          (u) that is otherwise unacceptable to Agent in its reasonable credit
judgment.

Exhibit A-3